                    Case 21-03981            Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                              Desc Main
                                                          Document     Page 1 of 194

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                OER Services, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1650 W Carmen Drive
                                  Elk Grove Village, IL 60007
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-03981               Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                Desc Main
                                                             Document     Page 2 of 194
Debtor    OER Services, LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5324

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 21-03981          Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                               Desc Main
                                                           Document     Page 3 of 194
Debtor   OER Services, LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                       Case 21-03981               Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                           Desc Main
                                                                   Document     Page 4 of 194


Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number      (,f   k om)                                                          Chapter       11

                                                                                                                                             E   Check if this an
                                                                                                                                                 amended filing




Official Form 201
Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                                                                                                04t20
lf more space is needed, attach a separate sheet to thls form. On tho top of any additional pages, write the debtor's name and tho case number (if
known). For more information, a separato document, Instructions for Bankruptcy Forms for NonJndividuals,ls avallable,

            Request for Relief, Declaratlon, and Signatures

WARNING      -   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                 imprisonmentforupto20years, orboth. 1B U,S.C. SS 152, 1941,1519, and 3571.

17, Declaration and        signature
      of authorlzed                    The debtor reguests relief in accordance with the chapter of title        1 1   , United States Code, specified in this petition.
      representatlve of debtor
                                       I   have been authorized to file this petition on behalf of the debtor.

                                       I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                       I   declare under penalty of perjury that the foregoing is true and correct.

                                       Executed     on     March 26,2021
                                                           MM / DD   /YYYY


                                   x                                                 debtor
                                                                                                                        AliR. Zaiml
                                                                                                                         Printed name

                                       Title     President




18.   slgnature of      attorney   X
                                                       attorney
                                                                              LL                                          Date March 26,2021
                                                                                                                               MM/DDiYYYY

                                          Steven R.
                                       Printed name

                                       Robbins, Salomon & Patt, Ltd
                                       Firm name

                                       180 N. LaSalle St
                                       STE:3300
                                       Ghicago, lL 60601-2808
                                       Number, Street, City, State & ZIP Code


                                       Contactphone 312456-0191                           Email   address sjakubowski@rsplaw.com

                                       6191960 tL
                                       Bar number and State




Official Form 201                                  Voluntary Petitlon for Nonlndividuals Flllng for Bankruptcy                                                             page   1
                      Case 21-03981                    Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                      Desc Main
                                                                      Document     Page 5 of 194

 Fill in this information to identify the case:
 Debtor name OER Services, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                            Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AMEX Gold                       American Express               Business Credit                                                                                           $50,000.00
 407 S Dearborn St               Financial                      Card
 #530
 Chicago, IL 60605
                                 (847) 272-3370
 AMEX Platnium                   American Express               Business Credit                                                                                           $65,998.21
 407 S Dearborn St               Financial                      Card
 # 530
 Chicago, IL 60605
                     (847) 272-3370
 Atlas Crane Service Zach Prentis                               Professional                                                                                              $28,370.00
 1275 Aurora Avenue                                             Service
 Lane                zach@atlascranese
 Aurora, IL 60505    rviceinc.com
                     630-815-2300
 Bandit Industries   Brenda Lint                                Professional                                                                                              $13,200.56
 6750 Millbrook Road                                            Service
 Remus, MI 49340     brendalint@bandit
                     chippers.com
                     800-952-0178
 Capital One Spark   Small Business                             Business Credit                                                                                           $25,640.39
 Visa                General Corr.                              Card
 PO Box 30285
 Salt Lake City, UT
 84130               1-800-867-0904
 Chapman Spingola Bob Chapman                                   Professional                                                                                              $19,989.58
 190 South LaSalle                                              Service
 Street              rchapman@chapm
 Suite 3850          anspingola.com
 Chicago, IL 60603   312-606-8752
 CIBC                Christina Lucero                           Bank Loan                                        $3,723,854.71             $1,000,000.00              $2,723,854.71
 70 W Madison St
 Chicago, IL 60602   christina.lucero@ci
                     bc.com
                     630-767-9968




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-03981                    Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                      Desc Main
                                                                      Document     Page 6 of 194


 Debtor    OER Services, LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Custom Truck One                Shelly Smith                   Professional                                                                                              $17,890.00
 Source                                                         Service
 4334 SNAPFINGER                 ssmith@u1source.
 WOODS DR                        com
 Decatur, GA 30035               682-803-0419
 Duckworth & Peters,             Mark Peters                    Professional                                                                                              $35,555.50
 LLP                                                            Service
 369 Pine Street,                mark@duckworthp
 Suite 410                       eters.com
 San Francisco, CA               415-433-0328
 94104
 Eastern Lift Truck              Darrin Levitt                  Professional                                                                                              $29,172.04
 Co., Inc.                                                      Service
 549 East Linwood                dlevitt@easternliftt
 Avenue                          ruck.com
 Maple Shade, NJ                 717-764-1161
 08052
 H&E Equipment                   Jerri Styes                    Professional                                                                                              $72,572.75
 7500 Pecue Lane                                                Service
 Baton Rouge, LA                 jstyes@he-equipm
 70809                           ent.com
                                 720-590-4502
 Interstate Billing              William Fox                    Professional                                                                                              $30,236.38
 2114 VETERANS                                                  Service
 DRIVE, S.E.                     william.fox@verico
 Decatur, AL 35601               re.com
                                 800-375-3186
 Kreshmore Group                 Greg Paulus        Professional                                                                                                          $63,975.75
 14216 McCarthy Rd                                  Service
 Lemont, IL 60439                gpaulus@kreshmo
                                 re.com
                                 708-719-4122
 National Lift Truck             Dori               Professional                                                                                                          $61,094.64
 3333 Mt Prospect                Bloode-Schufman Service
 Road
 Franklin Park, IL               nltar@nlt.com
 60131                           630-993-4833
 Sunbelt Rentals                 Linda Fisher                   Professional                                                                                              $74,836.77
 2341 Deerfield Dr                                              Service
 Fort Mill, SC 29715             linda.fisher@sunbe
                                 ltrentals.com
                                 614-541-5338
 Toyota Lift                     Breck Lehman       Professional                                                                                                          $12,517.00
 Northeast                                          Service
 236 Quigley Blvd                blehman@toyotalift
 New Castle, DE                  ne.com
 19720                           302-420-4898
 United Rentals                  Tosha Wooten       Professional                                                                                                        $426,640.96
 North America, Inc.                                Service
 100 First Stamford              twooten2@ur.com
 Place                           704-916-4881
 Suite 700
 Stamford, CT 06902

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-03981                    Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                      Desc Main
                                                                      Document     Page 7 of 194


 Debtor    OER Services, LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Westmount Realty      Kit Sultz                                Professional                                                                                              $21,436.86
 1551 Elmhurst Road                                             Service
 Elk Grove Village, IL ksultz@westmount
 60007                 rc.com
                       224-567-4690
 Williams Scotsman Cas Williams                                 Professional                                                                                              $28,797.85
 901 S. Bond Street                                             Service
 Suite 600             cas.williams@wills
 Baltimore, MD 21231 cot.com
                       502-776-3339
 Xylem Dewatering      John H. Kirk                             Professional                                                                                              $41,834.56
 Solutions, Inc.                                                Service
 26717 Network         john.kirk@xylemin
 Place                 c.com
 Chicago, IL 60673     708-889-1560




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
   Case 21-03981         Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                    Desc Main
                                     Document     Page 8 of 194




September 8, 2020


OER Services, LLC
1650 Carmen Drive
Elk Grove Village, IL 60007




                                                                             PY
Dear Ali & April:

We have prepared the following returns from information provided by you without verification or
audit:

2019 U.S. Income Tax Return for an S Corporation
2019 California S Corporation Income Tax Return




                                                              CO
2020 California Estimated Tax Vouchers

2019 Illinois S Corporation Income Tax Return

2019 Kentucky S Corporation Income Tax and LLET Return

We suggest that you examine these returns carefully to fully acquaint yourself with all items
contained therein to ensure that there are no omissions or misstatements. Attached are
                                              NT
instructions for signing and filing each return. Please follow those instructions carefully.

Also enclosed is any material you furnished for use in preparing the returns. If the returns are
examined, requests may be made for supporting documentation. Therefore, we recommend that
you retain all pertinent records for at least seven years.

In order that we may properly advise you of tax considerations, please keep us informed of any
                                     IE

significant changes in your financial affairs or of any correspondence received from taxing
authorities.

If you have any questions or if we can be of assistance in any way, please do not hesitate to call.
                        CL



Very truly yours,



Tighe, Kress & Orr, P.C.
Certified Public Accountants




      2001 LARKIN AVENUE • SUITE 202 • ELGIN, IL 60123 • P: 847.695.2700 • F: 847.695.2748 • WWW.TKOCPA.COM
        CHICAGO                                  ELGIN                                 ST. CHARLES
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                         Document     Page 9 of 194




                                                    PY
                 2019 Corporate Income Tax Return


                          OER Services, LLC




                                          CO
                               NT
                        IE
                CL
   Case 21-03981         Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                  Desc Main
                                    Document      Page 10 of 194




                                             PRIVACY POLICY




                                                                            PY
CPAs, like all providers of personal financial services, are now required by law to inform their clients of
their policies regarding privacy of client information. CPAs have been and continue to be bound by
professional standards of confidentiality that are even more stringent than those required by law.
Therefore, we have always protected your right to privacy.

                  TYPES OF NONPUBLIC PERSONAL INFORMATION WE COLLECT




                                                             CO
We collect nonpublic personal information about you that is either provided to us by you or obtained by us
with your authorization.

                          PARTIES TO WHOM WE DISCLOSE INFORMATION

For current and former clients, we do not disclose any nonpublic personal information obtained in the
course of our practice except as required or permitted by law. Permitted disclosures include, for instance,
providing information to our employees and, in limited situations, to unrelated third parties who need to
                                              NT
know that information to assist us in providing services to you. In all such situations, we stress the
confidential nature of information being shared.

                      PROTECTING THE CONFIDENTIALITY AND SECURITY OF
                        CURRENT AND FORMER CLIENTS' INFORMATION
                                     IE

We retain records relating to professional services that we provide so that we are better able to assist you
with your professional needs and, in some cases, to comply with professional guidelines. In order to
guard your nonpublic personal information, we maintain physical, electronic, and procedural safeguards
that comply with our professional standards.
                        CL



                                                **************



Please call if you have any questions, because your privacy, our professional ethics, and the ability to
provide you with quality financial services are very important to us.
  Case 21-03981           Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53             Desc Main
                                       Document      Page 11 of 194

                   2019 TAX RETURN FILING INSTRUCTIONS
                         U.S. INCOME TAX RETURN FOR AN S CORPORATION

                                               FOR THE YEAR ENDING
                                                 December 31, 2019

Prepared For:
                OER Services, LLC
                1650 Carmen Drive
                Elk Grove Village, IL 60007

Prepared By:
                Tighe, Kress & Orr, P.C.
                2001 Larkin Avenue, Suite 202




                                                                          PY
                Elgin, IL 60123

To Be Signed and Dated By:

                The appropriate corporate officer(s).




                                                            CO
Amount of Tax:

                Total tax                            $                           0
                Less: payments and credits           $                           0
                Plus: interest and penalties         $                           0
                No payment required                  $

Overpayment:
                Not applicable
                                                  NT
Make Check Payable To:

                Not applicable

Mail Tax Return and Check (if applicable) To:
                                        IE

                This return has qualified for electronic filing. The return has been transmitted
                electronically to the IRS, and no further action is required.

Return Must be Mailed On or Before:
                        CL



                Not applicable

Special Instructions:

                Enclosed are copies of Schedule K-1 to be distributed to the shareholders.
           Case 21-03981     Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53              Desc Main
                                     Document      Page 12 of 194
                                          S CORPORATION
                                      Two-Year Comparison                                                  2019
Name                                                                                     Employer Identification Number

  OER SERVICES, LLC                                                                        **-***8229

                                                                                                         Increase
                    Description                       Prior Year          Current Year                  (Decrease)

ORDINARY BUSINESS INCOME (LOSS):

INCOME:

GROSS RECEIPTS OR SALES LESS
  RETURNS AND ALLOWANCES                            6,783,095.            3,786,177.               -2,996,918.




                                                                          PY
COST OF GOODS SOLD                                  5,123,957.            2,067,258.               -3,056,699.
GROSS PROFITS                                       1,659,138.            1,718,919.                   59,781.
NET GAIN OR LOSS FROM FORM 4797                        93,615.              493,524.                  399,909.
OTHER INCOME                                                0.                2,694.                    2,694.
  TOTAL INCOME                                      1,752,753.            2,215,137.                  462,384.




                                                       CO
DEDUCTIONS:

COMPENSATION OF OFFICERS                               100,000.             159,024.                        59,024.
SALARIES AND WAGES LESS
  EMPLOYMENT CREDITS                                  369,781.              513,311.                  143,530.
BAD DEBTS                                               4,085.              108,637.                  104,552.
RENTS                                                  28,200.               62,363.                   34,163.
TAXES AND LICENSES                                     45,681.               66,326.                   20,645.
                                            NT
INTEREST                                              869,532.              383,369.                 -486,163.
DEPRECIATION                                        3,445,059.              913,045.               -2,532,014.
ADVERTISING                                                 0.                4,345.                    4,345.
OTHER DEDUCTIONS                                      366,073.              580,052.                  213,979.
  TOTAL DEDUCTIONS                                  5,228,411.            2,790,472.               -2,437,939.
                              IE

ORDINARY BUSINESS INCOME (LOSS)                    -3,475,658.            -575,335.                  2,900,323.

S CORPORATION TAXES:
                            CL



PAYMENTS AND CREDITS:

BALANCE DUE OR REFUND:

SCHEDULE K:

INCOME:

ORDINARY BUSINESS INCOME (LOSS)                    -3,475,658.            -575,335.                  2,900,323.
SECTION 1231 GAIN (LOSS)                               -5,137.              -3,136.                      2,001.

DEDUCTIONS:

CHARITABLE CONTRIBUTIONS                                           686.             390.                        -296.

INVESTMENT INTEREST:




912841
04-01-19
           Case 21-03981     Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53              Desc Main
                                     Document      Page 13 of 194
                                          S CORPORATION
                                      Two-Year Comparison                                                  2019
Name                                                                                     Employer Identification Number

  OER SERVICES, LLC                                                                        **-***8229

                                                                                                         Increase
                    Description                       Prior Year          Current Year                  (Decrease)


CREDITS:

FOREIGN TAXES:

AMT ITEMS:




                                                                         PY
POST-1986 DEPRECIATION ADJUSTMENT                        -7,252.            -10,167.                        -2,915.
ADJUSTED GAIN OR LOSS                                    -8,104.             -8,661.                          -557.

OTHER SCHEDULE K ITEMS:




                                                       CO
NONDEDUCTIBLE EXPENSES                                      0.                 280.                        280.
INCOME (LOSS)                                      -3,481,481.            -578,861.                  2,902,620.

SCHEDULE M-1:

NET INCOME (LOSS) PER BOOKS                        -1,017,578.           -1,348,312.                    -330,734.
INCOME INCLUDED ON SCHEDULE K NOT
  RECORDED ON BOOKS THIS YEAR                            46,555.            640,780.                      594,225.
                                            NT
DEPRECIATION RECORDED ON BOOKS NOT
  INCLUDED ON SCHEDULE K                                           0.       128,350.                      128,350.
TRAVEL & ENTERTAINMENT RECORDED ON
  BOOKS NOT INCLUDED ON SCHEDULE K                                 0.               280.                          280.
OTHER EXPENSES RECORDED ON BOOKS
  NOT INCLUDED ON SCHEDULE K                                       41.                   41.
                              IE

TOTAL EXPENSES RECORDED ON BOOKS
  NOT INCLUDED ON SCHEDULE K                                41.            128,671.                       128,630.
TOTAL OF LINES 1 THROUGH 3                            -970,982.           -578,861.                       392,121.
DEPRECIATION INCLUDED ON SCHEDULE K
                            CL



  NOT CHARGED AGAINST BOOK INCOME                   2,510,499.                            0.       -2,510,499.
DEDUCTIONS INCLUDED ON SCHEDULE K
  NOT CHARGED AGAINST BOOK INCOME                   2,510,499.                   0.                -2,510,499.
TOTAL OF LINES 5 AND 6                              2,510,499.                   0.                -2,510,499.
INCOME (LOSS)                                      -3,481,481.            -578,861.                 2,902,620.

SCHEDULE M-2:

ACCUMULATED ADJUSTMENTS ACCOUNT:

BALANCE AT BEGINNING OF TAX YEAR                     -727,563.           -4,042,631.               -3,315,068.
OTHER ADDITIONS                                       269,154.                    0.                 -269,154.
LOSS FROM PAGE 1, LINE 21                          -3,475,658.             -575,335.                2,900,323.
OTHER REDUCTIONS                                      108,564.                3,806.                 -104,758.
COMBINE LINES 1 THROUGH 5                          -4,042,631.           -4,621,772.                 -579,141.
BALANCE AT END OF TAX YEAR                         -4,042,631.           -4,621,772.                 -579,141.




912841
04-01-19
           Case 21-03981     Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53         Desc Main
                                     Document      Page 14 of 194
                                          S CORPORATION
                                      Two-Year Comparison                                             2019
Name                                                                                Employer Identification Number

  OER SERVICES, LLC                                                                   **-***8229

                                                                                                    Increase
                    Description                       Prior Year     Current Year                  (Decrease)




                                                                   PY
                                                       CO
                                            NT
                              IE
                            CL




912841
04-01-19
                  Case 21-03981                Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                     Desc Main
                                                                Document      Page 15 of 194

       8879-S                    IRS e-file Signature Authorization for Form 1120-S                                                                 OMB No. 1545-0123

Form



Department of the Treasury
Internal Revenue Service
                                                      | ERO must obtain and retain completed Form 8879-S.
                                                    | Go to www.irs.gov/Form8879S for the latest information.                                          2019
                                   For calendar year 2019, or tax year beginning            , 2019, and ending                , 20       .
Name of corporation                                                                                                                  Employer identification number
                      OER SERVICES, LLC                                                                                               **-***8229
 Part I            Tax Return Information (Whole dollars only)
  1 Gross receipts or sales less returns and allowances (Form 1120-S, line 1c) ~~~~~~~~~~~~~~~~~~                                            1         3,786,177.
  2 Gross profit (Form 1120-S, line 3) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                2         1,718,919.
  3 Ordinary business income (loss) (Form 1120-S, line 21) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      3          -575,335.
  4 Net rental real estate income (loss) (Form 1120-S, Schedule K, line 2) ~~~~~~~~~~~~~~~~~~~~~                                             4
  5 Income (loss) reconciliation (Form 1120-S, Schedule K, line 18)          5        -578,861.
 Part II           Declaration and Signature Authorization of Officer (Be sure to get a copy of the corporation's return)




                                                                                                                 PY
Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's 2019 electronic
income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true, correct, and complete. I further
declare that the amounts in Part I above are the amounts shown on the copy of the corporation's electronic income tax return. I consent to allow my
electronic return originator (ERO), transmitter, or intermediate service provider to send the corporation's return to the IRS and to receive from the
IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any delay in processing the return or refund, and
(c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal
(direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed on
this return, and the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial Agent at




                                                                                            CO
1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved in the
processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to the
payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic income tax return and, if applicable,
the corporation's consent to electronic funds withdrawal.


Officer's PIN: check one box only

       X I authorize TIGHE, KRESS & ORR, P.C.                                                                                        to enter my PIN      38229
                                                                                   NT
                                                               ERO firm name                                                                           Don't enter all zeros
             as my signature on the corporation's 2019 electronically filed income tax return.
             As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2019 electronically filed income tax return.


Officer's signature |                                                              Date |                           Title |   PRESIDENT

 Part III          Certification and Authentication
                                               IE

ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                36803460135
                                                                                                          Don't enter all zeros
I certify that the above numeric entry is my PIN, which is my signature on the 2019 electronically filed income tax return for the corporation indicated
                                             CL



above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation, and
Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.


ERO's signature | TIGHE,           KRESS & ORR, P.C.                                                             Date |   09/08/20

                                              ERO Must Retain This Form - See Instructions
                                      Don't Submit This Form to the IRS Unless Requested To Do So
For Paperwork Reduction Act Notice, see instructions.                                                                                              Form 8879-S (2019)
LHA




910201 01-14-20
                                                              Case 21-03981                                Doc 1
                                                                                                            Filed 03/26/21 Entered 03/26/21 15:18:53                                                             Desc Main
Form
                             1120-S                                                              U.S. IncomeDocument
                                                                                                             Tax ReturnPagefor an S 194
                                                                                                                               16 of Corporation
                                                                             | Do not file this form unless the corporation has filed or is attaching Form 2553 to elect to be an S corporation.
                                                                                                                                                                                                                              OMB No. 1545-0123



Department of the Treasury
Internal Revenue Service
                                                                                            | Go to www.irs.gov/Form1120S for instructions and the latest information.
                                                                                                                                                                                                                               2019
For calendar year 2019 or tax year beginning                                                                                                                            , ending
A S election effective date      Name                                                                                                                                                                     D Employer identification number
                   09/16/2009


                                                                               TYPE OR PRINT
B Business activity                                                                               OER SERVICES, LLC                                                                                                  **-***8229
  code number
  (see instructions)                                                                           Number, street, and room or suite no. If a P.O. box, see instructions.                                     E Date incorporated
                                                  532400                                          1650 CARMEN DRIVE                                                                                                  09/16/2009
C Check if Sch. M-3                                                                            City or town, state or province, country, and ZIP or foreign postal code                                   F Total assets (see instructions)
  attached                                                                                        ELK GROVE VILLAGE, IL                                 60007                                            $                4,554,921.
G                                               Is the corporation electing to be an S corporation beginning with this tax year?                           Yes        X No         If "Yes," attach Form 2553 if not already filed
H                                               Check if: (1)       Final return  (2)      Name change      (3)       Address change (4)    Amended return (5) S election termination or revocation
I                                               Enter the number of shareholders who were shareholders during any part of the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                              2




                                                                                                                                                                                   PY
J                                               Check if corporation: (1)         Aggregated activities for section 465 at-risk purposes (2)         Grouped activities for section 469 passive activity purposes
                                                 Caution: Include only trade or busin ess in come an d expen ses on lines 1a th rough 21. See th e instruction s for more information .
                                                   1 a
                                                            Gross receipts
                                                            or sales ~
                                                                                       3,786,177. b                     Return and
                                                                                                                      c Bal. Subtract line 1b from line 1a ~~
                                                                                                                        allowances                                                                            1c         3,786,177.
                                                   2        Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            2       2,067,258.
                                                                                                                                                                                                                         1,718,919.
Income




                                                   3        Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        3
                                                   4        Net gain (loss) from Form 4797, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 4         493,524.
                                                                                                                                           STATEMENT 1                                                                       2,694.




                                                                                                                                                                CO
                                                   5        Other income (loss) (attach statemen t)                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         5
                                                   6        Total income (loss). Add lines 3 through 5  |                                                                         6       2,215,137.
                                                   7        Compensation of officers (see instrs. - attach Form 1125-E) ~~~~~~~~~~~~~~~~~~~~~~~~~                                                                7         159,024.
Deductions (See instructions for limitations)




                                                   8        Salaries and wages (less employment credits) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         8         513,311.
                                                   9        Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     9
                                                  10        Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         10                108,637.
                                                  11        Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                           11                 62,363.
                                                  12                                                         STATEMENT 2
                                                            Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    12                 66,326.
                                                                                                                                                                                                                                383,369.
                                                                                                                                         NT
                                                  13        Interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              13
                                                  14        Depreciation not claimed on Form 1125-A or elsewhere on return (attach Form 456 2) ~~~~~~~~~~~~~~                                                 14                913,045.
                                                  15        Depletion (Do not deduct oil and gas depletion.) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   15
                                                  16        Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        16                    4,345.
                                                  17        Pension, profit-sharing, etc., plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         17
                                                  18        Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                 18
                                                                                                                       STATEMENT 3
                                                            Other deductions (attach statemen t) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       580,052.
                                                                                                            IE

                                                  19                                                                                                                                                          19
                                                  20        Total deductions. Add lines 7 through 19 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                       20         2,790,472.
                                                  21        Ordinary business income (loss). Subtract line 20 from line 6                                                             21          -575,335.
                                                  22 a      Excess net passive income or LIFO recapture tax (see in struction s) ~~~~~~                              22a
                                                       b    Tax from Schedule D (Form 1120-S) ~~~~~~~~~~~~~~~~~~~              22b
                                                                                                          CL



                                                       c    Add lines 22a and 22b                                                                                   22c
                                                  23 a      2019 estimated tax payments and 2018 overpayment credited to 2019 ~~~~~                                  23a
Tax and Payments




                                                       b    Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~                                                      23b
                                                       c    Credit for federal tax paid on fuels (attach Form 4136 ) ~~~~~~~~~~~                                     23c
                                                       d    Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~                     23d
                                                       e    Add lines 23a through 23d                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             23e
                                                  24        Estimated tax penalty (see instructions). Check if Form 2220 is attached ~~~~~~~~~~~~~~                                        |                  24
                                                  25        Amount owed. If line 23e is smaller than the total of lines 22c and 24, enter amount owed ~~~~~~~~~~~~                                            25
                                                  26        Overpayment. If line 23e is larger than the total of lines 22c and 24, enter amount overpaid                                           26
                                                  27        Enter amount from line 26: Credited to 2020 estimated tax                               |                                  Refunded        |      27
                                                       Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and
                                                       belief, it is true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
                                                                                                                                                                                                                                May the IRS discuss



                                                       =                                                                                                        =
                                                                                                                                                                                                                                this return with the
Sign                                                                                                                                                             PRESIDENT                                                      preparer shown
                                                                                                                                                                                                                                below? See instr.
Here                                                                                                                                                                                                                              X Yes
                                                            Signature of officer                                                       Date                         Title                                                                         No
                                                 Print/Type preparer's name                                                  Preparer's signature
                                                TIMOTHY A. KING, CPA, MAS TIMOTHY A. KING, CPA, Date
                                                                                                 MAS                                                                                                                   PTIN
                                                                                                                                                                                                     Check if
Paid
Pre-                                            TIMOTHY A. KING, CPA, MAS TIMOTHY A. KING, CPA, 09/08/20
                                                                                                 MAS                                                                                                 self-
                                                                                                                                                                                                     employed      P01338371
parer Firm's name
Use                |                                     TIGHE, KRESS & ORR, P.C.                                                                                                                    Firm's EIN | **-***6995
Only
      Firm's address |                                   2001 LARKIN AVENUE, SUITE 202                                                                                                               Phone no.
                                                         ELGIN, IL 60123                                                                                                                                      (847) 695-2700
LHA                                                    For Paperwork Reduction Act Notice, see separate instructions.                         911701 12-30-19                                                      Form 1120-S (2019)
                  Case 21-03981                  Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                           Desc Main
                                                                Document      Page 17 of 194
Form 1120-S (2019)          OER SERVICES, LLC                                                                                                     **-***8229                      Page 2
  Schedule B           Other Information (see instructions)                                                                                                               Yes         No
 1    Check accounting method:  a     Cash  b X Accrual                            c         Other (specify)     |
 2 See the instructions and enter the:
   a Business activity | EQUIPMENT                      RENTAL                   b Product or service | SALES                    & SERVICE
 3 At any time during the tax year, was any shareholder of the corporation a disregarded entity, a trust, an estate, or a
   nominee or similar person? If "Yes," attach Schedule B-1, Information on Certain Shareholders of an S Corporation             ~~~~~~~~~~~~~~~                                       X
 4 At the end of the tax year, did the corporation:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total stock issued and outstanding of any
      foreign or domestic corporation? For rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below                                 X
                                                                   (ii) Employer                                                       (iv) Percentage   (v) If Percentage in (iv) is
                                                                                                          (iii) Country of                             100%, Enter the Date (if any) a
                     (i) Name of Corporation                   Identification Number                                                        of Stock
                                                                                                                                                          Qualified Subchapter S
                                                                       (if any)                            Incorporation                    Owned      Subsidiary Election Was Made




                                                                                                                         PY
                                                                                                    CO
  b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or
    capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a
      trust? For rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below                                                     X
                                                                     (ii) Employer                                    (iv) Country of                                     (v) Maximum
                          (i) Name of Entity                    Identification Number         (iii) Type of Entity                                                    Percentage Owned in
                                                                         (if any)
                                                                              NT                                       Organization                                   Profit, Loss, or Capital




 5 a At the end of the tax year, did the corporation have any outstanding shares of restricted stock? ~~~~~~~~~~~~~~~~~~~~~~~~                                                         X
                                                 IE

     If "Yes," complete lines (i) and (ii) below.
      (i) Total shares of restricted stock ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   |
      (ii) Total shares of non-restricted stock ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                |
     b At the end of the tax year, did the corporation have any outstanding stock options, warrants, or similar instruments? ~~~~~~~~~~~~~~~                                           X
       If "Yes," complete lines (i) and (ii) below.
                                               CL



      (i) Total shares of stock outstanding at the end of the tax year ~~~~~~~~~~~~~~~~~~~~~                                   |
      (ii) Total shares of stock outstanding if all instruments were executed ~~~~~~~~~~~~~~~~~~                               |
 6 Has this corporation filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide info. on any reportable transaction?                           X
 7 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
   If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
 8 If the corporation (a) was a C corporation before it elected to be an S corporation or the corporation acquired an asset
   with a basis determined by reference to the basis of the asset (or the basis of any other property) in the hands of a C
   corporation and (b) has net unrealized built-in gain in excess of the net recognized built-in gain from prior years, enter
   the net unrealized built-in gain reduced by net recognized built-in gain from prior years ~~~~~~~~~~ | $
 9 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business
   in effect during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       X
10 Does the corporation satisfy one or more of the following? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        X
  a The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
     b The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
       preceding the current tax year are more than $26 million and the corporation has business interest expense.
     c The corporation is a tax shelter and the corporation has business interest expense.
       If "Yes," complete and attach Form 8990.
11 Does the corporation satisfy both of the following conditions? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               X
  a The corporation's total receipts (see instructions) for the tax year were less than $250,000.
     b The corporation's total assets at the end of the tax year were less than $250,000.
       If "Yes," the corporation is not required to complete Schedules L and M-1.
911711 12-30-19                                                                                                                                              Form 1120-S (2019)
                                       Case 21-03981                       Doc 1                Filed 03/26/21 Entered 03/26/21 15:18:53                                                                 Desc Main
                                                                                                Document      Page 18 of 194
Form 1120-S (2019)                                     OER SERVICES, LLC                                                                                                                                 **-***8229           Page 3
  Schedule B                                       Other Information (see instructions) (continued)                                                                                                                     Yes     No
12             During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had the terms modified so as to reduce the principal amount of the debt?   ~~~~~~~~~~~~               X
               If "Yes," enter the amount of principal reduction ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         | $
13 During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? If "Yes," see instructions ~~~~~~~~~~~~~~                                                                                       X
14 a Did the corporation make any payments in 2019 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                X
  b If "Yes," did the corporation file or will it file required Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                       X
15 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            X
    If "Yes," enter the amount from Form 8996 , line 14  | $
  Schedule K                                       Shareholders' Pro Rata Share Items                                                                                                                         Total amount
                             1       Ordinary business income (loss) (page 1, line 21) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     1      -575,335.
                             2       Net rental real estate income (loss) (attach Form 8825)                                                                                   2
                             3 a Other gross rental income (loss) ~~~~~~~~~~~~~~~~~~~                                                                 3a
                               b Expenses from other rental activities (attach statement) ~~~~~~~~~     3b




                                                                                                                                                                              PY
                              c Other net rental income (loss). Subtract line 3b from line 3a ~~~~~~~~~~~~~~~~~~~~~~~~                                                                                  3c
                             4 Interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                               4
     Income (Loss)




                             5       Dividends: a Ordinary dividends                                                                                                 5a
                                                b Qualified dividends
                                                          ~~~~~~~~~~~~~~~~~~   5b
                             6       Royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            6
                             7       Net short-term capital gain (loss) (attach Schedule D (Form 1120-S)) ~~~~~~~~~~~~~~~~~~~~                                                                           7




                                                                                                                                                  CO
                             8 a Net long-term capital gain (loss) (attach Schedule D (Form 1120-S))                                                                               8a
                               b Collectibles (28%) gain (loss) ~~~~~~~~~~~~~~~~~~~~                        8b
                                 c Unrecaptured section 1250 gain (attach statement) ~~~~~~~~~~~  8c
                             9                                                                       STATEMENT 4
                                   Net section 1231 gain (loss) (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         9          -3,136.
                                     Other income (loss)
                            10       (see instructions)  Type         |                                                                                                                                10
                            11       Section 179 deduction (attach Form 4562) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                          11
                                                                                       STATEMENT 5
                            12 a Charitable contributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                      12a                  390.
         Deductions




                               b Investment interest expense ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     12b
                                     Section 59(e)(2)                                                                                                                                      (2)
                                                                                                                   NT
                                 c   expenditures     (1) Type |                                             | 12c(2)                                                                      Amount
                                     Other deductions
                               d     (see instructions) Type |                                                  12d
                            13 a Low-income housing credit (section 42(j)(5)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~   13a
                               b Low-income housing credit (other) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~          13b
                                 c Qualified rehabilitation expenditures (rental real estate)                (attach Form 3468, if applicable)          ~~~~~~~~~~~~~~                                  13c
         Credits




                                   Other rental real estate
                                 d credits (see instructions) Type |                                                                                                                                    13d
                                     Other rental credits
                                                                             IE

                                 e   (see instructions)     Type   |                                                                                                                                    13e
                                 f Biofuel producer credit (attach Form 6478) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                          13f
                                   Other credits
                                 g (see instructions) Type |                                                                                                                                            13g
                            14 a Name of country or U.S. possession |
                               b Gross income from all sources ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                    14b
                                                                           CL



                                 c Gross income sourced at shareholder level ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                           14c
                                   Foreign gross income sourced at corporate level
                                 d Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     14d
                                 e Foreign branch category ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     14e
     Foreign Transactions




                                 f Passive category ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                         14f
                                 g General category ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                         14g
                                 h Other (attach statement ) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                    14h
                                   Deductions allocated and apportioned at shareholder level
                                 i Interest expense ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                         14i
                                 j Other ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                               14j
                                     Deductions allocated and apportioned at corporate level to foreign source income
                                 k Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     14k
                                 l Foreign branch category ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     14l
                                 m Passive category ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                         14m
                                 n General category ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                         14n
                                 o Other (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                    14o
                                   Other information
                                 p Total foreign taxes (check one):              Paid          Accrued ~~~~~~~~~~~~~~~~~~~ |                                                                            14p
                                 q Reduction in taxes available for credit (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                14q
                                 r Other foreign tax information (attach statement)
911721 12-30-19                                                                                                                                                                                               Form 1120-S (2019)
                                            Case 21-03981                      Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                     Desc Main
                                                                                             Document      Page 19 of 194
Form 1120S (2019)                                        OER SERVICES, LLC                                                                               **-***8229                   Page 4
     Schedule K                                 Shareholders' Pro Rata Share Items (continued)                                                                        Total amount
                                    15a Post-1986 depreciation adjustment ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15a               -10,167.
                                                                                              STATEMENT 10                                                                 -8,661.
 Minimum Tax
 (AMT) Items

                                         b Adjusted gain or loss ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              15b
  Alternative




                                         c Depletion (other than oil and gas) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      15c
                                         d Oil, gas, and geothermal properties - gross income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              15d
                                         e Oil, gas, and geothermal properties - deductions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               15e
                                         f Other AMT items (attach statement)                                        15f
                                    16a Tax-exempt interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               16a
                      Items Affecting
 ciliation Information Shareholder




                                      b Other tax-exempt income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 16b
                          Basis




                                         c Nondeductible expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~   STATEMENT 11                                16c                          280.
                                         d Distributions (attach statement if required) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                16d
                                      e Repayment of loans from shareholders                                           16e
                                    17a Investment income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    17a




                                                                                                                                              PY
              Other




                                         b Investment expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                17b
                                         c Dividend distributions paid from accumulated earnings and profits ~~~~~~~~~~~~~~~~~~~~~                      17c
                                         d Other items and amounts   (att. stmt.)                            STATEMENT 6
                                                                                    
 Recon-




                                        18 Income (loss) reconciliation. Combine the amounts on lines 1 through 10 in the far right column.
                                           From the result, subtract the sum of the amounts on lines 11 through 12d and 14p               18               -578,861.




                                                                                                                              CO
     Schedule L                                   Balance Sheets per Books                            Beginning of tax year                            End of tax year
                                                  Assets                                        (a)                            (b)               (c)                        (d)
 1   Cash ~~~~~~~~~~~~~~~~~                                                                                                   313,218.                                      95,775.
 2 a Trade notes and accounts receivable ~~~                                                   887,456.                                         693,058.
   b Less allowance for bad debts ~~~~~~                                                (                      )              887,456. (         91,806.)                 601,252.
 3 Inventories ~~~~~~~~~~~~~~
 4                 U.S. government obligations      ~~~~~~
 5                 Tax-exempt securities ~~~~~~~~~
                                                                                            STATEMENT 7                        39,465.                                     11,150.
                                                                                                       NT
 6                 Other current assets (att. stmt.) ~~~~~
 7                 Loans to shareholders ~~~~~~~~~                                                                            406,146.                                    331,173.
 8                 Mortgage and real estate loans                ~~~~~
 9                 Other investments (att. stmt.) ~~~~~~
10 a Buildings and other depreciable assets ~~                                               6,301,214.                                       5,451,012.
   b Less accumulated depreciation ~~~~~                                                (    1,448,419.)               4,852,795. (           2,058,738.)             3,392,274.
                                                                              IE

11 a Depletable assets ~~~~~~~~~~~
       b Less accumulated depletion ~~~~~~~                                             (                      )                          (                   )
12       Land (net of any amortization) ~~~~~~
13 a Intangible assets (amortizable only) ~~~                                                  151,351.                                         151,351.
   b Less accumulated amortization ~~~~~                                                (       12,940.)                      138,411. (         28,054.)                 123,297.
                                                                            CL



14                 Other assets (att. stmt.) ~~~~~~~~~
15                 Total assets ~~~~~~~~~~~~~~                                                                         6,637,491.                                     4,554,921.
                    Liabilities and Shareholders' Equity
16                 Accounts payable ~~~~~~~~~~~                                                                        1,218,354.                                     1,244,802.
17                 Mortgages, notes, bonds payable in less than 1 year                                                   898,619.                                       890,700.
18                 Other current liabilities (att. stmt.) ~~~~                              STATEMENT 8                  435,779.                                       398,761.
19                 Loans from shareholders ~~~~~~~~                                                                       62,296.                                        43,986.
20                 Mortgages, notes, bonds payable in 1 year or more                                                   4,776,498.                                     4,079,039.
21                 Other liabilities (att. stmt.) ~~~~~~~~
22                 Capital stock ~~~~~~~~~~~~~                                                                                   1,000.                                       1,000.
23                 Additional paid-in capital ~~~~~~~~
24                 Retained earnings ~~~~~~~~~~~                                            STATEMENT 9                  -755,055.                                    -2,103,367.
25                 Adjustments to shareholders' equity (att. stmt.)                 ~
26                 Less cost of treasury stock ~~~~~~~                                                             (                  )                           (                        )
27                 Total liabilities and shareholders' equity                                                        6,637,491.                                     4,554,921.
                                                                                                                                                                      Form 1120-S (2019)




911731
12-30-19
                     Case 21-03981                      Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                        Desc Main
                                                                      Document      Page 20 of 194
Form 1120-S (2019)                     OER SERVICES, LLC                                                      **-***8229                                                      Page 5
  Schedule M-1                        Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                                      Note: The corporation may be required to file Schedule M-3. See instructions.
 1 Net income (loss) per books ~~~~~~~                              -1,348,312. 5 Income recorded on books this year not
 2   Income included on Schedule K, lines 1, 2, 3c, 4, 5a,                                       included on Schedule K, lines 1 through
     6, 7, 8a, 9, and 10, not recorded on books this year                                        10 (itemize):
     (itemize):                                                                                  a Tax-exempt interest $
      STMT 12                                                             640,780.
 3 Expenses recorded on books this year not                                                   6 Deductions included on Schedule K, lines 1
   included on Schedule K, lines 1 through 12                                                   through 12 and 14p, not charged against
     and 14p (itemize):                                                                          book income this year (itemize):
     a Depreciation $                       128,350.                                             a Depreciation $
     b   Travel and entertainment $             280.
      STMT 13                                    41.
                                                128,671. 7 Add lines 5 and 6 ~~~~~~~~~~~~~~
                                               -578,861.                                                                        -578,861.




                                                                                                                           PY
 4 Add lines 1 through 3                           8 Income (loss) (Schedule K, line 18). Subtract line 7 from line 4
  Schedule M-2 Analysis of Accumulated Adjustments Account, Shareholders' Undistributed Taxable Income
                         Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account (see instrs.)
                                                                      (a) Accumulated             (b) Shareholders'             (c) Accumulated             (d) Other adjustments
                                                                                                 undistributed taxable
                                                                    adjustments account        income previously taxed         earnings and profits                account

 1 Balance at beginning of tax year ~~~~~                          -4,042,631.




                                                                                                        CO
 2 Ordinary income from page 1, line 21 ~~~
 3 Other additions ~~~~~~~~~~~~
 4 Loss from page 1, line 21 ~~~~~~~~                          (      575,335. )
                     STATEMENT 14(
 5 Other reductions ~~~~~~~~~~~~                                        3,806. )                                                                        (                           )
 6 Combine lines 1 through 5 ~~~~~~~                               -4,621,772.
 7 Distributions ~~~~~~~~~~~~~~
 8 Balance at end of tax year. Subtract line
   7 from line 6                                     -4,621,772.
                                                                                                                                                              Form 1120-S (2019)
                                                                                   NT
                                                        IE
                                                      CL




911732
12-30-19
                  Case 21-03981               Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                         Desc Main
                                                            Document      Page 21 of 194
Form          1125-A                                            Cost of Goods Sold
(Rev. November 2018)                                | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                                OMB No. 1545-0123
Department of the Treasury                        | Go to www.irs.gov/Form1125A for the latest information.
Internal Revenue Service
Name                                                                                                                             Employer Identification number

         OER SERVICES, LLC                                                                                                          **-***8229
1     Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1
2     Purchases       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2                    615,747.
3     Cost of labor    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   3
4     Additional section 263A costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4
5     Other costs (attach schedule)                       SEE STATEMENT 15
                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           5                1,451,511.
6     Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6                2,067,258.
7     Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7
8     Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
                                                                                                                                          2,067,258.




                                                                                                       PY
      appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              8
9 a Check all methods used for valuing closing inventory:
    (i)        Cost
      (ii)        Lower of cost or market
      (iii)       Other (Specify method used and attach explanation) |




                                                                                      CO
    b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                     |
    c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
    d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
      under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
    e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~             Yes X No
    f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~                    Yes X No
      If "Yes," attach explanation.
                                                                         NT
For Paperwork Reduction Act Notice, see separate instructions.                                                                   Form 1125-A (Rev. 11-2018)
                                              IE
                                            CL




924441
04-01-19        LHA
                  Case 21-03981                    Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                             Document      Page 22 of 194
Form     1125-E                                             Compensation of Officers
(Rev. October 2016)                                                                                                                                        OMB No. 1545-0123
                                              | Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S.
Department of the Treasury
Internal Revenue Service         | Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.
Name                                                                                                                                                 Employer Identification number

       OER SERVICES, LLC                                                                                                                              **-***8229
Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

                                                                          (b) Social security       (c) Percent of     Percent of stock owned               (f) Amount of
                             (a) Name of officer                                                   time devoted to
                                                                               number                 business       (d) Common      (e) Preferred          compensation


1 ALI       ZAIMI                                                     ***-**-5960 80.00% 49.00%                                                                      2,000.

    APRIL ZAIMI                                                       ***-**-4045 80.00% 51.00%                                                                 157,024.




                                                                                                                      PY
                                                                                                   CO
                                                                           NT
                                                     IE
                                                   CL




2    Total compensation of officers ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 2                159,024.

3    Compensation of officers claimed on Form 1125-A or elsewhere on return ~~~~~~~~~~~~~~~~~~~~~~~                                            3


4    Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
     appropriate line of your tax return                                                              4                159,024.
For Paperwork Reduction Act Notice, see separate instructions.                                                                                       Form 1125-E (Rev. 10-2016)


924451 04-01-19        LHA
                       Case 21-03981                           Doc 1              Filed 03/26/21 Entered 03/26/21 15:18:53                                                            Desc Main
                                                                                  Document      Page 23 of 194
            4562                                                         Depreciation and Amortization                                                                                         OMB No. 1545-0172

Form


Department of the Treasury
                                                                           (Including Information on Listed Property)
                                                                                              | Attach to your tax return.
                                                                                                                                                                OTHER
                                                                                                                                                                                                 2019
                                                                                                                                                                                                 Attachment
Internal Revenue Service   (99)                         | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                Sequence No.   179
Name(s) shown on return                                                                                                      Business or activity to which this form relates                  Identifying number



OER SERVICES, LLC                                                                OTHER DEPRECIATION                               **-***8229
 Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
 1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            1
 2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                                      2
 3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                                       3
 4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                               4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                            5
 6                                           (a) Description of property                                            (b) Cost (business use only)               (c) Elected cost




                                                                                                                                                         PY
 7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                                8




                                                                                                                               CO
 9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            9
10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                                        10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                         11


                                                                                                                                         9
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                                 12
13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                                 13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II              Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
                                                                                                                                                                                                    403,352.
                                                                                                   NT
   the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                    14
15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                  15
16 Other depreciation (including ACRS)                                                                                                          16                            41.
 Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2019                                                    ~~~~~~~~~~~~~~                                17             509,652.
                                                                                                             J
                                                               IE

18       If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                     Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                           (b) Month and            (c) Basis for depreciation
                    (a) Classification of property                          year placed            (business/investment use               (d) Recovery     (e) Convention      (f) Method   (g) Depreciation deduction
                                                                              in service             only - see instructions)                 period


19a            3-year property
                                                             CL



     b         5-year property
     c         7-year property
     d         10-year property
     e         15-year property
     f         20-year property
     g         25-year property                                                                                                            25 yrs.                                S/L
                                                                                   /                                                      27.5 yrs.             MM                S/L
     h         Residential rental property
                                                                                   /                                                      27.5 yrs.             MM                S/L
                                                                                   /                                                       39 yrs.              MM                S/L
     i         Nonresidential real property
                                                                 /                                                 MM         S/L
                                   Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a            Class life                                                                                                                                                         S/L
  b            12-year                                                                                                                     12 yrs.                                S/L
  c            30-year                                                             /                                                       30 yrs.              MM                S/L
  d            40-year                                                             /                                                       40 yrs.              MM                S/L
 Part IV              Summary (See instructions.)
21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
         Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                                 22             913,045.
23 For assets shown above and placed in service during the current year, enter the
   portion of the basis attributable to section 263A costs                                                                         23
916251 12-12-19          LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                       Form 4562 (2019)
                  Case 21-03981                Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                                   Desc Main
                                                         Document      Page 24 of 194
Form 4562 (2019)                 OER SERVICES, LLC                                                                    **-***8229                                                      Page 2
 Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
               Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?              Yes          X No 24b If "Yes," is the evidence written?                               Yes      X No
              (a)                 (b)              (c)                (d)                      (e)                 (f)           (g)                     (h)                        (i)
      Type of property            Date          Business/                            Basis for depreciation
                                                                                                                Recovery       Method/               Depreciation               Elected
                               placed in       investment           Cost or
     (list vehicles first)                                       other basis
                                                                                     (business/investment
                                                                                                                 period       Convention              deduction               section 179
                                service      use percentage                                 use only)
                                                                                                                                                                                  cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
   used more than 50% in a qualified business use                                                            25



                                       !   !
26 Property used more than 50% in a qualified business use:
GMC TRUCK                         043018100.00 %                     79,952.                                   5.00 200DB-HY

                                       !   !
                                       !   !
                                                          %




                                                                                                                        PY
                                                     %



                                       !   !
27 Property used 50% or less in a qualified business use:



                                       !   !
                                                          %                                                                 S/L -



                                       !   !
                                                          %                                                                 S/L -
                                                          %                                                                 S/L -
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28




                                                                                               CO
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                                   29
                                                         Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                      (a)              (b)                      (c)               (d)                        (e)                     (f)
30 Total business/investment miles driven during the                Vehicle          Vehicle                  Vehicle           Vehicle                    Vehicle                 Vehicle
   year (don't include commuting miles) ~~~~~~~
                                                                           NT
31 Total commuting miles driven during the year ~
32 Total other personal (noncommuting) miles
    driven~~~~~~~~~~~~~~~~~~~~~
33 Total miles driven during the year.
   Add lines 30 through 32 ~~~~~~~~~~~~
34 Was the vehicle available for personal use                  Yes         No     Yes         No       Yes          No       Yes        No          Yes          No          Yes         No
                                                 IE

   during off-duty hours? ~~~~~~~~~~~~
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ~~~~~~
36 Is another vehicle available for personal
   use? 
                                               CL



                            Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                       Yes        No
   employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                X
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~                                                                X
39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     X
40 Do you provide more than five vehicles to your employees, obtain information from your employees about
    the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   X
41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~                                                                              X
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                      (a)                               (b)                (c)                    (d)         (e)                                                            (f)
                    Description of costs               Date amortization        Amortizable                        Code                 Amortization                  Amortization
                                                            begins               amount                           section           period or percentage              for this year




                                                            ! !
42 Amortization of costs that begins during your 2019 tax year:



                                                            ! !
43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           43                       15,074.
44 Total. Add amounts in column (f). See the instructions for where to report                                                   44                       15,074.
916252 12-12-19                                                                                                                                                           Form 4562 (2019)
                 Case 21-03981                   Doc 1              Filed 03/26/21 Entered 03/26/21 15:18:53                                        Desc Main
                                                                    Document      Page 25 of 194
                                                        Sales of Business Property
                                                                                                                                                                     OMB No. 1545-0184


Form       4797
Department of the Treasury
                                        (Also Involuntary Conversions and Recapture Amounts Under Sections 179 and 280F(b)(2))
                                                                       | Attach to your tax return.
                                                                                                                                                                      2019
                                                                                                                                                                   Attachment
Internal Revenue Service                          | Go to www.irs.gov/Form4797 for instructions and the latest information.                                        Sequence No.   27
Name(s) shown on return                                                                                                               Identifying number


      OER SERVICES, LLC                                                                                                                   **-***8229
 1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on Form(s) 1099-B or 1099-S (or substitute
   statement) that you are including on line 2, 10, or 20. See instructions               0.                                1
  Part I          Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
                  Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                               (e) Depreciation           (f) Cost or other             (g) Gain or (loss)
                                                  (b)   Date        (c)   Date
                                                                                        (d) Gross                                            basis, plus                 Subtract (f) from
                  (a) Description of                acquired            sold              sales price
                                                                                                            allowed or allowable          improvements and            the sum of (d) and (e)
                      property                    (mo., day, yr.)   (mo., day, yr.)                           since acquisition            expense of sale




                                                                                                                        PY
 2



       STATEMENT 16                                                                       61,800.              111,929.                     176,865.                       -3,136.
 3 Gain, if any, from Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3
 4 Section 1231 gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         4




                                                                                                        CO
 5 Section 1231 gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           5
 6 Gain, if any, from line 32, from other than casualty or theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            6
 7 Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows ~~~~~~~~~~~~~~~~~~                                          7           -3,136.
   Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
   line 10, or Form 1120-S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
   Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount
   from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section
   1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on
   the Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
                                                                                      NT
 8 Nonrecaptured net section 1231 losses from prior years. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       8
 9 Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If
     line 9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
     capital gain on the Schedule D filed with your return. See instructions                                                     9

  Part II         Ordinary Gains and Losses                    (see instructions)
                                                 IE

10 Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):
                                               CL



11     Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            11 (                             )
12     Gain, if any, from line 7 or amount from line 8, if applicable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12
13     Gain, if any, from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            13        493,524.
14     Net gain or (loss) from Form 4684, lines 31 and 38a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               14
15     Ordinary gain from installment sales from Form 6252, line 25 or 36             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15
16     Ordinary gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         16
17     Combine lines 10 through 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             17        493,524.

18     For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
       and b below. For individual returns, complete lines a and b below.

     a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the loss
       from income-producing property on Schedule A (Form 1040 or Form 1040-SR), line 16. (Do not include any loss on
       property used as an employee.) Identify as from "Form 4797, line 18a." See instructions ~~~~~~~~~~~~~~~~~~~~~                                          18a
     b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1
       (Form 1040 or Form 1040-SR), Part I, line 4                                                                     18b
LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form   4797 (2019)




918001
12-04-19
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                        **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               Document      Page 26 of 194                                                                                 Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A EQUIP             -      34983                                                                                                            061014                052819
   B EQUIP             -      2288                                                                                                             032816                090519
   C EQUIP             -      7889                                                                                                             052516                080819
   D EQUIP             -      9800                                                                                                             050516                082219
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              5,000.                 36,355.              11,825.                          12,725.
 21     Cost or other basis plus expense of sale ~~~~~~              21             16,690.                 77,000.              22,500.                          22,500.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             13,711.                 62,569.              18,284.                          18,284.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              2,979.                 14,431.               4,216.                           4,216.

                                                                                     2,021.                 21,924.                 7,609.                           8,509.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            13,711.                 62,569.              18,284.                          18,284.
      b Enter the smaller of line 24 or 25a                  25b             2,021.                 21,924.               7,609.                           8,509.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a    ~~~~~~~~~~~~~~~                       26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e        ~~~~~~~~~~~~~~~~~                         26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30               493,524.

 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31               493,524.
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                        **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               Document      Page 27 of 194                                                                                 Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A EQUIP             -      7776                                                                                                             051816                082219
   B EQUIP             -      95653                                                                                                            052915                080819
   C EQUIP             -      01544                                                                                                            102015                091219
   D EQUIP             -      01550                                                                                                            102015                103119
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             13,625.                 11,375.               7,860.                           5,080.
 21     Cost or other basis plus expense of sale ~~~~~~              21             25,000.                 29,500.              18,500.                          18,500.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             20,315.                 22,303.              13,159.                          13,623.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              4,685.                  7,197.               5,341.                           4,877.

                                                                                     8,940.                   4,178.                2,519.                                203.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            20,315.                 22,303.              13,159.                          13,623.
      b Enter the smaller of line 24 or 25a                  25b             8,940.                  4,178.               2,519.                             203.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a    ~~~~~~~~~~~~~~~                       26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e        ~~~~~~~~~~~~~~~~~                         26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                        **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               Document      Page 28 of 194                                                                                 Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2014            YALE GLP120VX                                                                                                             081817                091319
   B 2008            CROWN SP3520-30-276                                                                                                       092817                113019
   C 2012            CROWN FC4515-50-188                                                                                                       092817                113019
   D 2012            CROWN FC4545-65-180                                                                                                       092817                113019
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             20,000.                  6,000.               6,000.                           6,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21             34,800.                 14,155.              12,730.                          13,680.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             21,437.                  8,720.               7,842.                           8,427.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23             13,363.                  5,435.               4,888.                           5,253.

                                                                                     6,637.                        565.             1,112.                                747.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            21,437.                   8,720.                7,842.                           8,427.
      b Enter the smaller of line 24 or 25a                  25b             6,637.                     565.                1,112.                             747.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                        **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               Document      Page 29 of 194                                                                                 Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2015            CROWN PE4500-60-48                                                                                                        092817                113019
   B 2013            HYUNDAI 110D-7E                                                                                                           100617                110619
   C 2016            135' STR. BOOM DIESEL 4X4                                                                                                 051318                120119
   D 2017            21K DIESEL FORKLIFT                                                                                                       010518                110519
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              3,700.                 40,000.             128,650.                          97,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21              9,120.                 94,500.             186,500.                         165,421.
 22     Depreciation (or depletion) allowed or allowable    ~~       22              5,618.                 58,212.             186,500.                         165,421.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              3,502.                 36,288.                   0.                               0.

                                                                                         198.                 3,712.            128,650.                          97,000.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a             5,618.                 58,212.             186,500.                         165,421.
      b Enter the smaller of line 24 or 25a                  25b               198.                  3,712.             128,650.                          97,000.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                        **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               Document      Page 30 of 194                                                                                 Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2012 25K DIESEL FORKLIFT                                                                                                                  011118 102119
   B 2015 6K INDUSTRIAL FORKLIFT                                                                                                               012918 021819
   C 2018 12K 56' REACH TELEHANDLER                                                                                                            030518 092519
   D
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20           77,000.                   12,000.             110,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21          120,221.                   22,850.             172,521.
 22     Depreciation (or depletion) allowed or allowable    ~~       22          120,221.                   22,850.             172,521.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23                0.                        0.                   0.

                                                                                    77,000.                 12,000.             110,000.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a         120,221.                   22,850.             172,521.
      b Enter the smaller of line 24 or 25a                  25b          77,000.                   12,000.             110,000.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
                 Case 21-03981                   Doc 1              Filed 03/26/21               Entered 03/26/21 15:18:53                          Desc Main
                                                            ALTERNATIVE
                                                               Document MINIMUM
                                                                         Page 31 TAX
                                                                                 of 194
                                                        Sales of Business Property
                                                                                                                                                                     OMB No. 1545-0184


Form       4797
Department of the Treasury
                                        (Also Involuntary Conversions and Recapture Amounts Under Sections 179 and 280F(b)(2))
                                                                       | Attach to your tax return.
                                                                                                                                                                      2019
                                                                                                                                                                   Attachment
Internal Revenue Service                          | Go to www.irs.gov/Form4797 for instructions and the latest information.                                        Sequence No.   27
Name(s) shown on return                                                                                                               Identifying number


      OER SERVICES, LLC                                                                                                                   **-***8229
 1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on Form(s) 1099-B or 1099-S (or substitute
   statement) that you are including on line 2, 10, or 20. See instructions                                                 1
  Part I          Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
                  Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                               (e) Depreciation           (f) Cost or other             (g) Gain or (loss)
                                                  (b)   Date        (c)   Date
                                                                                        (d) Gross                                            basis, plus                 Subtract (f) from
                  (a) Description of                acquired            sold              sales price
                                                                                                            allowed or allowable          improvements and            the sum of (d) and (e)
                      property                    (mo., day, yr.)   (mo., day, yr.)                           since acquisition            expense of sale




                                                                                                                        PY
 2



       STATEMENT 17                                                                       66,880.              122,704.                     195,365.                       -5,781.
 3 Gain, if any, from Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3
 4 Section 1231 gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         4




                                                                                                        CO
 5 Section 1231 gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           5
 6 Gain, if any, from line 32, from other than casualty or theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            6
 7 Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows ~~~~~~~~~~~~~~~~~~                                          7           -5,781.
   Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
   line 10, or Form 1120-S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
   Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount
   from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section
   1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on
   the Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
                                                                                      NT
 8 Nonrecaptured net section 1231 losses from prior years. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       8
 9 Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If
     line 9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
     capital gain on the Schedule D filed with your return. See instructions                                                     9

  Part II         Ordinary Gains and Losses                    (see instructions)
                                                 IE

10 Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):
                                               CL



11     Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            11 (                             )
12     Gain, if any, from line 7 or amount from line 8, if applicable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12
13     Gain, if any, from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            13        487,508.
14     Net gain or (loss) from Form 4684, lines 31 and 38a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               14
15     Ordinary gain from installment sales from Form 6252, line 25 or 36             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15
16     Ordinary gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         16
17     Combine lines 10 through 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             17        487,508.

18     For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
       and b below. For individual returns, complete lines a and b below.

     a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the loss
       from income-producing property on Schedule A (Form 1040 or Form 1040-SR), line 16. (Do not include any loss on
       property used as an employee.) Identify as from "Form 4797, line 18a." See instructions ~~~~~~~~~~~~~~~~~~~~~                                          18a
     b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1
       (Form 1040 or Form 1040-SR), Part I, line 4                                                                     18b
LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form   4797 (2019)




918001
12-04-19
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21              Entered 03/26/21 15:18:53                           **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               ALTERNATIVE
                                                                Document    MINIMUM
                                                                           Page       TAX
                                                                                32 of 194                                                                                   Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A EQUIP             -      34983                                                                                                            061014                052819
   B EQUIP             -      2288                                                                                                             032816                090519
   C EQUIP             -      7889                                                                                                             052516                080819
   D EQUIP             -      9800                                                                                                             050516                082219
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              5,000.                 36,355.              11,825.                          12,725.
 21     Cost or other basis plus expense of sale ~~~~~~              21             16,690.                 77,000.              22,500.                          22,500.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             12,601.                 62,568.              18,283.                          18,283.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              4,089.                 14,432.               4,217.                           4,217.

                                                                                         911.               21,923.                 7,608.                           8,508.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            12,601.                 62,568.              18,283.                          18,283.
      b Enter the smaller of line 24 or 25a                  25b               911.                 21,923.               7,608.                           8,508.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a    ~~~~~~~~~~~~~~~                       26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e        ~~~~~~~~~~~~~~~~~                         26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30               487,508.

 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31               487,508.
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21              Entered 03/26/21 15:18:53                           **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               ALTERNATIVE
                                                                Document    MINIMUM
                                                                           Page       TAX
                                                                                33 of 194                                                                                   Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A EQUIP - 7776                                                                                                                              051816                082219
   B EQUIP - 95653                                                                                                                             052915                080819
   C EQUIP - 01544                                                                                                                             102015                091219
   D 2014 YALE GLP120VX                                                                                                                        081817                091319
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             13,625.                 11,375.               7,860.                          20,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21             25,000.                 29,500.              18,500.                          34,800.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             20,315.                 19,586.              11,176.                          21,437.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              4,685.                  9,914.               7,324.                          13,363.

                                                                                     8,940.                   1,461.                    536.                         6,637.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            20,315.                 19,586.              11,176.                          21,437.
      b Enter the smaller of line 24 or 25a                  25b             8,940.                  1,461.                 536.                           6,637.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21              Entered 03/26/21 15:18:53                           **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               ALTERNATIVE
                                                                Document    MINIMUM
                                                                           Page       TAX
                                                                                34 of 194                                                                                   Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2008            CROWN        SP3520-30-276                                                                                                092817                113019
   B 2012            CROWN        FC4515-50-188                                                                                                092817                113019
   C 2012            CROWN        FC4545-65-180                                                                                                092817                113019
   D 2015            CROWN        PE4500-60-48                                                                                                 092817                113019
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              6,000.                  6,000.               6,000.                             3,700.
 21     Cost or other basis plus expense of sale ~~~~~~              21             14,155.                 12,730.              13,680.                             9,120.
 22     Depreciation (or depletion) allowed or allowable    ~~       22              8,720.                  7,842.               8,427.                             5,618.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              5,435.                  4,888.               5,253.                             3,502.

                                                                                         565.                 1,112.                    747.                              198.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a             8,720.                   7,842.                8,427.                           5,618.
      b Enter the smaller of line 24 or 25a                  25b               565.                   1,112.                  747.                             198.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21              Entered 03/26/21 15:18:53                           **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               ALTERNATIVE
                                                                Document    MINIMUM
                                                                           Page       TAX
                                                                                35 of 194                                                                                   Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2013            HYUNDAI 110D-7E                                                                                                           100617                110619
   B 2016            135' STR. BOOM DIESEL 4X4                                                                                                 051318                120119
   C 2017            21K DIESEL FORKLIFT                                                                                                       010518                110519
   D 2012            25K DIESEL FORKLIFT                                                                                                       011118                102119
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             40,000.               128,650.               97,000.                          77,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21             94,500.               186,500.              165,421.                         120,221.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             58,212.               186,500.              165,421.                         120,221.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23             36,288.                     0.                    0.                               0.

                                                                                     3,712.               128,650.               97,000.                          77,000.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            58,212.               186,500.              165,421.                         120,221.
      b Enter the smaller of line 24 or 25a                  25b             3,712.               128,650.               97,000.                          77,000.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
OER SERVICES,  LLC
       Case 21-03981                             Doc 1         Filed 03/26/21              Entered 03/26/21 15:18:53                           **-***8229
                                                                                                                                         Desc Main
Form 4797 (2019)                                               ALTERNATIVE
                                                                Document    MINIMUM
                                                                           Page       TAX
                                                                                36 of 194                                                                                   Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2015 6K INDUSTRIAL FORKLIFT                                                                                                               012918 021819
   B 2018 12K 56' REACH TELEHANDLER                                                                                                            030518 092519
   C
   D
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             12,000.               110,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21             22,850.               172,521.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             22,850.               172,521.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23                  0.                     0.

                                                                                    12,000.               110,000.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            22,850.               172,521.
      b Enter the smaller of line 24 or 25a                  25b            12,000.               110,000.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
                                 Case 21-03981   Doc 1 Filed 03/26/21 Entered 03/26/21 15:18:53                         Desc Main
OER SERVICES, LLC                                        Document
                                                  Qualified           Page 37(Section
                                                            Business Income   of 194 199A)                                                                    **-***8229
                                                                 Ordinary Business       Rental          Royalty        Section 1231             Other       Section 179
SSTB PTP                 Description                 EIN
                                                                   Income (Loss)     Income (Loss)    Income (Loss)      Gain (Loss)         Income (Loss)    Deduction
           TRADE OR BUSINESS                                           -575,335.
           TOTAL                                                       -575,335.




                                                                                                                           P Y
                                                                                                       CO
SSTB PTP                 Description
           TRADE OR BUSINESS
           TOTAL
                                                  Charitable
                                                 Contributions
                                                                      Other
                                                                    Deductions




                                                                                     N T
                                                                                      W-2 Wages
                                                                                           672,335.
                                                                                           672,335.
                                                                                                       Unadjusted
                                                                                                      Basis of Assets
                                                                                                          5,451,628.
                                                                                                          5,451,628.
                                                                                                                            Qualified
                                                                                                                                     Cooperative
                                                                                                                        Business Income        W-2 Wages
                                                                                                                                                              Reserved




                                                                   IE
                                                    C            L

Qualified REIT dividends ~~~~~~~~~~~~~~~~~                                                                                                                     914821 12-19-19
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 38 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120S                       OTHER INCOME                    STATEMENT 1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
MISCELLANEOUS INCOME                                                               2,694.
                                                                           }}}}}}}}}}}}}}
TOTAL TO FORM 1120S, PAGE 1, LINE 5                                                2,694.
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120S                    TAXES AND LICENSES                 STATEMENT 2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                           PY
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
LICENSES & FEES                                                                    1,744.
PAYROLL TAXES                                                                     55,819.
SALES TAX                                                                          8,763.
                                                                           }}}}}}}}}}}}}}




                                                 CO
TOTAL TO FORM 1120S, PAGE 1, LINE 12                                              66,326.
                                                                           ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120S                     OTHER DEDUCTIONS                  STATEMENT 3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                      NT
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
AMORTIZATION EXPENSE                                                              15,074.
AUTO EXPENSE                                                                       8,930.
BANK & PROCESSING FEES                                                            93,329.
CELL PHONE                                                                        16,861.
                         IE

COMPUTER EXPENSE                                                                  53,467.
DUES & SUBSCRIPTIONS                                                              18,819.
GIFTS                                                                                 259.
INSURANCE EXPENSE                                                                 76,064.
LEGAL & PROFESSIONAL FEES                                                        225,412.
                       CL



MEALS                                                                                 280.
OFFICE EXPENSE                                                                    42,712.
SERVICE AGREEMENT                                                                  4,416.
SHIPPING & DELIVERY                                                                2,077.
TRAVEL EXPENSE                                                                    10,903.
UTILITIES                                                                         11,449.
                                                                           }}}}}}}}}}}}}}
TOTAL TO FORM 1120S, PAGE 1, LINE 19                                             580,052.
                                                                           ~~~~~~~~~~~~~~




                                                                    STATEMENT(S) 1, 2, 3
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 39 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                NET SECTION 1231 GAIN (LOSS)           STATEMENT 4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}


DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
SECTION 1231 GAIN (LOSS) FROM TRADE OR BUSINESS                                   -3,136.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K, LINE 9                                                       -3,136.
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                  CHARITABLE CONTRIBUTIONS             STATEMENT 5




                                                           PY
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                   NO    50%, 60% OR
DESCRIPTION                       LIMIT 100% LIMIT     30% LIMIT    20% LIMIT
}}}}}}}}}}}                       }}}}} }}}}}}}}}}}} }}}}}}}}}}}} }}}}}}}}}}}}
CHARITABLE CONTRIBUTIONS                        390.
                                        }}}}}}}}}}}} }}}}}}}}}}}} }}}}}}}}}}}}
TOTALS TO SCHEDULE K, LINE 12A                  390.




                                                 CO
                                        ~~~~~~~~~~~~ ~~~~~~~~~~~~ ~~~~~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                   OTHER ITEMS, LINE 17D               STATEMENT 6
                                      NT
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
SECTION 199A - ORDINARY INCOME (LOSS)                                           -575,335.
SECTION 199A - W-2 WAGES                                                         672,335.
SECTION 199A - UNADJUSTED BASIS OF ASSETS                                      5,451,628.
                         IE

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                   OTHER CURRENT ASSETS                STATEMENT 7
                       CL



}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                         BEGINNING OF    END OF TAX
DESCRIPTION                                                TAX YEAR         YEAR
}}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
OTHER CURRENT ASSETS                                            4,660.              0.
PREPAID EXPENSES                                               34,805.              0.
SECURITY DEPOSITS                                                   0.        11,150.
                                                        }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 6                                    39,465.        11,150.
                                                        ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                                 STATEMENT(S) 4, 5, 6, 7
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 40 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                OTHER CURRENT LIABILITIES              STATEMENT 8
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                         BEGINNING OF    END OF TAX
DESCRIPTION                                                TAX YEAR         YEAR
}}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
CREDIT CARDS PAYABLE                                          371,749.       333,982.
PAYROLL LIABILITIES                                            57,529.        61,434.
SALES TAX PAYABLE                                               6,501.         3,345.
                                                        }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 18                                  435,779.       398,761.
                                                        ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                           PY
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L      ANALYSIS OF TOTAL RETAINED EARNINGS PER BOOKS    STATEMENT 9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}




                                                 CO
BALANCE AT BEGINNING OF YEAR                                                    -755,055.
NET INCOME PER BOOKS                                                          -1,348,312.
DISTRIBUTIONS                                                                          0.
OTHER INCREASES (DECREASES)

                                                                           }}}}}}}}}}}}}}
BALANCE AT END OF YEAR - SCHEDULE L, LINE 24, COLUMN (D)                      -2,103,367.
                                                                           ~~~~~~~~~~~~~~
                                      NT
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                         IE

SCHEDULE K                  ADJUSTED GAIN OR LOSS                STATEMENT 10
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                                TOTAL     25%/28% RATE
DESCRIPTION                                                     AMOUNT       AMOUNT
                       CL



}}}}}}}}}}}                                                  }}}}}}}}}}}} }}}}}}}}}}}}
ADJUSTED GAIN OR LOSS ALLOCABLE TO:

  ORDINARY GAIN OR LOSS                                            -6,016.
  SECTION 1231 GAIN OR LOSS                                        -2,645.
  SHORT-TERM CAPITAL GAIN OR LOSS
  LONG-TERM CAPITAL GAIN OR LOSS
  UNRECAPTURED SECTION 1250 GAIN - 25% RATE AMOUNT




                                                                   STATEMENT(S) 8, 9, 10
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 41 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                NONDEDUCTIBLE EXPENSES                 STATEMENT 11
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                             280.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K, LINE 16C                                                         280.
                                                                           ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1              INCOME INCLUDED ON SCHEDULE K          STATEMENT 12




                                                           PY
                         NOT RECORDED ON BOOKS THIS YEAR
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
TAX GAIN/LOSS ON SALE OF ASSETS IN EXCESS OF BOOK                                640,780.
                                                                           }}}}}}}}}}}}}}




                                                 CO
TOTAL TO SCHEDULE M-1, LINE 2                                                    640,780.
                                                                           ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1          EXPENSES RECORDED ON BOOKS THIS YEAR       STATEMENT 13
                           NOT INCLUDED ON SCHEDULE K
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                      NT
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
EXCESS BOOK OVER TAX AMORTIZATION                                                     41.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 3                                                         41.
                                                                           ~~~~~~~~~~~~~~
                         IE
                       CL



~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-2 ACCUMULATED ADJUSTMENTS ACCOUNT- OTHER REDUCTIONS   STATEMENT 14
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
NET SECTION 1231 LOSS                                                              3,136.
CHARITABLE CONTRIBUTIONS                                                              390.
NONDEDUCTIBLE EXPENSES                                                                280.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-2, LINE 5 - COLUMN (A)                                         3,806.
                                                                           ~~~~~~~~~~~~~~




                                                            STATEMENT(S) 11, 12, 13, 14
       Case 21-03981    Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53    Desc Main
OER SERVICES, LLC               Document      Page 42 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1125-A                      OTHER COSTS                     STATEMENT 15
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                       AMOUNT
}}}}}}}}}}}                                                                   }}}}}}}}}}}}}}
COMMISSIONS & FEES                                                                       928.
OPERATING LEASE COSTS                                                                 9,563.
RENTAL COSTS                                                                      1,236,681.
SERVICE                                                                             197,189.
WARRANTY                                                                              7,150.
                                                                              }}}}}}}}}}}}}}
TOTAL TO LINE 5                                                                   1,451,511.
                                                                              ~~~~~~~~~~~~~~




                                                            PY
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 4797       SALES OF PROPERTY USED IN A TRADE OR BUSINESS    STATEMENT 16
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                  CO
  DESCRIPTION                DATE        DATE     SALES        DEPR          COST     GAIN
  OF PROPERTY              ACQUIRED      SOLD     PRICE       ALLOWED      OR BASIS OR LOSS
}}}}}}}}}}}}}}}            }}}}}}}}    }}}}}}}} }}}}}}}}     }}}}}}}}      }}}}}}}} }}}}}}}}
EQUIP - 35027              02/28/14    09/13/19     100.      11,912.       14,500. -2,488.
2010 CROWN PE4500-60-48    09/28/17    11/30/19   1,700.       3,336.        5,415.    -379.
2015 HYUNDAI 180D-9        12/01/17    12/04/19 60,000.       96,681.      156,950.    -269.
                                                }}}}}}}}     }}}}}}}}      }}}}}}}} }}}}}}}}
                                       NT
TOTALS TO FORM 4797, LINE 2                      61,800.     111,929.      176,865. -3,136.
                                                ~~~~~~~~     ~~~~~~~~      ~~~~~~~~ ~~~~~~~~




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                         IE

AMT 4797        SALES OF PROPERTY USED IN A TRADE OR BUSINESS    STATEMENT 17
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

  DESCRIPTION                DATE        DATE     SALES        DEPR          COST     GAIN
                       CL


  OF PROPERTY              ACQUIRED      SOLD     PRICE       ALLOWED      OR BASIS OR LOSS
}}}}}}}}}}}}}}}            }}}}}}}}    }}}}}}}} }}}}}}}}     }}}}}}}}      }}}}}}}} }}}}}}}}
EQUIP - 35027              02/28/14    09/13/19     100.      10,948.       14,500. -3,452.
EQUIP - 01550              10/20/15    10/31/19   5,080.      11,739.       18,500. -1,681.
2010 CROWN PE4500-60-48    09/28/17    11/30/19   1,700.       3,336.        5,415.    -379.
2015 HYUNDAI 180D-9        12/01/17    12/04/19 60,000.       96,681.      156,950.    -269.
                                                }}}}}}}}     }}}}}}}}      }}}}}}}} }}}}}}}}
TOTALS TO AMT FORM 4797, LINE 2                  66,880.     122,704.      195,365. -5,781.
                                                ~~~~~~~~     ~~~~~~~~      ~~~~~~~~ ~~~~~~~~




                                                                  STATEMENT(S) 15, 16, 17
 Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                         Document      Page 43 of 194
Section 1.263(a)-1(f) De Minimis Safe Harbor Election




OER Services, LLC
1650 Carmen Drive
Elk Grove Village, IL    60007


Employer Identification Number:    **-***8229


For the Year Ending December 31, 2019




                                                     PY
OER Services, LLC is making the de minimis safe harbor election
under Reg. Sec. 1.263(a)-1(f).




                                           CO
                                 NT
                   IE
                 CL
 Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                         Document      Page 44 of 194
         Section 1.263(a)-3(n) Election




OER Services, LLC
1650 Carmen Drive
Elk Grove Village, IL    60007


Employer Identification Number:    **-***8229


For the Year Ending December 31, 2019




                                                     PY
OER Services, LLC is electing to capitalize repair and maintenance
costs under Reg. Sec. 1.263(a)-3(n).




                                           CO
                                 NT
                   IE
                 CL
                    ALI Case
                        ZAIMI21-03981                  Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                  Document      Page 45 of 194
                                                                                                                                                                           671119

Schedule K-1
                                                                        2019
                                                                                                     Final K-1              Amended K-1                            OMB No. 1545-0123
(Form 1120-S)                                                                                     Part III           Shareholder's Share of Current Year Income,
Department of the Treasury                                                                                        Deductions, Credits, and Other Items
Internal Revenue Service   For calendar year 2019, or tax                                     1      Ordinary business income (loss)    13    Credits
                                      year beginning                                                               -281,914.
                                              ending                                          2      Net rental real estate inc (loss)

Shareholder's Share of Income, Deductions,                                                    3      Other net rental income (loss)
Credits, etc.  | See separate instructions.
                                                                                              4      Interest income
         Part I             Information About the Corporation
    A Corporation's employer identification number                                            5a     Ordinary dividends
   **-***8229




                                                                                                                         PY
    B Corporation's name, address, city, state, and ZIP code                                  5b     Qualified dividends                      14      Foreign transactions

   OER SERVICES, LLC                                                                          6      Royalties
   1650 CARMEN DRIVE
   ELK GROVE VILLAGE, IL                                    60007                             7      Net short-term capital gain (loss)




                                                                                                    CO
    C IRS Center where corporation filed return                                               8a     Net long-term capital gain (loss)
   E-FILE
                                                                                              8b     Collectibles (28%) gain (loss)
         Part II            Information About the Shareholder
    D Shareholder's identifying number                                                        8c     Unrecaptured sec 1250 gain
   ***-**-5960
    E Shareholder's name, address, city, state and ZIP code                                   9      Net section 1231 gain (loss)
                                                                                                *                      -1,537.
                                                                              NT
   ALI ZAIMI                                                                                  10     Other income (loss)                      15      Alternative min tax (AMT) items
   615 E APPLETREE LANE                                                                                                                   A                             -4,982.
   ARLINGTON HEIGHTS, IL 60004
                                                                                                                                          B                             -4,244.
    F Shareholder's percentage of stock
                                                             49.000000 %
                                                     IE

      ownership for tax year ~~~~~~
                                                   CL



                                                                                              11     Section 179 deduction                    16      Items affecting shareholder basis
                                                                                                                                          C*                                    137.
                                                                                              12     Other deductions
                                                                                            A                                 191.
 For IRS Use Only




                                                                                                                                              17      Other information
                                                                                                                                          V *                                   STMT




                                                                                              18         More than one activity for at-risk purposes*
                                                                                              19         More than one activity for passive activity purposes*
                                                                                                                 *See attached statement for additional information.
911271
11-15-19              LHA For Paperwork Reduction Act Notice, see Instructions for Form 1120-S.              www.irs.gov/Form1120S                 Schedule K-1 (Form 1120-S) 2019
                                                                                                                                                                                      1
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 46 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           NET SECTION 1231 GAIN (LOSS), BOX 9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                               AMOUNT    SHAREHOLDER FILING INSTRUCTIONS
}}}}}}}}}}}                            }}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
FROM TRADE OR BUSINESS                      -1,537. SEE SHAREHOLDERS INSTRUCTIONS
                                       }}}}}}}}}}}}
TOTAL                                       -1,537.
                                       ~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1          ADJUSTED GAIN OR LOSS, BOX 15, CODE B
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
                        TOTAL          25%/28% RATE
ALLOCABLE PORTIONS      AMOUNT            AMOUNT    SHAREHOLDER FILING INSTRUCTIONS
}}}}}}}}}}}}}}}}}}   }}}}}}}}}}}}      }}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
SECTION 1231 GAIN OR
LOSS                      -1,296.                      SEE SHAREHOLDERS INSTRUCTIONS
ORDINARY GAIN OR




                                                  CO
LOSS                      -2,948.                      FOR INFORMATIONAL PURPOSES ONLY
                     }}}}}}}}}}}}      }}}}}}}}}}}}
TOTAL                     -4,244.
                     ~~~~~~~~~~~~      ~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 16, CODE C
                                       NT
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                         AMOUNT      SHAREHOLDER FILING INSTRUCTIONS
}}}}}}}}}}}                      }}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT
EXPENSES                                   137. SEE SHAREHOLDERS INSTRUCTIONS
                          IE

                                 }}}}}}}}}}}}}
TOTAL                                      137.
                                 ~~~~~~~~~~~~~
                        CL




                                                                              SHAREHOLDER 1
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 47 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCH K-1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
THE SECTION 199A AMOUNTS TO BE USED IN THE CALCULATION OF THE QUALIFIED
BUSINESS INCOME DEDUCTION ON YOUR 1040/1041 RETURN ARE REPORTED ON LINE 17,
UNDER CODE V. PLEASE CONSULT YOUR TAX ADVISOR REGARDING THE CALCULATION OF
QUALIFIED BUSINESS INCOME DEDUCTION, INCLUDING THE POSSIBLE AGGREGATIONS AND
LIMITATIONS THAT MAY APPLY AND THE FILING OF THE 1.199A-4(C)(2)(I) ANNUAL
DISCLOSURE STATEMENT.

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1               SECTION 199A ITEMS, BOX 17
                                     CODE V
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                           PY
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}

TRADE OR BUSINESS




                                                 CO
 ORDINARY INCOME(LOSS)                                                           -281,914.
 W-2 WAGES                                                                        329,444.
 UNADJUSTED BASIS                                                               2,671,298.

                                      NT
                         IE
                       CL




                                                                             SHAREHOLDER 1
       ALI Case
           ZAIMI21-03981                             Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                            Desc Main
                                                                      Document      Page 48 of 194
Schedule K-1 (Form 1120-S) 2019                                                                                                                                                         Page      2
This list identifies the codes used on Schedule K-1 for all shareholders and provides summarized reporting information for shareholders who file Form 1040
or 1040-SR. For detailed reporting and filing information, see the separate Shareholder's Instructions for Schedule K-1 and the instructions for your income
tax return.


                                                                                                                                                         p
                                                                                                                                                         n
                                                                                                      Code                                               Report on



                                                                                                                                                         m
                                                                                                                                                         n
 1.   Ordinary business income (loss). Determine whether the income (loss) is                         N   Credit for employer social



                                                                                                                                                         o
      passive or nonpassive and enter on your return as follows:                                          security and Medicare taxes
                                                                                                      O   Backup withholding                                 See the Shareholder's Instructions

                                                      Report on                                       P   Other credits
      Passive loss                                    See the Shareholder's Instructions



                                                                                                                                                         p
      Passive income                                  Schedule E, line 28, column (h)
                                                                                                14.   Foreign transactions



                                                                                                                                                         m
      Nonpassive loss                                 See the Shareholder's Instructions
                                                                                                      A Name of country or U.S.
      Nonpassive income                               Schedule E, line 28, column (k)



                                                                                                                                                         o
                                                                                                          possession
 2.   Net rental real estate income (loss)            See the Shareholder's Instructions              B Gross income from all sources                        Form 1116, Part I
 3.   Other net rental income (loss)                                                                  C Gross income sourced at shareholder
      Net income                                      Schedule E, line 28, column (h)                     level



                                                                                                                                                         p
      Net loss                                        See the Shareholder's Instructions
      Interest income                                                                                 Foreign gross income sourced at corporate level
 4.                                                   Form 1040 or 1040-SR, line 2b



                                                                                                                                                         m
5a.   Ordinary dividends                              Form 1040 or 1040-SR, line 3b                   D Reserved for future use



                                                                                                                                                         l
                                                      Form 1040 or 1040-SR, line 3a                   E Foreign branch category



                                                                                                                                                         o
5b.   Qualified dividends
                                                                                                      F Passive category                                     Form 1116, Part I




                                                                                                                             PY
 6.   Royalties                                       Schedule E, line 4
 7.   Net short-term capital gain (loss)              Schedule D, line 5                              G General category
8a.   Net long-term capital gain (loss)               Schedule D, line 12                             H Other
8b.   Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4
                                                      (Schedule D Instructions)                       Deductions allocated and apportioned at shareholder level
8c.   Unrecaptured section 1250 gain                  See the Shareholder's Instructions              I  Interest expense                                    Form 1116, Part I
 9.   Net section 1231 gain (loss)                    See the Shareholder's Instructions              J Other                                                Form 1116, Part I
10.   Other income (loss)
                                                                                                      Deductions allocated and apportioned at corporate level to foreign source



                                                                                                                                                         p
      Code                                                                                            income
      A Other portfolio income (loss)                 See the Shareholder's Instructions



                                                                                                                                                         m
                                                                                                      K Reserved for future use




                                                                                                      CO
                                                                                                                                                         l
      B Involuntary conversions                       See the Shareholder's Instructions              L Foreign branch category



                                                  p                                                                                                      o
      C Sec. 1256 contracts & straddles               Form 6781, line 1                               M Passive category                                     Form 1116, Part I



                                                  n
      D Mining exploration costs recapture            See Pub. 535                                    N General category



                                                  m
      E Reserved for future use                                                                       O Other
      F Section 965(a) inclusion



                                                  n
      G Income under subpart F (other



                                                  o
                                                      See the Shareholder's Instructions              Other information
         than inclusions under sections                                                               P Total foreign taxes paid                             Form 1116, Part II
         951A and 965)                                                                                Q Total foreign taxes accrued                          Form 1116, Part II
      H Other income (loss)                                                                           R Reduction in taxes available for
                                                                                                         credit                                              Form 1116, line 12
11.   Section 179 deduction                           See the Shareholder's Instructions
                                                                                                      S Foreign trading gross receipts                       Form 8873
12.   Other deductions                                                                                T Extraterritorial income exclusion                    Form 8873



                                                  p
      A Cash contributions (60%)                                                                      U Section 965 information                              See the Shareholder's Instructions



                                                  n
                                                                                     NT
      B Cash contributions (30%)                                                                      V Other foreign transactions                           See the Shareholder's Instructions




                                                  m                                                                                                      p
      C Noncash contributions (50%)
      D Noncash contributions (30%)



                                                                                                                                                         n
                                                      See the Shareholder's Instructions        15.   Alternative minimum tax (AMT) items



                                                  n
      E Capital gain property to a 50%



                                                                                                                                                         m
                                                                                                      A Post-1986 depreciation adjustment
        organization (30%)



                                                  o
                                                                                                      B Adjusted gain or loss



                                                                                                                                                         n
      F Capital gain property (20%)                                                                   C Depletion (other than oil & gas)                     See the Shareholder's Instructions



                                                                                                                                                         o
      G Contributions (100%)                                                                          D Oil, gas, & geothermal - gross income                and the Instructions for Form 6251
      H Investment interest expense                   Form 4952, line 1                               E Oil, gas, & geothermal - deductions
      I Deductions - royalty income                   Schedule E, line 19                             F Other AMT items
      J Section 59(e)(2) expenditures                 See the Shareholder's Instructions
                                                                                                16.   Items affecting shareholder basis
                                                     IE

                                                                                                                                                         p
      K Section 965(c) deduction                      See the Shareholder's Instructions
      L Deductions - portfolio (other)                Schedule A, line 16                             A Tax-exempt interest income                           Form 1040 or 1040-SR, line 2a



                                                                                                                                                         m
      M Preproductive period expenses                 See the Shareholder's Instructions              B Other tax-exempt income



                                                                                                                                                         o
      N Commercial revitalization                                                                     C Nondeductible expenses
        deduction from rental real                                                                    D Distributions                                        See the Shareholder's Instructions
        estate activities                             See Form 8582 Instructions                      E Repayment of loans from
      O Reforestation expense                                                                             shareholders
                                                      See the Shareholder's Instructions
                                                   CL


        deduction
      P through R                                     Reserved for future use                   17.   Other information
      S Other deductions                              See the Shareholder's Instructions              A Investment income                                    Form 4952, line 4a
                                                                                                      B Investment expenses                                  Form 4952, line 5



                                                  p
13.   Credits                                                                                         C Qualified rehabilitation expenditures




                                                  n
                                                                                                         (other than rental real estate)                     See the Shareholder's Instructions
      A    Low-income housing credit (section                                                         D Basis of energy property                             See the Shareholder's Instructions



                                                  n
           42(j)(5)) from pre-2008 buildings                                                          E Recapture of low-income housing



                                                  n
      B    Low-income housing credit (other)                                                             credit (section 42(j)(5))                           Form 8611, line 8
           from pre-2008 buildings



                                                  m
                                                                                                      F Recapture of low-income housing
      C    Low-income housing credit (section                                                            credit (other)                                      Form 8611, line 8



                                                  n
           42(j)(5)) from post-2007 buildings         See the Shareholder's                           G Recapture of investment credit                       See Form 4255



                                                  n
      D    Low-income housing credit (other)          Instructions                                    H Recapture of other credits                           See the Shareholder's Instructions



                                                  n
           from post-2007 buildings                                                                   I  Look-back interest - completed
      E    Qualified rehabilitation



                                                  o
                                                                                                         long-term contracts                                 See Form 8697
           expenditures (rental real estate)                                                          J Look-back interest - income forecast



                                                                                                                                                         p
      F    Other rental real estate credits                                                                                                                  See Form 8866



                                                                                                                                                         n
                                                                                                         method



                                                                                                                                                         m
      G    Other rental credits                                                                       K Dispositions of property with



                                                                                                                                                         n
                                                                                                         section 179 deductions



                                                  p                                                                                                      o
      H    Undistributed capital gains credit         Schedule 5 (Form 1040 or 1040-SR), line
                                                                                                      L Recapture of section 179 deduction                   See the Shareholder's Instructions



                                                  n
                                                      13, box a
                                                                                                      M through U



                                                  m
      I    Biofuel producer credit



                                                                                                                                                         p
                                                                                                      V Section 199A information



                                                                                                                                                         n
           Work opportunity credit



                                                  n                                                                                                      m
      J                                                                                                                                                      Reserved for future use



                                                                                                                                                         n
           Disabled access credit                                                                     W through Z



                                                  o                                                                                                      o
      K                                               See the Shareholder's
           Empowerment zone employment credit                                                         AA Excess taxable income
      L                                               Instructions
           Credit for increasing research                                                             AB Excess business interest income                     See the Shareholder's Instructions
      M
           activities                                                                                 AC Other information




911272
11-15-19
                                                                                                                                                                                             1
                    APRIL HAJOUK
                        Case 21-03981                  Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                  Document      Page 49 of 194
                                                                                                                                                                           671119

Schedule K-1
                                                                        2019
                                                                                                     Final K-1              Amended K-1                            OMB No. 1545-0123
(Form 1120-S)                                                                                     Part III           Shareholder's Share of Current Year Income,
Department of the Treasury                                                                                        Deductions, Credits, and Other Items
Internal Revenue Service   For calendar year 2019, or tax                                     1      Ordinary business income (loss)    13    Credits
                                      year beginning                                                               -293,421.
                                              ending                                          2      Net rental real estate inc (loss)

Shareholder's Share of Income, Deductions,                                                    3      Other net rental income (loss)
Credits, etc.  | See separate instructions.
                                                                                              4      Interest income
         Part I             Information About the Corporation
    A Corporation's employer identification number                                            5a     Ordinary dividends
   **-***8229




                                                                                                                         PY
    B Corporation's name, address, city, state, and ZIP code                                  5b     Qualified dividends                      14      Foreign transactions

   OER SERVICES, LLC                                                                          6      Royalties
   1650 CARMEN DRIVE
   ELK GROVE VILLAGE, IL                                    60007                             7      Net short-term capital gain (loss)




                                                                                                    CO
    C IRS Center where corporation filed return                                               8a     Net long-term capital gain (loss)
   E-FILE
                                                                                              8b     Collectibles (28%) gain (loss)
         Part II            Information About the Shareholder
    D Shareholder's identifying number                                                        8c     Unrecaptured sec 1250 gain
   ***-**-4045
    E Shareholder's name, address, city, state and ZIP code                                   9      Net section 1231 gain (loss)
                                                                                                *                      -1,599.
                                                                              NT
   APRIL HAJOUK                                                                               10     Other income (loss)                      15      Alternative min tax (AMT) items
   615 E APPLETREE LANE                                                                                                                   A                             -5,185.
   ARLINGTON HEIGHTS, IL 60004
                                                                                                                                          B                             -4,417.
    F Shareholder's percentage of stock
                                                             51.000000 %
                                                     IE

      ownership for tax year ~~~~~~
                                                   CL



                                                                                              11     Section 179 deduction                    16      Items affecting shareholder basis
                                                                                                                                          C*                                    143.
                                                                                              12     Other deductions
                                                                                            A                                 199.
 For IRS Use Only




                                                                                                                                              17      Other information
                                                                                                                                          V *                                   STMT




                                                                                              18         More than one activity for at-risk purposes*
                                                                                              19         More than one activity for passive activity purposes*
                                                                                                                 *See attached statement for additional information.
911271
11-15-19              LHA For Paperwork Reduction Act Notice, see Instructions for Form 1120-S.              www.irs.gov/Form1120S                 Schedule K-1 (Form 1120-S) 2019
                                                                                                                                                                                      2
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 50 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1           NET SECTION 1231 GAIN (LOSS), BOX 9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                               AMOUNT    SHAREHOLDER FILING INSTRUCTIONS
}}}}}}}}}}}                            }}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
FROM TRADE OR BUSINESS                      -1,599. SEE SHAREHOLDERS INSTRUCTIONS
                                       }}}}}}}}}}}}
TOTAL                                       -1,599.
                                       ~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1          ADJUSTED GAIN OR LOSS, BOX 15, CODE B
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
                        TOTAL          25%/28% RATE
ALLOCABLE PORTIONS      AMOUNT            AMOUNT    SHAREHOLDER FILING INSTRUCTIONS
}}}}}}}}}}}}}}}}}}   }}}}}}}}}}}}      }}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
SECTION 1231 GAIN OR
LOSS                      -1,349.                      SEE SHAREHOLDERS INSTRUCTIONS
ORDINARY GAIN OR




                                                  CO
LOSS                      -3,068.                      FOR INFORMATIONAL PURPOSES ONLY
                     }}}}}}}}}}}}      }}}}}}}}}}}}
TOTAL                     -4,417.
                     ~~~~~~~~~~~~      ~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1         NONDEDUCTIBLE EXPENSES, BOX 16, CODE C
                                       NT
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                         AMOUNT      SHAREHOLDER FILING INSTRUCTIONS
}}}}}}}}}}}                      }}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT
EXPENSES                                   143. SEE SHAREHOLDERS INSTRUCTIONS
                          IE

                                 }}}}}}}}}}}}}
TOTAL                                      143.
                                 ~~~~~~~~~~~~~
                        CL




                                                                              SHAREHOLDER 2
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 51 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCH K-1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
THE SECTION 199A AMOUNTS TO BE USED IN THE CALCULATION OF THE QUALIFIED
BUSINESS INCOME DEDUCTION ON YOUR 1040/1041 RETURN ARE REPORTED ON LINE 17,
UNDER CODE V. PLEASE CONSULT YOUR TAX ADVISOR REGARDING THE CALCULATION OF
QUALIFIED BUSINESS INCOME DEDUCTION, INCLUDING THE POSSIBLE AGGREGATIONS AND
LIMITATIONS THAT MAY APPLY AND THE FILING OF THE 1.199A-4(C)(2)(I) ANNUAL
DISCLOSURE STATEMENT.

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K-1               SECTION 199A ITEMS, BOX 17
                                     CODE V
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                           PY
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}

TRADE OR BUSINESS




                                                 CO
 ORDINARY INCOME(LOSS)                                                           -293,421.
 W-2 WAGES                                                                        342,891.
 UNADJUSTED BASIS                                                               2,780,330.

                                      NT
                         IE
                       CL




                                                                             SHAREHOLDER 2
       APRIL HAJOUK
           Case 21-03981                             Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                            Desc Main
                                                                      Document      Page 52 of 194
Schedule K-1 (Form 1120-S) 2019                                                                                                                                                         Page      2
This list identifies the codes used on Schedule K-1 for all shareholders and provides summarized reporting information for shareholders who file Form 1040
or 1040-SR. For detailed reporting and filing information, see the separate Shareholder's Instructions for Schedule K-1 and the instructions for your income
tax return.


                                                                                                                                                         p
                                                                                                                                                         n
                                                                                                      Code                                               Report on



                                                                                                                                                         m
                                                                                                                                                         n
 1.   Ordinary business income (loss). Determine whether the income (loss) is                         N   Credit for employer social



                                                                                                                                                         o
      passive or nonpassive and enter on your return as follows:                                          security and Medicare taxes
                                                                                                      O   Backup withholding                                 See the Shareholder's Instructions

                                                      Report on                                       P   Other credits
      Passive loss                                    See the Shareholder's Instructions



                                                                                                                                                         p
      Passive income                                  Schedule E, line 28, column (h)
                                                                                                14.   Foreign transactions



                                                                                                                                                         m
      Nonpassive loss                                 See the Shareholder's Instructions
                                                                                                      A Name of country or U.S.
      Nonpassive income                               Schedule E, line 28, column (k)



                                                                                                                                                         o
                                                                                                          possession
 2.   Net rental real estate income (loss)            See the Shareholder's Instructions              B Gross income from all sources                        Form 1116, Part I
 3.   Other net rental income (loss)                                                                  C Gross income sourced at shareholder
      Net income                                      Schedule E, line 28, column (h)                     level



                                                                                                                                                         p
      Net loss                                        See the Shareholder's Instructions
      Interest income                                                                                 Foreign gross income sourced at corporate level
 4.                                                   Form 1040 or 1040-SR, line 2b



                                                                                                                                                         m
5a.   Ordinary dividends                              Form 1040 or 1040-SR, line 3b                   D Reserved for future use



                                                                                                                                                         l
                                                      Form 1040 or 1040-SR, line 3a                   E Foreign branch category



                                                                                                                                                         o
5b.   Qualified dividends
                                                                                                      F Passive category                                     Form 1116, Part I




                                                                                                                             PY
 6.   Royalties                                       Schedule E, line 4
 7.   Net short-term capital gain (loss)              Schedule D, line 5                              G General category
8a.   Net long-term capital gain (loss)               Schedule D, line 12                             H Other
8b.   Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4
                                                      (Schedule D Instructions)                       Deductions allocated and apportioned at shareholder level
8c.   Unrecaptured section 1250 gain                  See the Shareholder's Instructions              I  Interest expense                                    Form 1116, Part I
 9.   Net section 1231 gain (loss)                    See the Shareholder's Instructions              J Other                                                Form 1116, Part I
10.   Other income (loss)
                                                                                                      Deductions allocated and apportioned at corporate level to foreign source



                                                                                                                                                         p
      Code                                                                                            income
      A Other portfolio income (loss)                 See the Shareholder's Instructions



                                                                                                                                                         m
                                                                                                      K Reserved for future use




                                                                                                      CO
                                                                                                                                                         l
      B Involuntary conversions                       See the Shareholder's Instructions              L Foreign branch category



                                                  p                                                                                                      o
      C Sec. 1256 contracts & straddles               Form 6781, line 1                               M Passive category                                     Form 1116, Part I



                                                  n
      D Mining exploration costs recapture            See Pub. 535                                    N General category



                                                  m
      E Reserved for future use                                                                       O Other
      F Section 965(a) inclusion



                                                  n
      G Income under subpart F (other



                                                  o
                                                      See the Shareholder's Instructions              Other information
         than inclusions under sections                                                               P Total foreign taxes paid                             Form 1116, Part II
         951A and 965)                                                                                Q Total foreign taxes accrued                          Form 1116, Part II
      H Other income (loss)                                                                           R Reduction in taxes available for
                                                                                                         credit                                              Form 1116, line 12
11.   Section 179 deduction                           See the Shareholder's Instructions
                                                                                                      S Foreign trading gross receipts                       Form 8873
12.   Other deductions                                                                                T Extraterritorial income exclusion                    Form 8873



                                                  p
      A Cash contributions (60%)                                                                      U Section 965 information                              See the Shareholder's Instructions



                                                  n
                                                                                     NT
      B Cash contributions (30%)                                                                      V Other foreign transactions                           See the Shareholder's Instructions




                                                  m                                                                                                      p
      C Noncash contributions (50%)
      D Noncash contributions (30%)



                                                                                                                                                         n
                                                      See the Shareholder's Instructions        15.   Alternative minimum tax (AMT) items



                                                  n
      E Capital gain property to a 50%



                                                                                                                                                         m
                                                                                                      A Post-1986 depreciation adjustment
        organization (30%)



                                                  o
                                                                                                      B Adjusted gain or loss



                                                                                                                                                         n
      F Capital gain property (20%)                                                                   C Depletion (other than oil & gas)                     See the Shareholder's Instructions



                                                                                                                                                         o
      G Contributions (100%)                                                                          D Oil, gas, & geothermal - gross income                and the Instructions for Form 6251
      H Investment interest expense                   Form 4952, line 1                               E Oil, gas, & geothermal - deductions
      I Deductions - royalty income                   Schedule E, line 19                             F Other AMT items
      J Section 59(e)(2) expenditures                 See the Shareholder's Instructions
                                                                                                16.   Items affecting shareholder basis
                                                     IE

                                                                                                                                                         p
      K Section 965(c) deduction                      See the Shareholder's Instructions
      L Deductions - portfolio (other)                Schedule A, line 16                             A Tax-exempt interest income                           Form 1040 or 1040-SR, line 2a



                                                                                                                                                         m
      M Preproductive period expenses                 See the Shareholder's Instructions              B Other tax-exempt income



                                                                                                                                                         o
      N Commercial revitalization                                                                     C Nondeductible expenses
        deduction from rental real                                                                    D Distributions                                        See the Shareholder's Instructions
        estate activities                             See Form 8582 Instructions                      E Repayment of loans from
      O Reforestation expense                                                                             shareholders
                                                      See the Shareholder's Instructions
                                                   CL


        deduction
      P through R                                     Reserved for future use                   17.   Other information
      S Other deductions                              See the Shareholder's Instructions              A Investment income                                    Form 4952, line 4a
                                                                                                      B Investment expenses                                  Form 4952, line 5



                                                  p
13.   Credits                                                                                         C Qualified rehabilitation expenditures




                                                  n
                                                                                                         (other than rental real estate)                     See the Shareholder's Instructions
      A    Low-income housing credit (section                                                         D Basis of energy property                             See the Shareholder's Instructions



                                                  n
           42(j)(5)) from pre-2008 buildings                                                          E Recapture of low-income housing



                                                  n
      B    Low-income housing credit (other)                                                             credit (section 42(j)(5))                           Form 8611, line 8
           from pre-2008 buildings



                                                  m
                                                                                                      F Recapture of low-income housing
      C    Low-income housing credit (section                                                            credit (other)                                      Form 8611, line 8



                                                  n
           42(j)(5)) from post-2007 buildings         See the Shareholder's                           G Recapture of investment credit                       See Form 4255



                                                  n
      D    Low-income housing credit (other)          Instructions                                    H Recapture of other credits                           See the Shareholder's Instructions



                                                  n
           from post-2007 buildings                                                                   I  Look-back interest - completed
      E    Qualified rehabilitation



                                                  o
                                                                                                         long-term contracts                                 See Form 8697
           expenditures (rental real estate)                                                          J Look-back interest - income forecast



                                                                                                                                                         p
      F    Other rental real estate credits                                                                                                                  See Form 8866



                                                                                                                                                         n
                                                                                                         method



                                                                                                                                                         m
      G    Other rental credits                                                                       K Dispositions of property with



                                                                                                                                                         n
                                                                                                         section 179 deductions



                                                  p                                                                                                      o
      H    Undistributed capital gains credit         Schedule 5 (Form 1040 or 1040-SR), line
                                                                                                      L Recapture of section 179 deduction                   See the Shareholder's Instructions



                                                  n
                                                      13, box a
                                                                                                      M through U



                                                  m
      I    Biofuel producer credit



                                                                                                                                                         p
                                                                                                      V Section 199A information



                                                                                                                                                         n
           Work opportunity credit



                                                  n                                                                                                      m
      J                                                                                                                                                      Reserved for future use



                                                                                                                                                         n
           Disabled access credit                                                                     W through Z



                                                  o                                                                                                      o
      K                                               See the Shareholder's
           Empowerment zone employment credit                                                         AA Excess taxable income
      L                                               Instructions
           Credit for increasing research                                                             AB Excess business interest income                     See the Shareholder's Instructions
      M
           activities                                                                                 AC Other information




911272
11-15-19
                                                                                                                                                                                             2
  Case 21-03981           Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53            Desc Main
                                       Document      Page 53 of 194

                   2019 TAX RETURN FILING INSTRUCTIONS
                                               CALIFORNIA FORM 100S

                                               FOR THE YEAR ENDING
                                                 December 31, 2019

Prepared For:
                OER Services, LLC
                1650 Carmen Drive
                Elk Grove Village, IL 60007

Prepared By:
                Tighe, Kress & Orr, P.C.
                2001 Larkin Avenue, Suite 202




                                                                         PY
                Elgin, IL 60123

To be Signed and dated by:

                The appropriate corporate officer(s).




                                                             CO
Amount of Tax:
                Total tax                             $                      800
                Less: payments and credits            $                        0
                Plus: other amount                    $                        0
                Plus: interest and penalties          $                       40
                Balance Due                           $                      840

Overpayment:
                Not applicable
                                                  NT
Make Check Payable To:

                Franchise Tax Board

Mail Tax Return To:
                                        IE

                The return has qualified for electronic filing. The return has been transmitted
                electronically to the FTB, and no further action is required. Do not mail the paper copy of
                the return to the FTB.
                        CL



Return Must Be Mailed On or Before:

                Not applicable

Special Instructions:

                Your payment should be made as instructed below on or before September 15, 2020.

                Enclose a check or money order for $840, payable to Franchise Tax Board. Separately
                mail FTB 3586 with payment to:

                                    Franchise Tax Board
                                    PO Box 942857
                                    Sacramento, CA 94257-0531



                Enclosed are copies of Schedule K-1 to be distributed to the shareholders.
OER SERVICES,  LLC
       Case 21-03981                     Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                          **-***8229
                                                                                                                                    Desc Main
                                                       Document      Page 54 of 194
                                                        Form at bottom of page.
                    Installment 1 -    File and Pay by the 15th day of the 4th month of the taxable year. When the due date falls
                                       on a weekend or holiday, the deadline to file and pay without a penalty is extended to the
                                       next business day.

                                       If no payment is due, do not mail this form.



                    WHERE TO FILE:                Using black or blue ink, make the check or money order payable to
                                                  the "Franchise Tax Board." Write the corporation number, FEIN, and
                                                  CA SOS file number, if applicable, and "2020 Form 100-ES" on the
                                                  check or money order. Detach form below. Enclose, but do not staple,
                                                  the payment with this form and mail to:

                                                         FRANCHISE TAX BOARD




                                                                                                             PY
                                                         PO BOX 942857
                                                         SACRAMENTO CA 94257-0531
                    Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.


                    ONLINE SERVICES:              Corporations can make payments online using Web Pay for




                                                                                          CO
                                                  Businesses. Corporations can make an immediate payment or
                                                  schedule payments up to a year in advance. Go to ftb.ca.gov/pay
                                                  for more information.



                                                     WORKSHEET FOR COMPUTATION OF ESTIMATED TAX
                                                            (Complete and retain for your files)


                                                                                                                                                    -74,759.
                                                                     NT
    1. Estimated Income   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            $



    2. Tax - Amount on line 1 X 1.5000% ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          $                      800.
    3. Tax Credits ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                $
    4. Balance (subtract line 3 from line 2) (not less than minimum tax, if applicable) ~~~~~~~~~~~~~~~~~~~~                        $                      800.
                                         IE

    5. Other taxes ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                $
    6. Total estimated tax - Add lines 4 and 5 (not less than minimum tax, if applicable) ~~~~~~~~~~~~~~~~~~~                       $                      800.
    7. Overpayment on prior year return designated to be credited to this estimate ~~~~~~~~~~~~~~~~~~~~~                            $
    8. Amount already paid towards estimated tax ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                $
    9. Net estimated tax ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            $                      800.
                                       CL



           DETACH HERE                                   IF NO PAYMENT IS DUE, DO NOT MAIL THIS FORM                                     DETACH HERE
Caution: The corporation may be required to pay electronically. See instructions.
                                                                                                                                              Installment 1
  TAXABLE YEAR                                                                                                                                CALIFORNIA FORM

    2020            Corporation Estimated Tax                                                                                                   100-ES

0000000       OERS   **-***8229    000000000000                                                                      20                  FORM       1
TYB  01-01-2020    TYE  12-31-2020
OER SERVICES LLC

1650 CARMEN DRIVE
ELK GROVE VILLAGE                      IL       60007

EST TAX AMT                                800.          QSUB TAX AMT
                                                                                       AMOUNT OF PAYMENT                                            800.




                    939821 12-13-19                    022               6101206                                                        Form 100-ES 2019
OER SERVICES,  LLC
       Case 21-03981                     Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                  **-***8229
                                                                                                                           Desc Main
                                                      Document      Page 55 of 194


                                                      Form at bottom of page.



                    Installment 2 -    File and Pay by the 15th day of the 6th month of the taxable year. When the due date falls
                                       on a weekend or holiday, the deadline to file and pay without a penalty is extended to the
                                       next business day.
                                       If no payment is due, do not mail this form.



                    WHERE TO FILE:               Using black or blue ink, make the check or money order payable to




                                                                                                       PY
                                                 the "Franchise Tax Board." Write the corporation number, FEIN, and
                                                 CA SOS file number, if applicable, and "2020 Form 100-ES" on the
                                                 check or money order. Detach form below. Enclose, but do not staple,
                                                 the payment with this form and mail to:

                                                       FRANCHISE TAX BOARD




                                                                                    CO
                                                       PO BOX 942857
                                                       SACRAMENTO CA 94257-0531
                    Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                    ONLINE SERVICES:             Corporations can make payments online using Web Pay for
                                                 Businesses. Corporations can make an immediate payment or
                                                                 NT
                                                 schedule payments up to a year in advance. Go to ftb.ca.gov/pay
                                                 for more information.
                                         IE
                                       CL



          DETACH HERE                                    IF NO PAYMENT IS DUE, DO NOT MAIL THIS FORM                           DETACH HERE
Caution: The corporation may be required to pay electronically. See instructions.
                                                                                                                                    Installment 2
  TAXABLE YEAR                                                                                                                      CALIFORNIA FORM

    2020            Corporation Estimated Tax                                                                                         100-ES

0000000       OERS   **-***8229    000000000000                                                             20                 FORM       1
TYB  01-01-2020    TYE  12-31-2020
OER SERVICES LLC

1650 CARMEN DRIVE
ELK GROVE VILLAGE                      IL      60007

EST TAX AMT                                            QSUB TAX AMT
                                                                                  AMOUNT OF PAYMENT




                    939822 12-13-19                  022              6101206                                                 Form 100-ES 2019
OER SERVICES,  LLC
       Case 21-03981                     Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                  **-***8229
                                                                                                                           Desc Main
                                                      Document      Page 56 of 194


                                                      Form at bottom of page.



                    Installment 3 -    File and Pay by the 15th day of the 9th month of the taxable year. When the due date falls
                                       on a weekend or holiday, the deadline to file and pay without a penalty is extended to the
                                       next business day.
                                       If no payment is due, do not mail this form.




                    WHERE TO FILE:               Using black or blue ink, make the check or money order payable to




                                                                                                       PY
                                                 the "Franchise Tax Board." Write the corporation number, FEIN, and
                                                 CA SOS file number, if applicable, and "2020 Form 100-ES" on the
                                                 check or money order. Detach form below. Enclose, but do not staple,
                                                 the payment with this form and mail to:

                                                       FRANCHISE TAX BOARD




                                                                                    CO
                                                       PO BOX 942857
                                                       SACRAMENTO CA 94257-0531
                    Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                    ONLINE SERVICES:             Corporations can make payments online using Web Pay for
                                                 Businesses. Corporations can make an immediate payment or
                                                                 NT
                                                 schedule payments up to a year in advance. Go to ftb.ca.gov/pay
                                                 for more information.
                                         IE
                                       CL



          DETACH HERE                                    IF NO PAYMENT IS DUE, DO NOT MAIL THIS FORM                           DETACH HERE
Caution: The corporation may be required to pay electronically. See instructions.
                                                                                                                                    Installment 3
  TAXABLE YEAR                                                                                                                      CALIFORNIA FORM

    2020            Corporation Estimated Tax                                                                                         100-ES

0000000       OERS   **-***8229    000000000000                                                             20                 FORM       1
TYB  01-01-2020    TYE  12-31-2020
OER SERVICES LLC

1650 CARMEN DRIVE
ELK GROVE VILLAGE                      IL      60007

EST TAX AMT                                            QSUB TAX AMT
                                                                                  AMOUNT OF PAYMENT




                    939823 12-13-19                  022              6101206                                                 Form 100-ES 2019
OER SERVICES,  LLC
       Case 21-03981                     Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                  **-***8229
                                                                                                                           Desc Main
                                                      Document      Page 57 of 194


                                                      Form at bottom of page.



                    Installment 4 -    File and Pay by the 15th day of the 12th month of the taxable year. When the due date falls
                                       on a weekend or holiday, the deadline to file and pay without a penalty is extended to the
                                       next business day.
                                       If no payment is due, do not mail this form.




                    WHERE TO FILE:               Using black or blue ink, make the check or money order payable to




                                                                                                       PY
                                                 the "Franchise Tax Board." Write the corporation number, FEIN, and
                                                 CA SOS file number, if applicable, and "2020 Form 100-ES" on the
                                                 check or money order. Detach form below. Enclose, but do not staple,
                                                 the payment with this form and mail to:

                                                       FRANCHISE TAX BOARD




                                                                                    CO
                                                       PO BOX 942857
                                                       SACRAMENTO CA 94257-0531
                    Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial institution.




                    ONLINE SERVICES:             Corporations can make payments online using Web Pay for
                                                 Businesses. Corporations can make an immediate payment or
                                                                 NT
                                                 schedule payments up to a year in advance. Go to ftb.ca.gov/pay
                                                 for more information.
                                         IE
                                       CL



          DETACH HERE                                    IF NO PAYMENT IS DUE, DO NOT MAIL THIS FORM                           DETACH HERE
Caution: The corporation may be required to pay electronically. See instructions.
                                                                                                                                     Installment 4
  TAXABLE YEAR                                                                                                                       CALIFORNIA FORM

    2020            Corporation Estimated Tax                                                                                         100-ES

0000000       OERS   **-***8229    000000000000                                                             20                 FORM       1
TYB  01-01-2020    TYE  12-31-2020
OER SERVICES LLC

1650 CARMEN DRIVE
ELK GROVE VILLAGE                      IL      60007

EST TAX AMT                                            QSUB TAX AMT
                                                                                  AMOUNT OF PAYMENT




                    939824 12-13-19                  022              6101206                                                 Form 100-ES 2019
                      Case 21-03981                                     Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                       **-***8229
                                                                                                                                                                 Desc Main
                                                                                       Document      Page 58 of 194
 TAXABLE YEAR
                                            Underpayment of Estimated Tax                                                                                                  CALIFORNIA FORM

     2019                                   by Corporations                                                                                                                        5806
For calendar year 2019 or fiscal year beginning (mm/dd/yyyy)                                                         and ending (mm/dd/yyyy)
Corporation name                                                                                                                                                 California corporation number

                          OER SERVICES, LLC                                                                                                                    0000000
Part I       Figure the Underpayment
  1 Current year's tax. See instructions                                                                                 1                        800.
                                                                                                   (a)                      (b)                      (c)                              (d)
  2 Installment due dates. See instructions ~~~~                                   2      04/15/19                   06/17/19                  09/16/19                     12/16/19
  3 Percentage required. See instructions ~~~~~                                    3     30% (not less than min.)       70% less 1st            70% less prior                100% less prior
  4 Amount due. See instructions ~~~~~~~~                                          4                     800.
  5 a Amount paid or credited for each installment                                 5a
    b Overpayment from previous installment ~~                                     5b




                                                                                                                                        PY
  6 Add line 5a and line 5b ~~~~~~~~~~~                                            6
  7 Underpayment (subtract line 6 from line 4). See
     instructions.
     Overpayment (subtract line 4 from line 6).
     If line 7 shows an underpayment for any install-
     ment, go to Part IV, Exceptions Worksheets.               7                     800.




                                                                                                                     CO
Part II            Exceptions to the Penalty. See instructions. If Exception A, line 8a is met for all four installments, do not attach this form to the return. If Exception B or C is
                   met, for any installment, attach form FTB 5806 to the back of Form 100, Form 100W, Form 100S or Form 109.
                                       (check the applicable boxes)                        Yes             No         Yes          No          Yes          No               Yes                 No
  8 a     Exception A - Regular Corporations, line 26, met?               ~~       8a                     X                       X                        X                                X
   b Exception A - Large Corporations, line 30, met? ~~                            8b
 9 Exception B (line 42) met? ~~~~~~~~~~                                           9
10 Exception C (line 64) met?                        10
Part III           Figure the Penalty. If line 7 shows an underpayment for any installment and none of the three exceptions is met, figure the penalty for that
                                                                                                  NT
                   installment by completing line 11 through line 22.
11   Enter the earlier of the payment date, or the 15th day of the 3rd month

     after the close of the taxable year. Form 109 filers, see instr.   ~~~~       11     03/15/2020
12   Number of days from date shown on line 2 to date shown on line 11         ~   12            335
13 Number of days on line 12 before 7/01/19, or the
   payment date, whichever is earlier ~~~~~~~                                      13                           76
                                                                     IE

14 Number of days on line 12 after 6/30/19 and before
   1/01/20, or the payment date, whichever is earlier 14                                                    184
15 Number of days on ln. 12 after 12/31/19 and
     before 7/01/20, or the payment date, whichever is
     earlier. Calendar yr corps. , see instr. ~~~~~                                15                           75
                                                                   CL



16 For fiscal yr corps. only. Number of days on line
   12 after 6/30/20 and before 1/01/21. See inst. ~                                16
17 For fiscal year corps. only. Number of days on
   line 12 after 12/31/20 and before 2/15/21 ~~~                                   17
18 Number of days on line 13
   Number of days in taxable year x 5% x line 7                                    18                           8.
19 Number of days on line 14
                                                           x 6% x line 7
   Number of days in taxable year                                                  19                       24.
20 Number of days on line 15
                                                           x 5% x line 7
   Number of days in taxable year                                                  20                           8.
21 Number of days on line 16                               x % (see instr.)
   Number of days in taxable year                          x line 7                21
22 Number of days on line 17                               x % (see instr.)
   Number of days in taxable year                    22    x line 7
22a Add amounts for each column from line 18
    through line 22 ~~~~~~~~~~~~~~ 22a                                       40.
22b Total estimated penalty due. Add line 22a, column (a) through column (d). Enter here and on Form 100, line 43a;
                                                                       SEE STATEMENT 1
      Form 100W, line 40a; Form 100S, line 42a; or Form 109, line 27 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                22b                            40.


                          939901 11-12-19                                           022                  7691194                                                 FTB 5806 2019 Side 1
OER SERVICES,  LLC
       Case 21-03981                             Doc 1           Filed 03/26/21 Entered 03/26/21 15:18:53                                            **-***8229
                                                                                                                                                Desc Main
                                                                 Document      Page 59 of 194



Part IV       Exceptions Worksheets. Even if line 7 shows an underpayment for any installment, the Franchise Tax Board will not assess a penalty if timely
              payments were made and they equal or exceed the amount determined under any of the three exceptions for the same installment period.
Exception A - Prior Year's Tax - Regular Corporations
23 Prior year's tax (the return must have been for a full 12 months)                                                23                       800.
                                                                               (a)                          (b)                       (c)                          (d)
                                                                     30% (not less than min.)              70%                       70%                          100%
24 Enter line 23 x the percentage shown ~~~~~                   24                       800.                     800.                      800.                          800.
25 Amount paid by the installment due
    date (cumulative) ~~~~~~~~~~~~~~                            25
26 If line 25 is greater than line 24, the exception is
   met. Check "Yes" here and check the applicable




                                                                                                                          PY
    "Yes" box in Part II, line 8a. If line 24 is greater than
    line 25, the exception is not met. Check "No" here                                    X                        X                        X                             X
    and check the applicable "No" box in Part II, line 8a. 26          Yes                 No        Yes            No         Yes          No            Yes             No
Exception A - Prior Year's Tax - Large Corporations
Use this exception only if prior year tax is less than current year tax.
27 Current year's tax           27




                                                                                                    CO
                                                                  1st Installment                                                                             2nd Installment
28 a Installment due. Enter line 23 x 30% ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   28a
   b Installment due. Enter line 27 x 70% ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   28b
29 Amount paid by the installment due date (cumulative) ~~~~~~~~~~~~~~~~~~~~~~ 29
30 If line 29 is greater than line 28 for both installments, the exception is met. Check "Yes" here for each
    installment and check the applicable "Yes" box in Part II, line 8b. The exception to the penalty applies only
    if line 29 is greater than line 28 for both installments. If line 28 is greater than line 29 for either installment,
    the exception is not met. Check "No" here and check the applicable "No" box in Part II, line 8b. ~~~~~ 30                  Yes          No            Yes             No
See instructions regarding amounts to use for installment 3 and installment 4.
                                                                                 NT
Exception B - Tax on Annualized Current Year Income                               (a)                       (b)                      (c)                            (d)
Enter number of months for each period. See instrs. |
31 Enter taxable income for each annualization period           31
32 Annualization amounts. See instructions ~~~~
                                              32
33 a Annualized taxable income. Multiply line
     31 by line 32 ~~~~~~~~~~~~~~ 33a
                                                 IE

   b R&TC Section 23802(e) deduction
      (S corporations only) ~~~~~~~~~~~ 33b
   c Net income. Subtract line 33b from line 33a ~ 33c
34 Tax. Multiply line 33c by the current tax rate ~~ 34
35 Tax credits for each payment period ~~~~~~ 35
                                               CL



36 Subtract line 35 from line 34 ~~~~~~~~~                      36
37 Other taxes * ~~~~~~~~~~~~~~~~                               37
38 Total tax. Add line 36 and line 37 ~~~~~~~                   38
39 Applicable percentage. For short period returns
    (taxable year of less than 12 months), see the
    instructions for Part I, line 3 ~~~~~~~~~                   39               30%                       70%                       70%                          100%
                                                                           (not less than min)

40 Installment due. Multiply line 38 by line 39 ~~~             40
41 Amount paid by the installment due
    date (cumulative) ~~~~~~~~~~~~~~                            41
42 If line 41 is greater than line 40, the exception is
   met. Check "Yes" here and check the applicable
   "Yes" box in Part II, line 9. If line 40 is greater than
   line 41, the exception is not met. Check "No" here
   and check the applicable "No" box in Part II, line 9.  42     Yes          No           Yes           No           Yes         No                      Yes             No
* Include alternative minimum tax, S corporation taxes from Schedule D (100S) and from the excess net passive income, the QSub annual tax,
  installment amount credit recapture, and the minimum franchise tax.




           Side 2 FTB 5806 2019                                  022                    7692194                                             939911 11-12-19
OER SERVICES,  LLC
       Case 21-03981                              Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                                      **-***8229
                                                                                                                                      Desc Main
                                                             Document      Page 60 of 194


Part IV       Exceptions Worksheets (Continued)
Exception C - Tax on Annualized Seasonal Income                          (a)                      (b)                       (c)                        (d)
43 Enter taxable income for the following periods:                  1st 3 months             1st 5 months              1st 8 months              1st 11 months
    a Taxable year beginning in 2016 ~~~~~                 43a
    b Taxable year beginning in 2017 ~~~~~                 43b
   c Taxable year beginning in 2018 ~~~~~                  43c
44 Enter taxable income for each period for the
   taxable year beginning in 2019 ~~~~~~~                  44
45 Enter taxable income for the following periods:                  1st 4 months             1st 6 months              1st 9 months                 Entire year
   a Taxable year beginning in 2016 ~~~~~                  45a
    b Taxable year beginning in 2017 ~~~~~                 45b
    c Taxable year beginning in 2018 ~~~~~                 45c




                                                                                                             PY
46 Divide the amount in each column on line 43a
   by the amount in column (d) on line 45a ~~~             46
47 Divide the amount in each column on line 43b
   by the amount in column (d) on line 45b ~~~             47
48 Divide the amount in each column on line 43c
   by the amount in column (d) on line 45c ~~~             48




                                                                                           CO
49 Add line 46 through line 48 ~~~~~~~~~                   49
50 Divide line 49 by 3 ~~~~~~~~~~~~                        50
                                                                    1st 4 months             1st 6 months              1st 9 months                 Entire year
51 a Divide line 44 by line 50 ~~~~~~~~                    51a
   b R&TC Section 23802(e) deduction.
        (S corporations only) ~~~~~~~~~~                   51b
   c Net income. Subtract line 51b from line 51a           51c
52 Tax. Multiply line 51c by the current tax rate ~        52
                                                                          NT
53 Divide the amounts in column (a) through column
    (c) on line 45a by the amount in column (d)
    on line 45a    ~~~~~~~~~~~~~~~                         53
54 Divide the amounts in column (a) through
   column (c) on line 45b by the amount in column
    (d) on line 45b ~~~~~~~~~~~~~~                         54
                                                  IE

55 Divide the amounts in column (a) through
   column (c) on line 45c by the amount in column
    (d) on line 45c ~~~~~~~~~~~~~~                         55
56 Add line 53 through line 55 ~~~~~~~~~                   56
57 Divide line 56 by 3 ~~~~~~~~~~~~                        57
                                                CL



58 Multiply the amounts in column (a) through
   column (c) of line 52 by the amounts in the
    corresponding column of line 57. In column (d),
    enter the amount from line 52, column (d) ~~           58
59 Tax credits for each payment period ~~~~~               59
60 Subtract line 59 from line 58 ~~~~~~~~                  60
61 Other taxes * ~~~~~~~~~~~~~~~                           61
                                                                   (not less than min.)

62 Total tax. Add line 60 and line 61 ~~~~~~               62
63 Amount paid by the installment due
    date (cumulative) ~~~~~~~~~~~~~                        63
64 If line 63 is greater than line 62, the exception is
   met. Check "Yes" here and check the applicable
    "Yes" box in Part II, line 10. If line 62 is greater
    than line 63, the exception is not met. Check
    "No" here and check the applicable " No" box in
     Part II, line 10. ~~~~~~~~~~~~~~                     64     Yes           No           Yes          No           Yes          No            Yes           No
* Include alternative minimum tax, S corporation taxes from Schedule D (100S) and from the excess net passive income, QSub annual tax, installment amount credit
recapture, and the minimum franchise tax.


                   939912 11-12-19                           022                7693194                                             FTB 5806 2019    Side 3
                              Case 21-03981                     Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                          Document      Page 61 of 194
                                                                                                                                                                                         FORM
TAXABLE YEAR                                California S Corporation                                                                                                                 100S
                     2019                   Franchise or Income Tax Return

               0000000       OERS   **-***8229   000000000000                                                                 19
               TYB  01-01-2019  TYE   12-31-2019
               OER SERVICES LLC

               1650 CARMEN DRIVE
               ELK GROVE VILLAGE                                 IL     60007




                                                                                                                                    PY
                                                                                                           CO
Schedule Q Questions                             (continued on Side 3)
A 1. FINAL RETURN? ¥                                Dissolved                Surrendered (withdrawn)           Merged/Reorganized               IRC Section 338 sale                     QSub election



                                            Enter date (mm/dd/yyyy) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              ¥

                                                                                                                                                                                          X No
                                                                                          NT
    2. Is the S corporation deferring any income from the disposition of assets? ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             ¥         Yes


                                            If "Yes" enter the year of disposition (yyyy) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  ¥


    3. Is the S corporation reporting previously deferred income from:                    ~~~~ ¥           Installment sale         ¥   IRC ¤1031       ¥              IRC ¤1033    ¥           Other
                                                              IE

B 1. During this taxable year, did another person or legal entity acquire control or majority ownership (more than a 50% interest) of this
     corporation or any of its subsidiaries that owned California real property (i.e., land, buildings), leased such property for a term of
                     35 years or more, or leased such property from a government agency for any term? ~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                                   Yes    X No

    2. During this taxable year, did this corporation or any of its subsidiaries acquire control or majority ownership (more than a 50% interest)
                                                            CL



       in another legal entity that owned California real property (i.e., land, buildings), leased such property for a term of 35 years or more,
                     or leased such property from a government agency for any term? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                                             Yes    X No

    3. During this taxable year, has more than 50% of the voting stock of this corporation cumulatively transferred in one or more transactions
       after an interest in California real property (i.e., land, buildings) was transferred to it that was excluded from property tax reassessment
                     under Revenue and Taxation Code Section 62(a)(2) and it was not reported on a previous year's tax return? ~~~~~~~~~~~~~~ ¥                                    Yes    X No
                     (Yes requires filing of statement, penalties may apply - see instructions.)


                         1 Ordinary income (loss) from trade or business activities from Schedule F (Form 100S, Side 4), line 22 or
                           federal Form 1120S, line 21. If Schedule F (Form 100S, Side 4) was not completed, attach federal
                            Form 1120S, page 1, and supporting schedules      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         c        1               -575,335 00
 State Adjustments




                         2 Foreign or domestic tax based on income or profits and California franchise or income tax deducted ~~~~~~~               c        2                                    00
                         3 Interest on government obligations ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   c        3                                    00
                         4 Net capital gain from Schedule D (100S), Section A & Section B. Attach Schedule D (100S). See instructions ~~~           c        4                                    00
                         5 Depreciation and amortization adjustments. Attach Schedule B (100S) ~~~~~~~~~~~~~~~~~~~~                                 c        5               -285,174 00
                         6 Portfolio income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             c        6                                    00
                         7 Other additions. Attach schedule(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  c        7                                    00
                         8 Total. Add line 1 through line 7                                                    c        8               -860,509 00


                          939381 12-31-19                                 022                    3611194                                                Form 100S 2019 Side 1
OER SERVICES,  LLC
       Case 21-03981                                           Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                          **-***8229
                                                                                                                                                           Desc Main
                                                                              Document      Page 62 of 194




                            9 Dividends received deduction. Attach Schedule H (100S) ~~~~~~~~~~                 c     9                              00
S tate Adjustments




                           10 Water's-edge dividend deduction. Attach Schedule H (100S) ~~~~~~~~                c    10                              00
                                                                         SEE STATEMENT 3                        c
       (con't)




                           11 Charitable contributions. See instructions ~~~~~~~~~~~~~~~~            00              11
                                                                    SEE STATEMENT 2
                           12 Other deductions. Attach schedule(s) ~~~~~~~~~~~~~~~~~~  12    521,074 00         c
                           13 Total. Add line 9 through line 12 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ c                                                    13       521,074 00
                           14 Net income (loss) after state adjustments. Subtract line 13 from Side 1, line 8                        c    14    -1,381,583 00
                           15 Net income (loss) for state purposes. Use Schedule R if apportioning or allocating income                   c    15       -74,759 00
                           16 R&TC Section 23802(e) deduction. See instructions ~~~~~~~~~~~~                    c    16                              00
 Net Income




                           17 Net operating loss deduction. See instructions ~~~~~~~~~~~~~~                     c    17                              00
     CA




                           18 EZ, LARZ, TTA, or LAMBRA NOL carryover deduction. See instructions ~~~            c    18                              00




                                                                                                                                 PY
                           19 Disaster loss deduction. See instructions ~~~~~~~~~~~~~~~~~                       c    19                00
                           20 Net income for tax purposes. Combine line 16 through line 19. Subtract the result from line 15  c                  20       -74,759 00
                           21 Tax. 1.5000 % x line 20 (at least minimum franchise tax, if applicable). See instructions  c                       21           800 00
                           22 Credit name                                         code   c         amount ~     J    22                              00
                           23 Credit name                                       code     camount ~ 23           J
                                                                                                                00
                           24 To claim more than two credits, see instructions ~~~~~~~~~~~~~       24           c
                                                                                                                00
    Taxes




                                                                                                              CO
                           25 Add line 22 through line 24. Attach Schedule C (100S) ~~~~~~~~~~~~~~~~~~~~~~~~~~~ c                                         25               00
                           26 Balance. Subtract line 25 from line 21 (not less than minimum franchise tax plus QSub annual tax(es), if applicable)   c    26           800 00
                           27 Tax from Schedule D (100S). Attach Schedule D (100S). See instructions ~~~~~~~~~~~~~~~~~~                              c    27               00
                           28 Excess net passive income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          c    28               00
                           29 Total tax. Add line 26 through line 28                                               c    29           800 00
                           30 Overpayment from prior year allowed as a credit ~~~~~~~~~~~~~                     c    30                              00
    Payments




                           31 2019 Estimated tax/QSub payments. See instructions ~~~~~~~~~~                     c    31                              00
                           32 2019 Withholding (Forms 592-B and/or 593) ~~~~~~~~~~~~~~~                         c    32                              00
                                                                                                                c
                                                                                             NT
                           33 Amount paid with extension of time to file tax return ~~~~~~~~~~~~  33      00
                           34 Total payments. Add line 30 through line 33  c                                               34               00
                           35 Use tax. This is not a total line. See instructions ~~~~~~~~~~~~~ c 35      00
                           36 Payments balance. If line 34 is more than line 35, subtract line 35 from line 34 ~~~~~~~~~~~~~~~~                      c     36              00
                           37 Use tax balance. If line 35 is more than line 34, subtract line 34 from line 35 ~~~~~~~~~~~~~~~~~                      c     37              00
                                                                                                                                                                       800 00
    Refund or Amount Due




                           38 Franchise or income tax due. If line 29 is more than line 36, subtract line 36 from line 29 ~~~~~~~~~~~                c     38
                                                                                                                                                     c
                                                               IE

                           39 Overpayment. If line 36 is more than line 29, subtract line 29 from line 36 ~~~~~~~~~~~~~~~~~~                               39              00
                           40 Amount of line 39 to be credited to 2020 estimated tax ~~~~~~~~~~~~~~~~~~~~~~~~~~                                      c     40              00
                           41 Refund. Subtract line 40 from line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               c     41              00
                               See instructions to have the refund directly deposited.
                                                                                  Checking
                                                             CL



                                                                                  Savings
                              41a. ¥ Routing number                     41b. ¥ Type      41c. ¥ Account number
                           42 a Penalties and interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       c    42a           40 00
                              b ¥       Check if estimate penalty computed using Exception B or C on form FTB 5806. See instructions.
                           43 Total amount due. Add line 37, line 38, line 40, and line 42a. Then, subtract line 39 from the result  j
                                                                                                                                            ¥              43          840 00




                            Side 2   Form 100S 2019                          022              3612194
                            939382 12-31-19
OER SERVICES,  LLC
       Case 21-03981                                Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                                              **-***8229
                                                                                                                                                                      Desc Main
                                                                     Document      Page 63 of 194


Schedule Q Questions (continued from Side 1)
C Principal business activity code. Do not leave blank ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                      ¥ 532400
  Business activity EQUIPMENT RENTAL                               Product or service SALES & SERVICE


D Is this S corporation filing on a water's-edge basis pursuant to R&TC sections 25110 and 25113 for the current taxable year? ~~~~~~~ ¥                                                    Yes    X No

E Does this tax return include Qualified Subchapter S Subsidiaries? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               ¥       Yes    X No

F Date incorporated (mm/dd/yyyy) 09/16/2009                                                                    Where: ¥ State      IL Country UNITED STATES

G Maximum number of shareholders in the S corporation at any time during the year. Do not leave blank ~~~~ ¥                                                 2

H Date business began in California or date income was first derived from California sources (mm/dd/yyyy) ~~ ¥ 09/16/2009




                                                                                                                                     PY
I   Is the S corporation under audit by the IRS or has it been audited in a prior year?              ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     ¥       Yes    X No

J Effective date of federal S election (mm/dd/yyyy) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               ¥    09/16/2009

                                                                                                                                                                           X Accrual (3)




                                                                                                              CO
L Accounting method ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              ¥ (1)           Cash (2)                                  Other


M Location of principal accounting records                                                                                                   SEE STATEMENT 4

N "Doing business as" (DBA) name:           ~ ¥


O Have all required information returns (e.g., federal Forms 1099, 8300, and state Forms 592, 592-B etc.)
  been filed with the Franchise Tax Board? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    X N/A                Yes        No
                                                                                      NT
P Is this S corporation apportioning or allocating income to California using Schedule R? ~~~~~~~~~~~~~~~~~~~~~~~                                                              ¥        X Yes        No


Q Has the S corporation included a reportable transaction or listed transaction within this return? See instructions for definitions ~~~~~~ ¥                                             Yes     X No
  If "Yes," complete and attach federal Form 8886, for each transaction.

                                                                                                                                                                                                  X No
                                                    IE

R Did this S corporation file the federal Schedule M-3 (Form 1120S)?                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          ¥          Yes


S Is form FTB 3544, Side 2, Part B, List of Assigned Credit Received and/or Claimed by Assignee, attached to the return?                                              ¥          Yes     X No
Schedule J        Add-On Taxes and Recapture of Tax Credits. See instructions.
1 LIFO recapture due to S corporation election (IRC Sec. 1363(d) deferral $                             ~~~~~~~~
                                                                                                        )                                                ¥       1                                    00
                                                  CL



2 Interest computed under the look-back method for completed long-term contracts (attach form FTB 3834) ~~~~~~~~                                         ¥       2                                    00
3 Interest on tax attributable to installment         a) Sales of certain timeshares and residential lots ~~~~~~~~~~~~~                                  ¥       3a                                   00
                                                      b) Method for nondealer installment obligations ~~~~~~~~~~~~~~                                     ¥       3b                                   00
4 IRC Section 197(f)(9)(B)(ii) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          ¥       4                                    00
5 Credit recapture name                              ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          ¥       5                                    00
6 Combine line 1 through line 5. Revise the amount on Side 2, line 38 or line 39, whichever applies,
  by this amount. Write "Schedule J" to the left of line 38 or line 39                                                         ¥       6                                    00

             Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief,
             it is true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Please
Sign         Signature                                                        Title                                                       Date                         ¥ Telephone
Here         of officer |                                                    PRESIDENT                                                                                855-637-4872
             Officer's email address (optional)
             Preparer's                                                                                           Date                       Check if self-            ¥ PTIN
             signature | TIMOTHY A. KING, CPA, MAS      09/08/20                                                                             employed |                        P01338371
Paid
             Firm's name (or yours, TIGHE,
                                    KRESS & ORR, P.C.                                                                                                                           **-***6995
                                                                                                                                                                           Firm's
                                                                                                                                                                       ¥   FEIN
Preparer's
Use Only if self-employed)   2001 LARKIN AVENUE, SUITE 202                                                                                                             ¥ Telephone
                           |
           and address       ELGIN, IL 60123                                                                    (847) 695-2700
             May the FTB discuss this return with the preparer shown above? See instructions  ¥ X Yes   No



         939391 12-31-19                                             022                  3613194                                                                Form 100S 2019 Side 3
OER SERVICES,  LLC
       Case 21-03981                           Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                     **-***8229
                                                                                                                                   Desc Main
                                                           Document      Page 64 of 194

Schedule F                 Computation of Trade or Business Income See instructions.
             1 a) Gross receipts or sales      3,786,177. b) Less returns and allowances  c) Balance ¥                        1c             3,786,177   00
             2 Cost of goods sold from Schedule V, line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                 2              2,067,258   00
             3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j       ¥                                       1,718,919
Income




                                                                                                                              3                          00
             4 Net gain (loss). Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     j
                                                                                                                          ¥   4                493,524   00
                                                         SEE STATEMENT 5
             5 Other income (loss). Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   ¥   5                  2,694   00
             6 Total income (loss). Combine line 3 through line 5                            ¥   6              2,215,137   00
                                                                           SEE STATEMENT 7
             7 Compensation of officers. Attach schedule. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~                      j
                                                                                                                          ¥   7                159,024   00
             8 Salaries and wages ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             ¥   8                513,311   00
             9 Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           j
                                                                                                                          ¥   9                          00
             10 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 j
                                                                                                                          ¥   10              108,637    00
             11 Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   ¥ 11                 62,363    00
                                             SEE STATEMENT 6
             12 Taxes ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   j
                                                                                                                          ¥ 12                 66,326    00
Deductions




                                                                                                                                              383,369




                                                                                                           PY
             13 Interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 j
                                                                                                                          ¥ 13                           00
             14 a) Depreciation j
                                ¥ 913,045. b) Less depreciation reported elsewhere j
                                                                                   ¥ c) Balance ¥ 14c                                         913,045    00
             15 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                     ¥ 15                                                     00
             16 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ 16                 j                                               4,345 00
             17 Pension, profit-sharing, plans, etc. ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 ¥ 17                           00
             18 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         ¥ 18                           00
             19 a) Total travel and entertainment j           560. b) Deductible amount ~~~~~~~~~~~~                      j                        280




                                                                                       CO
                                                    ¥                                                                     ¥ 19b                          00
                                                              SEE STATEMENT 8
             20 Other deductions. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    ¥ 20                 579,772   00
             21 Total deductions. Add line 7 through line 20 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                             ¥   21             2,790,472   00
    22 Ordinary income (loss) from trade or business. Subtract line 21 from line 6. Enter here and on Side 1, line 1  ¥ 22                -575,335   00
The corporation may not be required to complete Schedule L and Schedule M-1. See Schedule L and Schedule M-1 instructions for reporting requirements.
Schedule L Balance Sheet                                              Beginning of taxable year                               End of taxable year
Assets                                                        (a)                        (b)                        (c)                          (d)
  1 Cash ~~~~~~~~~~~~~~~~~                                                             313,218.                                         ¥        95,775.
                                                             887,456.                                      j      693,058.
                                                                    NT
  2 a Trade notes and accounts receivable ~~                                                               ¥
    b Less allowance for bad debts ~~~~~~              (                   )           887,456. (                  91,806.) j
                                                                                                                            ¥                   601,252.
    3 Inventories ~~~~~~~~~~~~~~                                                                                                        ¥
    4 Federal and state government obligations ~
    5 Other current assets. Attach schedule(s) ~~      STMT 9                           39,465.                                         ¥        11,150.
    6 Loans to shareholders. Attach schedule(s) ~                              ¥       406,146.                                         ¥       331,173.
    7 Mortgage and real estate loans ~~~~~~
                                               IE

    8 Other investments. Attach schedule(s) ~~~                                                                                         ¥
    9 a Buildings and other fixed depreciable assets       6,301,214.                                          5,451,012.
      b Less accumulated depreciation ~~~~~            (   1,448,419.) ¥            4,852,795. (               2,058,738.) ¥                  3,392,274.
 10 a Depletable assets ~~~~~~~~~~~
                                             CL



    b Less accumulated depletion ~~~~~~                (                   )                               (                        )
 11 Land (net of any amortization) ~~~~~~                                      ¥                                                        ¥
 12 a Intangible assets (amortizable only) ~~~               151,351.                                      j
                                                                                                           ¥      151,351.
    b Less accumulated amortization ~~~~~              (      12,940.)                 138,411. (                  28,054.)                     123,297.
 13 Other assets. Attach schedule(s) ~~~~~                                     ¥                                                        ¥
 14 Total assets ~~~~~~~~~~~~~~                                                ¥    6,637,491.                                          ¥     4,554,921.
Liabilities and shareholders' equity
 15 Accounts payable ~~~~~~~~~~~~                                                   1,218,354.                                          j
                                                                                                                                        ¥     1,244,802.
 16 Mortg, notes, bonds payable in less than 1 yr.                                    898,619.                                                  890,700.
 17 Other current liabilities. Attach schedule(s) ~    STMT 10                        435,779.                                                  398,761.
 18 Loans from shareholders. Attach schedule(s)                                ¥       62,296.                                          ¥        43,986.
 19 Mortg, notes, bonds payable in 1 year or more                              ¥    4,776,498.                                          ¥     4,079,039.
 20 Other liabilities. Attach schedule(s) ~~~~
 21 Capital stock ~~~~~~~~~~~~~~                                               ¥           1,000.                                       ¥          1,000.
 22 Paid-in or capital surplus ~~~~~~~~                                        ¥                                                        ¥
 23 Retained earnings ~~~~~~~~~~~                                              ¥     -755,055.                                          ¥    -2,103,367.
 24 Adjustments. Attach schedule(s) ~~~~~
 25 Less cost of treasury stock     ~~~~~~~                                    ¥(                      )                                ¥(                )
 26 Total liabilities and shareholders' equity                                     6,637,491.                                                4,554,921.

                 Side 4 Form 100S 2019                     022          3614194
                 939392 12-31-19
OER SERVICES,  LLC
       Case 21-03981                         Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                             **-***8229
                                                                                                                                           Desc Main
                                                           Document      Page 65 of 194


Schedule M-1          Reconciliation of Income (Loss) per Books With Income (Loss) per Return.
                      If the S corporation completed federal Schedule M-3 (Form 1120S). See instructions.
1 Net income per books ~~~~~~~~~~~                        -1,348,312. 5 Income recorded on books this year not included
2 Inc included on Sch K, lines 1 - 10b, not recorded                                   on Schedule K, line 1 through line 10b (itemize)
     on books this yr (itemize)                                                        a Tax-exempt interest $
      SEE STATEMENT 12                              ¥            122,842.              b Other ~~~~~ $
3 Expenses recorded on books this year not incl on
  Schedule K, line 1 through line 12e (itemize)                                        c Total. Add line 5a and line 5b ~~~~~~~~¥
 a Depreciation ~~ $                                                                 6 Deductions included on Sch K, line 1 through
                                                                                       line 12e, not charged against book income
 b State taxes ~~~ $                                                                   this year (itemize)
 c
     Travel and
     entertainment   ~~ $                 280.                                         a Depreciation ~~ $              156,824.
 d Other ~~~~~ $                           41.                                         b State tax refunds ~ $
      SEE STATEMENT 13




                                                                                                                PY
                                                                                       c Other ~~~~~ $
 e Total. Add line 3a through line 3d ~~~~~ ¥                               321.
                                                                                       d Total. Add line 6a through line 6c ~~~~~~ ¥                   156,824.
                                                                                     7 Total. Add line 5c and line 6d ~~~~~~~~~                        156,824.
4 Total. Add line 1 through line 3e                 -1,225,149.                8 Income (loss) (Sch K, ln 19, col. d). Ln 4 less ln 7 ¥       -1,381,973.




                                                                                             CO
Schedule M-2           CA Accumulated Adjustments Account, Other Adjustments Account, and Other Retained Earnings. See instructions.
Important: Use California figures and federal procedures.        (a) Accumulated adjustments account (b) Other adjustments account   (c) Other retained earnings
 1 Balance at beginning of year ~~~~~~~~~~~~~~                   ¥         -1,846,781.                                             j
                                                                                                                                   ¥
2 Ordinary income from Form 100S, Side 1, line 1 ~~~~~
3 Other additions ~~~~~~~~~~~~~~~~~~~~                              j
                                                                    ¥
4 Loss from Form 100S, Side 1, line 1 ~~~~~~~~~~                        (         575,335.)
                   STMT 11
5 Other reductions ~~~~~~~~~~~~~~~~~~~                              j
                                                                    ¥ (           806,918.) (                                                 ) (                        )
                                                                               -3,229,034.
                                                                            NT
6 Combine line 1 through line 5 ~~~~~~~~~~~~~
7 Distributions other than dividend distributions ~~~~~~            ¥
8 Balance at end of year. Subtract line 7 from line 6 ~~~~~ ¥                -3,229,034.
9 Retained earnings at end of year. Add line 8, column (a) through column (c) ~~~~~~~~~~~~~~~~~~~~~~~                                      ¥        -3,229,034.
10 If the corp. has C corp. E&P at the end of the taxable year, enter the amount. See instructions                         ¥
                                             IE

Schedule V          Cost of Goods Sold
1 Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         j
                                                                                                                                    ¥ 1                              00
2 Purchases ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     ¥ 2               615,747 00
3 Cost of labor ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                  ¥ 3                              00
                                           CL



4 Other IRC Sec. 263A costs. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   ¥ 4                              00
                                   SEE STATEMENT 14
5 Other costs. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          j
                                                                                                                                    ¥ 5             1,451,511 00
6 Total. Add line 1 through line 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             6         2,067,258 00
7 Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            j
                                                                                                                                    ¥ 7                              00
8 Cost of goods sold. Subtract line 7 from line 6                                                ¥ 8             2,067,258 00

Was there any change in determining quantities, costs, or valuations between opening and closing inventory?    ~~~~~~~~~~~~~~~                            Yes     X No
If "Yes," attach an explanation. Enter California seller's permit number, if any ~~~~~~~~~~~~~~~~~~~~~~~                             |
Method of inventory valuation ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


Check if the LIFO inventory method was adopted this taxable year for any goods. If checked, attach federal Form 970   ~~~~~~~~~~~~~~~~                      ¥
If the LIFO inventory method was used for this taxable year, enter the amount of closing inventory computed under LIFO  ¥




            939393 12-31-19                                022               3615194                                                      Form 100S 2019 Side 5
OER SERVICES,  LLC
       Case 21-03981                                                     Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                            **-***8229
                                                                                                                                                                         Desc Main
                                                                                          Document      Page 66 of 194
Schedule K                                 S Corporation Shareholder's Shares of Income, Deductions, Credits, etc.
                                                                          (a)                                                           (b)                     (c)                     (d)
                                                                                                                                Amount from federal         California         Total amounts using
                                                               Pro-rata share items
                                                                                                                                Schedule K (1120S)         adjustment             California law

                            1       Ordinary business income (loss) ~~~~~~~~~~~~~STMT 16                               1            -575,335. j
                                                                                                                                              ¥ -737,374. ¥ -1,312,709.
                            2       Net rental real estate income (loss). Att fed Form 8825 ~~~~                       2                                                   ¥
                            3 a Other gross rental income (loss) ~~~~~~~~~~~~~                                         3a                                                 j
                                                                                                                                                                          ¥
                              b Expenses from other rental activities. Attach schedule ~~~~                            3b                                                 j
                                                                                                                                                                          ¥
                             c Other net rental income (loss). Subtract line 3b from line 3a ~                         3c                                                  ¥
                            4 Interest income ~~~~~~~~~~~~~~~~~~~~                                                     4                                                   ¥
  Income
   (Loss)




                            5 Dividends ~~~~~~~~~~~~~~~~~~~~~~~                                                        5                                                   ¥
                            6       Royalties ~~~~~~~~~~~~~~~~~~~~~~~                                                  6                                                   ¥
                            7       Net short-term capital gain (loss). Attach Schedule D (100S) ~                     7                        j
                                                                                                                                                ¥                          ¥




                                                                                                                                                      PY
                            8       Net long-term capital gain (loss). Attach Schedule D (100S) ~                      8    j
                                                                                                                            ¥                   j
                                                                                                                                                ¥                          ¥
                            9       Net IRC Section 1231 gain (loss)                                      9    j
                                                                                                                            ¥           -3,136. j
                                                                                                                                                ¥          -65,738. ¥                -68,874.
                           10 a Other portfolio income (loss). Attach schedule ~~~~~~~ 10a                                                      j
                                                                                                                                                ¥                          ¥
         Income
                  (Loss)
Other




                              b Other income (loss). Attach schedule  10b                                                            j
                                                                                                                                                ¥                          ¥
                           11 IRC Section 179 expense deduction.
                                Attach Schedule B (100S) ~~~~~~~~~~~~~~~~                                              11                                                 j
                                                                                                                                                                          ¥
                                                                                                                                              390.                                           390.




                                                                                                                                  CO
                           12 a Charitable contributions ~~~~~~~~~~~~~~~~~                                            12a                                                  ¥
        Deductions




                              b Investment interest expense ~~~~~~~~~~~~~~~          12b                                                                                   ¥
                                c 1 IRC Section 59(e)(2) expenditures ~~~~~~~~~~~ 12c1
                                  2 Type of expenditures                             12c2
                                d Deductions - portfolio. Attach schedule ~~~~~~~~~~ 12d                                                                                   ¥
                              e Other deductions. Attach schedule  12e                                                                    j
                                                                                                                                                      ¥                   j
                                                                                                                                                                          ¥
                           13 a Low-income housing credit. See instructions ~~~~~~~~ 13a                                                                                   ¥
                              b Credits related to rental real estate activities.
        Credits




                                                                                                           NT
                                    Attach schedule ~~~~~~~~~~~~~~~~~~~~                                              13b                                                  ¥
                                c   Credits related to other rental activities. See instructions. Attach schedule     13c                                                  ¥
                                d Other credits. Attach schedule ~~~~~~~~~~~~~~                                       13d                                                  ¥
                           14   Total withholding allocated to all shareholders  14
                           15 a Depreciation adjustment on property placed in service after 12/31/86 ~~ 15a                                                                           83,700.
                                                                                                                                                                                     264,434.
Minimum Tax
(AMT) Items




                              b Adjusted gain or loss. See instructions ~~~~~~~~~~ 15b
 Alternative




                                c Depletion (other than oil and gas) ~~~~~~~~~~~~~ 15c
                                                                        IE

                                d Gross income from oil, gas, and geothermal properties ~~~ 15d
                                e Deductions allocable to oil, gas, and geothermal properties ~ 15e
                              f Other AMT items                                                   15f
Items Affecting




                           16 a Tax-exempt interest income ~~~~~~~~~~~~~~~                                            16a
                                                                      CL
  Shareholder




                              b Other tax-exempt income ~~~~~~~~~~~~~~~~                   16b                                                                             ¥
     Basis




                                                                SEE STATEMENT 15 16c
                                c Nondeductible expenses ~~~~~~~~~~~~~~~~~                                                                    280.                                           280.
                                d Total property distributions (including cash) other than
                                dividends distribution reported on line 17c  16d                                                                                  ¥
                           17 a Investment income. See instructions ~~~~~~~~~~~ 17a
  Information




                              b Investment expenses. See instructions ~~~~~~~~~~ 17b
     Other




                                c   Total dividend distributions paid from accumulated earnings and profits         ~ 17c                                                  ¥
                                d   Other items and amnts not included in lines 1 - 17b and lines 18a-e                   SEE ATTACHED
                                    that are required to be reported separately to shareholders. Attach schedule      17d FD SCH K STMT                                    ¥
                           18 a Type of income                                                                        18a
  State Taxes




                              b Name of state                                                    18b
     Other




                                c Total gross income from sources outside California. Att sch ~ 18c
                                d Total applicable deductions and losses. Attach schedule ~~~ 18d
                                e Total other state taxes. Check one:         Paid       Accrued 18e                                                                       ¥
  Reconcili-




                           19       Income (loss) (required only if Schedule M-1 must be completed).
    ation




                                    Combine line 1, line 2, and line 3c through line 10b. From the

                                    result, subtract the sum of lines 11, 12a, 12b, 12c1, 12d and 12e               19           -578,861.             -803,112. ¥ -1,381,973.




                           Side 6     Form 100S 2019                                      022                       3616194                                                939394 12-31-19
                 Case 21-03981                          Doc 1           Filed 03/26/21 Entered 03/26/21 15:18:53                                                                **-***8229
                                                                                                                                                                           Desc Main
                                                                        Document      Page 67 of 194
TAXABLE YEAR
                        S Corporation Depreciation                                                                                                                         CALIFORNIA SCHEDULE
    2019                and Amortization                                                                                                                                         B (100S)
For use by S corporations only. Attach to Form 100S.
Corporation name                                                                                                                                                           California corporation number
                                                   OER SERVICES, LLC                                                                                                       0000000
Part I Depreciation.                   Use additional sheets if necessary.
1   Enter federal depreciation from federal Form 4562, line 22.
    IRC Section 179 expense deduction is not included on this line. Get federal Form 4562 instructions                                                         1        913,045 00
    California depreciation:
               (a)                              (b)                            (c)                                  (d)                            (e)            (f)                       (g)
                                               Date                                                             Depreciation
          Description of                                                  Cost or other                     allowed or allowable            Depreciation         Life                  Depreciation
                                             acquired
            property                       (mm/dd/yyyy)                      basis                             in earlier years               method            or rate                for this year

2    SEE STATEMENT 17




                                                                                                                                          PY
3   Add the amounts on line 2, column (g)               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             3    1,198,219 00
4   Subtract line 3 from line 1. If negative, use brackets. Enter here and on the applicable line of Form 100S, Side 6, Schedule K                             ~~~           4     -285,174 00
5   Enter IRC Section 179 expense deduction here and on Form 100S, Side 2, line 12. Do not enter more than $25,000                                                    5                          00
Part II Amortization.                   Use additional sheets if necessary.
1   Enter federal amortization from federal Form 4562, line 44                                                                               1           15,074 00




                                                                                                                  CO
    California amortization:
                  (a)                             (b)                         (c)                                 (d)                        (e)                     (f)                     (g)
            Description of                  Date acquired                Cost or other                  Amortization allowed                Code                Period or               Amortization
              property                      (mm/dd/yyyy)                    basis                    or allowable in earlier years         Section             percentage               for this year

2   CAPITALIZED LOAN FEES
                 02/27/18                                                    150,738                             12,561.                                    120M                              15,074

3   Add the amounts on line 2, column (g)               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             3           15,074 00
4   California amortization adjustment. Subtract line 3 from line 1. If negative, use brackets. Enter here and on the applicable line of Form 100S , Side 6, Sch K           4                0 00
Part III Depreciation and Amortization Adjustment
                                                                                         NT
1   Combine the amounts on Part I, line 4, and Part II, line 4. Enter here (if negative, use brackets) and on
    Form 100S, Side 1, line 5. For passive activities, see instructions                                                                         1      -285,174 00
                                                      IE
                                                    CL




             939291 12-30-19                                           022                    7711194                                                        Schedule B (100S) 2019 Side 1
               Case 21-03981                  Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                        Desc Main
                                                             Document      Page 68 of 194
TAXABLE YEAR                                                                                                                                    CALIFORNIA SCHEDULE

  2019                 S Corporation Tax Credits                                                                                                       C (100S)
For use by S corporations only. Attach to Form 100S.
Corporation name                                                                                                                             California corporation number
                                             OER SERVICES, LLC                                                                               0000000
¥ Complete and attach all supporting                      (a)                       (b)                      (c)                       (d)                      (e)
  credit forms to Form 100S.                     Credit amount limited         Carryover from       Credit used this year,   Tax balance that may be      Credit carryover
                                                     to 1/3 of total             prior year            not more than             offset by credits            to 2020
¥ To claim more than seven credits, attach                                                            col. (a) + col. (b)
  schedule.
1 Regular tax from Form 100S,
      Side 2, line 21~~~~~~~~~~                                                                                                               800
2 Minimum franchise tax plus QSub
     annual tax(es), if applicable ~~~~                                                                                                       800
3 Subtract line 2 from line 1. If zero
     or less, enter -0- ~~~~~~~~                                                                                                                   0




                                                                                                                    PY
4 Code:

  Credit
  name:
5 Code:

  Credit
  name:




                                                                                                CO
6 Code:

  Credit
  name:
7 Code:

  Credit
  name:
8 Code:

  Credit
                                                                          NT
  name:
9 Code:

   Credit
   name:
10 Code:

   Credit
                                               IE

   name:

For the first two credits enter the credit name, code and amount of credit used on Form 100S, Side 2, line 22 and line 23.
If more than two credits, enter the total amount of any remaining credits used on Form 100S, Side 2, line 24.
                                             CL




            939294 01-06-20                                  022              7721194                                               Schedule C (100S) 2019
                Case 21-03981                    Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                             Desc Main
                                                                Document      Page 69 of 194
                                                                                                                                                                     939241 12-13-19


 TAXABLE YEAR         Sales of Business Property                                                                                                              CALIFORNIA SCHEDULE

                  (Also Involuntary Conversions and Recapture Amounts Under IRC Sections 179 and
     2019         280F(b)(2))                                                                                                                                       D-1
Complete and attach this schedule to your tax return only if your California gains or losses are different from your federal gains or losses.
Name(s) as shown on tax return                                                                                          SSN, ITIN, CA SOS file no., California Corp. no., or FEIN



OER SERVICES, LLC                                                                                                                        **-***8229
Part I Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From
         Other Than Casualty and Theft - Property Held More Than 1 Year
         Use federal Form 4684, Casualties and Thefts, to report involuntary conversions from casualty and theft.
 1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on federal Form 1099-S,
     Proceeds From Real Estate Transactions (or a substitute statement), that you will be including on
     line 2 or line 10, (column (d)), or on line 23 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                           ¥                              1
 2        (a)                      (b)                         (c)                      (d)              (e) Depreciation               (f)                    (g)
                                                                                                            allowed or         Cost or other basis,       Gain or (Loss)




                                                                                                                         PY
     Description of           Date acquired                 Date sold               Gross sales
        property                (mm/dd/yyyy)               (mm/dd/yyyy)                price                 allowable       plus improvements and       Subtract (f) from
                                                                                                         since acquisition       expense of sale      the sum of (d) and (e)
j
¥          j
           ¥                                       j
                                                   ¥                          j
                                                                              ¥              j
                                                                                             ¥                               j
                                                                                                                             ¥                      j
                                                                                                                                                    ¥
j
¥          j
           ¥                                       j
                                                   ¥                          j
                                                                              ¥              j
                                                                                             ¥         j
                                                                                                       ¥                          j
                                                                                                                                  ¥
¥ STATEMENTj
j          ¥ 18                                    j
                                                   ¥                          j
                                                                              ¥      486,450 j
                                                                                             ¥ 289,054 j
                                                                                                       ¥                  844,378 j
                                                                                                                                  ¥                                -68,874
 3   Gain, if any, from federal Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       j
                                                                                                                             ¥ 3
     IRC Section 1231 gain from installment sales from form FTB 3805E, line 26 or line 37 ~~~~~~~~~~~~~~~~~ j




                                                                                                     CO
 4                                                                                                                           ¥ 4
 5   IRC Section 1231 gain or (loss) from like-kind exchanges from federal Form 8824 (completed using California amounts) ~~ j
                                                                                                                             ¥ 5
 6   Gain, if any, from line 35, from other than casualty and theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                           ¥ 6
 7   Combine line 2 through line 6. Enter gain or (loss) here and on the appropriate line as follows: ~~~~~~~~~~~~~ j        ¥ 7                                   -68,874
     IRC Section 179 Assets: For reporting the sale or disposition of assets for which an IRC Section 179 expense deduction was
     claimed in a prior year, see instructions. Partnerships or Limited Liability Companies (classified as partnerships): Enter the
     gain or (loss) on Schedule K (565 or 568), line 10. Skip lines 8, 9, 11, and 12 below. S corporations: If line 7 is zero or a loss,
     enter the amount on line 11 below and skip line 8 and line 9. If line 7 is a gain, continue to line 8. All others: If line 7 is zero or a
                                                                              NT
     loss, enter the amount on line 11 below and skip line 8 and line 9. If line 7 is a gain and you did not have any prior year IRC
     Section 1231 losses, or they were recaptured in an earlier year, enter the gain as follows: Form 540 and Form 540NR
   filers, enter the gain on Schedule D (540 or 540NR), line 1, and skip lines 8, 9, and 12 below; Form 100 and Form 100W filers,
   enter the gain on Form 100 or 100W, Side 6, Schedule D, Part II, line 6, and skip lines 8, 9, and 12 below.
 8 Nonrecaptured net IRC Section 1231 losses from prior years. Enter as a positive number. See instructions ~~~~~~~~ j           ¥                   8
 9 Subtract line 8 from line 7. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                   j                    9                          0
                                                 IE

     S corporations: If line 9 is more than zero, enter this amount on Schedule D (100S), Section B, Part II, line 5 and enter the
     amount, if any, from line 8 on line 12 below. If line 9 is zero, enter the amount from line 7 on line 12 below. All others: If line 9
     is more than zero, enter the amount from line 8 on line 12 below, and enter the amount from line 9 as follows: Form 540 and
     Form 540NR filers, enter as a capital gain on Schedule D (540 or 540NR), line 1; Form 100 and Form 100W filers, enter
     the gain on Form 100 or 100W, Side 6, Schedule D, Part II, line 6. If line 9 is zero, enter the amount from line 7 on line 12 below.
                                               CL



     See instructions.
Part II Section A - Ordinary Gains and Losses
10 Ordinary gains and losses not included on line 11 through line 16 (include property held 1 year or less):
j
¥                      j
                       ¥                       j
                                               ¥                        j¥                     j¥                            j
                                                                                                                             ¥                            j
                                                                                                                                                          ¥
j
¥                       j
                        ¥                          j
                                                   ¥                          j
                                                                              ¥                        j
                                                                                                       ¥                     j
                                                                                                                             ¥                            j
                                                                                                                                                          ¥
j
¥                       j
                        ¥                          j
                                                   ¥                          j
                                                                              ¥                        j
                                                                                                       ¥                     j
                                                                                                                             ¥                            j
                                                                                                                                                          ¥
11 Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                                ¥                                         11 (          -68,874 )
                                                                                                           j
12 Gain, if any, from line 7, or amount from line 8, if applicable. See instructions ~~~~~~~~~~~~~~~~~~~~~ ¥                                         12
13 Gain, if any, from line 34 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                               ¥                                         13              41,324
14 Net gain or (loss) from federal Form 4684, line 31 and line 38a (completed using California amounts) ~~~~~~~~~~                           j
                                                                                                                                             ¥       14
15 Ordinary gain from installment sales from form FTB 3805E, line 25 or line 36. See instructions ~~~~~~~~~~~~~                              j
                                                                                                                                             ¥       15
16 Ordinary gain or (loss) from like-kind exchanges from federal Form 8824 (completed using California amounts) ~~~~~~                       j
                                                                                                                                             ¥       16
17 Combine line 10 through line 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                  j
                                                                                                                                             ¥       17            -27,550
18 For all except individual tax returns, enter the amount from line 17 on the appropriate line of your tax return and skip line a
   and line b below. For individual tax returns, complete line a and line b below: see instructions.
        a If the loss on line 11 includes a loss from federal Form 4684, Section B, Part II, column (b)(ii) of line 30 or line 35,
          enter that part of the loss here. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                                     ¥ 18a
        b Redetermine the gain or (loss) on line 17, excluding the loss, if any, on line 18a. Enter here and on line 20 ~~~~~ ¥ 18bj


           For Privacy Notice, get FTB 1131 ENG/SP.             022                7811194                                                 Schedule D-1 2019       Side 1
OER SERVICES,  LLC
       Case 21-03981                                              Doc 1                Filed 03/26/21 Entered 03/26/21 15:18:53                                                **-***8229
                                                                                                                                                                          Desc Main
                                                                                       Document      Page 70 of 194
                                                                                                                                                                                             939242 12-13-19




Part II     Section B - Adjusting California Ordinary Gain or Loss For individual tax returns (Form 540 and Form 540NR) only.
19 Enter ordinary federal gain or (loss) from federal Schedule 1 (Form 1040 or 1040-SR), line 4 ~~~~~~~~~~~~~ j             ¥                                        19
20 Enter ordinary California gain or (loss) from line 18b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                 j                                         20
21 Ordinary gain or loss adjustment: Compare line 19 and line 20. See instructions.
    a    If line 19 is more than line 20, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. B   ~~ j
                                                                                                                                                             ¥ 21a
    b    If line 20 is more than line 19, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. C      j
                                                                                                                                                           ¥ 21b
Part III         Gain from Disposition of Property Under IRC Sections 1245, 1250, 1252, 1254, and 1255                                                        Date acquired                  Date sold
                                                                                                                                                              (mm/dd/yyyy)                 (mm/dd/yyyy)
Description of IRC Sections 1245, 1250, 1252, 1254, and 1255 property.
22 A j ¥ EQUIP - 34983                                                                                                                                    j
                                                                                                                                                          ¥   061014                 j
                                                                                                                                                                                     ¥     052819
    Bj¥ EQUIP - 2288                                                                                                                                      j
                                                                                                                                                          ¥   032816                 j
                                                                                                                                                                                     ¥     090519
    C ¥ EQUIP - 7889
      j                                                                                                                                                   j
                                                                                                                                                          ¥   052516                 j
                                                                                                                                                                                     ¥     080819
      ¥ EQUIP - 9800                                                                                                                                          050516                       082219




                                                                                                                                               PY
    Dj                                                                                                                                                    j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Relate the properties on lines 22A through 22D to these columns |                                    Property A                   Property B                  Property C                   Property D
23 Gross sales price ~~~~~~~~~~~~~~~~~                                                      23   j
                                                                                                 ¥     5,000             j
                                                                                                                         ¥          36,355                j
                                                                                                                                                          ¥     11,825               j
                                                                                                                                                                                     ¥       12,725
24 Cost or other basis plus expense of sale ~~~~~~~                                         24   j
                                                                                                 ¥    16,690             j
                                                                                                                         ¥          77,000                j
                                                                                                                                                          ¥     22,500               j
                                                                                                                                                                                     ¥       22,500
25 Depreciation (or depletion) allowed or allowable ~~~~                                    25   j
                                                                                                 ¥    13,711             j
                                                                                                                         ¥          48,138                j
                                                                                                                                                          ¥     14,066               j
                                                                                                                                                                                     ¥       14,066
26 Adjusted basis. Subtract line 25 from line 24 ~~~~~                                      26   j
                                                                                                 ¥     2,979             j
                                                                                                                         ¥          28,862                j
                                                                                                                                                          ¥      8,434               j
                                                                                                                                                                                     ¥        8,434
                                                                                                       2,021                         7,493                       3,391               j        4,291




                                                                                                                      CO
27 Total gain. Subtract line 26 from line 23                                         27   j
                                                                                                 ¥                       j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          ¥
28 If IRC Section 1245 property:
   a Depreciation allowed or allowable from line 25 ~~~                                     28a j
                                                                                                ¥     13,711 j
                                                                                                             ¥                      48,138 j
                                                                                                                                           ¥                    14,066 j
                                                                                                                                                                       ¥                     14,066
   b Enter the smaller of line 27 or line 28a ~~~~~~                                        28b j
                                                                                                ¥      2,021 j
                                                                                                             ¥                       7,493 j
                                                                                                                                           ¥                     3,391 j
                                                                                                                                                                       ¥                      4,291
29 If IRC Section 1250 property:                  If straight-line depreciation was used,
    enter -0- on line 29g, except for a corporation subject to IRC Sec. 291:

    a Additional depreciation after 12/31/76~~~~~~~                                         29a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by the smaller of line 27 or line 29a ~              29b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                                                 NT
    c Subtract line 29a from line 27. If line 27 is not more
      than line 29a, skip line 29d and line 29e ~~~~~~                                      29c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    d Additional depreciation after 12/31/70 and before 1/1/77 ~~                               j
                                                                                            29d ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    e Enter the smaller of line 29c or line 29d ~~~~~~                                      29e j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    f IRC Section 291 amount (for corporations only) ~~                                     29f j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    g Add line 29b, line 29e, and line 29f                                          29g j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                 IE

30 If IRC Section 1252 property:                  Skip section if you did not
    dispose of farm land or if form is being completed for a partnership.

    a Soil, water, and land clearing expenses ~~~~~~                                        30a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by line 30a ~~~~                                     30b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    c Enter the smaller of line 27 or line 30b ~~~~~~                                       30c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                               CL



31 If IRC Section 1254 property:
    a Intangible drilling and development costs deducted after 12/31/76 ~~~                 31a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Enter the smaller of line 27 or line 31a ~~~~~~                                           j
                                                                                            31b ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
32 If IRC Section 1255 property:
   a Applicable percentage of payments excluded from
        income under IRC Section 126                       ~~~~~~~~~                        32a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
   b Enter the smaller of line 27 or line 32a                                         32b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Summary of Part III Gains. Complete property column A through column D for line 23 through line 32b before going to line 33.
33 Total gains for all properties. Add column A through column D of line 27 ~~~~~~~~~~~~~~~~~~~~~~~~~ j         ¥                                                             33           41,324
                                                                                                                j
34 Add column A through column D of lines 28b, 29g, 30c, 31b, and 32b. Enter here and on line 13 ~~~~~~~~~~~~~~ ¥                                                             34           41,324
35 Subtract line 34 from line 33. Enter the portion from other than casualty and theft here and on line 6.
   Enter the portion from casualty and theft on federal Form 4684, line 33  j     ¥                                                                  35
Part IV Recapture Amounts Under IRC Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                                                                                                                                            (a) Expense deductions                (b) Recovery deductions
36 Expense deductions or recovery deductions. See instructions ~~~~~~~~~~~~~~                                                    36    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
37 Depreciation or recovery deductions. See instructions ~~~~~~~~~~~~~~~~~                                                       37    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
38 Recapture amount. Subtract line 37 from line 36. See instructions ~~~~~~~~~~~~                                                38    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥




              Side 2 Schedule D-1 2019                                                 022           7812194
                    Case 21-03981                                 Doc 1                Filed 03/26/21 Entered 03/26/21 15:18:53                                           Desc Main
                                                                                       Document      Page 71 of 194
                                                                                                                                                                                             939242 12-13-19




Part II     Section B - Adjusting California Ordinary Gain or Loss For individual tax returns (Form 540 and Form 540NR) only.
19 Enter ordinary federal gain or (loss) from federal Schedule 1 (Form 1040 or 1040-SR), line 4 ~~~~~~~~~~~~~ j             ¥                                        19
20 Enter ordinary California gain or (loss) from line 18b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                 j                                         20
21 Ordinary gain or loss adjustment: Compare line 19 and line 20. See instructions.
    a    If line 19 is more than line 20, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. B   ~~ j
                                                                                                                                                             ¥ 21a
    b    If line 20 is more than line 19, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. C      j
                                                                                                                                                           ¥ 21b
Part III         Gain from Disposition of Property Under IRC Sections 1245, 1250, 1252, 1254, and 1255                                                        Date acquired                  Date sold
                                                                                                                                                              (mm/dd/yyyy)                 (mm/dd/yyyy)
Description of IRC Sections 1245, 1250, 1252, 1254, and 1255 property.
22 A j ¥ EQUIP - 7776                                                                                                                                     j
                                                                                                                                                          ¥   051816                 j
                                                                                                                                                                                     ¥     082219
    Bj¥ EQUIP - 95653                                                                                                                                     j
                                                                                                                                                          ¥   052915                 j
                                                                                                                                                                                     ¥     080819
    C ¥ EQUIP - 01544
      j                                                                                                                                                   j
                                                                                                                                                          ¥   102015                 j
                                                                                                                                                                                     ¥     091219
      ¥ EQUIP - 01550                                                                                                                                         102015                       103119




                                                                                                                                               PY
    Dj                                                                                                                                                    j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Relate the properties on lines 22A through 22D to these columns |                                    Property A                   Property B                  Property C                   Property D
23 Gross sales price ~~~~~~~~~~~~~~~~~                                                      23   j
                                                                                                 ¥    13,625             j
                                                                                                                         ¥          11,375                j
                                                                                                                                                          ¥      7,860               j
                                                                                                                                                                                     ¥        5,080
24 Cost or other basis plus expense of sale ~~~~~~~                                         24   j
                                                                                                 ¥    25,000             j
                                                                                                                         ¥          29,500                j
                                                                                                                                                          ¥     18,500               j
                                                                                                                                                                                     ¥       18,500
25 Depreciation (or depletion) allowed or allowable ~~~~                                    25   j
                                                                                                 ¥    15,629             j
                                                                                                                         ¥          22,304                j
                                                                                                                                                          ¥     13,160               j
                                                                                                                                                                                     ¥       13,624
26 Adjusted basis. Subtract line 25 from line 24 ~~~~~                                      26   j
                                                                                                 ¥     9,371             j
                                                                                                                         ¥           7,196                j
                                                                                                                                                          ¥      5,340               j
                                                                                                                                                                                     ¥        4,876
                                                                                                       4,254                         4,179                       2,520               j          204




                                                                                                                      CO
27 Total gain. Subtract line 26 from line 23                                         27   j
                                                                                                 ¥                       j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          ¥
28 If IRC Section 1245 property:
   a Depreciation allowed or allowable from line 25 ~~~                                     28a j
                                                                                                ¥     15,629 j
                                                                                                             ¥                      22,304 j
                                                                                                                                           ¥                    13,160 j
                                                                                                                                                                       ¥                     13,624
   b Enter the smaller of line 27 or line 28a ~~~~~~                                        28b j
                                                                                                ¥      4,254 j
                                                                                                             ¥                       4,179 j
                                                                                                                                           ¥                     2,520 j
                                                                                                                                                                       ¥                        204
29 If IRC Section 1250 property:                  If straight-line depreciation was used,
    enter -0- on line 29g, except for a corporation subject to IRC Sec. 291:

    a Additional depreciation after 12/31/76~~~~~~~                                         29a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by the smaller of line 27 or line 29a ~              29b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                                                 NT
    c Subtract line 29a from line 27. If line 27 is not more
      than line 29a, skip line 29d and line 29e ~~~~~~                                      29c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    d Additional depreciation after 12/31/70 and before 1/1/77 ~~                               j
                                                                                            29d ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    e Enter the smaller of line 29c or line 29d ~~~~~~                                      29e j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    f IRC Section 291 amount (for corporations only) ~~                                     29f j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    g Add line 29b, line 29e, and line 29f                                          29g j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                 IE

30 If IRC Section 1252 property:                  Skip section if you did not
    dispose of farm land or if form is being completed for a partnership.

    a Soil, water, and land clearing expenses ~~~~~~                                        30a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by line 30a ~~~~                                     30b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    c Enter the smaller of line 27 or line 30b ~~~~~~                                       30c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                               CL



31 If IRC Section 1254 property:
    a Intangible drilling and development costs deducted after 12/31/76 ~~~                 31a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Enter the smaller of line 27 or line 31a ~~~~~~                                           j
                                                                                            31b ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
32 If IRC Section 1255 property:
   a Applicable percentage of payments excluded from
        income under IRC Section 126                       ~~~~~~~~~                        32a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
   b Enter the smaller of line 27 or line 32a                                         32b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Summary of Part III Gains. Complete property column A through column D for line 23 through line 32b before going to line 33.
33 Total gains for all properties. Add column A through column D of line 27 ~~~~~~~~~~~~~~~~~~~~~~~~~ j         ¥                                                             33
                                                                                                                j
34 Add column A through column D of lines 28b, 29g, 30c, 31b, and 32b. Enter here and on line 13 ~~~~~~~~~~~~~~ ¥                                                             34
35 Subtract line 34 from line 33. Enter the portion from other than casualty and theft here and on line 6.
   Enter the portion from casualty and theft on federal Form 4684, line 33  j     ¥                                                                  35
Part IV Recapture Amounts Under IRC Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                                                                                                                                            (a) Expense deductions                (b) Recovery deductions
36 Expense deductions or recovery deductions. See instructions ~~~~~~~~~~~~~~                                                    36    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
37 Depreciation or recovery deductions. See instructions ~~~~~~~~~~~~~~~~~                                                       37    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
38 Recapture amount. Subtract line 37 from line 36. See instructions ~~~~~~~~~~~~                                                38    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥




              Side 2 Schedule D-1 2019                                                 022           7812194
                    Case 21-03981                                 Doc 1                Filed 03/26/21 Entered 03/26/21 15:18:53                                           Desc Main
                                                                                       Document      Page 72 of 194
                                                                                                                                                                                             939242 12-13-19




Part II     Section B - Adjusting California Ordinary Gain or Loss For individual tax returns (Form 540 and Form 540NR) only.
19 Enter ordinary federal gain or (loss) from federal Schedule 1 (Form 1040 or 1040-SR), line 4 ~~~~~~~~~~~~~ j             ¥                                        19
20 Enter ordinary California gain or (loss) from line 18b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                 j                                         20
21 Ordinary gain or loss adjustment: Compare line 19 and line 20. See instructions.
    a    If line 19 is more than line 20, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. B   ~~ j
                                                                                                                                                             ¥ 21a
    b    If line 20 is more than line 19, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. C      j
                                                                                                                                                           ¥ 21b
Part III         Gain from Disposition of Property Under IRC Sections 1245, 1250, 1252, 1254, and 1255                                                        Date acquired                  Date sold
                                                                                                                                                              (mm/dd/yyyy)                 (mm/dd/yyyy)
Description of IRC Sections 1245, 1250, 1252, 1254, and 1255 property.
22 A j ¥ 2014 YALE GLP120VX                                                                                                                               j
                                                                                                                                                          ¥   081817                 j
                                                                                                                                                                                     ¥     091319
    Bj¥ 2008 CROWN SP3520-30-276                                                                                                                          j
                                                                                                                                                          ¥   092817                 j
                                                                                                                                                                                     ¥     113019
    C ¥ 2012 CROWN FC4515-50-188
      j                                                                                                                                                   j
                                                                                                                                                          ¥   092817                 j
                                                                                                                                                                                     ¥     113019
      ¥ 2012 CROWN FC4545-65-180                                                                                                                              092817                       113019




                                                                                                                                               PY
    Dj                                                                                                                                                    j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Relate the properties on lines 22A through 22D to these columns |                                    Property A                   Property B                  Property C                   Property D
23 Gross sales price ~~~~~~~~~~~~~~~~~                                                      23   j
                                                                                                 ¥    20,000             j
                                                                                                                         ¥           6,000                j
                                                                                                                                                          ¥      6,000               j
                                                                                                                                                                                     ¥        6,000
24 Cost or other basis plus expense of sale ~~~~~~~                                         24   j
                                                                                                 ¥    34,800             j
                                                                                                                         ¥          14,155                j
                                                                                                                                                          ¥     12,730               j
                                                                                                                                                                                     ¥       13,680
25 Depreciation (or depletion) allowed or allowable ~~~~                                    25   j
                                                                                                 ¥    21,437             j
                                                                                                                         ¥           8,720                j
                                                                                                                                                          ¥      7,842               j
                                                                                                                                                                                     ¥        8,427
26 Adjusted basis. Subtract line 25 from line 24 ~~~~~                                      26   j
                                                                                                 ¥    13,363             j
                                                                                                                         ¥           5,435                j
                                                                                                                                                          ¥      4,888               j
                                                                                                                                                                                     ¥        5,253
                                                                                                       6,637                           565                       1,112               j          747




                                                                                                                      CO
27 Total gain. Subtract line 26 from line 23                                         27   j
                                                                                                 ¥                       j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          ¥
28 If IRC Section 1245 property:
   a Depreciation allowed or allowable from line 25 ~~~                                     28a j
                                                                                                ¥     21,437 j
                                                                                                             ¥                         8,720 j
                                                                                                                                             ¥                    7,842 j
                                                                                                                                                                        ¥                      8,427
   b Enter the smaller of line 27 or line 28a ~~~~~~                                        28b j
                                                                                                ¥      6,637 j
                                                                                                             ¥                           565 j
                                                                                                                                             ¥                    1,112 j
                                                                                                                                                                        ¥                        747
29 If IRC Section 1250 property:                  If straight-line depreciation was used,
    enter -0- on line 29g, except for a corporation subject to IRC Sec. 291:

    a Additional depreciation after 12/31/76~~~~~~~                                         29a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by the smaller of line 27 or line 29a ~              29b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                                                 NT
    c Subtract line 29a from line 27. If line 27 is not more
      than line 29a, skip line 29d and line 29e ~~~~~~                                      29c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    d Additional depreciation after 12/31/70 and before 1/1/77 ~~                               j
                                                                                            29d ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    e Enter the smaller of line 29c or line 29d ~~~~~~                                      29e j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    f IRC Section 291 amount (for corporations only) ~~                                     29f j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    g Add line 29b, line 29e, and line 29f                                          29g j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                 IE

30 If IRC Section 1252 property:                  Skip section if you did not
    dispose of farm land or if form is being completed for a partnership.

    a Soil, water, and land clearing expenses ~~~~~~                                        30a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by line 30a ~~~~                                     30b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    c Enter the smaller of line 27 or line 30b ~~~~~~                                       30c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                               CL



31 If IRC Section 1254 property:
    a Intangible drilling and development costs deducted after 12/31/76 ~~~                 31a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Enter the smaller of line 27 or line 31a ~~~~~~                                           j
                                                                                            31b ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
32 If IRC Section 1255 property:
   a Applicable percentage of payments excluded from
        income under IRC Section 126                       ~~~~~~~~~                        32a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
   b Enter the smaller of line 27 or line 32a                                         32b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Summary of Part III Gains. Complete property column A through column D for line 23 through line 32b before going to line 33.
33 Total gains for all properties. Add column A through column D of line 27 ~~~~~~~~~~~~~~~~~~~~~~~~~ j         ¥                                                             33
                                                                                                                j
34 Add column A through column D of lines 28b, 29g, 30c, 31b, and 32b. Enter here and on line 13 ~~~~~~~~~~~~~~ ¥                                                             34
35 Subtract line 34 from line 33. Enter the portion from other than casualty and theft here and on line 6.
   Enter the portion from casualty and theft on federal Form 4684, line 33  j     ¥                                                                  35
Part IV Recapture Amounts Under IRC Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                                                                                                                                            (a) Expense deductions                (b) Recovery deductions
36 Expense deductions or recovery deductions. See instructions ~~~~~~~~~~~~~~                                                    36    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
37 Depreciation or recovery deductions. See instructions ~~~~~~~~~~~~~~~~~                                                       37    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
38 Recapture amount. Subtract line 37 from line 36. See instructions ~~~~~~~~~~~~                                                38    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥




              Side 2 Schedule D-1 2019                                                 022           7812194
                    Case 21-03981                                 Doc 1                Filed 03/26/21 Entered 03/26/21 15:18:53                                           Desc Main
                                                                                       Document      Page 73 of 194
                                                                                                                                                                                             939242 12-13-19




Part II     Section B - Adjusting California Ordinary Gain or Loss For individual tax returns (Form 540 and Form 540NR) only.
19 Enter ordinary federal gain or (loss) from federal Schedule 1 (Form 1040 or 1040-SR), line 4 ~~~~~~~~~~~~~ j             ¥                                        19
20 Enter ordinary California gain or (loss) from line 18b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                 j                                         20
21 Ordinary gain or loss adjustment: Compare line 19 and line 20. See instructions.
    a    If line 19 is more than line 20, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. B   ~~ j
                                                                                                                                                             ¥ 21a
    b    If line 20 is more than line 19, enter the difference here and on Sch. CA (540), Part I or Sch. CA (540NR), Part II, Section B, line 4, col. C      j
                                                                                                                                                           ¥ 21b
Part III         Gain from Disposition of Property Under IRC Sections 1245, 1250, 1252, 1254, and 1255                                                        Date acquired                  Date sold
                                                                                                                                                              (mm/dd/yyyy)                 (mm/dd/yyyy)
Description of IRC Sections 1245, 1250, 1252, 1254, and 1255 property.
22 A j ¥ 2015 CROWN PE4500-60-48                                                                                                                          j
                                                                                                                                                          ¥   092817                 j
                                                                                                                                                                                     ¥     113019
    Bj¥ 2013 HYUNDAI 110D-7E                                                                                                                              j
                                                                                                                                                          ¥   100617                 j
                                                                                                                                                                                     ¥     110619
      j
    C ¥                                                                                                                                                   j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥




                                                                                                                                               PY
    Dj¥                                                                                                                                                   j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Relate the properties on lines 22A through 22D to these columns |                                    Property A                   Property B                  Property C                   Property D
23 Gross sales price ~~~~~~~~~~~~~~~~~                                                      23   j
                                                                                                 ¥      3,700            j
                                                                                                                         ¥          40,000                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
24 Cost or other basis plus expense of sale ~~~~~~~                                         24   j
                                                                                                 ¥      9,120            j
                                                                                                                         ¥          94,500                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
25 Depreciation (or depletion) allowed or allowable ~~~~                                    25   j
                                                                                                 ¥      5,618            j
                                                                                                                         ¥          58,212                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
26 Adjusted basis. Subtract line 25 from line 24 ~~~~~                                      26   j
                                                                                                 ¥      3,502            j
                                                                                                                         ¥          36,288                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                                                          198                        3,712                                           j




                                                                                                                      CO
27 Total gain. Subtract line 26 from line 23                                         27   j
                                                                                                 ¥                       j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          ¥
28 If IRC Section 1245 property:
   a Depreciation allowed or allowable from line 25 ~~~                                     28a j
                                                                                                ¥       5,618 j
                                                                                                              ¥                     58,212 j
                                                                                                                                           ¥                                         j
                                                                                                                                                                                     ¥
   b Enter the smaller of line 27 or line 28a ~~~~~~                                        28b j
                                                                                                ¥         198 j
                                                                                                              ¥                      3,712 j
                                                                                                                                           ¥                                         j
                                                                                                                                                                                     ¥
29 If IRC Section 1250 property:                  If straight-line depreciation was used,
    enter -0- on line 29g, except for a corporation subject to IRC Sec. 291:

    a Additional depreciation after 12/31/76~~~~~~~                                         29a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by the smaller of line 27 or line 29a ~              29b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                                                 NT
    c Subtract line 29a from line 27. If line 27 is not more
      than line 29a, skip line 29d and line 29e ~~~~~~                                      29c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    d Additional depreciation after 12/31/70 and before 1/1/77 ~~                               j
                                                                                            29d ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    e Enter the smaller of line 29c or line 29d ~~~~~~                                      29e j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    f IRC Section 291 amount (for corporations only) ~~                                     29f j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    g Add line 29b, line 29e, and line 29f                                          29g j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                                 IE

30 If IRC Section 1252 property:                  Skip section if you did not
    dispose of farm land or if form is being completed for a partnership.

    a Soil, water, and land clearing expenses ~~~~~~                                        30a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Applicable percentage multiplied by line 30a ~~~~                                     30b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    c Enter the smaller of line 27 or line 30b ~~~~~~                                       30c j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
                                                               CL



31 If IRC Section 1254 property:
    a Intangible drilling and development costs deducted after 12/31/76 ~~~                 31a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
    b Enter the smaller of line 27 or line 31a ~~~~~~                                           j
                                                                                            31b ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
32 If IRC Section 1255 property:
   a Applicable percentage of payments excluded from
        income under IRC Section 126                       ~~~~~~~~~                        32a j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
   b Enter the smaller of line 27 or line 32a                                         32b j
                                                                                                ¥                        j
                                                                                                                         ¥                                j
                                                                                                                                                          ¥                          j
                                                                                                                                                                                     ¥
Summary of Part III Gains. Complete property column A through column D for line 23 through line 32b before going to line 33.
33 Total gains for all properties. Add column A through column D of line 27 ~~~~~~~~~~~~~~~~~~~~~~~~~ j         ¥                                                             33
                                                                                                                j
34 Add column A through column D of lines 28b, 29g, 30c, 31b, and 32b. Enter here and on line 13 ~~~~~~~~~~~~~~ ¥                                                             34
35 Subtract line 34 from line 33. Enter the portion from other than casualty and theft here and on line 6.
   Enter the portion from casualty and theft on federal Form 4684, line 33  j     ¥                                                                  35
Part IV Recapture Amounts Under IRC Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                                                                                                                                            (a) Expense deductions                (b) Recovery deductions
36 Expense deductions or recovery deductions. See instructions ~~~~~~~~~~~~~~                                                    36    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
37 Depreciation or recovery deductions. See instructions ~~~~~~~~~~~~~~~~~                                                       37    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥
38 Recapture amount. Subtract line 37 from line 36. See instructions ~~~~~~~~~~~~                                                38    j
                                                                                                                                       ¥                                      j
                                                                                                                                                                              ¥




              Side 2 Schedule D-1 2019                                                 022           7812194
               Case 21-03981                  Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                              **-***8229
                                                                                                                                              Desc Main
                                                             Document      Page 74 of 194
  TAXABLE YEAR                                                                                                                            CALIFORNIA SCHEDULE
    2019                 Apportionment and Allocation of Income                                                                                             R
Attach this schedule behind the California tax return and prior to the supporting schedules.
For calendar year 2019 or fiscal year beginning month (mm/dd/yyyy)                                          , and ending (mm/dd/yyyy)                                                         .
Name as shown on your California tax return                                                                                                    SSN, ITIN, FEIN, CA corp no., or CA SOS file no.


OER SERVICES, LLC                                                                                                                               0000000
Water's-Edge Filers Only: If controlled foreign corporations are included in the combined report, attach form FTB 2416.
Complete Schedule R (Side 1 and Side 2) and all applicable Schedules (R-1 through R-7). See General Information for Schedule R.
  1 a Net income (loss) after state adjustments from Form 100 or Form 100W, Side 2, line 17; Form 100S, Side 2, line 14;
      Form 100X, line 4. Form 565 and Form 568 filers: Enter the total of line 1 through line 11c from Schedule K (565 or 568)
      less the total of line 12 through line 13e from Schedule K (565 or 568)    ~~~~~~~~~~~~~~~~~~~~~                               c   1a            -1,381,583 00
    b Water's-edge foreign investment interest offset from form FTB 2424, line 17 ~~~~~~~~~~~~~~~~~~~                                c   1b                                                00
                                                                                                                                                       -1,381,583 00




                                                                                                                PY
    c Total. Combine line 1a and line 1b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       c   1c
Nonbusiness Income (Loss) from All Sources. See General Information A for definitions and examples.
 2 Dividends included on line 1a and not deducted on Form 100, Side 2, line 11;
    Form 100W, Side 2, lines 11a/b; or Form 100S, Side 2, lines 9 and 10 ~~~~~~                c   2                             00
  3 Interest. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~                                        c   3                             00
  4 Net income (loss) from the rental of property from Schedule R-3, line 3, column (c)        c   4                             00




                                                                                                   CO
  5 Royalties. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~                                        c   5                             00
  6 Gain (loss) from the sale of assets from Schedule R-4, line 2, column (e)              c   6                             00
  7 Gain (loss) from sale of a nonbusiness interest in a partnership or LLC. Attach sch~       c   7                             00
  8 Miscellaneous nonbusiness income (loss). Attach schedule ~~~~~~~~~~            8           c 00
  9 Total nonbusiness income (loss). Combine line 2 through line 8     ~~~~~~~~~~~~~~~~~~~~~~~~~ c                                        9                                                00
Business Income (Loss) before Apportionment (subject to a separate apportionment formula)
 10 Nonunitary partnership or LLC business income (loss) ~~~~~~~~~~~~ c 10                                                       00
 11 Income (loss) from a separate trade or business. Attach supplemental Schedule R~ c 11                                        00
                                                                                               c
                                                                          NT
12 Business income (loss) deferred from prior years. See General Information L ~~~                 12                            00
13 Capital gain (loss) netting subject to separate apportionment. See Gen Information M        c13                               00
14 Total separately apportionable business income (loss). Combine line 10 through line 13 ~~~~~~~~~~~~~~~                            c   14                                                00
15 Tot business inc (loss) subject to apportionment for this trade or business, subtract the sum of ln 9 and ln 14 from ln 1c        c   15            -1,381,583 00
16 Interest offset from Schedule R-5, line 7 or line 16 (California domiciliaries only) ~~~~~~~~~~~~~~~~~~                           c   16                                                00
17 Business Income (loss) for this trade or business subject to apportionment. Combine line 15 and line 16 ~~~~~~~~                  c   17            -1,381,583 00
                                                                                                                                     c                      5.4111 %
                                              IE

18 a Apportionment percentage from Schedule R-1, Part A, line 2 or Part B, line 5 ~~~~~~~~~~~~~~~~~~~                                    18a
   b Business income (loss) apportioned to California. Multiply line 17 by line 18a ~~~~~~~~~~~~~~~~~~~                              c   18b              -74,759 00
Nonbusiness Income (Loss) Allocable to California. If no income (loss) is allocable to California, do not complete line 19
through line 26, enter -0- on line 27 and go to Side 2, line 28.
 19 Dividends and interest income (if taxpayer's commercial domicile is in California):
                                            CL



    a Dividends included in line 2 above ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       c   19a                                               00
    b Interest included in line 3 above   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     c   19b                                               00
20 Net income (loss) from the rental of property within California from Schedule R-3, line 3, column (b) ~~~~~~~~~~                  c   20                                                00
21 Royalties. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             c   21                                                00
22 Gain (loss) from the sale of assets within California from Schedule R-4, line 2, total of column (b) and column (d).
   Combined reporting groups, see General Information M ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                c   22                                                00
23 Gain (loss) from sale of a nonbusiness interest in a partnership or LLC. Attach schedule ~~~~~~~~~~~~~~~                          c   23                                                00
24 Miscellaneous nonbusiness income (loss). Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              c   24                                                00
25 Total nonbusiness income (loss) allocable to California. Combine line 19a through line 24 ~~~~~~~~~~~~~~                          c   25                                                00
26 Interest offset from line 16 allocated to income included on line 19a and line 19b (California domiciliary only).
    See General Information J ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             c   26                                                00
27 Net nonbusiness income (loss) allocable to California. Subtract line 26 from line 25 ~~~~~~~~~~~~~~~~~                            c   27                                                00




                                                                                                                          939841
         For Privacy Notice, get FTB 1131 ENG/SP.           022                 8011194                                   12-13-19       Schedule R 2019 Side 1
               Case 21-03981                  Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                  **-***8229
                                                                                                                               Desc Main
                                                          Document      Page 75 of 194


Name as shown on your California tax return                                                                                    SSN, ITIN, FEIN, CA corp no., or CA SOS file no.


OER SERVICES, LLC                                                                                                               0000000
California Business Income (Loss) subject to a separate apportionment formula.
28 California business income (loss) from a nonunitary partnership or LLC ~~~~~ ¥       28                           00
29 California income (loss) from a separate trade or business. Attach
   supplemental schedule R. ~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                       29                 00
30 California business income (loss) deferred from prior yrs. See General Information L ¥     30                 00
31 Total business income (loss) separately apportioned to California. Combine line 28 through line 30 ~~~~~~~~~~ ¥        31                                               00
Net Income (Loss) for California Purpose
32 Post-apportioned and allocated amounts from capital gain (loss) netting.
    See General Information M ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                                32                                               00
                                                                                                                                                 -74,759 00




                                                                                                       PY
33 Net income (loss) for California purposes before contributions adjustment. Combine line 18b, 27, 31, and 32 ~~~~~~ ¥   33
34 Contributions adjustment from Schedule R-6, line 15 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥                                   34                                               00
35 Net income (loss) for California purposes. Combine line 33 and line 34. Enter here and on Form 100 or Form 100W,
   Side 2, line 18 or Form 100S, Side 2, line 15  ¥                                     35                     -74,759 00




                                                        Complete the applicable
                                                                                        CO
                                                                       NT
                                                       Schedules R-1 through R-7,
                                                           starting on Side 3.
                                            IE
                                          CL




            939842
            12-13-19   Side 2 Schedule R 2019             022                 8012194
                   Case 21-03981                       Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                        **-***8229
                                                                                                                                                   Desc Main
                                                                        Document      Page 76 of 194


Name as shown on your California tax return                                                                                                         SSN, ITIN, FEIN, CA corp no., or CA SOS file no.


OER SERVICES, LLC                                                                                                                                    0000000
Schedule R-1 Apportionment Formula.
Part A Standard Method - Single-Sales Factor Formula. Complete this part only if the corporation uses the single-sales factor formula.
                                                                                                           (a)                                                              (c)
                                                                                                Total within and outside                 (b)                    Percent within California
      See General Information G and Specific Instructions.                                                                     Total within California
                                                                                                       California                                                   ((b) ^ (a)) x 100

1 Sales: Gross receipts, less returns, and allowances ~~~~~~~~~                                         3,786,177
  a Sales delivered or shipped to California purchasers.
      (i) Shipped from outside California ~~~~~~~~~~~~~~~                                                                                        0
      (ii) Shipped from within California ~~~~~~~~~~~~~~~~                                                                                 205,018




                                                                                                                           PY
    b Sales shipped from California to:
      (i) The United States Government           ~~~~~~~~~~~~~~~                                                                                           0
      (ii) Purchasers in a state where the taxpayer is not taxable ~~~~~                                                   ¥                               0
    c Total other gross receipts ~~~~~~~~~~~~~~~~~~~                                        ¥                    2,694
      (i) Sales from services ~~~~~~~~~~~~~~~~~~~~                                                                         ¥
      (ii) Sales or other income from intangibles ~~~~~~~~~~~~                                                             ¥




                                                                                                           CO
      (iii)Sales from rental, leasing or licensing of tangible or real property ~                                          ¥
      (iv)Sales from other gross receipts ~~~~~~~~~~~~~~~                                                                  ¥                               0
    d Sales from partnerships or LLCs treated as partnerships ~~~~~~                        ¥                              ¥
    Total sales                                                   ¥           3,788,871 ¥                        205,018
2 Apportionment percentage. Divide total sales column (b) by total sales
  column (a) and multiply the result by 100. Enter the result here and on
 Schedule R, Side 1, line 18a. See General Information H                                                                                                  ¥          5.4111 %
Part B Three-Factor Formula. Complete this part only if the corporation uses the three-factor formula.
                                                                                        (a)                                                                                 (c)
                                                                                       NT
                                                                             Total within and outside                                    (b)                    Percent within California
                                                                                    California                                 Total within California              ((b) ^ (a)) x 100
1 Property: Use the average yearly value of owned real and tangible personal
      property used in the business at original cost. See General Information E. Exclude
      property not connected with the business and the value of construction in progress.
      Inventory ~~~~~~~~~~~~~~~~~~~~~~~~~~
      Buildings ~~~~~~~~~~~~~~~~~~~~~~~~~~
      Machinery and equipment (including delivery equipment) ~~~~~
                                                       IE

      Furniture and fixtures ~~~~~~~~~~~~~~~~~~~~~
      Land ~~~~~~~~~~~~~~~~~~~~~~~~~~~~
      Other tangible assets. Attach schedule           ~~~~~~~~~~~~~
      Rented property used in the business. See General Information E 
                                                     CL



      Total property                                                ¥                              ¥                                     ¥                               %
2     Payroll: Use employee wages, salaries, commissions, and other
      compensation related to business income. See General Information F.
      Total payroll                                                 ¥                              ¥                                     ¥                               %
3     Sales: Gross receipts, less returns, and allowances. See General
      Information G and Specific Instructions ~~~~~~~~~~~~~
      a Sales delivered or shipped to California purchasers.
        (i) Shipped from outside California ~~~~~~~~~~~~~
        (ii) Shipped from within California ~~~~~~~~~~~~~~
      b Sales shipped from California to:
        (i) The United States Government               ~~~~~~~~~~~~~
        (ii) Purchasers in a state where the taxpayer is not taxable ~~~~
      c Total other gross receipts ~~~~~~~~~~~~~~~~~~                                       ¥                              ¥
      Total sales                                                  ¥                              ¥                                     ¥                               %
4     Total percent . Add the percentages in col (c) ~~~~~~~~~~~                                                                                                                                 %
5     Apportionment percentage . Divide line 4 by 3, enter the result
      here and on Schedule R, Side 1, line 18a. See General Information H                                                                                       ¥                               %




               939843
               12-13-19                                                022                  8013194                                           Schedule R 2019 Side 3
                      Case 21-03981                                 Doc 1                Filed 03/26/21 Entered 03/26/21 15:18:53                                                 **-***8229
                                                                                                                                                                             Desc Main
                                                                                         Document      Page 77 of 194


Name as shown on your California tax return                                                                                                                                   SSN, ITIN, FEIN, CA corp no., or CA SOS file no.


OER SERVICES, LLC                                                                                                                                                              0000000
Schedule R-2 Sales and General Questionnaire.                                                Attach additional sheets if necessary.
1     Describe briefly the nature and location(s) of the California business activities.
      EQUIPMENT RENTAL
2     State the exact title and principal business activity of all joint ventures, partnerships, or LLCs in which the corporation has an interest.
      N/A
3     Does the California sales figure on Schedule R-1 (or a comparable schedule in a combined report) include all sales shipped from California where the purchaser is the
      U.S. Government?                      Yes       X       No If "No," explain.N/A
4     Does the California sales figure on Schedule R-1 (or a comparable schedule in a combined report) include all sales shipped from California to states in which the
      taxpayer is not subject to tax? See General Information G and Specific Instructions.                                      Yes      X No If "No," explain.
      N/A




                                                                                                                                                    PY
5 a Did the taxpayer use reasonable approximation to assign sales under Schedule R-1, Part A, line 1c (i)-(iv)? ~~~~~~~~~~~~~~~ ¥                                                                      Yes       X No
    If "Yes," provide a brief description.
    b Did the taxpayer change reasonable approximation method to assign sales from the last tax return filed? See Specific Instructions ~~~~~~                                                         Yes       X No
      If "Yes," provide a brief description of the new method.
6     Are the nonbusiness items reported on Schedule R, Side 1, line 2 through line 8, and the apportionment factor items reported on Schedule R-1 treated consistently on
                                                                           X Yes




                                                                                                                                CO
      all state tax returns filed by the taxpayer?                                                No If "No," explain.


7     Has this corporation or any member of its combined unitary group changed the way income is apportioned or allocated to California from prior year tax returns?
      See General Information I.                          Yes       X No If "Yes," explain.

8     Does the California sales figure on Schedule R-1 (or comparable sch in a combined report) include all sales shipped to California destinations?                                           X Yes                  No
      If "No," indicate the name of the selling member and the nature of the sales activity believed to be immune.
                                                                                                         NT
9     Does the California sales figure on Schedule R-1 (or comparable schedule in a combined report) include all sales delivered to customers outside California
      which have an ultimate destination in California?                           X Yes                No   If "No," explain.



Schedule R-3                     Net Income (Loss) from the Rental of Nonbusiness Property
                                                                                                                    (a)                                 (b)                                  (c)
                                                                                                                Total outside                        Total within                    Total outside and
                                                                   IE

                                                                                                                 California                           California                 within California (a) + (b)
1     Income from rents ~~~~~~~~~~~~~~~~~~
2     Rental deductions              ~~~~~~~~~~~~~~~~~~
3     Net income (loss) from rents. Subtract line 2 from line 1. Enter the result here and

      enter column (c) on Side 1, line 4; enter column (b) on Side 1, line 20   ~~~~~~                                                   j
                                                                                                                                         ¥                                   j
                                                                                                                                                                             ¥
                                                                 CL



Schedule R-4               Gain (Loss) from the Sale of Nonbusiness Assets
California sales of nonbusiness assets include transactions involving: (1) real property located in California; (2) tangible personal property, if it had a situs in
California at the time of sale, or if the corporation is commercially domiciled in California and not taxable in the state where the property had a situs at the time of sale;
and (3) intangible personal property if the corporation's commercial domicile is in California or the income is otherwise allocable to California.

           Description of property sold                                     Real estate and other tangible assets                                   Intangible assets                                 Total
                                                                                (a)                      (b)                                 (c)                        (d)                           (e)
                                                                          Gain (loss) from          Gain (loss) from                   Gain (loss) from           Gain (loss) from                Gain (loss)
                                                                         outside California        within California                  outside California          within California           (a) + (b) +(c) + (d)
1                                                                    j
                                                                     ¥                                 j
                                                                                                       ¥                         j
                                                                                                                                 ¥                           j
                                                                                                                                                             ¥                            j
                                                                                                                                                                                          ¥
                                                                     j
                                                                     ¥                                 j
                                                                                                       ¥                         j
                                                                                                                                 ¥                           j
                                                                                                                                                             ¥                            j
                                                                                                                                                                                          ¥
                                                                     j
                                                                     ¥                                 j
                                                                                                       ¥                         j
                                                                                                                                 ¥                           j
                                                                                                                                                             ¥                            j
                                                                                                                                                                                          ¥
2 Total gain (loss)                                       j
                                                                     ¥                                 j
                                                                                                       ¥                         j
                                                                                                                                 ¥                           j
                                                                                                                                                             ¥                            j
                                                                                                                                                                                          ¥
Enter total gain (loss) line 2, column (e) on Side 1, line 6 and enter total of line 2, columns (b) and (d) on Side 1, line 22.




                939844
                12-13-19       Side 4 Schedule R 2019                                    022                 8014194
               Case 21-03981                  Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                              **-***8229
                                                                                                                                              Desc Main
                                                             Document      Page 78 of 194


Name as shown on your California tax return                                                                                                    SSN, ITIN, FEIN, CA corp no., or CA SOS file no.


OER SERVICES, LLC                                                                                                                0000000
Schedule R-5 Computation of Interest Offset. Complete only if there are entries on line 2 and/or line 3 of Schedule R and if Schedule R-1 is
                         required. See General Information J. (California domiciliary only)
  1 Total interest expense deducted ~~~~~~~~~~~~~~~~~~~~~~~                                       1
  2 Water's-edge foreign investment interest offset from Side 1, line 1b    ~~~~~~~               2
  3 Balance. Subtract line 2 from line 1 ~~~~~~~~~~~~~~~~~~~~~~                                   3
  4 Total interest income (Form 100 or Form 100W, Side 1, line 4 and Schedule F, line 5a
    and line 5b; or Form 100S, Side 1, line 3 and interest income included on Schedule F,
    line 5 or Schedule K, line 4) ~~~~~~~~~~~~~~~~~~~~~~~~~               4
  5 Nonbusiness interest income from Side 1, line 3 ~~~~~~~~~~~~~~~~      5




                                                                                                                   PY
  6 Business interest income. Subtract line 5 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 6
  7 Excess interest expense over business interest income. Subtract line 6 from line 3. If line 6 exceeds line 3, enter -0- here
    and on Side 1, line 16, and do not complete the rest of this schedule                                    j
                                                                                                                                    ¥     7
  8 Total dividend income ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             8
  9 Deducted dividends from Form 100, Side 2, lines 10 and 11; Form 100W, Side 2,
   lines 10 and 11a/b; or Form 100S, Side 2, lines 9 and 10 ~~~~~~~~~~~~~  9




                                                                                                CO
10 Net dividend income. Subtract line 9 from line 8                                                     10
11 Business dividend income ~~~~~~~~~~~~~~~~~~~~~~~~~~                    11
12 Deducted dividends from Form 100, Side 2, lines 10 and 11; Form 100W, Side 2, lines
   10 and 11a/b; or Form 100S, Side 2, lines 9 and 10, attributable to business
   dividend income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            12
13 Net business dividend income. Subtract line 12 from line 11 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              13
14 Net nonbusiness dividend income. Subtract line 13 from line 10 ~~~~~~~~~~~~~~~~~~~~~~~~~~                                             14
15 Total nonbusiness interest and dividend income. Add line 5 and line 14 ~~~~~~~~~~~~~~~~~~~~~~~                                        15
                                                                          NT
16 Enter the lesser of line 7 or line 15. Enter here and on Side 1, line 16 ~~~~~~~~~~~~~~~~~~~~~~~ j
                                                                                                    ¥                                    16

If interest and/or dividend income is reported on Side 1, line 19a or line 19b, enter the allocable portion of Schedule R-5, line 16 on Side 1, line 26.
See General Information J. If no interest or dividend income is reported on Side 1, line 19a or line 19b, do not deduct any interest expense on Side 1, line 26.

Schedule R-6             Contributions Adjustment. See General Information N.
  1 Total contributions paid (current year and carryover amount) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              1                        1,076
                                                                                                                                                              -1,381,583
                                              IE

  2 Net income (loss) after state adjustments from Side 1, line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            2
  3 Portion of dividends deductible under R&TC Sections 24410 and 24411 (from Form 100, Side 2, line 11;
    Form 100W, lines 11a/b; or Form 100S, lines 9 and 10), and other adjustments. See General Information N ~~~~~~~~                      3
  4 Contributions deducted on Form 100, Form 100W, or Form 100S ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                4
  5 Total. Add line 2 through line 4. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           5                                                0
                                            CL



  6 Multiply line 5 by 10% (.10) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               6
  7 Net income (loss) for state purposes before contributions adjustment from Side 2, line 33 ~~~~~~~~~~~~~~~                             7                            -74,759
  8 Business dividends deductible on line 3 multiplied by the average apportionment percentage from Schedule R-1,
    Part A, line 2 or Part B, line 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           8
 9 Amount of line 3 attributable to nonbusiness dividends reported on Side 1, line 19a ~~~~~~~~~~~~~~~~~~                                 9
10 Contributions deducted (from line 4 above) multiplied by the average apportionment percentage from Schedule R-1,
    Part A, line 2 or Part B, line 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          10
11 Total. Add line 7 through line 10. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           11                                                0
12 Multiply line 11 by 10% (.10) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              12
Contributions Adjustment
 13 Enter the amount shown on line 10 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            13
14 Amount of contributions allowable:
   a If line 1 equals or exceeds line 6, enter the lesser of line 1 or line 12 ~~~~~~~~~~~~~~~~~~~~~~~~                                  14a                                               0
   b If line 1 is less than line 6, divide line 11 by line 5. Then multiply line 1 by the result and enter here ~~~~~~~~~~ 14b
15 Contributions adjustment. Subtract line 14a or line 14b from line 13. Enter here and on Side 2, line 34.
   If the result is a negative amount, enter in brackets ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ j                                ¥ 15




              939851
              12-13-19                                      022                8015194                                        Schedule R 2019 Side 5
                   Case 21-03981                  Doc 1
                                                   Filed 03/26/21 Entered 03/26/21 15:18:53                                                  Desc Main
   TAXABLE YEAR                                    Document
                              Net Operating Loss (NOL) ComputationPage
                                                                   and 79 of 194                                                                           CALIFORNIA FORM

      2019                    NOL and Disaster Loss Limitations - Corporations                                                                                 3805Q
Attach to Form 100, Form 100W, Form 100S, or Form 109.
Corporation name                                                                                                                               California corporation number



OER SERVICES, LLC                                                                                                                               0000000
During the taxable year the corporation incurred the NOL, the corporation was a(n):  j
                                                                                     ¥        C Corporation                                    FEIN

¥ X S Corporation j
j                         ¥       Exempt Organization j   ¥       Limited liability company (electing to be taxed as a corporation)             **-***8229
If the corporation previously filed California tax returns under another corporate name, enter the corporation name and California corporation number:
j¥
If the corporation is included in a combined report of a unitary group, see instructions, General Information C, Combined Reporting.
Part I Current year NOL. If the corporation does not have a current year NOL, go to Part II.
 1 Net loss from Form 100, line 18; Form 100W, line 18; Form 100S, line 15; or Form 109, line 2.
   Enter as a positive number ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             1                     74,759 00




                                                                                                                  PY
 2 2019 disaster loss included in line 1. Enter as a positive number ~~~~~~~~~~~~~~~~~~~~~~~~~~~ 2                                                                                  00
 3 Subtract line 2 from line 1. If zero or less, enter -0- and see instructions  3                                                   74,759 00
 4 a Enter the amount of the loss incurred by a new business included in line 3 ~~~~ 4a                00
   b Enter the amount of the loss incurred by an eligible small business included in line 3 4b 0 00
   c Add line 4a and line 4b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 4c                                                                                                        00
 5 General NOL. Subtract line 4c from line 3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 5                                                                         74,759 00
 6 Current year NOL. Add line 2, line 4c, and line 5. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~ j                                                           74,759 00




                                                                                              CO
                                                                                                  ¥ 6


Part II   NOL carryover and disaster loss carryover limitations. See instructions.
                                                                                                                            (g) Available balance
 1 Net income - Enter the amount from Form 100, line 18; Form 100W, line 18; Form 100S, line 15 less line 16;
   or Form 109, line 2; (but not less than -0-).                                          j
                                                                                                                       ¥                          0
Prior Year NOLs
      (a)               (b)            (c)                 (d)                     (e)                     (f)                                                    (h)
                    Code - See
                                                                         NT
    Year of        instructions   Type of NOL -       Initial loss -            Carryover             Amount used                                        Carryover to 2020
     loss                          See below *      See instructions           from 2018                in 2019                                         col. (e) minus col. (f)


 ¥2018
2j                                   GEN                  73,087 j
                                                                 ¥                73,087                               0                          0j
                                                                                                                                                   ¥               73,087

  j
  ¥                                                                    j
                                                                       ¥                                                                              j
                                                                                                                                                      ¥
                                                IE

  j
  ¥                                                                    j
                                                                       ¥                                                                              j
                                                                                                                                                      ¥


  j
  ¥                                                                    j
                                                                       ¥                                                                              j
                                                                                                                                                      ¥
Current Year NOLs
                                              CL


                                                                                                                                                          col. (d) minus col. (f)
                                                                                                                                                           See instructions.

 3 2019                               DIS


 4 2019                                  GEN              74,759                                                                                                   74,759

   2019


   2019


   2019
* Type of NOL: General (GEN), New Business (NB), Eligible Small Business (ESB), or Disaster (DIS).
Part III 2019 NOL deduction
 1 Total the amounts in Part II, line 2, column (f) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                j
                                                                                                                                      ¥ 1                                           00
 2 Enter the total amount from line 1 that represents disaster loss carryover deduction here and on Form 100, line 21;
   Form 100W, line 21; or Form 100S, line 19. Form 109 filers enter -0- ~~~~~~~~~~~~~~~~~~~~~~~~~                                       2                                           00
 3 Subtract line 2 from line 1. Enter the result here and on Form 100, line 19; Form 100W, line 19; Form 100S,
   line 17; or Form 109, line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            j
                                                                                                                                      ¥ 3                                   0 00




                   939271 11-26-19                           022              7521194                                                      FTB 3805Q 2019 Side 1
               Case 21-03981                    Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                    Desc Main
                                                              Document      Page 80 of 194
     CA 100S                                      Reconciliation of nonresident income and deductions
Name                                                                                                  Employer ID
       OER SERVICES, LLC                                                                              **-***8229
                                                        (a)                 (b)             (c)                     (d)               (e)
                                                    Business            CA Source        CA Source            CA Source         Total California
               Description                        income, loss         Bus. income,     nonbusiness          nonbusiness        Source Amount
                                                    deduction         Loss, Deduction     tangible            intangible         Column b + c


 1 Ordinary business income (loss) ~~              -1,312,709.          -71,032.                                                  -71,032.
 2 Net rental real estate income (loss) ~
 3 Other net rental Income (loss) ~~~
 4 Interest income ~~~~~~~~~
 5 Ordinary dividends ~~ ~~~~~~




                                                                                                  PY
 6 Royalties ~~~~~~~~~~~~
 7 Total short-term capital gains/losses


 8 Total long-term capital gains/losses


 9 Net section 1231 gain (loss)                -68,874.               -3,727.                                                   -3,727.




                                                                                        CO
10 a Other portfolio income (loss) ~~~~
  b Involuntary conversion ~~~~~~
  c IRC Section 1256 Contracts & straddles
  d Mining exploration costs recapture ~
  e Other income (loss) ~~~~~~~~
11 Section 179 deduction ~~~~~~
12 a Charitable contribution ~~~~~~
  b Investment interest expense ~~~~
                                                                     NT
  c Deductions - royalty income ~~~~
  d Section 59(e)(2) expenditures ~~~
  e Deductions - Portfolio ~~~~~~~
  f Other deductions 
15 a Depreciation adjustment on property            83,700.                4,529.                                                    4,529.
   b Adjusted gain or loss ~~~~~~~                 264,434.               14,309.                                                   14,309.
                                                  IE

  c Depletion (other than oil and gas) ~~
        Gross income from oil, gas, and
  d (1) geothermal properties 
        Deductions allocable to oil, gas, and
    (2) geothermal properties ~~~~~~
  e Other adjustments and tax
    preference items ~~~~~~~~~
                                                CL



16 a Tax-exempt interest income ~~~~
   b Other tax-exempt income ~~~~~
   c Nondeductible expenses ~~~~~~                                                                280.                                      280.
17 a Investment income. See instructions~
  b Investment expenses. See instructions




946831
04-01-19
OER SERVICES,  LLC
       Case 21-03981                      Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                               **-***8229
                                                                                                                       Desc Main
                                                     Document      Page 81 of 194
Computation of Trade or Business Income for California Purposes
            1 a Gross receipts or sales 3,786,177. b Less returns and allowances Balance J                             1c   3,786,177.
            2 Cost of goods sold ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           2    2,067,258.
            3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                             3    1,718,919.
Income                                                                                                                         41,324.
            4 Net ordinary gain (loss) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       4
                                                                           SEE STATEMENT 19
            5 Other income. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     5        2,694.
            6 TOTAL income (loss). Combine lines 3 through 5                             6    1,762,937.
            7 Compensation of officers. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              7      159,024.
            8 Salaries and wages     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        8      513,311.
            9 Repairs   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                9
           10 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                10     108,637.
           11 Rents    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                11      62,363.
           12 Taxes                                    SEE STATEMENT 20
                       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~              12                                        66,326.
                                                                                                                              383,369.




                                                                                                  PY
       13 Interest                   13
Deduc-                                                                    1,198,219.
       14 a Depreciation ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                 14a
tions
          b Depreciation reported elsewhere on return ~~~~~~~~~~~~~~~ 14b
          c Subtract line 14b from line 14a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ J 14c                                        1,198,219.
       15 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                  15
           16 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               16       4,345.




                                                                                  CO
           17 Pension, profit-sharing, etc. plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 17
           18 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        18
           19 a) Total travel and entertainment    560. b) Deductible amount ~~~~~~~~~~~~                              19          280.
                                                                    SEE STATEMENT 21
           20 Other deductions. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   20      579,772.
           21 TOTAL deductions. Add lines 7 through 20 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ J                               21    3,075,646.
           22 Ordinary income (loss) from trade or business activities. Subtract line 21 from line 6.    22   -1,312,709.
                                                                NT
Cost of Goods Sold
1 Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           1
2 Purchases ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        2      615,747.
3 Cost of labor ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     3
                                          IE

4 Other IRC Section 263A costs. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    4
                                                           SEE STATEMENT 22
5 Other costs. Attach schedule ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             5    1,451,511.
6 Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            6    2,067,258.
7 Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7
8 Cost of goods sold. Subtract line 7 from line 6.                                  8    2,067,258.
                                        CL




928871
04-01-19
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 82 of 194          **-***8229
}}}}}}}}}}}}}}}}}                                                     }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA FORM 5806          COMPUTATION OF INTEREST ON UNDERPAYMENT      STATEMENT 1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
Q
T       EVENT     REMAINING          PERIOD OF       DAYS INTEREST AMOUNT OF
R    AMOUNT TYPE UNDERPAYMENT       UNDERPAYMENT             RATE      PENALTY
- }}}}}}}}}}}}}} }}}}}}}}}}}} }}}}}}}}}} }}}}}}}}}} }}} }}}}}}}}} }}}}}}}}}}}
A
          800. Q         800. 04/15/2019 06/30/2019    76     5.0000           8.
                R        800. 06/30/2019 12/31/2019 184       6.0000         24.
                R        800. 12/31/2019 03/15/2020    75     5.0000           8.
                                                                     }}}}}}}}}}}
  TOTAL TO FORM 5806 LINE 22B                                                40.
                                                                     ~~~~~~~~~~~




                                                            PY
    EVENT TYPE: Q = QUARTERLY AMOUNT DUE
                P = PAYMENT
                R = INTEREST RATE CHANGE
                L = LEAP YEAR CHANGE
                W = NONRESIDENT WITHHOLDING
                O = PRIOR YEAR OVERPAYMENTS & PAYMENTS MADE AFTER AN
                    INSTALLMENT DUE DATE BUT BEFORE THE 1ST DAY OF THE MONTH




                                                  CO
                    THE NEXT INSTALLMENT IS DUE - APPLIED AS LATE PAYMENT TO
                    A PREVIOUS INSTALLMENT



~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA FORM 100S                    OTHER DEDUCTIONS                 STATEMENT 2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                       NT
DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
ORDINARY INCOME ADJUSTMENT - GAIN/LOSS ON
DISPOSITIONS                                                                      452,200.
SECTION 1231 LOSSES FROM SCHEDULE K                                                68,874.
                                                                            }}}}}}}}}}}}}}
                          IE

TOTAL TO FORM 100S, PAGE 2, LINE 12                                               521,074.
                                                                            ~~~~~~~~~~~~~~
                        CL




                                                                           STATEMENT(S) 1, 2
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 83 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}

CA FORM 100S                           CONTRIBUTIONS                         STATEMENT 3


CARRYOVER   OF PRIOR YEARS UNUSED CONTRIBUTIONS:
  FOR TAX   YEAR 2014                                         0
  FOR TAX   YEAR 2015                                         0
  FOR TAX   YEAR 2016                                         0
  FOR TAX   YEAR 2017                                         0
  FOR TAX   YEAR 2018                                       686

 TOTAL CARRYOVER                                            686
 CURRENT YEAR CONTRIBUTIONS                                 390




                                                           PY
 TOTAL AVAILABLE CONTRIBUTIONS                                                        1,076


 NET INCOME AFTER STATE ADJUSTMENTS                 -1,381,583

 DEDUCTION FOR DIVIDENDS RECEIVED                              0




                                                 CO
 NET INCOME FOR CONTRIBUTION PURPOSES                                           -1,381,583

 CONTRIBUTIONS LIMITATION : TEN PERCENT OF NET
   INCOME AS ADJUSTED                                                                      0

 ALLOWABLE CONTRIBUTIONS                                                                   0
                                      NT
                         IE
                       CL




                                                                            STATEMENT(S) 3
       Case 21-03981    Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 84 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA FORM 100S        LOCATION OF PRINCIPAL ACCOUNTING RECORDS     STATEMENT 4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

1650 CARMEN DRIVE
ELK GROVE VILLAGE, IL    60007




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCH. F     OTHER TRADE/BUS INCOME REPORTED ON FEDERAL RETURN  STATEMENT 5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
MISCELLANEOUS INCOME                                                                2,694.
                                                                            }}}}}}}}}}}}}}
TOTAL TO FORM 100S, SCHEDULE F                                                      2,694.
                                                                            ~~~~~~~~~~~~~~




                                                  CO
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE F           TAXES DEDUCTED ON FEDERAL RETURN         STATEMENT 6
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
                                       NT
LICENSES & FEES                                                                     1,744.
PAYROLL TAXES                                                                      55,819.
SALES TAX                                                                           8,763.
                                                                            }}}}}}}}}}}}}}
TOTAL TAXES DEDUCTED ON FEDERAL RETURN                                             66,326.
                                                                            ~~~~~~~~~~~~~~
                         IE

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE F              COMPENSATION OF OFFICERS              STATEMENT 7
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                       CL



                               (B) SOCIAL  (C) PCT       (D)       (F) AMOUNT
 (A) NAME OF OFFICER            SECURITY   OF TIME    PCT OF STK       OF
                                 NUMBER    DEVOTED      COMMON    COMPENSATION
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
ALI ZAIMI                     ***-**-5960    80.00%     49.00%          2,000.
APRIL ZAIMI                   ***-**-4045    80.00%     51.00%        157,024.
                                                                  }}}}}}}}}}}}
TOTAL COMPENSATION OF OFFICERS                                        159,024.
  LESS: COMPENSATION CLAIMED ELSEWHERE                                      0.
                                                                  }}}}}}}}}}}}
TOTAL TO FORM 100S, SCHEDULE F                                        159,024.
                                                                  ~~~~~~~~~~~~




                                                                  STATEMENT(S) 4, 5, 6, 7
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 85 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE F                  OTHER DEDUCTIONS                  STATEMENT 8
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
AMORTIZATION EXPENSE                                                              15,074.
AUTO EXPENSE                                                                       8,930.
BANK & PROCESSING FEES                                                            93,329.
CELL PHONE                                                                        16,861.
COMPUTER EXPENSE                                                                  53,467.
DUES & SUBSCRIPTIONS                                                              18,819.
GIFTS                                                                                 259.
INSURANCE EXPENSE                                                                 76,064.




                                                           PY
LEGAL & PROFESSIONAL FEES                                                        225,412.
OFFICE EXPENSE                                                                    42,712.
SERVICE AGREEMENT                                                                  4,416.
SHIPPING & DELIVERY                                                                2,077.
TRAVEL EXPENSE                                                                    10,903.
UTILITIES                                                                         11,449.




                                                 CO
                                                                           }}}}}}}}}}}}}}
TOTAL TO FORM 100S, SCHEDULE F                                                   579,772.
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE L                OTHER CURRENT ASSETS                STATEMENT 9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                         BEGINNING OF    END OF TAX
                                      NT
DESCRIPTION                                                TAX YEAR         YEAR
}}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
OTHER CURRENT ASSETS                                            4,660.              0.
PREPAID EXPENSES                                               34,805.              0.
SECURITY DEPOSITS                                                   0.        11,150.
                                                        }}}}}}}}}}}}}} }}}}}}}}}}}}}}
                         IE

TOTAL TO SCHEDULE L, LINE 5                                    39,465.        11,150.
                                                        ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~
                       CL


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE L             OTHER CURRENT LIABILITIES              STATEMENT 10
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                         BEGINNING OF    END OF TAX
DESCRIPTION                                                TAX YEAR         YEAR
}}}}}}}}}}}                                             }}}}}}}}}}}}}} }}}}}}}}}}}}}}
CREDIT CARDS PAYABLE                                          371,749.       333,982.
PAYROLL LIABILITIES                                            57,529.        61,434.
SALES TAX PAYABLE                                               6,501.         3,345.
                                                        }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 17                                  435,779.       398,761.
                                                        ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                                                   STATEMENT(S) 8, 9, 10
       Case 21-03981    Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 86 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE M-2             AAA - OTHER REDUCTIONS               STATEMENT 11
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
ORDINARY INCOME ADJ - SEE CA SCH K ORD INCOME RECON STMT                          737,374.
NET SECTION 1231 LOSS                                                              68,874.
CHARITABLE CONTRIBUTIONS                                                              390.
NONDEDUCTIBLE EXPENSES                                                                280.
                                                                            }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-2, LINE 5, COLUMN A                                           806,918.
                                                                            ~~~~~~~~~~~~~~




                                                            PY
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHED M-1 INCOME INCLUDED ON SCH K, LNS 1-10B, NOT ON BOOKS   STATEMENT 12
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
TAX GAIN/LOSS ON SALE OF ASSETS IN EXCESS OF BOOK                                 122,842.




                                                  CO
                                                                            }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 2                                                     122,842.
                                                                            ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE M-1 EXPENSES ON BOOKS, NOT INCLUDED ON SCHED. K      STATEMENT 13
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                       NT
DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
EXCESS BOOK OVER TAX AMORTIZATION                                                      41.
                                                                            }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 3                                                          41.
                                                                            ~~~~~~~~~~~~~~
                         IE

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE V   OTHER COSTS OF GOODS SOLD REPORTED ON F-1120S    STATEMENT 14
                       CL



}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
COMMISSIONS & FEES                                                                     928.
OPERATING LEASE COSTS                                                               9,563.
RENTAL COSTS                                                                    1,236,681.
SERVICE                                                                           197,189.
WARRANTY                                                                            7,150.
                                                                            }}}}}}}}}}}}}}
TOTAL TO FORM 100S, SCHEDULE V, LINE 5                                          1,451,511.
                                                                            ~~~~~~~~~~~~~~




                                                             STATEMENT(S) 11, 12, 13, 14
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 87 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE K               NONDEDUCTIBLE EXPENSES               STATEMENT 15
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                                            ATTRIBUTABLE
DESCRIPTION                                                                 TO CALIFORNIA
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                            280.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K, LINE 16C                                                        280.
                                                                           ~~~~~~~~~~~~~~




                                                           PY
                                                 CO
                                      NT
                         IE
                       CL




                                                                           STATEMENT(S) 15
         Case 21-03981    Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC                 Document      Page 88 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                                 }}}}}}}}}}

CA                       CALIFORNIA ORDINARY INCOME RECONCILIATION              STATEMENT 16


                                                (B)               (C)               (D)
                                              FEDERAL          CALIFORNIA        CALIFORNIA
                                              AMOUNTS          ADJUSTMENTS        AMOUNTS

 1   GROSS SALES . . . .    .   . . . .   .   3,786,177                            3,786,177
 2   COST OF GOODS SOLD     .   . . . .   .   2,067,258                            2,067,258
 3   GROSS PROFIT. LINE     1   LESS 2    .   1,718,919                            1,718,919
 4   NET GAIN (LOSS) . .    .   . . . .   .     493,524           -452,200            41,324
 5   OTHER INCOME (LOSS)    .   . . . .   .       2,694                                2,694




                                                              PY
 6 TOTAL INCOME (LOSS).
      ADD LINES 3 - 5 . . . . . .             2,215,137           -452,200         1,762,937

 7   COMPENSATION OF OFFICERS . . .              159,024                             159,024
 8   SALARIES AND WAGES . . . . . .              513,311                             513,311
 9   REPAIRS . . . . . . . . . . . .
10   BAD DEBTS . . . . . . . . . . .             108,637                             108,637




                                                    CO
11   RENTS . . . . . . . . . . . . .              62,363                              62,363
12   TAXES . . . . . . . . . . . . .              66,326                              66,326
13   DEDUCTIBLE INTEREST EXPENSE . .             383,369                             383,369
14   DEPRECIATION . . . . . . . . .              913,045           285,174         1,198,219
15   DEPLETION . . . . . . . . . . .
16   ADVERTISING . . . . . . . . . .               4,345                                 4,345
17   PENSION, PROFIT-SHARING PLANS .
18   EMPLOYEE BENEFIT PROGRAMS . . .
                                          NT
19   DEDUCTIBLE TRAVEL/ENTERTAINMENT                 280                                 280
20   OTHER DEDUCTIONS . . . . . . .              579,772                             579,772

21 TOTAL DEDUCTIONS (ADD LNS 7-20)            2,790,472            285,174         3,075,646

22 ORDINARY INCOME (LOSS) FROM TRADE
   OR BUSINESS. LN 6 LESS LN 21                 -575,335          -737,374        -1,312,709
                            IE

23 ADJUSTMENT FOR S CORPORATION TAXES          . . . . . . . . . . . . .                    0

24 AMOUNT TO SCHEDULE K, LINE 1, COLUMN D           . . . . . . . . . . .         -1,312,709
                          CL




                                                                              STATEMENT(S) 16
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 89 of 194         **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA                              DEPRECIATION                     STATEMENT 17
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

ASSET NO./         DATE IN        COST OR       PRIOR                     DEPRE-
DESCRIPTION        SERVICE        BASIS         DEPR    METHOD LIFE       CIATION     BONUS
}}}}}}}}}}}}}}}} }}}}}}}          }}}}}}}       }}}}}   }}}}}} }}}}       }}}}}}}     }}}}}
   1. ORGANIZATION COSTS
                  09/16/09            613.        378. SL        15.00        41.       0.
   2. COMPUTER SOFTWARE
                  02/12/14        21,108.      21,108. SL        3.00          0.       0.
   3. COMPUTER SOFTWARE
                  03/22/15        16,600.      16,600. SL        3.00          0.       0.
   4. COMPUTER - LAPTOP




                                                            PY
                  03/02/10            470.        470. 200DB     5.00          0.       0.
   5. COMPUTER - DESKTOP
                  02/02/10          1,390.      1,390. 200DB     5.00          0.       0.
   6. OFFICE FURNITURE
                  02/22/10          1,390.      1,390. 200DB     7.00          0.       0.
   7. FURNITURE & FIXTURES
                  07/01/12          6,584.      6,290. 200DB     7.00        294.       0.




                                                 CO
   8. EQUIP - 90666
                  05/15/14        25,450.      19,772. 200DB     7.00      2,271.       0.
   9. EQUIP - 47821
                  07/08/13        23,970.      20,761. 200DB     7.00      2,139.       0.
  10. EQUIP - 34983
                  06/10/14        16,690.      12,966. 200DB     7.00        745.       0.
  11. EQUIP - 47823
                  07/08/13        23,970.      20,761. 200DB     7.00      2,139.       0.
                                      NT
  12. EQUIP - 48573
                  07/08/13        23,970.      20,761. 200DB     7.00      2,139.       0.
  13. EQUIP - 14804
                  08/19/14        36,805.      28,593. 200DB     7.00      3,285.       0.
  14. EQUIP - 35027
                  02/28/14        14,500.      11,265. 200DB     7.00        647.       0.
                         IE

  15. EQUIP - 10027
                  05/31/16        72,000.      40,513. 200DB     7.00      8,996.       0.
  16. EQUIP - 9786
                  03/17/16          2,317.      1,304. 200DB     7.00        290.       0.
  17. EQUIP - 14107
                       CL



                  03/28/16        42,000.      23,633. 200DB     7.00      5,248.       0.
  18. COMPUTER HARDWARE
                  04/14/14          1,931.      1,820. 200DB     5.00        111.       0.
  19. EQUIP - 12316
                  09/29/16          3,833.      2,157. 200DB     7.00        479.       0.
  20. EQUIP - 2288
                  03/28/16        77,000.      43,327. 200DB     7.00      4,811.       0.
  21. EQUIP - 5557
                  01/08/16        20,060.      11,287. 200DB     7.00      2,506.       0.
  22. EQUIP - 7889
                  05/25/16        22,500.      12,660. 200DB     7.00      1,406.       0.
  23. EQUIP - 4572
                  01/20/16        35,000.      19,694. 200DB     7.00      4,373.       0.
  24. EQUIP - 72-04
                  05/09/16          2,721.      1,531. 200DB     7.00        340.       0.
  25. EQUIP - 0911
                  05/09/16        72,034.      40,532. 200DB     7.00      9,001.       0.
  26. EQUIP - 4425
                  03/28/16        53,290.      29,985. 200DB     7.00      6,658.       0.
  27. EQUIP - 5842
                  04/29/16       123,667.      69,585. 200DB     7.00     15,452.      0.
                                                                           STATEMENT(S) 17
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 90 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                               }}}}}}}}}}
  28. EQUIP - 9800
                  05/05/16      22,500.         12,660. 200DB     7.00      1,406.     0.
  29. EQUIP - A9512
                  10/16/14      35,137.         27,297. 200DB     7.00      3,136.     0.
  30. EQUIP - GKS4748
                  11/17/14       4,865.          3,780. 200DB     7.00        434.     0.
  31. EQUIP - 7194
                  09/23/16      19,386.         10,908. 200DB     7.00      2,422.     0.
  32. EQUIP - 115-2
                  05/09/16       1,018.            573. 200DB     7.00        127.     0.
  33. EQUIP - D-487
                  12/02/16      46,246.         26,022. 200DB     7.00      5,778.     0.
  34. EQUIP - D-409
                  12/02/16      46,636.         26,241. 200DB     7.00      5,827.     0.




                                                            PY
  35. EQUIP - 6931
                  09/21/16      16,500.          9,284. 200DB     7.00      2,062.     0.
  36. EQUIP - 7776
                  05/18/16      25,000.         14,067. 200DB     7.00      1,562.     0.
  37. EQUIP - 95653
                  05/29/15      29,500.         20,669. 200DB     7.00      1,635.     0.




                                                  CO
  38. EQUIP - 27024472
                  07/01/15      14,305.          9,650. 200DB     7.00      1,330.     0.
  39. EQUIP - 41302
                  09/10/15      24,535.         16,552. 200DB     7.00      2,281.     0.
  40. EQUIP - 00178
                  10/16/15      23,500.         15,242. 200DB     7.00      2,360.     0.
  41. EQUIP - 00179
                  10/16/15      20,189.         13,094. 200DB     7.00      2,027.     0.
  42. EQUIP - 01544
                                       NT
                  10/20/15      18,500.         11,999. 200DB     7.00      1,161.     0.
  43. EQUIP - 01545
                  10/20/15      18,500.         11,999. 200DB     7.00      1,857.     0.
  44. EQUIP - 01550
                  10/20/15      18,500.         11,999. 200DB     7.00      1,625.     0.
  45. 2016 TOYOTA 8FGU25
                          IE

                  01/01/17      30,922.         16,079. 200DB     5.00      5,937.     0.
  46. 2017 STAR 1320TK
                  02/06/17       1,826.            708. 200DB     7.00        319.     0.
  47. 2017 SKYJACK SJIII3219
                  02/24/17      10,099.          3,916. 200DB     7.00      1,766.     0.
                        CL



  48. 2017 MITSUBISHI EXT60
                  03/20/17         375.            145. 200DB     7.00         66.     0.
  49. 2017 SKYJACK SJIII3219
                  03/21/17       9,745.          3,779. 200DB     7.00      1,704.     0.
  50. 2017 SKYJACK SJIII3219
                  03/21/17       9,745.          3,779. 200DB     7.00      1,704.     0.
  51. 2017 MITSUBISHI FG25N5-LE
                  03/29/17      26,977.         14,028. 200DB     5.00      5,180.     0.
  52. 2017 GENIE Z45/25J DC
                  05/02/17      47,288.         18,338. 200DB     7.00      8,271.     0.
  53. 2017 SKYJACK SJIII3219
                  05/03/17       9,745.          3,779. 200DB     7.00      1,704.     0.
  54. 2015 JLG 600AJ
                  05/05/17      77,000.         29,861. 200DB     7.00     13,467.     0.
  55. 2016 JLG 600AJ
                  05/05/17      83,000.         32,187. 200DB     7.00     14,517.     0.
  56. 2006 CAT GC45K
                  05/08/17      25,500.         13,260. 200DB     5.00      4,896.     0.
  57. 2015 SKYJACK SJIII3226
                  05/10/17      11,000.          4,266. 200DB     7.00      1,924.     0.

                                                                            STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 91 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
  58. 2015 SKYJACK SJIII3226
                  05/10/17        11,000.       4,266. 200DB     7.00      1,924.     0.
  59. 2013 CAT C5000
                  05/16/17        16,500.       8,580. 200DB     5.00      3,168.     0.
  60. 2009 GENIE GS3232
                  05/18/17        14,715.       5,706. 200DB     7.00      2,574.     0.
  61. 2017 CAT DP30N5
                  05/19/17        40,317.      20,965. 200DB     5.00      7,741.     0.
  62. 2017 MITSUBISHI FD30
                  05/25/17        38,720.      20,134. 200DB     5.00      7,434.     0.
  63. 2016 JLG 660SJ
                  06/01/17       101,800.      39,478. 200DB     7.00     17,805.     0.
  64. 2016 JLG 660SJ
                  06/01/17       101,800.      39,478. 200DB     7.00     17,805.     0.




                                                           PY
  65. 2017 GENIE GS2632
                  06/01/17        14,733.       5,714. 200DB     7.00      2,577.     0.
  66. 2017 GENIE GS2632
                  06/01/17        14,733.       5,714. 200DB     7.00      2,577.     0.
  67. 2017 GENIE GS2632
                  06/01/17        14,733.       5,714. 200DB     7.00      2,577.     0.




                                                 CO
  68. 2017 GENIE GS2632
                  06/01/17        14,733.       5,714. 200DB     7.00      2,577.     0.
  69. 2017 GENIE GS2632
                  06/01/17        14,733.       5,714. 200DB     7.00      2,577.     0.
  70. 2017 CLARK C30D
                  06/16/17        27,705.      14,407. 200DB     5.00      5,319.     0.
  71. 2011 MITSUBISHI FBC25N
                  06/19/17        20,533.      10,677. 200DB     5.00      3,942.     0.
  72. 2011 MITSUBISHI FBC25N
                                      NT
                  06/19/17        20,533.      10,677. 200DB     5.00      3,942.     0.
  73. 2011 MITSUBISHI FBC25N
                  06/19/17        20,533.      10,677. 200DB     5.00      3,942.     0.
  74. 2010 DOOSAN G30E5
                  06/19/17        18,183.       9,455. 200DB     5.00      3,491.     0.
  75. 2011 DOOSAN G30E5
                         IE

                  06/20/17        20,497.      10,658. 200DB     5.00      3,935.     0.
  76. 2011 DOOSAN G30E5
                  06/20/17        20,498.      10,659. 200DB     5.00      3,936.     0.
  77. 2010 DOOSAN G30E5
                  06/23/17        18,697.       9,722. 200DB     5.00      3,590.     0.
                       CL



  78. 2011 TOYOTA 8FGU30
                  06/26/17        23,612.      12,278. 200DB     5.00      4,534.     0.
  79. 2017 SKYJACK SJIII4632
                  06/26/17        17,929.       6,953. 200DB     7.00      3,136.     0.
  80. 2017 SKYJACK SJIII4632
                  06/26/17        17,929.       6,953. 200DB     7.00      3,136.     0.
  81. 2016 SKYJACK SJIII4632
                  06/26/17        13,000.       5,041. 200DB     7.00      2,274.     0.
  82. 2010 DOOSAN G30E5
                  07/01/17        18,017.       9,369. 200DB     5.00      3,459.     0.
  83. 2011 TOYOTA 7FDU70
                  07/19/17        45,900.      23,868. 200DB     5.00      8,813.     0.
  84. 2015 CAT DP100
                  07/20/17       153,000.      79,560. 200DB     5.00     29,376.     0.
  85. 2012 HYUNDAI 160D-7E
                  07/20/17        87,000.      45,240. 200DB     5.00     16,704.     0.
  86. 2014 YALE GLP120VX
                  08/18/17        34,800.      18,096. 200DB     5.00      3,341.     0.
  87. 2015 YALE GLP120VX
                  08/18/17        35,600.      18,512. 200DB     5.00      6,835.     0.

                                                                           STATEMENT(S) 17
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 92 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                               }}}}}}}}}}
  88. 2017 BOBCAT BOBCAT-80XDOZERBLADE
                  08/31/17       5,701.          2,211. 200DB     7.00        997.     0.
  89. 2016 PALADIN M6M-0022
                  08/31/17       7,067.          2,741. 200DB     7.00      1,236.     0.
  90. 2012 BOBCAT T180
                  08/31/17      27,336.         10,601. 200DB     7.00      4,781.     0.
  91. 2017 TAG TAG-4830Q2
                  09/14/17       1,678.            651. 200DB     7.00        294.     0.
  92. 2013 TAKEUCHI TB285
                  09/14/17      57,498.         22,298. 200DB     7.00     10,056.     0.
  93. 2017 HYUNDAI 30D-9
                  09/14/17      27,100.         14,092. 200DB     5.00      5,203.     0.
  94. 2017 HYUNDAI 30D-9
                  09/14/17      27,100.         14,092. 200DB     5.00      5,203.     0.




                                                            PY
  95. 2008 CROWN SP3520-30-276
                  09/28/17      14,155.          7,361. 200DB     5.00      2,718.     0.
  96. 2008 CROWN SP3520-30-276
                  09/28/17      14,155.          7,361. 200DB     5.00      2,718.     0.
  97. 2008 CROWN SP3520-30-276
                  09/28/17      14,155.          7,361. 200DB     5.00      1,359.     0.




                                                  CO
  98. 2015 CROWN SP3520-30-276
                  09/28/17      20,710.         10,769. 200DB     5.00      3,976.     0.
  99. 2011 CROWN RR5225-45-270
                  09/28/17      13,490.          7,015. 200DB     5.00      2,590.     0.
 100. 2012 CROWN FC4515-50-188
                  09/28/17      12,730.          6,620. 200DB     5.00      1,222.     0.
 101. 2012 CROWN FC4545-65-180
                  09/28/17      13,680.          7,114. 200DB     5.00      1,313.     0.
 102. 2015 CROWN PE4500-60-48
                                       NT
                  09/28/17       9,120.          4,742. 200DB     5.00      1,751.     0.
 103. 2015 CROWN PE4500-60-48
                  09/28/17       9,120.          4,742. 200DB     5.00        876.     0.
 104. 2010 CROWN PE4500-60-48
                  09/28/17       5,415.          2,816. 200DB     5.00        520.     0.
 105. 2004 RAYMOND 71SL60T
                          IE

                  09/28/17      30,750.         15,990. 200DB     5.00      5,904.     0.
 106. 2017 BOBCAT T770
                  10/04/17      87,751.         34,030. 200DB     7.00     15,348.     0.
 107. 2013 HYUNDAI 110D-7E
                  10/06/17      94,500.         49,140. 200DB     5.00      9,072.     0.
                        CL



 108. 2015 CROWN SX3000-30-168
                  10/13/17      13,372.          6,953. 200DB     5.00      2,567.     0.
 109. 2017 BOBCAT BOBCAT-80XGRAPPLE
                  10/21/17       4,836.          1,875. 200DB     7.00        846.     0.
 110. 2017 BOBCAT BOBCAT-60XCUTTER
                  10/21/17      27,524.         10,674. 200DB     7.00      4,814.     0.
 111. 2017 HYSTER H360HD2
                  10/30/17     180,155.         93,681. 200DB     5.00     34,590.     0.
 112. 2017 CAT GP25N5
                  10/30/17      27,926.         14,522. 200DB     5.00      5,362.     0.
 113. 2017 CAT GP25N5
                  10/30/17      27,926.         14,522. 200DB     5.00      5,362.     0.
 114. 2017 CAT GP25N5
                  10/30/17      27,926.         14,522. 200DB     5.00      5,362.     0.
 115. 2017 CAT GP25N5
                  10/30/17      27,926.         14,522. 200DB     5.00      5,362.     0.
 116. 2017 HYSTER H155FT
                  11/02/17      72,500.         37,700. 200DB     5.00     13,920.     0.
 117. 2017 CAT EC25N2
                  11/06/17      33,450.         17,394. 200DB     5.00      6,422.     0.

                                                                            STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 93 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 118. 2017 MITSUBISHI FG30N5
                  11/06/17      29,050.  15,106. 200DB 5.00                5,578.     0.
 119. 2015 HYUNDAI 25D-9
                  11/30/17      25,000.  13,000. 200DB 5.00                4,800.     0.
 120. 2015 HYUNDAI 30D-9
                  11/30/17      25,000.  13,000. 200DB 5.00                4,800.     0.
 121. 2015 HYUNDAI 30D-9
                  11/30/17      25,000.  13,000. 200DB 5.00                4,800.     0.
 122. 2015 HYUNDAI 30D-9
                  11/30/17      25,000.  13,000. 200DB 5.00                4,800.     0.
 123. 2015 HYUNDAI 180D-9
                  12/01/17     156,950.  81,614. 200DB 5.00               15,067.     0.
 124. 2017 MITSUBISHI FG30N5
                  12/01/17      29,050.  15,106. 200DB 5.00                5,578.     0.




                                                           PY
 125. 2016 135' STR. BOOM DIESEL 4X4
                  05/13/18     186,500.  26,651. 200DB 7.00               22,837.     0.
 126. 2007 30' ART. ELEC BOOM + ROTATING JIBGENIEZ3020NR
                  08/28/18      15,640.   2,235. 200DB 7.00                3,830.     0.
 127. 2007 30' ART. ELEC BOOM + ROTATING JIBGENIEZ3020NR
                  08/28/18      15,640.   2,235. 200DB 7.00                3,830.     0.




                                                 CO
 128. 2007 30' ART. ELEC BOOM + ROTATING JIBGENIEZ3020NR
                  08/28/18      15,734.   2,248. 200DB 7.00                3,853.     0.
 129. 2011 40' STR. BOOM, DIESELJLG400S
                  05/21/18      32,882.   4,699. 200DB 7.00                8,053.     0.
 130. 2011 40' STR. BOOM, DIESELJLG400S
                  05/21/18      32,882.   4,699. 200DB 7.00                8,053.     0.
 131. 2008 40' STR. BOOM, DIESELGENIES40
                  05/16/18      18,820.   2,689. 200DB 7.00                4,609.     0.
 132. 2008 40' STR. BOOM, DIESELGENIES40
                                      NT
                  05/17/18      17,930.   2,562. 200DB 7.00                4,391.     0.
 133. 2011 40' STR. BOOM, DIESELJLG400S
                  05/21/18      32,882.   4,699. 200DB 7.00                8,053.     0.
 134. 2008 40' STR. BOOM, DIESELGENIES40
                  05/16/18      19,730.   2,819. 200DB 7.00                4,832.     0.
 135. 2017 WALK BEHIND ELECTRIC SWEEPERTENNANTS10
                         IE

                  09/05/18      10,085.   1,441. 200DB 7.00                2,470.     0.
 136. 2018 12K PROPANE FORKLIFT
                  03/01/18      52,655.   7,524. 200DB 7.00               12,895.     0.
 137. 2015 15K DIESEL FORKLIFT
                  01/01/18      64,800.   9,260. 200DB 7.00               15,870.     0.
                       CL



 138. 2017 21K DIESEL FORKLIFT
                  01/05/18     165,421.  23,639. 200DB 7.00               20,256.     0.
 139. 2013 23K DIESEL FORKLIFT
                  01/12/18      86,900.  12,418. 200DB 7.00               21,282.     0.
 140. 2012 25K DIESEL FORKLIFT
                  01/11/18     120,221.  17,180. 200DB 7.00               14,721.     0.
 141. 2014 36K INDUSTRIAL FORKLIFT @ 48" LOAD CENTER
                  01/05/18     177,998.  25,436. 200DB 7.00               43,592.     0.
 142. 2018 3K NARROW AISLE DOUBLE REACH FORKLIFT
                  03/02/18      40,125.   5,734. 200DB 7.00                9,827.     0.
 143. 2018 3K NARROW AISLE DOUBLE REACH FORKLIFT
                  03/02/18      40,125.   5,734. 200DB 7.00                9,827.     0.
 144. 2018 4K ELECTRIC
                  01/23/18      32,839.   4,693. 200DB 7.00                8,042.     0.
 145. 2012 4K ELECTRIC 3 WHEEL FORKLIFT
                  09/20/18      16,900.   2,415. 200DB 7.00                4,139.     0.
 146. 2011 5K INDUSTRIAL FORKLIFT
                  08/03/18      14,750.   2,108. 200DB 7.00                3,612.     0.
 147. 2011 5K INDUSTRIAL FORKLIFT
                  08/03/18      14,750.   2,108. 200DB 7.00                3,612.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 94 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 148. 2013 6K ELECTRIC, CUSHION TIRESYALEERC060
                  09/20/18     16,000.    2,286. 200DB 7.00                3,918.     0.
 149. 2018 6K INDUSTRIAL FORKLIFT
                  02/16/18     28,500.    4,073. 200DB 7.00                6,980.     0.
 150. 2018 6K INDUSTRIAL FORKLIFT
                  07/02/18     29,425.    4,205. 200DB 7.00                7,206.     0.
 151. 2018 6K INDUSTRIAL FORKLIFT
                  07/02/18     29,450.    4,208. 200DB 7.00                7,212.     0.
 152. 2018 6K INDUSTRIAL FORKLIFT
                  08/27/18     33,350.    4,766. 200DB 7.00                8,167.     0.
 153. 2012 6K INDUSTRIAL FORKLIFT
                  01/29/18     21,000.    3,001. 200DB 7.00                5,143.     0.
 154. 2015 6K INDUSTRIAL FORKLIFT
                  01/29/18     22,850.    3,265. 200DB 7.00                2,798.     0.




                                                           PY
 155. 2018 6K INDUSTRIAL FORKLIFT
                  01/29/18     27,150.    3,880. 200DB 7.00                6,649.     0.
 156. 2012 6K INDUSTRIAL FORKLIFT
                  01/29/18     20,000.    2,858. 200DB 7.00                4,898.     0.
 157. 2018 12K 56' REACH TELEHANDLER
                  03/05/18    172,521.   24,653. 200DB 7.00               21,125.     0.




                                                 CO
 158. 2018 6K 36' REACH TELEHANDLER
                  03/05/18     91,166.   13,028. 200DB 7.00               22,326.     0.
 159. 2017 8K 44' REACH TELEHANDLER, AIR FILLED TIRES
                  03/12/18     94,400.   13,490. 200DB 7.00               23,119.     0.
 160. 2017 8K 44' REACH TELEHANDLER, AIR FILLED TIRES
                  03/12/18     94,400.   13,490. 200DB 7.00               23,119.     0.
 161. 2018 26' ELEC NARROW SCISSOR LIFTGENIEGS2632
                  07/11/18     15,563.    2,224. 200DB 7.00                3,811.     0.
 162. 2018 26' ELEC NARROW SCISSOR LIFTGENIEGS2632
                                      NT
                  07/11/18     15,563.    2,224. 200DB 7.00                3,811.     0.
 163. 2018 26' ELEC NARROW SCISSOR LIFTJCBS2632E
                  07/13/18     15,400.    2,201. 200DB 7.00                3,771.     0.
 164. 2007 40' DIESEL RT SCISSOR LIFT 4X4 + GENERATORSKY
                  08/07/18     24,000.    3,430. 200DB 7.00                5,878.     0.
 165. 2008 40' DIESEL RT SCISSOR LIFT 4X4SKYJACK SJ8243
                         IE

                  08/07/18     24,000.    3,430. 200DB 7.00                5,878.     0.
 166. 2008 40' DIESEL RT SCISSOR LIFT 4X4 + GENERATORSKY
                  08/07/18     24,000.    3,430. 200DB 7.00                5,878.     0.
 167. 2008 40' DIESEL RT SCISSOR LIFT 4X4 + GENERATORSKY
                  08/07/18     24,000.    3,430. 200DB 7.00                5,878.     0.
                       CL



 168. 2013 40' DIESEL RT SCISSOR LIFT 4X4 + OUTRIGGERSSK
                  07/19/18     35,800.    5,116. 200DB 7.00                8,767.     0.
 169. 2013 40' DIESEL RT SCISSOR LIFT 4X4 + OUTRIGGERSSK
                  07/19/18     35,800.    5,116. 200DB 7.00                8,767.     0.
 170. 2013 40' DIESEL RT SCISSOR LIFT 4X4 + OUTRIGGERSSK
                  07/19/18     35,800.    5,116. 200DB 7.00                8,767.     0.
 171. 2007 40' DIESEL RT SCISSOR LIFT 4X4SKYJACK SJ8243
                  08/07/18     24,000.    3,430. 200DB 7.00                5,878.     0.
 172. 2007 40' DIESEL RT SCISSOR LIFT 4X4SKYJACK SJ8243
                  08/07/18     24,000.    3,430. 200DB 7.00                5,878.     0.
 173. 2018 AIR TOW 16' X 75" EQUIPMENT TRAILER,
                  09/17/18     15,818.    2,260. 200DB 7.00                3,874.     0.
 174. 2018 20' ELEC VERTICAL MAST LIFT + EXTENSION DECK
                  02/16/18     12,704.    1,815. 200DB 7.00                3,111.     0.
 175. 2018 20' ELEC VERTICAL MAST LIFT + EXTENSION DECK
                  02/16/18     12,704.    1,815. 200DB 7.00                3,111.     0.
 176. 2018 20' ELEC VERTICAL MAST LIFT + EXTENSION DECK
                  02/16/18     12,704.    1,815. 200DB 7.00                3,111.     0.
 177. GMC TRUCK
                  04/30/18     79,952.   15,990. 200DB 5.00               25,585.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 95 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 179. REPAIRS
                    08/29/18        1,261.        180. 200DB     7.00        309.     0.
 180. REPAIRS
                    11/19/18        2,636.        377. 200DB     7.00        645.     0.
 181. REPAIRS
                    08/08/18        2,621.        375. 200DB     7.00        642.     0.
 182. REPAIRS
                    08/24/18        1,069.        153. 200DB     7.00        262.     0.
 183. REPAIRS
                    03/12/18        1,835.        262. 200DB     7.00        449.     0.
 184. REPAIRS
                    03/23/18        1,173.        168. 200DB     7.00        287.     0.
 185. REPAIRS
                    05/14/18        1,674.        239. 200DB     7.00        410.     0.




                                                           PY
 186. REPAIRS
                    10/29/18        1,201.        172. 200DB     7.00        294.     0.
 187. REPAIRS
                    09/19/18        3,270.        467. 200DB     7.00        801.     0.
 188. REPAIRS
                    10/29/18        3,419.        489. 200DB     7.00        837.     0.




                                                 CO
 189. REPAIRS
                    02/09/18        3,049.        436. 200DB     7.00        747.     0.
 190. REPAIRS
                    05/02/18        1,266.        181. 200DB     7.00        310.     0.
 191. REPAIRS
                    07/11/18        2,830.        404. 200DB     7.00        693.     0.
 192. REPAIRS
                    03/08/18        2,515.        359. 200DB     7.00        616.     0.
 193. TIRES
                                      NT
                    05/29/18        1,041.        149. 200DB     7.00        255.     0.
 194. REPAIRS
                    06/05/18        1,483.        212. 200DB     7.00        363.     0.
 195. REPAIRS
                    11/01/18        1,347.        193. 200DB     7.00        330.     0.
 196. REPAIRS
                         IE

                    09/17/18        7,327.      1,047. 200DB     7.00      1,794.     0.
 197. REPAIRS
                    09/28/18      10,686.       1,527. 200DB     7.00      2,617.     0.
 198. REPIARS
                    06/06/18        1,481.        212. 200DB     7.00        363.     0.
                       CL



 199. TIRES
                    05/29/18        1,091.        156. 200DB     7.00        267.     0.
 200. REPAIRS
                  11/05/18          1,120.        160. 200DB     7.00        274.     0.
 201. MODIFICATION
                  05/22/18          2,057.        294. 200DB     7.00        504.     0.
 202. MODIFICATION
                  06/20/18          3,346.        478. 200DB     7.00        820.     0.
 203. MODIFICATION
                  07/17/18          1,492.        213. 200DB     7.00        365.     0.
 204. MODIFICATION
                  05/02/18          5,000.        715. 200DB     7.00      1,225.     0.
 205. MODIFICATION
                  05/22/18          2,662.        380. 200DB     7.00        652.     0.
 206. MODIFICATION
                  06/20/18          3,346.        478. 200DB     7.00        820.     0.
 207. MODIFICATION
                  07/17/18          1,492.        213. 200DB     7.00        365.     0.
 208. REPAIRS
                  01/19/18          2,134.        305. 200DB     7.00        522.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 96 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 209. REPAIRS
                    01/19/18        1,987.        284. 200DB     7.00        487.     0.
 210. FREIGHT
                    01/22/18        2,550.        364. 200DB     7.00        625.     0.
 211. REPAIRS
                    02/27/18        3,442.        492. 200DB     7.00        843.     0.
 212. REPAIRS
                    03/19/18        1,355.        194. 200DB     7.00        332.     0.
 213. FREIGHT
                    04/06/18        2,550.        364. 200DB     7.00        625.     0.
 214. REPAIRS
                  08/03/18          1,202.        172. 200DB     7.00        294.     0.
 215. RECONDITIONING
                  10/03/18          4,939.        706. 200DB     7.00      1,210.     0.




                                                           PY
 216. RECONDITIONING
                  10/03/18          5,617.        803. 200DB     7.00      1,376.     0.
 217. REPAIRS
                  02/27/18          1,278.        183. 200DB     7.00        313.     0.
 218. REPAIRS
                  04/23/18          1,650.        236. 200DB     7.00        404.     0.




                                                 CO
 219. TIRES
                  05/22/18          7,135.      1,020. 200DB     7.00      1,747.     0.
 220. BATTERIES
                  10/02/18          2,942.        420. 200DB     7.00        720.     0.
 221. TIRES
                  05/17/18          1,421.        203. 200DB     7.00        348.     0.
 222. TIRES
                  08/10/18          1,125.        161. 200DB     7.00        276.     0.
 223. FREIGHT
                                      NT
                  02/01/18          3,468.        496. 200DB     7.00        849.     0.
 224. BATTERIES
                  11/09/18          1,393.        199. 200DB     7.00        341.     0.
 225. REPAIRS
                  03/21/18          1,813.        259. 200DB     7.00        444.     0.
 226. TIRES
                         IE

                  10/05/18          4,800.        686. 200DB     7.00      1,176.     0.
 227. REPAIRS
                  10/29/18          1,401.        200. 200DB     7.00        343.     0.
 228. REPAIRS
                  05/14/18          1,651.        236. 200DB     7.00        404.     0.
                       CL



 229. TIRES
                  05/25/18          9,094.      1,299. 200DB     7.00      2,227.     0.
 230. FREIGHT
                  02/02/18          1,632.        233. 200DB     7.00        400.     0.
 231. LIFTING HOOKS
                  02/06/18          1,763.        252. 200DB     7.00        432.     0.
 232. LIFTING HOOKS
                  04/18/18          4,619.        660. 200DB     7.00      1,131.     0.
 233. LIFTING HOOKS
                  02/06/18          2,044.        292. 200DB     7.00        501.     0.
 234. LIFTING HOOKS
                  04/18/18          4,619.        660. 200DB     7.00      1,131.     0.
 235. REPAIRS
                  08/28/18          2,498.        357. 200DB     7.00        612.     0.
 236. LIFTING HOOKS
                  02/06/18          2,552.        365. 200DB     7.00        625.     0.
 237. LIFTING HOOKS
                  04/18/18          4,619.        660. 200DB     7.00      1,131.     0.
 238. FREIGHT
                  02/02/18          1,632.        233. 200DB     7.00        400.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 97 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 239. LIFTING HOOKS
                  02/06/18      1,763.      252. 200DB           7.00        432.     0.
 240. LIFTING HOOKS
                  04/18/18      4,619.      660. 200DB           7.00      1,131.     0.
 241. REPAIRS
                  07/26/18      1,276.      182. 200DB           7.00        312.     0.
 242. REPAIRS
                  10/29/18      1,401.      200. 200DB           7.00        343.     0.
 243. REPAIRS
                  01/26/18      1,239.      177. 200DB           7.00        303.     0.
 244. REPAIRS
                  01/31/18      1,416.      202. 200DB           7.00        347.     0.
 245. TIRES
                  08/10/18      2,281.      326. 200DB           7.00        559.     0.




                                                           PY
 246. TIRES
                  08/02/18      2,281.      326. 200DB           7.00        559.     0.
 247. RECONDITIONING
                  10/09/18     11,847.    1,693. 200DB           7.00      2,901.     0.
 248. REPAIRS
                  03/29/18      1,031.      147. 200DB           7.00        253.     0.




                                                 CO
 249. REPAIRS
                  08/28/18      6,258.      894. 200DB           7.00      1,533.     0.
 250. TIRES
                  05/29/18      1,141.      163. 200DB           7.00        280.     0.
 251. TIRES
                  05/29/18      1,141.      163. 200DB           7.00        280.     0.
 252. TIRES
                  05/29/18      1,091.      156. 200DB           7.00        267.     0.
 253. BATTERIES
                                      NT
                  06/01/18      2,983.      426. 200DB           7.00        730.     0.
 254. PDI FOR NEW EQUIPMENT
                  06/01/18        875.      125. 200DB           7.00        214.     0.
 255. TOOL TRAY FOR NEW EQUIPMENT
                  06/14/18         96.       14. 200DB           7.00         24.     0.
 256. FIRE EXTINGUISHER FOR NEW EQUIPMENT
                         IE

                  04/03/18        213.       30. 200DB           7.00         52.     0.
 257. PDI FOR NEW EQUIPMENT
                  03/16/18        292.       42. 200DB           7.00         71.     0.
 258. PDI FOR NEW EQUIPMENT
                  07/20/18        200.       29. 200DB           7.00         49.     0.
                       CL



 259. PDI FOR NEW EQUIPMENT
                  07/20/18        200.       29. 200DB           7.00         49.     0.
 260. PDI FOR NEW EQUIPMENT
                  10/02/18      1,418.      203. 200DB           7.00        347.     0.
 261. PDI FOR NEW EQUIPMENT
                  03/12/18        427.       61. 200DB           7.00        104.     0.
 262. PDI FOR NEW EQUIPMENT
                  03/12/18        436.       62. 200DB           7.00        107.     0.
 263. PDI FOR NEW EQUIPMENT
                  07/27/18        466.       67. 200DB           7.00        114.     0.
 264. PDI FOR NEW EQUIPMENT
                  04/03/18      3,023.      432. 200DB           7.00        740.     0.
 265. TIRES FOR NEW EQUIPMENT
                  03/16/18      3,290.      470. 200DB           7.00        806.     0.
 266. LIGHTS FOR NEW EQUIPMENT
                  03/26/18        527.       75. 200DB           7.00        129.     0.
 267. TIRES FOR NEW EQUIPMENT
                  03/16/18      3,290.      470. 200DB           7.00        806.     0.
 268. LIGHTS FOR NEW EQUIPMENT
                  03/21/18      1,053.      150. 200DB           7.00        258.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 98 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 269. PDI FOR NEW EQUIPMENT
                  04/09/18         258.      37. 200DB 7.00                   63.     0.
 270. PDI FOR NEW EQUIPMENT
                  04/09/18         258.      37. 200DB 7.00                   63.     0.
 271. PDI FOR NEW EQUIPMENT
                  04/09/18         258.      37. 200DB 7.00                   63.     0.
 272. NATIONAL LIFT TRUCK - IV181210281 CTA
                  12/01/18       5,350.   1,070. 200DB 5.00                1,712.     0.
 273. SERVICES BILLS
                  01/01/19      22,127.       0. 200DB 5.00                4,425.     0.
 274. PRO-55534
                  01/11/19       1,000.       0. 200DB 5.00                  200.     0.
 275. 165753043-001
                  02/01/19       1,010.       0. 200DB 5.00                  202.     0.




                                                           PY
 276. ALZ - SERVICES BILLS
                  02/01/19       6,832.       0. 200DB 5.00                1,366.     0.
 277. 01-204921 BOBCAT OF GREENVILLE
                  03/14/19       1,062.       0. 200DB 5.00                  212.     0.
 278. W5556-1 PRO CON EQUIPMENT
                  03/20/19       1,466.       0. 200DB 5.00                  293.     0.




                                                 CO
 279. 5004 TAC INDUSTRIAL LLC
                  03/21/19       1,547.       0. 200DB 5.00                  309.     0.
 280. 4301 TAC INDUSTRIAL LLC
                  03/21/19         394.       0. 200DB 5.00                   79.     0.
 281. R1783 SKYJACK EQUIPMENT INC
                  04/02/19       1,735.       0. 200DB 5.00                  347.     0.
 282. R1844 BOBCAT OF GREENVILLE
                  04/04/19       6,141.       0. 200DB 5.00                1,228.     0.
 283. R1846 FREIGHTQUOTE COM
                                      NT
                  04/10/19       2,577.       0. 200DB 5.00                  515.     0.
 284. R1717 NORTHWEST HANDLING SYSTEMS
                  04/11/19       4,881.       0. 200DB 5.00                  976.     0.
 285. R1623 UNITED RENTAL NORTH AMERICA
                  04/11/19         327.       0. 200DB 5.00                   65.     0.
 286. R1831 TOYOTALIFT NORTHEAST
                         IE

                  04/16/19       2,198.       0. 200DB 5.00                  440.     0.
 287. R1894 UNIVERSAL FREIGHT AND TRANSPORTATION
                  04/22/19       2,350.       0. 200DB 5.00                  470.     0.
 288. R2017 UNITED RENTALS NORTH AMERICA
                  04/26/19       2,269.       0. 200DB 5.00                  454.     0.
                       CL



 289. R1760 TOYOTALIFT NORTHEAST
                  04/29/19       3,285.       0. 200DB 5.00                  657.     0.
 290. R1921 / R1922 UNIVERSAL FRETIGHT AND TRANSPORTATIO
                  04/29/19       2,900.       0. 200DB 5.00                  580.     0.
 291. R1759 TOYOTALIFT NORTHEAST
                  04/29/19       1,505.       0. 200DB 5.00                  301.     0.
 292. R1948 UNIVERSAL FREIGHT AND TRANSPORTATION
                  05/01/19       2,150.       0. 200DB 5.00                  430.     0.
 293. R1990-1994 UNIVERSAL FRETIGHT AND TRANSPORTATION
                  05/13/19       1,500.       0. 200DB 5.00                  300.     0.
 294. R1518 UNITED RENTALS NORTH AMERICA
                  05/24/19       1,529.       0. 200DB 5.00                  306.     0.
 295. R1868 UNITED RENTALS NORTH AMERICA
                  05/28/19       1,061.       0. 200DB 5.00                  212.     0.
 296. R2003 NATIONAL LIFT TRUCK
                  05/30/19       1,873.       0. 200DB 5.00                  375.     0.
 297. R1986/R1996 TOYOTALIFT NORTHEAST
                  05/31/19       1,829.       0. 200DB 5.00                  366.     0.
 298. R2004 H&E EQUIPMENT
                  06/04/19       1,515.       0. 200DB 5.00                  303.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 99 of 194                    **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 299. R2071 TAC INDUSTRIAL LLC
                  06/06/19       1,144.       0. 200DB 5.00                  229.     0.
 300. R2020 NATIONAL LIFT TRUCK
                  06/12/19       1,052.       0. 200DB 5.00                  210.     0.
 301. R2019 NATIONAL LIFT TRUCK
                  06/13/19       1,076.       0. 200DB 5.00                  215.     0.
 302. R1866 SOUTHEAST INDUSTRIAL EQUIPMENT
                  06/14/19       1,727.       0. 200DB 5.00                  345.     0.
 303. PO 2325 CROWN BATTERY MANUFACTURING
                  06/19/19       2,651.       0. 200DB 5.00                  530.     0.
 304. R2098 EASTERN LIFT TRUCK CO, INC
                  06/28/19       1,112.       0. 200DB 5.00                  222.     0.
 305. R2091
                  07/15/19       1,001.       0. 200DB 5.00                  200.     0.




                                                           PY
 306. R1407
                  07/16/19       1,066.       0. 200DB 5.00                  213.     0.
 307. R2148
                  07/22/19       3,762.       0. 200DB 5.00                  752.     0.
 308. R2137
                  07/24/19       4,428.       0. 200DB 5.00                  886.     0.




                                                 CO
 309. R2151
                  07/25/19       1,386.       0. 200DB 5.00                  277.     0.
 310. R2167
                  07/29/19       2,445.       0. 200DB 5.00                  489.     0.
 311. R2102
                  07/31/19       1,352.       0. 200DB 5.00                  270.     0.
 312. R2085
                  07/31/19       3,845.       0. 200DB 5.00                  769.     0.
 313. R2084
                                      NT
                  07/31/19       3,880.       0. 200DB 5.00                  776.     0.
 314. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       2,000.       0. 200DB 5.00                  400.     0.
 315. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       2,250.       0. 200DB 5.00                  450.     0.
 316. 14' ELEC NARROW HYBRID SCISSOR LIFT
                         IE

                  07/31/19       2,250.       0. 200DB 5.00                  450.     0.
 317. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       2,500.       0. 200DB 5.00                  500.     0.
 318. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       2,900.       0. 200DB 5.00                  580.     0.
                       CL



 319. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       2,900.       0. 200DB 5.00                  580.     0.
 320. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       2,900.       0. 200DB 5.00                  580.     0.
 321. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       3,300.       0. 200DB 5.00                  660.     0.
 322. 14' ELEC NARROW HYBRID SCISSOR LIFT
                  07/31/19       3,300.       0. 200DB 5.00                  660.     0.
 323. 60' ART. BOOM DIESEL 4X4, FF TIRES, SKYPOWER, SKYW
                  07/29/19      34,576.       0. 200DB 5.00                6,915.     0.
 324. 2017 DODGE RAM 1500
                  07/11/19      32,849.       0. 200DB 5.00                6,570.     0.
 325. STACK EQUIPMENT (WI)
                  08/09/19       3,860.       0. 200DB 5.00                  772.     0.
 326. NATIONAL LIFT TRUCK R2176
                  08/12/19       2,414.       0. 200DB 5.00                  483.     0.
 327. UNITED RENTALS NORTH AMERICA R2055
                  08/13/19       3,423.       0. 200DB 5.00                  685.     0.
 328. FMH MATERIAL HANDLING SOLUTIONS R2196
                  08/16/19       1,033.       0. 200DB 5.00                  207.     0.

                                                                           STATEMENT(S) 17
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 100 of 194                   **-***8229
}}}}}}}}}}}}}}}}}                                                              }}}}}}}}}}
 329. NATIONAL LIFT TRUCK R2099
                  08/16/19       2,161.       0.        200DB    5.00        432.     0.
 330. EASTERN LIFT TRUCK CO, INC. R2101
                  08/28/19       1,008.       0.        200DB    5.00        202.     0.
 331. NATIONAL LIFT TRUCK R2170
                  08/29/19       1,849.       0.        200DB    5.00        370.     0.
 332. NATIONAL LIFT TRUCK R1593
                  08/29/19       1,339.       0.        200DB    5.00        268.     0.
 333. NATIONAL LIFT TRUCK R2201
                  08/30/19       1,512.       0.        200DB    5.00        302.     0.
 334. 2010 60' ART. BOOM DIESEL 4X4, FF TIRES
                  09/16/19      32,200.       0.        200DB 5.00         6,440.     0.
 335. 2013 4K ELECTRIC 3 WHEEL FORKLIFT, CUSHION        TIRES,
                  09/19/19      20,462.       0.        200DB 5.00         4,092.     0.




                                                            PY
 336. NATIONAL LIFT TRUCK R2172
                  09/05/19       1,229.       0.        200DB    5.00        246.     0.
 337. NATIONAL LIFT TRUCK R2088
                  09/06/19       3,045.       0.        200DB    5.00        609.     0.
 338. GM EQUIPMENT CORP. R2222
                  09/09/19       1,014.       0.        200DB    5.00        203.     0.




                                                 CO
 339. NATIONAL LIFT TRUCK R2232
                  09/12/19       1,479.       0.        200DB    5.00        296.     0.
 340. NATIONAL LIFT TRUCK R2172
                  09/26/19       2,593.       0.        200DB    5.00        519.     0.
 341. NITCO
                  10/01/19       3,418.       0.        200DB    5.00        684.     0.
 342. STACK EQUIPMENT (WI)
                  10/04/19       1,116.       0.        200DB    5.00        223.     0.
 343. NATIONAL LIFT TRUCK
                                      NT
                  10/14/19       6,821.       0.        200DB    5.00      1,364.     0.
 344. NATIONAL LIFT TRUCK
                  10/15/19       1,391.       0.        200DB    5.00        278.     0.
 345. LEAVITT
                  10/18/19      20,462.       0.        200DB    5.00      4,092.     0.
 346. NATIONAL LIFT TRUCK
                         IE

                  10/18/19       6,073.       0.        200DB    5.00      1,215.     0.
 347. FMH MATERIAL HANDLING SOLUTIONS
                  10/21/19       1,566.       0.        200DB    5.00        313.     0.
 348. TOYOTALIFT NORTHEAST
                  10/29/19       1,013.       0.        200DB    5.00        203.     0.
                       CL



 349. UNITED RENTALS NORTH AMERICA, INC.
                  10/30/19       5,447.       0.        200DB    5.00      1,089.     0.
 350. TOTAL QUALITY LOGISTICS
                  09/05/19       3,150.       0.        200DB    5.00        630.     0.
 351. TOTAL QUALITY LOGISTICS
                  09/19/19       2,000.       0.        200DB    5.00        400.     0.
 352. TOTAL QUALITY LOGISTICS
                  09/24/19       2,400.       0.        200DB    5.00        480.     0.
 353. TOTAL QUALITY LOGISTICS
                  09/27/19       1,850.       0.        200DB    5.00        370.     0.
 354. EQUIPMENT
                  10/29/19      30,020.       0.        200DB    5.00      6,004.     0.
 355. HARRIS STOLPER INT'L INC (ON)
                  11/06/19       7,665.       0.        200DB    5.00      1,533.     0.
 356. PAPE MATERIAL HANDLINGS
                  11/06/19       1,307.       0.        200DB    5.00        261.     0.
 357. NATIONAL LIFT TRUCK
                  11/11/19       1,989.       0.        200DB    5.00        398.     0.
 358. RENO FORKLIFT STORAGE SYSTEMS
                  11/12/19       1,959.       0.        200DB    5.00        392.     0.

                                                                           STATEMENT(S) 17
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53    Desc Main
OER SERVICES, LLC               Document      Page 101 of 194                       **-***8229
}}}}}}}}}}}}}}}}}                                                                   }}}}}}}}}}
 359. UNITED RENTALS NORTH AMERICA, INC.
                  11/13/19       3,351.          0.      200DB    5.00         670.         0.
 360. FMH MATERIAL HANDLING SOLUTIONS
                  11/18/19       2,650.          0.      200DB    5.00         530.         0.
 361. BOBCAT OF SPARTANBURG
                  11/20/19       1,573.          0.      200DB    5.00         315.         0.
 362. NORTHWEST HANDLING SYSTEMS (WA)
                  11/25/19       1,451.          0.      200DB    5.00         290.         0.
 363. TEREX FINANCIAL SERVICES
                  12/02/19       2,348.          0.      200DB    5.00         470.         0.
 364. BOBCAT OF SPARTANBURG
                  12/10/19       1,528.          0.      200DB    5.00         306.         0.
 365. NATIONAL LIFT TRUCK
                  12/17/19       1,126.          0.      200DB    5.00         225.         0.




                                                             PY
 366. NORTHWEST HANDLING SYSTEMS (WA)
                  12/18/19       3,968.          0.      200DB    5.00         794.         0.
 367. TEREX FINANCIAL SERVICES
                  12/31/19       4,374.          0.      200DB    5.00           875.     0.
                            }}}}}}}}}}} }}}}}}}}}                          }}}}}}}}} }}}}}}}
TOTAL DEPRECIATION           6,705,181.   2,340,402.                         1,198,219.   0.
                            ~~~~~~~~~~~ ~~~~~~~~~                          ~~~~~~~~~ ~~~~~~~




                                                    CO
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE D-1   PART I - SALES OR EXCHANGES OF PROPERTY USED   STATEMENT 18
             IN A TRADE OR BUSINESS AND INVOLUNTARY CONVERSIONS
                                       NT
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

(A)           (B)DATE    (C)DATE       (D)SALES     (E)DEPRE-      (F)COST          (G) GAIN
DESCRIPTION      ACQ        SOLD          PRICE       CIATION         OR                OR
                                                      ALLOWED         BASIS             LOSS
}}}}}}}}}}} }}}}}}}} }}}}}}}}         }}}}}}}}}}    }}}}}}}}}}     }}}}}}}}}}       }}}}}}}}}
EQUIP - 35027
                          IE

             02/28/14 09/13/19               100.       11,912.          14,500.        -2,488.
2010 CROWN PE4500-60-48
             09/28/17 11/30/19             1,700.        3,336.            5,415.        -379.
2015 HYUNDAI 180D-9
                        CL



             12/01/17 12/04/19            60,000.       96,681.      156,950.            -269.
2016 135' STR. BOOM DIESEL 4X4
             05/13/18 12/01/19          128,650.        49,488.      186,500.           -8,362.
2017 21K DIESEL FORKLIFT
             01/05/18 11/05/19            97,000.       43,895.      165,421.         -24,526.
2012 25K DIESEL FORKLIFT
             01/11/18 10/21/19            77,000.       31,901.      120,221.         -11,320.
2015 6K INDUSTRIAL FORKLIFT
             01/29/18 02/18/19            12,000.        6,063.          22,850.        -4,787.
2018 12K 56' REACH TELEHANDLER
             03/05/18 09/25/19          110,000.       45,778.       172,521.         -16,743.
                                      }}}}}}}}}}    }}}}}}}}}}     }}}}}}}}}}        }}}}}}}}}
TOTAL TO SCHEDULE D-1, LINE 2           486,450.      289,054.       844,378.         -68,874.
                                      ~~~~~~~~~~    ~~~~~~~~~~     ~~~~~~~~~~        ~~~~~~~~~




                                                                         STATEMENT(S) 17, 18
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 102 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA                      OTHER TRADE OR BUSINESS INCOME           STATEMENT 19
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
MISCELLANEOUS INCOME                                                               2,694.
                                                                           }}}}}}}}}}}}}}
TOTAL OTHER TRADE OR BUSINESS INCOME                                               2,694.
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA               CALIFORNIA TRADE OR BUSINESS INCOME - TAXES     STATEMENT 20
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
LICENSES & FEES                                                                    1,744.
PAYROLL TAXES                                                                     55,819.
SALES TAX                                                                          8,763.
                                                                           }}}}}}}}}}}}}}




                                                 CO
TOTAL TO CALIFORNIA TRADE OR BUSINESS INCOME SCHEDULE, LINE 12                    66,326.
                                                                           ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA                    OTHER TRADE OR BUSINESS DEDUCTIONS         STATEMENT 21
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                      NT
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
AUTO EXPENSE                                                                       8,930.
BANK & PROCESSING FEES                                                            93,329.
CELL PHONE                                                                        16,861.
COMPUTER EXPENSE                                                                  53,467.
                         IE

DUES & SUBSCRIPTIONS                                                              18,819.
GIFTS                                                                                 259.
INSURANCE EXPENSE                                                                 76,064.
LEGAL & PROFESSIONAL FEES                                                        225,412.
OFFICE EXPENSE                                                                    42,712.
                       CL



SERVICE AGREEMENT                                                                  4,416.
SHIPPING & DELIVERY                                                                2,077.
TRAVEL EXPENSE                                                                    10,903.
UTILITIES                                                                         11,449.
TRADE OR BUSINESS AMORTIZATION ADJUSTMENT                                         15,074.
                                                                           }}}}}}}}}}}}}}
TOTAL OTHER TRADE OR BUSINESS DEDUCTIONS                                         579,772.
                                                                           ~~~~~~~~~~~~~~




                                                                 STATEMENT(S) 19, 20, 21
       Case 21-03981    Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 103 of 194       **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA              CALIFORNIA COST OF GOODS SOLD - OTHER COSTS      STATEMENT 22
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
COMMISSIONS & FEES                                                                     928.
OPERATING LEASE COSTS                                                               9,563.
RENTAL COSTS                                                                    1,236,681.
SERVICE                                                                           197,189.
WARRANTY                                                                            7,150.
                                                                            }}}}}}}}}}}}}}
TOTAL TO CALIFORNIA COST OF GOODS SOLD SCHEDULE, LINE 5                         1,451,511.
                                                                            ~~~~~~~~~~~~~~




                                                             PY
                                                  CO
                                       NT
                         IE
                       CL




                                                                            STATEMENT(S) 22
                           Case 21-03981               Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                         Desc Main
                                                                    Document      Page 104 of 194
  TAXABLE YEAR                         Shareholder's Share of Income,                                                                                     CALIFORNIA SCHEDULE

             2019                      Deductions, Credits, etc.                                                                                             K-1 (100S)

            TYB  01-01-2019  TYE  12-31-2019
            ***-**-5960
            ALI             ZAIMI


            615 E APPLETREE LANE
            ARLINGTON HEIGHTS  IL                                 60004


            0000000          **-***8229




                                                                                                                          PY
            OER SERVICES LLC

            1650 CARMEN DRIVE
            ELK GROVE VILLAGE                           IL        60007




A Shareholder's percentage of stock ownership for the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                                                                                                       CO                                             ¥         49.000000 %
                                                                               NT
B Reportable transaction or tax shelter registration number(s):


C Check here if this is:               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ (1)                                          A final Schedule K-1     (2)            An amended Schedule K-1
D What type of entity
    is this shareholder? ~~~~~~~~~                     ¥ (1)    X Individual   (2)      Estate/trust    (3)          Qualified exempt organization    (4)         Single member LLC
                                                         IE

E Is this shareholder a resident of California? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                ¥        Yes |   X No

Caution: Refer to the shareholder's instructions for Schedule K-1 (100S) before entering information from this schedule on your California tax return.
                                         (a)                                   (b)                         (c)                          (d)                           (e)
                                                       CL


                                                                          Amount from                   California           Total amounts using CA                California
                                Pro-rata share items                  federal Schedule K-1                                  law. Combine col. (b) and           source amounts
                                                                         (Form 1120S)                  adjustment            col. (c) where applicable            and credits
                   1 Ordinary business income (loss) ~~~~~~                -281,914                    -361,313 ¥                   -643,227 |                        -34,806
                   2 Net rental real estate income (loss) ~~~~~                                                             ¥                             |
                   3 Other net rental income (loss) ~~~~~~~                                                                j
                                                                                                                           ¥                             j
                                                                                                                                                         ¥
  Income (Loss)




                   4 Interest income ~~~~~~~~~~~~~                                                                          ¥                             |
                   5 Dividends. See instructions ~~~~~~~~                                                                   ¥                             |
                   6 Royalties ~~~~~~~~~~~~~~~~                                                                             ¥                             |
                   7 Net short-term capital gain (loss) ~~~~~~                                                              ¥                             |
                   8 Net long-term capital gain (loss) ~~~~~~                                                               ¥                             |
                   9 Net IRC Section 1231 gain (loss)                    -1,537                    -32,211 ¥                    -33,748 |                         -1,826
                  10 a Other portfolio income (loss) ~~~~~~~                                                                ¥                             |
Income
 (Loss)
  Other




                     b Other income (loss)                                                                       ¥                             |




                     For Privacy Notice, get FTB 1131 ENG/SP.      022               7871194                                          Schedule K-1 (100S) 2019 Side 1
                     939811 11-15-19
OER SERVICES,  LLC
       Case 21-03981                                                           Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                               **-***8229
                                                                                                                                                                  Desc Main
                                                                                                Document      Page 105 of 194

    Shareholder's name                                                                                                                                Shareholder's identifying number

ALI ZAIMI                                                                                                                                              ***-**-5960

Caution: Refer to the shareholder's instructions for Schedule K-1 (100S) before entering information from this schedule on your California tax return.
                                                                                                          (b)                (c)                       (d)                           (e)
                                                                                                     Amount from          California        Total amounts using CA                California
                                                            (a)                                  federal Schedule K-1                      law. Combine col. (b) and           source amounts
                                                   Pro-rata share items                                                  adjustment
                                                                                                    (Form 1120S)                            col. (c) where applicable            and credits


                                11 IRC Section 179 expense deduction.
                                   Attach schedules ~~~~~~~~~~~~~
                                                                                                                 191                                          191
      Deductions




                                12 a Charitable contributions ~~~~~~~~~
                                   b Investment interest expense ~~~~~~~                                                                   ¥                            |




                                                                                                                                       PY
                                   c 1 IRC Section 59(e)(2) expenditures ~~~
                                     2 Type of expenditures ~~~~~~~~~
                                   d Deductions - portfolio ~~~~~~~~~~
                                   e Other deductions 
                                13 a Low-income housing credit. See instructions.
                                     Attach schedule ~~~~~~~~~~~~                                                                          ¥                            |




                                                                                                                         CO
                                   b Credits related to rental real estate activities
                                     other than on line 13(a). Attach schedule ~~                                                          ¥                            |
      Credits




                                   c Credits related to other rental activities. See
                                     instructions. Attach schedule ~~~~~~~                                                                 ¥                            |
                                   d Other credits. Attach schedule ~~~~~~                                                                 ¥                            |
                                14 Total withholding (equals amount on Form 592-B
                                   if calendar year)                                                                          ¥                            |
                                15 a Depreciation adjustment on property placed
Alternative Minimum




                                                                                                                                           j          41,013 j                           2,219
                                                                                                          NT
                                     in service after 12/31/86 ~~~~~~~~~                                                                   ¥                 ¥
  Tax (AMT) Items




                                   b Adjusted gain or loss ~~~~~~~~~~                                                                                129,573                             7,011
                                   c Depletion (other than oil and gas) ~~~~~
                                   d Gross income from oil, gas, and
                                     geothermal properties 
                                   e Deductions allocable to oil, gas, and
                                     geothermal properties ~~~~~~~~~~~

                                   f Other AMT items. Attach schedule 
Information Shareholder Basis




                                                                               IE

                                16 a Tax-exempt interest income ~~~~~~~
             Items Affecting




                                   b Other tax-exempt income ~~~~~~~~
                                   c Nondeductible expenses     STMT                                    137                   0                      137                           137
                                     Total property distributions (including cash) other than
                                   d dividends distribution reported on line 17c ~~~~                                                      ¥                            |
                                   e Repayment of loans from shareholders                                                                ¥                            |
                                                                             CL



                                17 a Investment income. See instructions ~~~
                                   b Investment expenses. See instructions ~~~
   Other




                                       Total taxable dividend distribution paid from
                                   c   accumulated earnings and profits. See instructions                                                 ¥                            |
                                   d Other information. See instructions                                                                                                    STMT
                                18 a Type of income
                                   b Name of state
      Other State Taxes




                                   c Total gross income from sources outside
                                     California. Attach schedule ~~~~~~~~
                                   d Total applicable deductions and losses.
                                     Attach schedule ~~~~~~~~~~~~
                                   e Total other state taxes. Check one:
                                           Paid              Accrued                                                                 ¥                            |




                                       Side 2 Schedule K-1 (100S) 2019                          022            7872194
                                       939812 11-18-19
OER SERVICES,  LLC
       Case 21-03981                                                     Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                              **-***8229
                                                                                                                                                                        Desc Main
                                                                                       Document      Page 106 of 194

Shareholder's name                                                                                                                                          Shareholder's identifying number

ALI ZAIMI                                                                                                                                                    ***-**-5960


                                Table 1 - Each shareholder's share of nonbusiness income from intangibles. See instructions.
                                Interest                      $                              Royalties              $                                      Dividends      $
                                IRC Section 1231 Gains/Losses     $                              Capital Gains/Losses $                                    Other          $


                                FOR USE BY SHAREHOLDERS ONLY. SEE INSTRUCTIONS.
                                Table 2 - Shareholder's pro-rata share of business income and factors. See instructions.
Other Shareholder Information




                                A.   Shareholder's share of the S corporation's business income $
                                B.   Shareholder's share of the nonbusiness income from real and tangible property sourced or allocable to California:




                                                                                                                                           PY
                                     Capital Gains/Losses $                                  Rents/Royalties     $
                                     IRC Section 1231
                                     Gains/Losses             $                              Other               $


                                C.   Shareholder's share of the S corporation's property, payroll, and sales:


                                                                                 Total within and                 Total within
                                                    Factors                     outside California                 California




                                                                                                                           CO
                                     Property: Beginning                  $                                $
                                                Ending                    $                                $
                                                Annual Rent Expense       $                                $
                                     Payroll                              $                                $
                                     Sales                                $                                $
                                                                                                     NT
                                                                         IE
                                                                       CL




                                      939813 11-15-19                                  022                7873194                                        Schedule K-1 (100S) 2019 Side 3
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 107 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE K-1 OTHER INFORMATION ATTRIBUTABLE TO CALIFORNIA
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                          AMOUNT     SHAREHOLDER INSTRUCTIONS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
AGGREGATED GROSS RECEIPTS LESS
RETURNS                              2,185,824. SEE FORM 540 INSTRUCTIONS


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE K-1             NONDEDUCTIBLE EXPENSES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
DESCRIPTION                         AMOUNT      SHAREHOLDER INSTRUCTIONS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT
EXPENSES                                   137. SEE FORM 540 INSTRUCTIONS
                                 }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, LINE 16C            137.
                                 ~~~~~~~~~~~~~~




                                                 CO
                                      NT
                         IE
                       CL




                                                                             SHAREHOLDER 1
                           Case 21-03981               Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                         Desc Main
                                                                    Document      Page 108 of 194
  TAXABLE YEAR                         Shareholder's Share of Income,                                                                                     CALIFORNIA SCHEDULE

             2019                      Deductions, Credits, etc.                                                                                             K-1 (100S)

            TYB   01-01-2019  TYE   12-31-2019
            ***-**-4045
            APRIL            HAJOUK


            615 E APPLETREE LANE
            ARLINGTON HEIGHTS  IL                                 60004


            0000000          **-***8229




                                                                                                                          PY
            OER SERVICES LLC

            1650 CARMEN DRIVE
            ELK GROVE VILLAGE                           IL        60007




A Shareholder's percentage of stock ownership for the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


                                                                                                       CO                                             ¥         51.000000 %
                                                                               NT
B Reportable transaction or tax shelter registration number(s):


C Check here if this is:               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ ¥ (1)                                          A final Schedule K-1     (2)            An amended Schedule K-1
D What type of entity
    is this shareholder? ~~~~~~~~~                     ¥ (1)    X Individual   (2)      Estate/trust    (3)          Qualified exempt organization    (4)         Single member LLC
                                                         IE

E Is this shareholder a resident of California? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                ¥        Yes |   X No

Caution: Refer to the shareholder's instructions for Schedule K-1 (100S) before entering information from this schedule on your California tax return.
                                         (a)                                   (b)                         (c)                          (d)                           (e)
                                                       CL


                                                                          Amount from                   California           Total amounts using CA                California
                                Pro-rata share items                  federal Schedule K-1                                  law. Combine col. (b) and           source amounts
                                                                         (Form 1120S)                  adjustment            col. (c) where applicable            and credits
                   1 Ordinary business income (loss) ~~~~~~                -293,421                    -376,061 ¥                   -669,482 |                        -36,226
                   2 Net rental real estate income (loss) ~~~~~                                                             ¥                             |
                   3 Other net rental income (loss) ~~~~~~~                                                                j
                                                                                                                           ¥                             j
                                                                                                                                                         ¥
  Income (Loss)




                   4 Interest income ~~~~~~~~~~~~~                                                                          ¥                             |
                   5 Dividends. See instructions ~~~~~~~~                                                                   ¥                             |
                   6 Royalties ~~~~~~~~~~~~~~~~                                                                             ¥                             |
                   7 Net short-term capital gain (loss) ~~~~~~                                                              ¥                             |
                   8 Net long-term capital gain (loss) ~~~~~~                                                               ¥                             |
                   9 Net IRC Section 1231 gain (loss)                    -1,599                    -33,527 ¥                    -35,126 |                         -1,901
                  10 a Other portfolio income (loss) ~~~~~~~                                                                ¥                             |
Income
 (Loss)
  Other




                     b Other income (loss)                                                                       ¥                             |




                     For Privacy Notice, get FTB 1131 ENG/SP.      022               7871194                                          Schedule K-1 (100S) 2019 Side 1
                     939811 11-15-19
OER SERVICES,  LLC
       Case 21-03981                                                           Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                               **-***8229
                                                                                                                                                                  Desc Main
                                                                                                Document      Page 109 of 194

    Shareholder's name                                                                                                                                Shareholder's identifying number

APRIL HAJOUK                                                                                                                                           ***-**-4045

Caution: Refer to the shareholder's instructions for Schedule K-1 (100S) before entering information from this schedule on your California tax return.
                                                                                                          (b)                (c)                       (d)                           (e)
                                                                                                     Amount from          California        Total amounts using CA                California
                                                            (a)                                  federal Schedule K-1                      law. Combine col. (b) and           source amounts
                                                   Pro-rata share items                                                  adjustment
                                                                                                    (Form 1120S)                            col. (c) where applicable            and credits


                                11 IRC Section 179 expense deduction.
                                   Attach schedules ~~~~~~~~~~~~~
                                                                                                                 199                                          199
      Deductions




                                12 a Charitable contributions ~~~~~~~~~
                                   b Investment interest expense ~~~~~~~                                                                   ¥                            |




                                                                                                                                       PY
                                   c 1 IRC Section 59(e)(2) expenditures ~~~
                                     2 Type of expenditures ~~~~~~~~~
                                   d Deductions - portfolio ~~~~~~~~~~
                                   e Other deductions 
                                13 a Low-income housing credit. See instructions.
                                     Attach schedule ~~~~~~~~~~~~                                                                          ¥                            |




                                                                                                                         CO
                                   b Credits related to rental real estate activities
                                     other than on line 13(a). Attach schedule ~~                                                          ¥                            |
      Credits




                                   c Credits related to other rental activities. See
                                     instructions. Attach schedule ~~~~~~~                                                                 ¥                            |
                                   d Other credits. Attach schedule ~~~~~~                                                                 ¥                            |
                                14 Total withholding (equals amount on Form 592-B
                                   if calendar year)                                                                          ¥                            |
                                15 a Depreciation adjustment on property placed
Alternative Minimum




                                                                                                                                           j          42,687 j                           2,310
                                                                                                          NT
                                     in service after 12/31/86 ~~~~~~~~~                                                                   ¥                 ¥
  Tax (AMT) Items




                                   b Adjusted gain or loss ~~~~~~~~~~                                                                                134,861                             7,298
                                   c Depletion (other than oil and gas) ~~~~~
                                   d Gross income from oil, gas, and
                                     geothermal properties 
                                   e Deductions allocable to oil, gas, and
                                     geothermal properties ~~~~~~~~~~~

                                   f Other AMT items. Attach schedule 
Information Shareholder Basis




                                                                               IE

                                16 a Tax-exempt interest income ~~~~~~~
             Items Affecting




                                   b Other tax-exempt income ~~~~~~~~
                                   c Nondeductible expenses     STMT                                    143                   0                      143                           143
                                     Total property distributions (including cash) other than
                                   d dividends distribution reported on line 17c ~~~~                                                      ¥                            |
                                   e Repayment of loans from shareholders                                                                ¥                            |
                                                                             CL



                                17 a Investment income. See instructions ~~~
                                   b Investment expenses. See instructions ~~~
   Other




                                       Total taxable dividend distribution paid from
                                   c   accumulated earnings and profits. See instructions                                                 ¥                            |
                                   d Other information. See instructions                                                                                                    STMT
                                18 a Type of income
                                   b Name of state
      Other State Taxes




                                   c Total gross income from sources outside
                                     California. Attach schedule ~~~~~~~~
                                   d Total applicable deductions and losses.
                                     Attach schedule ~~~~~~~~~~~~
                                   e Total other state taxes. Check one:
                                           Paid              Accrued                                                                 ¥                            |




                                       Side 2 Schedule K-1 (100S) 2019                          022            7872194
                                       939812 11-18-19
OER SERVICES,  LLC
       Case 21-03981                                                     Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                              **-***8229
                                                                                                                                                                        Desc Main
                                                                                       Document      Page 110 of 194

Shareholder's name                                                                                                                                          Shareholder's identifying number

APRIL HAJOUK                                                                                                                                                 ***-**-4045


                                Table 1 - Each shareholder's share of nonbusiness income from intangibles. See instructions.
                                Interest                      $                              Royalties              $                                      Dividends      $
                                IRC Section 1231 Gains/Losses     $                              Capital Gains/Losses $                                    Other          $


                                FOR USE BY SHAREHOLDERS ONLY. SEE INSTRUCTIONS.
                                Table 2 - Shareholder's pro-rata share of business income and factors. See instructions.
Other Shareholder Information




                                A.   Shareholder's share of the S corporation's business income $
                                B.   Shareholder's share of the nonbusiness income from real and tangible property sourced or allocable to California:




                                                                                                                                           PY
                                     Capital Gains/Losses $                                  Rents/Royalties     $
                                     IRC Section 1231
                                     Gains/Losses             $                              Other               $


                                C.   Shareholder's share of the S corporation's property, payroll, and sales:


                                                                                 Total within and                 Total within
                                                    Factors                     outside California                 California




                                                                                                                           CO
                                     Property: Beginning                  $                                $
                                                Ending                    $                                $
                                                Annual Rent Expense       $                                $
                                     Payroll                              $                                $
                                     Sales                                $                                $
                                                                                                     NT
                                                                         IE
                                                                       CL




                                      939813 11-15-19                                  022                7873194                                        Schedule K-1 (100S) 2019 Side 3
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 111 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE K-1 OTHER INFORMATION ATTRIBUTABLE TO CALIFORNIA
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                          AMOUNT     SHAREHOLDER INSTRUCTIONS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
AGGREGATED GROSS RECEIPTS LESS
RETURNS                              2,275,042. SEE FORM 540 INSTRUCTIONS


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
CA SCHEDULE K-1             NONDEDUCTIBLE EXPENSES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
DESCRIPTION                         AMOUNT      SHAREHOLDER INSTRUCTIONS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT
EXPENSES                                   143. SEE FORM 540 INSTRUCTIONS
                                 }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, LINE 16C            143.
                                 ~~~~~~~~~~~~~~




                                                 CO
                                      NT
                         IE
                       CL




                                                                             SHAREHOLDER 2
                  Case 21-03981         Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                         Desc Main
                                                    Document      Page 112 of 194


                                                  Voucher at bottom of page.

                        DO NOT MAIL A PAPER COPY OF THE CORPORATE OR EXEMPT ORGANIZATION TAX RETURN
                                                          WITH THE PAYMENT VOUCHER.
                                            If the amount of payment is zero, do not mail this voucher.



                      WHERE TO FILE:              Using black or blue ink, make check or money order payable to
                                                  the "Franchise Tax Board." Write the corporation number, FEIN,
                                                  CA SOS file number and "2019 FTB 3586" on the check or money
                                                  order. Detach voucher below. Enclose, but do not staple, payment




                                                                                                      PY
                                                  with voucher and mail to:
                                                      FRANCHISE TAX BOARD
                                                      PO BOX 942857
                                                      SACRAMENTO CA 94257-0531
                      Make all checks or money orders payable in U.S. dollars and drawn against a U.S. financial
                      institution.




                                                                                   CO
                      WHEN TO FILE:               Corporations - File and Pay by the 15th day of the 4th month
                                                  following the close of the taxable year.
                                                  S corporations - File and Pay by the 15th day of the 3rd
                                                  month following the close of the taxable year.
                                                  Exempt organizations - File and Pay by the 15th day of the
                                                  5th month following the close of the taxable year.
                                                                NT
                      When the due date falls on a weekend or holiday, the deadline to file and pay
                      without penalty is extended to the next business day.




                      ONLINE SERVICES:            Corporations can make payments online using Web Pay for
                                        IE

                                                  Businesses. Corporations can make an immediate payment or
                                                  schedule payments up to a year in advance. Go to ftb.ca.gov/pay
                                                  for more information.
                                      CL



939035 11-12-19




!!! DETACH HERE !!!!!!!!!!!!!                 IF NO PAYMENT IS DUE, DO NOT MAIL THIS VOUCHER
                                                                                            !!!!!!!!!!!!!! DETACH HERE !!!
  CAUTION: You may be required to pay electronically, see instructions.
  TAXABLE YEAR      Payment Voucher for Corporations                                                       CALIFORNIA FORM

     2019           and Exempt Organizations e-filed Returns                                                             3586 (e-file)

0000000       OERS   **-***8229    000000000000                                                           19           FORM      1
TYB  01-01-2019    TYE  12-31-2019
OER SERVICES LLC

1650 CARMEN DRIVE
ELK GROVE VILLAGE                     IL      60007

(855) 637-4872
                                                                                Amount of Payment                              840 .




                                                    022             6181196                                             FTB 3586 2019
                   Case 21-03981                      Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                                      Desc Main
                                                                     Document      Page 113 of 194
022                                                                                                                  DO NOT MAIL THIS FORM TO THE FTB
Date Accepted

TAXABLE YEAR                                                                                                                                                                  FORM
     2019                       California e-file Return Authorization for Corporations                                                                                 8453-C
Corporation name                                                                                                                                California Corporation No.,
                                                                                                                                                CA SOS file no., or FEIN
OER SERVICES, LLC                                                                                                                               XX-XXXXXXX
Part I      Tax Return Information (whole dollars only)
 1    Total income (Form 100, line 9; Form 100S, line 8; Form 100W, line 9 or Form 100X, line 6)                    ~~~~~~~~~~~~                     1               -860,509
 2    Taxable income (Form 100, line 22; Form 100S, line 20; Form 100W, line 22 or Form 100X, line 10)                          ~~~~~~~~             2                -74,759
 3    Total tax (Form 100, line 30; Form 100S, line 29; Form 100W, line 30 or Form 100X, line 18) ~~~~~~~~~~~~                                       3                    800
 4    Tax due (Form 100, line 39; Form 100S, line 38; Form 100W, line 36 or Form 100X, line 20) ~~~~~~~~~~~~                                         4                    800
 5    Overpayment (Form 100, line 40; Form 100S, line 39; Form 100W, line 37 or Form 100X, line 27)                            ~~~~~~~~~             5
Part II     Settle the Account Electronically for Taxable Year 2019




                                                                                                                        PY
 6          Direct deposit of refund (For Forms 100, 100S, and 100W only.)

 7                                7a Amount
            Electronic funds withdrawal                           7b Withdrawal date (mm/dd/yyyy)
Part III    Schedule of Estimated Tax Payments for Taxable Year 2020 (These are NOT installment payments for the current amount the corporation owes.)
                                              First Payment                     Second Payment                    Third Payment                             Fourth Payment
 8 Amount
 9 Withdrawal Date




                                                                                                      CO
Part IV Banking Information (Have you verified the corporation's banking information?)
10 Routing number
11 Account number                                                                                 12 Type of account:                Checking               Savings
Part V      Declaration of Officer
I authorize the corporate account to be settled as designated in Part II. If I check Part II, Box 6, I declare that the bank account specified in Part IV for the direct deposit
refund agrees with the authorization stated on my return. If I check Part II, Box 7, I authorize an electronic funds withdrawal for the amount listed on line 7a and any
estimated payment amounts listed on Part III, line 8 from the bank account specified in Part IV.
Under penalties of perjury, I declare that I am an officer of the above corporation and that the information I provided to my electronic return originator (ERO), transmitter,
or intermediate service provider and the amounts in Part I above agree with the amounts on the corresponding lines of the corporation's 2019 California income tax return.
                                                                                    NT
To the best of my knowledge and belief, the corporation's return is true, correct, and complete. If the corporation is filing a balance due return, I understand that if the
Franchise Tax Board (FTB) does not receive full and timely payment of the corporation's tax liability, the corporation will remain liable for the tax liability and all applicable
interest and penalties. I authorize the corporation return and accompanying schedules and statements be transmitted to the FTB by the ERO, transmitter, or intermediate
service provider. If the processing of the corporation's return or refund is delayed, I authorize the FTB to disclose to the ERO or intermediate service provider the
reason(s) for the delay or the date when the refund was sent.



               =                                                                         =
Sign                                                                                              PRESIDENT
Here                   Signature of officer                                  Date             Title
                                                      IE

Part VI     Declaration of Electronic Return Originator (ERO) and Paid Preparer.
I declare that I have reviewed the above corporation's return and that the entries on form FTB 8453-C are complete and correct to the best of my knowledge. (If I am
only an intermediate service provider, I understand that I am not responsible for reviewing the corporation's return. I declare, however, that form FTB 8453-C accurately
                                                    CL


reflects the data on the return.) I have obtained the corporate officer's signature on form FTB 8453-C before transmitting this return to the FTB; I have provided the
corporate officer with a copy of all forms and information that I will file with the FTB, and I have followed all other requirements described in FTB Pub. 1345, 2019
Handbook for Authorized e-file Providers. I will keep form FTB 8453-C on file for four years from the due date of the return or four years from the date the corporation
return is filed, whichever is later, and I will make a copy available to the FTB upon request. If I am also the paid preparer, under penalties of perjury, I declare that I have
examined the above corporation's return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct, and complete.
I make this declaration based on all information of which I have knowledge.



                       = TIGHE, KRESS & ORR, P.
           ERO's                                                                                 Date              Check if             Check               ERO's PTIN
           signature                                                                                               also paid            if self-
ERO                                                                                           09/08/20             preparer      X      employed          P01338371

                            = 2001 LARKIN AVENUE,
Must                          TIGHE, KRESS & ORR,
           Firm's name (or yours                                                      P.C.                                                       Firm's FEIN XX-XXXXXXX
           if self-employed)
Sign       and address                                                                SUITE 202                                                  ZIP code
                                           ELGIN, IL                                                                                                           60123
Under penalties of perjury, I declare that I have examined the above corporation's return and accompanying schedules and statements, and to the best of my knowledge
and belief, they are true, correct, and complete. I make this declaration based on all information of which I have knowledge.


                                =
Paid               Paid
                   preparer's
                                                                                                         Date                   Check
                                                                                                                                if self-
                                                                                                                                                      Paid preparer's PTIN

Preparer           signature          TIMOTHY A. KING, CPA, MAS                                                                 employed



                                              =
Must               Firm's name (or yours
                   if self-employed)
                                                                                                                                                 Firm's FEIN

Sign               and address                                                                                                                   ZIP code




For Privacy Notice, get FTB 1131 ENG/SP.                                                                                                                           FTB 8453-C 2019
939101 12-13-19
  Case 21-03981           Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53           Desc Main
                                       Document      Page 114 of 194

                   2019 TAX RETURN FILING INSTRUCTIONS
                                               ILLINOIS FORM IL-1120-ST

                                               FOR THE YEAR ENDING
                                                 December 31, 2019

Prepared For:
                OER Services, LLC
                1650 Carmen Drive
                Elk Grove Village, IL 60007

Prepared By:
                Tighe, Kress & Orr, P.C.
                2001 Larkin Avenue, Suite 202




                                                                          PY
                Elgin, IL 60123

To be Signed and dated by:

                The appropriate corporate officer(s).




                                                                CO
Amount of Tax:
                Total tax                               $                      0
                Less: payments and credits              $                      0
                Plus: other amount                      $                      0
                Plus: interest and penalties            $                      0
                No payment required                     $

Overpayment:
                Not applicable
                                                   NT
Make Check Payable To:

                Not applicable

Mail Tax Return To:
                                        IE

                The return has qualified for electronic filing. The return has been transmitted
                electronically to the IDOR, and no further action is required. Do not mail the paper copy
                of the return to the IDOR.
                        CL



Return Must Be Mailed On or Before:

                Not applicable

Special Instructions:

                Enclosed are copies of Schedule K-1 to be distributed to the shareholders.
                                                               Case 21-03981                       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                                      Desc Main
                                                                                                               Document      Page 115 of 194


                                                               Illinois Department of Revenue
                                                               2019     Form IL-1120-ST
                                                               Small Business Corporation Replacement Tax Return
                                                               Due on or before the 15th day of the 3rd month following the close of the tax year.
           If this return is not for calendar year 2019, enter your fiscal tax year here.                                                                                                           Enter the amount you are paying.
                               Tax year beginning                                                   , ending
                                                                           month    day    year                month   day    year
                       WARNING                                This form is for tax years ending on or after December 31, 2019, and before December 31, 2020.                                        $
                                                              For all other situations, see instructions to determine the correct form to use.
Step 1: Identify your small business corporation                                                                                                              L Enter your federal employer identification number (FEIN).
                                                  A Enter your complete legal business name.                                                                      **-***8229
                                                    If you have a name change, check this box.                                                               M          Check this box if you are a member of a unitary
                                                     Name:     OER SERVICES, LLC                                                                                  business group, and enter the FEIN of the member who
                                                                                                                                                                  prepared the Schedule UB, Combined Apportionment for




                                                                                                                                                                               PY
                                                  B Enter your mailing address.                                                                                   Unitary Business Group. Attach Schedule UB to this return.
                                                    Check this box if either of the following apply:
                                                     ¥     this is your first return, or                                                                     N Enter your North American Industry Classification
                                                     ¥     you have an address change.                                                                         System (NAICS) Code. See instructions.
                                                     C/O:                                                                                                         532400
                                                                                                                                                             O Enter your Illinois corporate file (charter) number issued
                                                     Mailing address:1650
                                                                     CARMEN DRIVE




                                                                                                                                                       CO
                                                                                                                                                               by the Secretary of State.
                                                     City: ELK GROVE VILLAGE State:IL ZIP:60007                                                                   03166597
                                                  C If this is the first or final return, check the applicable box(es).                                       P Enter the city, state, and ZIP code where your accounting
                                                            First return                                                                                        records are kept. (Use the two-letter postal abbreviation,
                                                             Final return (Enter the date of termination.                                   )                   e.g., IL, GA, etc.)
                                                                                                                 mm      dd
                                                  D If this is a final return because you sold this business, enter the date sold
                                                                                                                                     yyyy
                                                                                                                                                                  ELK GROVE VILLA IL                                          60007
                                                    (mm dd yyyy)                           , and the new owner's FEIN.                                            City                                         State    ZIP
                                                                                                                                                             Q If you are making the business income election to
                                                                                                                              NT
                                                  E Apportionment Formulas. Check the appropriate box or boxes and see                                         treat all nonbusiness income as business income,
                                                    the Apportionment Formula instructions.                                                                       check this box and enter zero on Lines 36 and 44.
                                                             Financial organizations                         Transportation companies                        R If you have completed the following, check the box and
                                                             Federally regulated exchanges             X Sales companies                                       attach the federal form(s) to this return.
                                                                                                                                                   X                                                    Federal Sch. M-3,
                                                  F Check this box if you attached Form IL-4562.                                                                      Federal Form 8886                 Part II, Line 10
                                                  G Check this box if you attached Illinois Schedule M (for businesses).                                     S If you are making a discharge of indebtedness
                                                                                                                                                               adjustment on Schedule NLD, or Form IL-1120-ST,
                                                                                                     IE

                                                  H Check this box if you attached Schedule 80/20.
                                                                                                                                                               Line 48, check this box and attach federal Form 982.
                                                  I Check this box if you attached Schedule 1299-A.
                                                                                                                                                              T Check this box if your business activity is
                                                  J Check this box if you attached the Subgroup Schedule.                                                       protected under Public Law 86-272.
                                                  K Check this box if you are a 52/53 week filer.
Step 2: Figure your ordinary income or loss                                                                                                                                                                       (Whole dollars only)
                                                                                                   CL



                                                   1 Ordinary income or loss, or equivalent from federal Schedule K.                                                                                    1               -575,335 .00
                                                   2 Net income or loss from all rental real estate activities.                                                                                         2                                .00
                                                   3 Net income or loss from other rental activities.                                                                                                   3                                .00
                 §




                                                   4 Portfolio income or loss.                                                                                                                          4                                .00
                                                   5 Net IRC Section 1231 gain or loss.                                                                                                                 5                     -3,136 .00
Attach your payment and Form IL-1120-ST-V here.




                                                   6 All other items of income or loss that were not included in the computation of income or loss on
                                                     Page 1 of U.S. Form 1120-S. See instructions.
                                                     Identify:                                                                                                                                          6                                .00
                                                   7 Add Lines 1 through 6. This is your ordinary income or loss.                                                                                       7               -578,471 .00
                                                   Step 3: Figure your unmodified base income or loss
                                                   8 Charitable contributions.                                                                                                                          8                         390 .00
                                                   9 Expense deduction under IRC Section 179.                                                                                                           9                                .00
                                                  10 Interest on investment indebtedness.                                                                                                            10                                  .00
                                                  11 All other items of expense that were not deducted in the computation of ordinary income or loss on
                                                         Page 1 of U.S. Form 1120-S. See instructions.
                                                         Identify:                                                                                                                                   11                                  .00


;
                                                  12 Add Lines 8 through 11.                                                                                                                         12                      390 .00
                                                  13 Subtract Line 12 from Line 7. This amount is your total unmodified base income or loss.                                                         13                 -578,861 .00

                                                                                   IR      NS       DR                        This form is authorized as outlined by the Illinois Income Tax Act. Disclosure of this
                                                                                                                              information is REQUIRED. Failure to provide information could result in a penalty.
                                                         949301 01-09-20    IL-1120-ST (R-12/19)   ID: 2BX                                                                                                             Page 1 of 5
      OERCase
          SERVICES,
              21-03981LLCDoc                    1    Filed 03/26/21 Entered 03/26/21 15:18:53                                **-***8229
                                                                                                                            Desc Main
                                                     Document      Page 116 of 194


Step 4: Figure your income or loss
  14 Enter the amount from Line 13. Unitary filers, enter the amount from Schedule UB, Step 2, Col E, Line 30. 14                      -578,861 .00
  15 State, municipal, and other interest income excluded from Line 14.                                        15                                             .00
  16 Illinois replacement tax and surcharge deducted in arriving at Line 14.                                   16                                             .00
  17 Illinois Special Depreciation addition. Attach Form IL-4562.                                                    17                      41,354 .00
  18 Related-Party Expenses addition. Attach Schedule 80/20.                                                         18                                       .00
  19 Distributive share of additions. Attach Schedule(s) K-1-P or K-1-T.                                             19                                       .00
  20 The amount of loss distributable to a shareholder subject to replacement tax. Attach Schedule B.                20                                       .00
  21 Other additions. Attach Illinois Schedule M (for businesses).                                                   21                                       .00
  22 Add Lines 14 through 21. This amount is your income or loss.                                                    22                -537,507 .00

Step 5: Figure your base income or loss




                                                                                                    PY
  23 Interest income from U.S. Treasury or other exempt federal
     obligations.                                                             23                              .00
  24 Share of income distributable to a shareholder subject to
     replacement tax. Attach Schedule B.                                      24                              .00
  25 River Edge Redevelopment Zone Dividend subtraction.
     Attach Schedule 1299-A.                                                  25                              .00




                                                                                   CO
  26 River Edge Redevelopment Zone Interest subtraction.
     Attach Schedule 1299-A.                                                  26                              .00
  27 High Impact Business Dividend subtraction. Attach Sch. 1299-A.           27                              .00
  28 High Impact Business Interest subtraction. Attach Sch. 1299-A.           28                              .00
  29 Contribution subtraction. Attach Schedule 1299-A.                        29                              .00
  30 Illinois Special Depreciation subtraction. Attach Form IL-4562.          30                 93,277 .00
  31 Related-Party Expenses subtraction. Attach Schedule 80/20.               31                              .00
  32 Distributive share of subtractions. Attach Sch(s) K-1-P or K-1-T.        32                              .00
                                                                 NT
  33 Other subtractions. Attach Schedule M (for businesses).                  33                              .00
  34 Total subtractions. Add Lines 23 through 33.                                                                    34                  93,277 .00
  35 Base income or loss. Subtract Line 34 from Line 22.                                                             35                -630,784 .00

          A      If the amount on Line 35 is derived inside Illinois only, check this box and enter the amount from Step 5, Line 35
STOP             on Step 7, Line 47. You may not complete Step 6. (You must leave Step 6, Lines 36 through 46 blank.)
                  Note | If you are a unitary filer, do not check this box. Check the box on Line B and complete Step 6.
                                         IE

          B      If any portion of the amount on Line 35 is derived outside Illinois, or you are a unitary filer, check this box and                         X
                 complete all lines of Step 6. (Do not leave Lines 40 through 42 blank.) See instructions.

Step 6: Figure your income allocable to Illinois                (Complete only if you checked the box on Line B, above.)
                                       CL



  36 Nonbusiness income or loss. Attach Schedule NB.                                                                36                                    0 .00
  37 Business income or loss included in Line 35 from non-unitary partnerships, partnerships included on a
      Schedule UB, S corporations, trusts, or estates. See instructions.                                            37                      0 .00
  38 Add Lines 36 and 37.                                                                                           38                      0 .00
  39 Business income or loss. Subtract Line 38 from Line 35.                                                        39               -630,784 .00
  40 Total sales everywhere. This amount cannot be negative.                  40             3,788,871
  41 Total sales inside Illinois. This amount cannot be negative.                  41        3,583,853
  42 Apportionment factor. Divide Line 41 by Line 40. Round to six decimal places. 42      .945889
  43 Business income or loss apportionable to Illinois. Multiply Line 39 by Line 42.                                43               -596,652 .00
  44 Nonbusiness income or loss allocable to Illinois. Attach Schedule NB.                                          44                      0 .00
  45 Business income or loss apportionable to Illinois from non-unitary partnerships, partnerships included
      on a Schedule UB, S corporations, trusts, or estates. See instructions.                                       45                      0 .00
  46 Base income or loss allocable to Illinois. Add Lines 43 through 45.                                            46               -596,652 .00




      949302
      01-09-20     Page 2 of 5                                                                                           ID: 2BX   IL-1120-ST (R-12/19)
        OERCase
            SERVICES,
                21-03981LLCDoc                        1   Filed 03/26/21 Entered 03/26/21 15:18:53                                                 **-***8229
                                                                                                                                                  Desc Main
                                                          Document      Page 117 of 194

Step 7: Figure your net income
   47 Base income or net loss from Step 5, Line 35, or Step 6, Line 46.                                                                 47               -596,652                .00
   48 Discharge of indebtedness adjustment. Attach federal Form 982. See instructions.                                                  48                      0                .00
   49 Adjusted base income or net loss. Add Lines 47 and 48.                                                                            49               -596,652                .00
   50 Illinois net loss deduction. Attach Schedule NLD. If Line 49 is zero or a negative amount, enter zero.                            50                      0                .00
   51 Net income. Subtract Line 50 from Line 49.                                                                                        51               -596,652                .00

Step 8: Figure your net replacement tax, surcharge, and pass-through withholding you owe
   52 Replacement tax. Multiply Line 51 by 1.5% (.015).                                                                                 52                                       .00
   53 Recapture of investment credits. Attach Schedule 4255.                                                                            53                                       .00
   54 Replacement tax before investment credits. Add Lines 52 and 53.                                                                   54                                       .00
   55 Investment credits. Attach Form IL-477.                                                                                           55                                       .00




                                                                                                                        PY
   56 Net replacement tax. Subtract Line 55 from Line 54. If the amount is negative, enter zero.                                        56                                       .00
   57 Compassionate Use of Medical Cannabis Program Act surcharge. See instructions.                                                    57                                       .00
   58 Sale of assets by gaming licensee surcharge. See instructions.                                                                    58                                       .00
   59 Pass-through withholding you owe on behalf of your members. Enter the amount from
         Schedule B, Section A, Line 9. See instructions. Attach Schedule B.                                                            59                                  0 .00
   60 Total net replacement tax, surcharges, and pass-through withholding you owe.




                                                                                                   CO
      Add Lines 56, 57, 58, and 59.                                                                                                     60                                       .00

Step 9: Figure your refund or balance due
   61 Payments. See instructions.
      a Credits from previous overpayments.                                              61a                                      .00
         b   Total payments made before the date this return is filed.                   61b                                      .00
         c   Pass-through withholding reported to you on Schedule(s)
         K-1-P or K-1-T. Attach Schedule(s) K-1-P or K-1-T.                61c                                                    .00
                                                                       NT
      d Illinois gambling withholding. Attach Form(s) W-2G.                61d                                                    .00
   62 Total payments. Add Lines 61a through 61d.                                                                                        62                                       .00


                                                                                                                                   ;<                                              ;<
   63 Overpayment. If Line 62 is greater than Line 60, subtract Line 60 from Line 62.                                                   63                                       .00
   64 Amount to be credited forward. See instructions.                                                                                  64                                       .00
   65 Refund. Subtract Line 64 from Line 63. This is the amount to be refunded.                                                         65                                       .00
   66     Complete to direct deposit your refund
                                              IE

          Routing Number                                                                    Checking or                 Savings
          Account Number
  67 Tax Due. If Line 60 is greater than Line 62, subtract Line 62 from Line 60. This is the amount you owe.           67                                 0 .00
   | If you owe tax on Line 67, complete a payment voucher, Form IL-1120-ST-V. Write your FEIN, tax year ending, and "IL-1120-ST-V" on your


                                    )
     check or money order and make it payable to "Illinois Department of Revenue." Attach your voucher and payment to the first page of this form.
                                            CL


                Special
                         Note         Enter the amount of your payment on the top of Page 1 in the space provided.
Step 10: Sign below - Under penalties of perjury, I state that I have examined this return and, to the best of my knowledge, it is true, correct, and complete.
                                                                                                                                              X   Check if the Department may
Sign                                                                PRESIDENT                                 855-637-4872                   discuss this return with the paid
Here
        Signature of authorized officer           Date (mm/dd/yyyy) Title                                       Phone                        preparer shown in this step.
Paid         TIMOTHY A. KING, CPA, MAS                                       TIMOTHY A. KIN 09/08/2020                                            Check if   P01338371
Preparer       Print/Type paid preparer's name                                 Paid preparer's signature              Date (mm/dd/yyyy) self-employed Paid Preparer's PTIN
Use Only       Firm's name      TIGHE, KRESS & ORR, P.C.
                                |                                Firm's FEIN                                                            | **-***6995
               Firm's address | 2001 LARKIN AVENUE, SUITE 202 EL Firm's phone                                                           | (847) 695-2700
                       | If a payment is not enclosed, mail this return to:                | If a payment is enclosed, mail this return to:
                              Illinois Department of Revenue                                     Illinois Department of Revenue
                              P.O. Box 19032                                                     P.O. Box 19053
                              Springfield, IL 62794-9032                                         Springfield, IL 62794-9053




         949303
         01-09-20   ID: 2BX    IL-1120-ST (R-12/19)               Printed by the authority of the State of Illinois                                          Page 3 of 5
                                          Case 21-03981                         Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                           Desc Main
                                                                                                 Document      Page 118 of 194                                                                          Year ending
                                                                                                                                                                                                       12         19
          Illinois Department of Revenue                                                                                                                                                             Month        Year
          2019 Schedule B
     Partners' or Shareholders' Information                                                                               Attach to your Form IL-1065 or Form IL-1120-ST.                                 IL Attachment No. 1
OER SERVICES, LLC                                                                                                                                                       **-***8229
Enter your name as shown on your Form IL-1065 or Form IL-1120-ST.                                                                                               Enter your federal employer identification number (FEIN).

STOP Read this information first
¥ You must read the Schedule B instructions and complete Schedule(s) K-1-P and Schedule(s) K-1-P(3) before completing this schedule.
¥ You must complete Section B of Schedule B and provide all the required information for your partners or shareholders before completing Section A of Schedule B.




                                                                                                                                                                        Y
 Note | Failure to follow these instructions may delay the processing of your return or result in you receiving further correspondence from the Department. You may also be required to submit further
        information to support your filing.




                                                                                                                                                                      P
Section A: Total members' information (from Schedule(s) K-1-P and Schedule B, Section B)
STOP Before completing this section you must first complete Schedule(s) K-1-P, Schedule(s) K-1-P(3) and Schedule B, Section B. You will use the amounts from those schedules when completing




                                                                                                                                                  O
        this section.
Totals for resident and nonresident partners or shareholders (from Schedule(s) K-1-P and Schedule B, Section B)
1   Enter the total of all nonbusiness income or loss you reported on Schedule(s) K-1-P for your members. See instructions.                                                             1




                                                                                                                                                 C
2   Enter the total of all income and replacement tax credits you reported on Schedule(s) K-1-P for your members. See instructions.                                                     2




                                                                                                                            T
3   Add the amounts shown on Schedule B, Section B, Column E for all partners or shareholders on all pages for which you have entered a
    check mark in Column D. Enter the total here. See instructions.                                                                                                                     3




                                                                                                                          N
Totals for nonresident partners or shareholders only (from Schedule B, Section B)
4   Enter the total pass-through withholding you reported on all pages of your Schedule B, Section B, Column J for your nonresident




                                                                                                      E
    individual members. See instructions.                                                                                                                                               4




                                                                                                     I
5   Enter the total pass-through withholding you reported on all pages of your Schedule B, Section B, Column J for your nonresident




                                                                                                   L
    estate members. See instructions.                                                                                                                                                   5


6   Enter the total pass-through withholding you reported on all pages of your Schedule B, Section B, Column J for your partnership




                                                                                    C
    and S corporation members. See instructions.                                                                                                                                        6


7   Enter the total pass-through withholding you reported on all pages of your Schedule B, Section B, Column J for your nonresident trust
    members. See instructions.                                                                                                                                                          7


8   Enter the total pass-through withholding you reported on all pages of your Schedule B, Section B, Column J for your C corporation
    members. See instructions.                                                                                                                                                          8


9   Add Line 4 through Line 8. This is the total pass-through withholding you owe on behalf of all your nonresident partners or shareholders.
    This amount should match the total amount from Schedule B, Section B, Column J for all nonresident partners or shareholders on all pages.
    Enter the total here and on Form IL-1065 (Form IL-1065-X), Line 60, or Form IL-1120-ST (Form IL-1120-ST-X), Line 59. See instructions.                                              9

                                 This form is authorized as outlined by the Illinois Income Tax Act. Disclosure of this
                                 information is REQUIRED. Failure to provide information could result in a penalty.              |   Attach all pages of Schedule B, Section B behind this page.
          Page 4 of 5                                                                                                                                                                   Schedule B (R-12/19)   ID: 2BX
          949311 01-08-20
                                             Case 21-03981                Doc 1    Filed 03/26/21 Entered 03/26/21 15:18:53                                      Desc Main
                                                                                   Document      Page 119 of 194
     Illinois Department of Revenue
     2019 Schedule B
OER SERVICES, LLC                                                                                                                                                         **-***8229
Enter your name as shown on your Form IL-1065 or Form IL-1120-ST.                                                                                          Enter your federal employer identification number (FEIN).

Section B: Members' information ( See instructions before completing.)
                A                             B          C          D                                      E                 F              G                     H                                 I                 J
                                                             Partner or            Subject to Illinois   Member's     Excluded from Share of Illinois       Pass-through                    Distributable        Pass-through
                                                            Shareholder     SSN      replacement distributable amount pass-through income subject            withholding                      share of            withholding
                                                               type          or        tax or an           of base     withholding to pass-through              before                         credits              amount
                       Name and Address                                     FEIN         ESOP          income or loss                withholding               credits




                                                                                                                                                                       Y
                                                                                                                                       (If Column F is blank, complete Column G through Column J. Otherwise, enter zero
1   Name      ALI ZAIMI                                                                                                                                          in Column G through Column J.)




                                                                                                                                                                     P
    C/O

    Addr. 1   615 E APPLETREE LANE
    Addr. 2
              ARLINGTO IL 60004                               I ***-**-5960                     -309085.00 R                                    0.00                      0.00                          0.00              0.00




                                                                                                                                               O
    City
                                    State        ZIP




                                                                                                                                              C
2   Name      APRIL HAJOUK
    C/O

    Addr. 1   615 E APPLETREE LANE




                                                                                                                  T
    Addr. 2

    City      ARLINGTO IL 60004                               I ***-**-4045                     -321699.00 R                                    0.00                      0.00                          0.00              0.00
                                    State        ZIP




                                                                                                                N
3   Name




                                                                                       E
    C/O




                                                                                      I
    Addr. 1

    Addr. 2




                                                                                    L
    City
                                    State        ZIP




                                                                           C
4   Name

    C/O

    Addr. 1

    Addr. 2

    City
                                    State        ZIP




5   Name

    C/O

    Addr. 1

    Addr. 2

    City
                                    State        ZIP
           949312
           01-08-20   Note     | If you have more members than space provided, attach additional copies of this page as necessary.                          Printed by the authority of the State
                                                                                                                                                            of Illinois
           ID: 2BX    Schedule B (R-12/19)                                                                                                                                                                     Page 5 of 5
                Case 21-03981                 Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                                     Desc Main
                                                               Document      Page 120 of 194

                                                                                                                                                               Year ending
           Illinois Department of Revenue

           2019 IL-4562 Special Depreciation                                                                                                               12
                                                                                                                                                            Month
                                                                                                                                                                        2019
                                                                                                                                                                         Year
           For tax years ending on or after December 31, 2019.
           Attach to your Form IL-1120, IL-1120-ST, IL-1065, IL-1041, or IL-1040.                                                                         IL Attachment No. 11
Step 1:       Provide the following information

 OER SERVICES, LLC                                                                                                                                    **-***8229
Enter your name as shown on your return.                                                                                                    Enter your Social Security number (SSN) or
                                                                                                                                            federal employer identification number (FEIN).

 Special
            Note
                   )          You must read the instructions before completing Form IL-4562. Do not use negative figures.
Step 2:       Figure your Illinois special depreciation addition




                                                                                                                                  PY
 1      Enter the total amount claimed as a special depreciation allowance on federal Form 4562, Depreciation
        and Amortization, Line 14 or Line 25, for property acquired after September 10, 2001.                                                      1                              0.00
 2      Individuals only: Enter the total amount claimed as a special depreciation allowance from
        federal Form 2106, Employee Business Expenses.                                                                                             2
 3      Last year of regular depreciation: Enter the total amount of all Illinois depreciation
        subtractions claimed on prior year IL-4562 forms, Step 3, Line 8, for each property.                                STMT 1                 3                    41,354.00




                                                                                                         CO
 4      Add Lines 1 through 3. This is your Illinois special depreciation addition. Enter the total here and
        see instructions for the list of Illinois form and line references to report this addition.                                                4                    41,354.00

Step 3:       Figure your Illinois special depreciation subtraction
 5 a Enter the portion of depreciation allowance claimed on federal Form 4562, Line 17, plus
     Line 19, Column g, plus Line 26, Column h, for property for which you claimed a special
     depreciation allowance on federal Form 4562, Line 14 or 25, for this tax year, or any other
        tax year ending after September 10, 2001, for bonus depreciation equal to 30 percent of
                                                                               NT
        your basis in the property.                                                                                                               5a
     b Individuals only: If you completed a federal Form 2106 for this tax year, enter the portion of
       any depreciation deductions included in Lines 4 and 38 for this tax year or any prior tax year
        for bonus depreciation equal to 30 percent of your basis in the property.                                                                 5b
     c Add Lines 5a and 5b.                                                                                                                       5c
                                              IE

 6      Multiply Line 5c by 42.9% (0.429).                                                                                                        6


 7 a Enter the portion of depreciation allowance claimed on federal Form 4562, Line 17, plus
     Line 19, Column g, plus Line 26, Column h, for property for which you claimed a special
        depreciation allowance on federal Form 4562, Line 14 or 25, for this tax year, or any other
                                            CL



       tax year ending after September 10, 2001, for bonus depreciation equal to 50 percent of
       your basis in the property.                                                                STMT                                      2     7a                    19,777.00
     b Individuals only:  If you completed a federal Form 2106 for this tax year, enter the portion
       of any depreciation deductions included in Lines 4 and 38 for this tax year or any prior tax year
        for bonus depreciation equal to 50 percent of your basis in the property.                                                                 7b
     c Add Lines 7a and 7b.                                                                                                                       7c                    19,777.00

 8      Add Lines 6 and 7c.                                                                                                                       8                     19,777.00

 9      Last year of regular depreciation:        Enter the Illinois special depreciation addition reported
        on any prior year Form IL-4562, Step 2, Line 1 plus Line 2, for each property. See instructions.                                          9                     73,500.00
                                                                                                             STATEMENT 3
10      Add Lines 8 and 9. This is your Illinois depreciation subtraction for this year. Enter the total here and
        see instructions for the list of Illinois form and line references to report this subtraction.                                           10                     93,277.00

                                                      J Attach this form to your Illinois return. §


                                                   This form is authorized as outlined by the Illinois Income Tax Act. Disclosure of this
                                                   information is REQUIRED. Failure to provide information could result in a penalty.


                                       949211
         IL-4562 (R-12/19)   ID: 2BX   01-07-20
          Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC                 Document      Page 121 of 194     **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                             SUBTRACTIONS CLAIMED ON             STATEMENT 1
IL-4562                     PRIOR YEAR IL-4562 FORMS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                         ILLINOIS                   FEDERAL
                        ACCUMULATED               ACCUMULATED
ASSET #                DEPRECIATION              DEPRECIATION                  DIFFERENCE
}}}}}}}               }}}}}}}}}}}}}}            }}}}}}}}}}}}}}               }}}}}}}}}}}}}}
    20                     43,327.00                 21,664.00                    21,663.00
    22                     12,660.00                  6,331.00                     6,329.00
    28                     12,660.00                  6,331.00                     6,329.00
    36                     14,067.00                  7,034.00                     7,033.00
                                                                             }}}}}}}}}}}}}}




                                                               PY
TOTAL TO FORM IL-4562, STEP 2, LINE 3                                             41,354.00
                                                                             ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL-4562                        50% BONUS PROPERTY                STATEMENT 2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                    CO
                                                                                 CURRENT
ASSET #                          DESCRIPTION                                  DEPRECIATION
}}}}}}}     }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}               }}}}}}}}}}}}}}
    17      EQUIP - 14107                                                          2,624.00
    23      EQUIP - 4572                                                           2,186.00
    25      EQUIP - 0911                                                           4,500.00
    26      EQUIP - 4425                                                           3,329.00
    31      EQUIP - 7194                                                             274.00
                                         NT
    32      EQUIP - 115-2                                                             31.00
    33      EQUIP - D-487                                                          2,889.00
    34      EQUIP - D-409                                                          2,913.00
    35      EQUIP - 6931                                                           1,031.00
                                                                             }}}}}}}}}}}}}}
TOTAL TO FORM IL-4562, STEP 3, LINE 7A                                            19,777.00
                            IE

                                                                             ~~~~~~~~~~~~~~


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                     ILLINOIS SPECIAL DEPRECIATION ADDITION      STATEMENT 3
                          CL



IL-4562                  REPORTED ON PRIOR YEAR IL-4562
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                            BONUS DEPRECIATION
ASSET #                       DESCRIPTION                    PREVIOUSLY TAKEN
}}}}}}}  }}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}} }}}}}}}}}}}}}}}}}}
    20   EQUIP - 2288                                              38,500.00
    22   EQUIP - 7889                                              11,250.00
    28   EQUIP - 9800                                              11,250.00
    36   EQUIP - 7776                                              12,500.00
                                                              }}}}}}}}}}}}}}
TOTAL TO FORM IL-4562, STEP 3, LINE 9                              73,500.00
                                                              ~~~~~~~~~~~~~~




                                                                       STATEMENT(S) 1, 2, 3
                   Case 21-03981                      Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                              Desc Main
                                                                Document      Page 122 of 194

              Illinois Department of Revenue                                                                                                            Year ending
              Schedule K-1-P                                                                                                                           12      19
                                                                                                                                                          Month             Year
              Partner's or Shareholder's Share of Income, Deductions, Credits, and Recapture
              To be completed by partnerships filing Form IL-1065 or S corporations filing Form IL-1120-ST.                                              IL Attachment No. 12

              Partners and Shareholders receiving Schedule K-1-P should attach this to their Illinois tax return.

Step 1:          Identify your partnership or S corporation
 1 Check your business type                     partnership   X S corporation                           3     **-***8229
                                                                                                            Enter your federal employer identification number (FEIN).
 2   OER SERVICES, LLC                                                                                  4 Enter the apportionment factor from Form IL-1065 or Form
     Enter your name as shown on your Form IL-1065 or Form IL-1120-ST.                                    IL-1120-ST, Line 42. Otherwise, enter "1."      .945889

Step 2:          Identify your partner or shareholder




                                                                                                                        PY
 5   ALI ZAIMI                                                                                          9a Check the appropriate box. See instructions.
     Name                                                                                                           X      individual                  corporation                    trust
 6 615 E APPLETREE LANE                                                                                                    partnership                 S corporation                  estate
     Mailing address

     ARLINGTON HEIGHTS, IL 60004                                                                        9b To be completed by the recipient on Line 5 only.




                                                                                                CO
     City                                                                State          ZIP                 I am a:         grantor trust               disregarded entity
 7   ***-**-5960                                                                                            and the amounts on this Schedule will be reported by:
     Social Security number or FEIN
                                                                                                            Name:
 8     49.000000                                                                                            SSN or FEIN:
     Share (%)


Step 3:          Figure your partner's or shareholder's share of your nonbusiness income or loss
                                                                                                                           A                                               B
                                                                                                                   Member's share                                  Member's share
                                                                           NT
                                                                                                                  (See instructions.)                             allocable to Illinois
10 Interest                                                                                            10
11 Dividends                                                                                           11
12 Rental income                                                                                       12
13 Patent royalties                                                                                    13
14 Copyright royalties                                                                                 14
15 Other royalty income
                                                      IE

                                                                                                       15
16 Capital gain or loss from real property                                                             16
17 Capital gain or loss from tangible personal property                                                17
18 Capital gain or loss from intangible personal property                                              18
19 Other income and expense                                                                            19
                                                    CL


                                      Specify

Step 4:          Figure your partner's or shareholder's share of your business income or loss
                                                                                                                          A                                                 B
                                                                                                                   Member's share
                                                                                                               from U.S. Schedule K-1,                            Member's share
                                                                                                              less nonbusiness income                           apportioned to Illinois

20 Ordinary income or loss from trade or business activity                                             20                -281,914                                        -266,659
21 Net income or loss from rental real estate activities                                               21
22 Net income or loss from other rental activities                                                     22
23 Interest                                                                                            23
24 Dividends                                                                                           24
25 Royalties                                                                                           25
26 Net short-term capital gain or loss                                                                 26
27 Net long-term capital gain or loss. Total for year.                                                 27
28 Unrecaptured Section 1250 gain                                                                      28
29 Guaranteed payments to partner (U.S. Form 1065 only)                                                29
30 Net Section 1231 gain or loss (other than casualty or theft). Total for year.                       30                     -1,537                                            -1,453
31 Other income and expense               STATEMENT                     STATEMENT                      31                       -191                                              -181
                                      Specify



            949131 01-08-20                                                             This form is authorized as outlined by the Illinois Income Tax Act. Disclosure of this
                                                                                        information is REQUIRED. Failure to provide this information could result in a penalty.
            Schedule K-1-P page 1 of 2 (R-12/19)    ID: 2BX
                                                                                                                               SHAREHOLDER NUMBER                                         1
                Case 21-03981                       Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53                                  Desc Main
         Enter identification number from Line 7.           Document      Page 123 of 194
         ***-**-5960


Step 5:       Figure your partner's or shareholder's share of Illinois additions and subtractions
K-1-P Recipient: Before using the information provided in Step 5, you must read
Schedule K-1-P(2) to correctly report the amounts listed in Columns A and B.                                A                                              B
                                                                                                   Member's share from                       Member's share apportioned or
   Additions                                                                                    Form IL-1065 or IL-1120-ST                       allocated to Illinois

32 Federally tax-exempt interest income                                                 32
33 Illinois replacement tax and surcharge deducted                                      33
34 Illinois Special Depreciation addition                                               34                      20,263                                         19,167
35 Related-Party Expenses addition                                                      35
36 Distributive share of additions                                                      36
37 Other additions (from Illinois Schedule M for businesses)                            37
   Subtractions




                                                                                                        PY
38 a Interest from U.S. Treasury obligations (business income)                          38a
     b Interest from U.S. Treasury obligations (nonbusiness income)                     38b
39 River Edge Redevelopment Zone Dividend subtraction                                   39
40 High Impact Business Dividend subtraction                                            40
41 Contribution subtraction (Form IL-1120-ST filers only)                               41
42 Interest subtraction - River Edge Redevelopment Zone




                                                                                     CO
   (Form IL-1120-ST financial organizations only)                                       42
43 Interest subtraction - High Impact Business within a Foreign
   Trade Zone (Form IL-1120-ST financial organizations only)                            43
44 Illinois Special Depreciation subtraction                                            44                      45,706                                         43,233
45 Related-Party Expenses subtraction                                                   45
46 Distributive share of subtractions                                                   46
47 Other subtractions (from Illinois Schedule M for businesses)                         47

Step 6:       Figure your partner's or shareholder's (except a corporate partner or shareholder)
                                                                       NT
              share of your Illinois August 1, 1969, appreciation amounts           A                                                                     B
                                                                                                    Member's share                                Member's share
                                                                                                 from Illinois Schedule F                          apportioned or
                                                                                              (Form IL-1065 or IL-1120-ST)                       allocated to Illinois

48 Section 1245 and 1250 gain                                                           48
49 Section 1231 gain                                                                    49
                                                 IE

50 Section 1231 gain less casualty and theft gain. See instructions.                    50
51 Capital gain                                                                         51

Step 7:       Figure your partner's or shareholder's share of your Illinois credits, recapture,
              pass-through withholding and federal income subject to surcharge
                                               CL



                                                            Member's share from                                                                 Member's share from
                                           Credit            Illinois tax return                                                                 Illinois tax return
52 Illinois Income Tax Credits             Code
a Film Production Services                 5000       52a                          52s Replacement Tax Investment Credits           52s
b Enterprise Zone Investment               5080       52b                              See instructions.
c Affordable Housing Donations             5260       52c                          53 Recapture
d EDGE                                     5300       52d                          a Enterprise Zone or River
e Research and Development                 5340       52e                              Edge Redevelopment Zone
f Wages paid to Ex-Felons                  5380       52f                              Investment Credit recapture                  53a
g Student-Assistance Contribution          5420       52g                          b Replacement Tax Investment
h Angel Investment                         5460       52h                            Credit recapture                               53b
i New Markets Development                  5500       52i                           c Angel Investment Credit recapture             53c
 j   River Edge Historic Preservation      5540       52j                          54 Pass-through withholding
k Live Theater Production                  5580       52k                              (See instructions)                            54
l Hospital                                 5620       52l                          55 Federal income attributable to
m Invest in Kids                           5660       52m                             transactions subject to the
                                                                                      Compassionate Use of Medical
n Reserved                                            52n                             Cannabis Program Act surcharge.
o    Data Center Construction Employment   5820       52o                             See instructions.                              55
p Apprenticeship Education Expense 0160               52p                          56 Federal income attributable to the
q Historic Preservation            1030               52q                             sale or exchange of assets by a
                                                                                      gaming licensee surcharge.
 r Other credits                                      52r                             See instructions.                              56

         949132 01-08-20                                                                                    ID: 2BX          Schedule K-1-P page 2 of 2 (R-12/19)
                                                                                                                SHAREHOLDER NUMBER                                       1
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 124 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL SCHEDULE K-1-P       OTHER BUSINESS INCOME AND EXPENSE
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
CHARITABLE CONTRIBUTIONS                                                              -191
                                                                           }}}}}}}}}}}}}}
TOTAL TO LINE 31(A)                                                                   -191
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL SCHEDULE K-1-P     ILLINOIS OTHER INCOME AND EXPENSE
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
CHARITABLE CONTRIBUTIONS                                                              -181
                                                                           }}}}}}}}}}}}}}
TOTAL TO LINE 31(B)                                                                   -181
                                                                           ~~~~~~~~~~~~~~




                                                 CO
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL SCH K-1-P MEMBER'S SHARE OF DISTRIBUTABLE BASE INCOME OR LOSS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

1 ENTER THE SHARE OF INCOME FROM IL-1120-ST LINE 14 FOR
  THIS MEMBER (SCHEDULE K-1-P COLUMN A LINES 10-27 & 30-31)                 $         -283,642
                                      NT
2 ENTER THE SHARE OF ADDITIONS DISTRIBUTABLE TO THIS MEMBER
  FROM IL-1120-ST LINES 15-19 AND LINE 21                                              20,263

3 ADD LINES 1 AND 2                                                                   -263,379

4 ENTER THE SHARE OF SUBTRACTIONS DISTRIBUTABLE TO THIS MEMBER
                         IE

  FROM IL-1120-ST LINES 23 AND 26-33                                                   45,706

5 SUBTRACT LINE 4 FROM LINE 3                                               $         -309,085
                       CL




                                                                                SHAREHOLDER 1
                   Case 21-03981                      Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                              Desc Main
                                                                Document      Page 125 of 194

              Illinois Department of Revenue                                                                                                            Year ending
              Schedule K-1-P                                                                                                                           12      19
                                                                                                                                                          Month             Year
              Partner's or Shareholder's Share of Income, Deductions, Credits, and Recapture
              To be completed by partnerships filing Form IL-1065 or S corporations filing Form IL-1120-ST.                                              IL Attachment No. 12

              Partners and Shareholders receiving Schedule K-1-P should attach this to their Illinois tax return.

Step 1:          Identify your partnership or S corporation
 1 Check your business type                     partnership   X S corporation                           3     **-***8229
                                                                                                            Enter your federal employer identification number (FEIN).
 2   OER SERVICES, LLC                                                                                  4 Enter the apportionment factor from Form IL-1065 or Form
     Enter your name as shown on your Form IL-1065 or Form IL-1120-ST.                                    IL-1120-ST, Line 42. Otherwise, enter "1."      .945889

Step 2:          Identify your partner or shareholder




                                                                                                                        PY
 5   APRIL HAJOUK                                                                                       9a Check the appropriate box. See instructions.
     Name                                                                                                           X      individual                  corporation                    trust
 6 615 E APPLETREE LANE                                                                                                    partnership                 S corporation                  estate
     Mailing address

     ARLINGTON HEIGHTS, IL 60004                                                                        9b To be completed by the recipient on Line 5 only.




                                                                                                CO
     City                                                                State          ZIP                 I am a:         grantor trust               disregarded entity
 7   ***-**-4045                                                                                            and the amounts on this Schedule will be reported by:
     Social Security number or FEIN
                                                                                                            Name:
 8     51.000000                                                                                            SSN or FEIN:
     Share (%)


Step 3:          Figure your partner's or shareholder's share of your nonbusiness income or loss
                                                                                                                           A                                               B
                                                                                                                   Member's share                                  Member's share
                                                                           NT
                                                                                                                  (See instructions.)                             allocable to Illinois
10 Interest                                                                                            10
11 Dividends                                                                                           11
12 Rental income                                                                                       12
13 Patent royalties                                                                                    13
14 Copyright royalties                                                                                 14
15 Other royalty income
                                                      IE

                                                                                                       15
16 Capital gain or loss from real property                                                             16
17 Capital gain or loss from tangible personal property                                                17
18 Capital gain or loss from intangible personal property                                              18
19 Other income and expense                                                                            19
                                                    CL


                                      Specify

Step 4:          Figure your partner's or shareholder's share of your business income or loss
                                                                                                                          A                                                 B
                                                                                                                   Member's share
                                                                                                               from U.S. Schedule K-1,                            Member's share
                                                                                                              less nonbusiness income                           apportioned to Illinois

20 Ordinary income or loss from trade or business activity                                             20                -293,421                                        -277,544
21 Net income or loss from rental real estate activities                                               21
22 Net income or loss from other rental activities                                                     22
23 Interest                                                                                            23
24 Dividends                                                                                           24
25 Royalties                                                                                           25
26 Net short-term capital gain or loss                                                                 26
27 Net long-term capital gain or loss. Total for year.                                                 27
28 Unrecaptured Section 1250 gain                                                                      28
29 Guaranteed payments to partner (U.S. Form 1065 only)                                                29
30 Net Section 1231 gain or loss (other than casualty or theft). Total for year.                       30                     -1,599                                            -1,513
31 Other income and expense               STATEMENT                     STATEMENT                      31                       -199                                              -188
                                      Specify



            949131 01-08-20                                                             This form is authorized as outlined by the Illinois Income Tax Act. Disclosure of this
                                                                                        information is REQUIRED. Failure to provide this information could result in a penalty.
            Schedule K-1-P page 1 of 2 (R-12/19)    ID: 2BX
                                                                                                                               SHAREHOLDER NUMBER                                         2
                Case 21-03981                       Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53                                  Desc Main
         Enter identification number from Line 7.           Document      Page 126 of 194
         ***-**-4045


Step 5:       Figure your partner's or shareholder's share of Illinois additions and subtractions
K-1-P Recipient: Before using the information provided in Step 5, you must read
Schedule K-1-P(2) to correctly report the amounts listed in Columns A and B.                                A                                              B
                                                                                                   Member's share from                       Member's share apportioned or
   Additions                                                                                    Form IL-1065 or IL-1120-ST                       allocated to Illinois

32 Federally tax-exempt interest income                                                 32
33 Illinois replacement tax and surcharge deducted                                      33
34 Illinois Special Depreciation addition                                               34                      21,091                                         19,949
35 Related-Party Expenses addition                                                      35
36 Distributive share of additions                                                      36
37 Other additions (from Illinois Schedule M for businesses)                            37
   Subtractions




                                                                                                        PY
38 a Interest from U.S. Treasury obligations (business income)                          38a
     b Interest from U.S. Treasury obligations (nonbusiness income)                     38b
39 River Edge Redevelopment Zone Dividend subtraction                                   39
40 High Impact Business Dividend subtraction                                            40
41 Contribution subtraction (Form IL-1120-ST filers only)                               41
42 Interest subtraction - River Edge Redevelopment Zone




                                                                                     CO
   (Form IL-1120-ST financial organizations only)                                       42
43 Interest subtraction - High Impact Business within a Foreign
   Trade Zone (Form IL-1120-ST financial organizations only)                            43
44 Illinois Special Depreciation subtraction                                            44                      47,571                                         44,997
45 Related-Party Expenses subtraction                                                   45
46 Distributive share of subtractions                                                   46
47 Other subtractions (from Illinois Schedule M for businesses)                         47

Step 6:       Figure your partner's or shareholder's (except a corporate partner or shareholder)
                                                                       NT
              share of your Illinois August 1, 1969, appreciation amounts           A                                                                     B
                                                                                                    Member's share                                Member's share
                                                                                                 from Illinois Schedule F                          apportioned or
                                                                                              (Form IL-1065 or IL-1120-ST)                       allocated to Illinois

48 Section 1245 and 1250 gain                                                           48
49 Section 1231 gain                                                                    49
                                                 IE

50 Section 1231 gain less casualty and theft gain. See instructions.                    50
51 Capital gain                                                                         51

Step 7:       Figure your partner's or shareholder's share of your Illinois credits, recapture,
              pass-through withholding and federal income subject to surcharge
                                               CL



                                                            Member's share from                                                                 Member's share from
                                           Credit            Illinois tax return                                                                 Illinois tax return
52 Illinois Income Tax Credits             Code
a Film Production Services                 5000       52a                          52s Replacement Tax Investment Credits           52s
b Enterprise Zone Investment               5080       52b                              See instructions.
c Affordable Housing Donations             5260       52c                          53 Recapture
d EDGE                                     5300       52d                          a Enterprise Zone or River
e Research and Development                 5340       52e                              Edge Redevelopment Zone
f Wages paid to Ex-Felons                  5380       52f                              Investment Credit recapture                  53a
g Student-Assistance Contribution          5420       52g                          b Replacement Tax Investment
h Angel Investment                         5460       52h                            Credit recapture                               53b
i New Markets Development                  5500       52i                           c Angel Investment Credit recapture             53c
 j   River Edge Historic Preservation      5540       52j                          54 Pass-through withholding
k Live Theater Production                  5580       52k                              (See instructions)                            54
l Hospital                                 5620       52l                          55 Federal income attributable to
m Invest in Kids                           5660       52m                             transactions subject to the
                                                                                      Compassionate Use of Medical
n Reserved                                            52n                             Cannabis Program Act surcharge.
o    Data Center Construction Employment   5820       52o                             See instructions.                              55
p Apprenticeship Education Expense 0160               52p                          56 Federal income attributable to the
q Historic Preservation            1030               52q                             sale or exchange of assets by a
                                                                                      gaming licensee surcharge.
 r Other credits                                      52r                             See instructions.                              56

         949132 01-08-20                                                                                    ID: 2BX          Schedule K-1-P page 2 of 2 (R-12/19)
                                                                                                                SHAREHOLDER NUMBER                                       2
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 127 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL SCHEDULE K-1-P       OTHER BUSINESS INCOME AND EXPENSE
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
CHARITABLE CONTRIBUTIONS                                                              -199
                                                                           }}}}}}}}}}}}}}
TOTAL TO LINE 31(A)                                                                   -199
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL SCHEDULE K-1-P     ILLINOIS OTHER INCOME AND EXPENSE
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                            PY
DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
CHARITABLE CONTRIBUTIONS                                                              -188
                                                                           }}}}}}}}}}}}}}
TOTAL TO LINE 31(B)                                                                   -188
                                                                           ~~~~~~~~~~~~~~




                                                 CO
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
IL SCH K-1-P MEMBER'S SHARE OF DISTRIBUTABLE BASE INCOME OR LOSS
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

1 ENTER THE SHARE OF INCOME FROM IL-1120-ST LINE 14 FOR
  THIS MEMBER (SCHEDULE K-1-P COLUMN A LINES 10-27 & 30-31)                 $         -295,219
                                      NT
2 ENTER THE SHARE OF ADDITIONS DISTRIBUTABLE TO THIS MEMBER
  FROM IL-1120-ST LINES 15-19 AND LINE 21                                              21,091

3 ADD LINES 1 AND 2                                                                   -274,128

4 ENTER THE SHARE OF SUBTRACTIONS DISTRIBUTABLE TO THIS MEMBER
                         IE

  FROM IL-1120-ST LINES 23 AND 26-33                                                   47,571

5 SUBTRACT LINE 4 FROM LINE 3                                               $         -321,699
                       CL




                                                                                SHAREHOLDER 2
                Case 21-03981                 Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                   Desc Main
                                                            Document      Page 128 of 194
   8879(C)-K
 FORM                                        Kentucky Corporation or Pass-through Entity Tax Return

Commonwealth of Kentucky
Department of Revenue
                                                        Declaration For Electronic Filing
                                                                                                                                                    2019
                                     RETAIN FOR YOUR RECORDS DO NOT MAIL THIS FORM

| See instructions.                                                                                        Submission ID#
 Name of Entity                                                                                    Federal Identification Number       Kentucky Corporation/LLET
                                                                                                                                            Account Number
OER SERVICES, LLC                                                                                     **-***8229                           4 6 8 8 7 5
 Address (Number, Street, and Room or Suite No.)                                             City, State, and ZIP Code

1650 CARMEN DRIVE                                                                          ELK GROVE VILLAGE, IL 60007
 PART I - Check the box for the tax return being electronically filed:                 720 X 720S  720U  725  725-EZ 765                                  765-GP




                                                                                                                 PY
 Section A - Tax return information for form 720                                                                          LLET              Corporate Income
   1 Kentucky taxable net income                Part III, line 20                                         1                        $0 00                       00
   2 Total tax due                              Part I, line 16 and Part II, line 15                      2                           00                       00
   3 Interest                                   Total of Interest in Tax Payment Summary                  3                           00                       00
   4 Penalty                                    Total of Penalty in Tax Payment Summary                   4                           00                       00
   5 Subtotal                                   Add lines 2 through 4                                     5                           00                       00




                                                                                              CO
  6 Tax due                              Total Payment in Tax Payment Summary                                         6                        00
 Section B - Tax return information for form 720S                                                                         LLET              Corporate Income
   1 Kentucky ordinary income (loss)            Part III, line 10                                         1                        $0 00    -1,312,709 00
   2 Total tax due                              Part I, line 15 and Part II, line 11                      2                      175 00                        00
   3 Interest                                   Total of Interest in Tax Payment Summary                  3                           00                       00
   4 Penalty                                    Total of Penalty in Tax Payment Summary                   4                           00                       00
   5 Subtotal                                   Add lines 2 through 4                                     5                      175 00                        00
  6 Tax due                              Total Payment in Tax Payment Summary                                         6                    175 00
                                                                         NT
 Section C - Tax return information for form 720U                                                                         LLET              Corporate Income
   1 Kentucky taxable net income                Schedule U5, Section D, line 7                            1                        $0 00                       00
   2 Total tax due                              Page 1, Part I, line 2 and Part II, line 2                2                           00                       00
   3 Interest                                   Total of Interest in Tax Payment Summary                  3                           00                       00
   4 Penalty                                    Total of Penalty in Tax Payment Summary                   4                           00                       00
   5 Subtotal                                   Add lines 2 through 4                                     5                           00                       00
                                              IE

  6 Tax due                              Total Payment in Tax Payment Summary                                         6                         00
 Section D - Tax return information for form 725 or 725-EZ (See instructions)                                             LLET                   Income
   1 Total net distributable income             725, Part I, line 11                                      1                        $0 00                       00
   2 Total tax due                              725, Part II, line 14 or 725-EZ, Part II, line 1          2                           00                   $0 00
   3 Interest                                   Total of Interest in Tax Payment Summary                  3                           00                   $0 00
                                            CL



   4 Penalty                                    Total of Penalty in Tax Payment Summary                   4                           00                   $0 00
   5 Subtotal                                   Add lines 2 through 4                                     5                           00                   $0 00
  6 Tax due                              Total Payment in Tax Payment Summary                                         6                         00
 Section E - Tax return information for form 765                                                                          LLET                   Income
   1 Kentucky ordinary income (loss)            Part I, line 10                                           1                        $0 00                       00
   2 Total tax due                              Part II, line 14                                          2                           00                   $0 00
   3 Interest                                   Total of Interest in Tax Payment Summary                  3                           00                   $0 00
   4 Penalty                                    Total of Penalty in Tax Payment Summary                   4                           00                   $0 00
   5 Subtotal                                   Add lines 2 through 4                                     5                           00                   $0 00
  6 Tax due                               Total Payment in Tax Payment Summary                                        6                         00
 Section F - Tax return information for form 765-GP                                                                       LLET                   Income
   1 Federal ordinary income (loss)             Part I, line 1                                            1                        $0 00                       00
   2 Kentucky ordinary income (loss)            Part I, line 11                                           2                        $0 00                       00




 41A720-S8 (10-19)                                                                                                                                     Page 1 of 2
1019       953881 10-04-19
              Case 21-03981              Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                Desc Main
                                                      Document      Page 129 of 194

 FORM 8879(C)-K
     (2019)                                                                                                                                       Page 2 of 2

PART II - Direct Debit of Tax Amount Due (See Instructions)                                                                Not available for form 765-GP

                                                                                        The first two numbers of the RTN must be
  1     Routing transit number (RTN)                                                    01 through 12 or 21 through 32.
  2     Depositor account number (DAN)
  3     Type of account:           Savings            Checking
  4     Debit amount
  5     In order to comply with electronic banking regulations, please answer the following question.
       (a) Direct Debit - Will these funds come from an account located outside of the United States?     Yes                   No
PART III - Declaration of Authorized Representative of Entity (Sign only after Parts I and II are completed.)
               I authorize the Kentucky Department of Revenue and its designated Financial Agent to initiate an ACH electronic funds withdrawal




                                                                                                        PY
               entry to the financial institution account indicated in Part II for payment of the state taxes owed on this return. I also authorize the
               financial institutions involved in the processing of the electronic payment of taxes to receive confidential information necessary to
               answer inquiries and resolve issues related to the payment.
 If this is a balance due return, I understand that if the Department of Revenue does not receive the full and timely payment of the tax liability, the
 entity will remain liable for the tax liability and all applicable interest and penalties.

 I, the undersigned, declare under the penalties of perjury, that I am an officer of the corporation, partner or member of the limited liability pass-




                                                                                      CO
 through entity, or partner of the general partnership and that I have examined a copy of the corporation's, limited liability pass-through entity's, or
 general partnership's electronic tax return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
 true, correct, and complete. I further declare that the amounts in Part I are the amounts shown on the copy of the Form 720, 720S, 720U, 725,
 725-EZ, 765, or 765-GP electronic tax return.



 Signature of Authorized Representative                                                                                         Date

 Type or Print the Name and Title                             ALI ZAIMI                                                   PRESIDENT
 of the Authorized Representative Signing this Document
                                                                  NT
PART IV - Declaration and Signature of Electronic Return Originator (ERO) and Paid Preparer
I, the undersigned, declare that I have reviewed the tax return and that the entries on Part I are true, correct, and complete. If I am only the ERO, I am
not responsible for reviewing the tax return and only declare that this tax return accurately reflects the data on the tax return. The corporate officer of
the corporation, partner or member of the limited liability pass-through entity, or partner of the general partnership will have signed this form before
I submit the tax return. I will give the corporate officer of the corporation, partner or member of the limited liability pass-through entity, or partner of
the general partnership all forms, including accompanying schedules and statements, filed with the Kentucky Department of Revenue. If I am also the
                                         IE

paid preparer, I declare under the penalties of perjury that I have examined this tax return, including all accompanying schedules and statements, and
to the best of my knowledge and belief, it is true, correct, and complete.

                                                                                                            Check    X if also a paid preparer.
                                       CL



ERO's signature    TIGHE, KRESS & ORR, P.C.                                 Date 09/08/20                I.D. Number of ERO P01338371



Firm's name (or your
                  TIGHE, KRESS & ORR, P.C.
name if self-employed)                                                                                                 FEIN   **-***6995
            2001 LARKIN AVENUE, SUITE 202
Address     ELGIN, IL                                                                                                  ZIP Code 60123


I, the undersigned, declare under the penalties of perjury that I have examined this tax return, including all accompanying schedules and statements,
and to the best of my knowledge and belief, it is true, correct, and complete.



Preparer's signature                                                    Date     09/08/20 I.D. Number of Preparer

Firm's name (or your
name if self-employed)                                                                                                 FEIN


Address                                                                                                                ZIP Code


41A720-S8 (10-19)
1019      953882 10-04-19
                         Case 21-03981     Doc 1      Filed 03/26/21 Entered 03/26/21 15:18:53                      Desc Main
                                                      Document      Page 130 of 194




       PAYMENT VOUCHER




                                                                                                      PY
                                                                                  CO
                                                                 NT
                                            IE


                                c                c
                                          CL



       953981 10-07-19                                     Please cut along the dotted line.
       !!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
                               23
                            TRAN CODE                720V ELECTRONIC FILING
                                                                                                               Dollars
                                                                                                                                2019
                                                                                                                                Cents
KY Corporation / LLET Account No.        Taxable Year Ending (MMYY)

                                                                                   1. Corporation
       468875                                            12 19                        Income Tax

FEIN                                                                               2. Income Interest
                                                                                      and Penalty
       **-***8229                                                                  3. LLET                               175.00

                         X 720S                                                    4. LLET Interest
Form Type:       720              720U   725EZ     725     765                        and Penalty

       OER SERVICES, LLC                                                           5. Total                              175.00
       1650 CARMEN DRIVE
       ELK GROVE VILLAGE, IL                     60007
                                                                                                                         41A720S120002
                                                                           Contact Name and Telephone Number
                                                                 ALI ZAIMI 855-637-4872

1019         Kentucky Department of Revenue
             Frankfort, Kentucky 40620-0021
  Case 21-03981           Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53           Desc Main
                                       Document      Page 131 of 194

                   2019 TAX RETURN FILING INSTRUCTIONS
                                               KENTUCKY FORM 720S

                                               FOR THE YEAR ENDING
                                                 December 31, 2019

Prepared For:
                OER Services, LLC
                1650 Carmen Drive
                Elk Grove Village, IL 60007

Prepared By:
                Tighe, Kress & Orr, P.C.
                2001 Larkin Avenue, Suite 202




                                                                        PY
                Elgin, IL 60123

To be Signed and dated by:

                The appropriate corporate officer(s).




                                                            CO
Amount of Tax:
                Total tax                            $                      175
                Less: payments and credits           $                        0
                Plus: other amount                   $                        0
                Plus: interest and penalties         $                        0
                Balance Due                          $                      175

Overpayment:
                Not applicable
                                                  NT
Make Check Payable To:

                Kentucky State Treasurer

Mail Tax Return To:
                                        IE

                The return has qualified for electronic filing. The return has been transmitted
                electronically to the KY DOR, and no further action is required. Do not mail the paper
                copy of the return to the KY DOR.
                        CL



Return Must Be Mailed On or Before:

                Not applicable

Special Instructions:

                Your payment should be made as instructed below on or before October 15, 2020.

                Enclose a check or money order for $175, payable to Kentucky State Treasurer.
                Separately mail Form 720-V with payment to:


                                    Kentucky Department of Revenue
                                    Frankfort, KY 40620-0021



                Enclosed are copies of Schedule K-1 to be distributed to the shareholders.
                     Case 21-03981                    Doc 1             Filed 03/26/21 Entered 03/26/21 15:18:53                                                       Desc Main
                                                                        Document      Page 132 of 194

        720S                                                                                                                                                                               2019
 FORM
                                                                                                              KENTUCKY S CORPORATION
Commonwealth of Kentucky
                                                                                                            INCOME TAX AND LLET RETURN
Department of Revenue


| See instructions.                Taxable period beginning                                         JAN 1                   . ending
                                                                                                                   , 2019, and              DEC 31 2019
A    LLET                         D Federal Identification                                                           E Kentucky Corporation/LLET
     Exemption Code                 Number                        **-***8229                                           Account Number (Required)          4 6 8 8 7 5
     Enter Code                   Name of S Corporation                                                                                        Change of Name               Taxable Year Ending
                                                                                                                                                                                   12 / 19
B    Income Tax                    OER SERVICES, LLC
     Exemption Code               Number and Street                                                                                                                  State and Date of Incorporation

     Enter Code                                                                                                                                                    IL               09/16/2009
                                   1650 CARMEN DRIVE                                                                                                                 Principal Business Activity in KY

C    Number of Shareholders       City                                                         State   ZIP Code               Telephone Number                     EQUIPMENT RENTAL




                                                                                                                                         PY
                                                                                                                                                                     NAICS Code Number in KY
     (Attach K-1s)                                                                                                                                                   (See www.census.gov)
                             2 ELK GROVE VILLAGE                                          IL 60007                           855-637-4872                                   532400
     Number of QSSSs              F Check if applicable:                      Qualified investment partnership                            Final return (Complete Part IV)            G   Provider 3-Factor
     Included in This Return                                                                                                                                                             Apportionment Code
                                                                              Initial return                                              Short-period return (Complete Part IV)
     (Attach Schedule)
                                              LLC                             Change of accounting period                                 Amended return (Complete Part V)


                               PART I - LLET COMPUTATION                                                                     PART II - INCOME TAX COMPUTATION




                                                                                                                     CO
    1 Schedule L, Section D, line 1 (Page 6)~                 1                           175 00             1 Excess net passive income tax         ~~~~             1                                      00
    2 Tax credit recapture ~~~~~~~~                           2                                        00    2 Built-in gains tax   ~~~~~~~~~~                        2                                      00
    3 Total (add lines 1 and 2) ~~~~~~                        3                           175 00             3 Tax installment on LIFO recapture ~~~                  3                                      00
    4 Nonrefundable LLET credit from                                                                         4 Total (add lines 1 through 3) ~~~~~                    4                                      00
        Kentucky Schedule(s) K-1          ~~~~~               4                                        00
    5 Nonrefundable tax credits                                                                              5 Estimated tax payments       ~~~~~~~                   5                                      00
        (attach Schedule TCS) ~~~~~~~                         5                                        00
                                                                                          NT
    6 LLET liability (greater of line 3 less                                                                 6 Extension payment         ~~~~~~~~~                    6                                      00
      lines 4 and 5 or $175 minimum) ~~~                      6                           175 00
    7 Estimated tax payments             ~~~~~~               7                                        00    7 Prior year's tax credit    ~~~~~~~~                    7                                      00
    8 Certified rehabilitation tax credit ~~~                 8                                        00
    9 Film industry tax credit ~~~~~~~                        9                                        00    8 LLET overpayment from Part I,
10 Extension payment             ~~~~~~~~                    10                                        00         line 17 ~~~~~~~~~~~~~~~                             8                                      00
                                                      IE

11 Prior year's tax credit         ~~~~~~~                   11                                        00
12 Income tax overpayment from                                                                               9 Income tax paid on original return ~~~                 9                                      00
        Part II, line 13 ~~~~~~~~~~~                         12                                        00   10 Income tax overpayment on original
13 LLET paid on original return ~~~~~                        13                                        00         return ~~~~~~~~~~~~~~~                            10                                       00
14 LLET overpayment on original                                                                             11 Income tax due (lines 4 and 10 less
                                                    CL



        return ~~~~~~~~~~~~~~                                14                                        00      lines 5 through 9) ~~~~~~~~~~                        11                                       00
15 LLET due (lines 6 and 14 less lines 7
   through 13) ~~~~~~~~~~~~                                  15                           175 00 12 Income tax overpayment (lines 5
16 LLET overpayment (lines 7                                                                                      through 9 less lines 4 and 10) ~~~~~              12                                       00
   through 13 less lines 6 and 14) ~~~                       16                                        00
17 Credited to 2019 income tax             ~~~~              17                                        00   13 Credited to 2019 LLET ~~~~~~~~                       13                                       00
18 Credited to 2019 interest ~~~~~~                          18                                             14 Credited to 2019 interest ~~~~~~~                    14
19 Credited to 2019 penalty ~~~~~~                           19                                             15 Credited to 2019 penalty ~~~~~~~                     15
20 Credited to 2020 LLET ~~~~~~~                             20                                        00   16 Credited to 2020 corporation income tax              16                                       00
21 Amount to be refunded                               21
                                                                                                            17 Amount to be refunded                         17
                                             TAX PAYMENT SUMMARY                                                                                          OFFICIAL USE ONLY
LLET                                                              INCOME                                                            P
                                                                                                                                    W
    1 LLET due                                                    1 Income tax due                                                  2
     (Part I, Line 15)   $                    175                    (Part II, Line 11)         $                                   0
    2 Interest           $                                        2 Interest                    $                                   4
    3 Penalty            $                                        3 Penalty                     $                                   V
    4 Subtotal           $                    175                 4 Subtotal                    $                                   A
                                                                                                                                    L
TOTAL PAYMENT (Add Subtotals)  | $                                                                   175                     #
41A720S (10-19)                                                                                                                                                                                Page 1 of 6
953371 10-04-19          1019
                  Case 21-03981                  Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                       Desc Main
                                                           Document      Page 133 of 194
FORM 720S (2019)                                                                                                                                               Page 2 of 6


                                                   PART III - ORDINARY INCOME (LOSS) COMPUTATION

   1 Federal ordinary income (loss) (see instructions)         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1             -575,335 00
 ADDITIONS
  2 State taxes based on net/gross income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            2                                       00
   3 Federal depreciation (do not include IRC ¤179 expense deduction)              ~~~~~~~~~~~~~~~~~~~~~                                 3               928,119 00
   4 Related party expenses (attach Schedule RPC) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        4                                       00
   5 Other (attach Schedule O-PTE) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               5                41,324 00
   6 Total (add lines 1 through 5)             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  6               394,108 00
 SUBTRACTIONS
  7 Federal work opportunity credit ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              7                                       00
                                                                                                                                                  1,213,293 00




                                                                                                               PY
   8 Kentucky depreciation (do not include IRC ¤179 expense deduction)               ~~~~~~~~~~~~~~~~~~~~                                8
   9 Other (attach Schedule O-PTE) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9          493,524 00
 10 Kentucky ordinary income (loss) (line 6 less lines 7 through 9)                                             10        -1,312,709 00
                           PART IV - EXPLANATION OF FINAL RETURN AND/OR SHORT-PERIOD RETURN

           Ceased operations in Kentucky                                             Change in filing status




                                                                                             CO
           Change of ownership                                                       Merger
           Successor to previous business                                            Other




                                               PART V - EXPLANATION OF AMENDED RETURN CHANGES
                                                                        NT
 OFFICER INFORMATION
                                                  IE

 Attach a schedule listing the name, home address, and Social Security number of the vice president, secretary, and treasurer.
 Has the attached officer information changed from the last return filed?                     Yes               X     No
 President's Name ALI ZAIMI                                                                             SEE STATEMENT 1
                                                                                     President's Home Address
 President's Social Security Number ***-**-5960                                      615 E. APPLETREE LANE
 Date Became President                                                               ARLINGTON HEIGH, IL 60004
                                                CL



 Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and
 belief, it is true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
                  Signature of Officer                                                                                     Date
 Sign
 Here             Name of Officer                                                                                          Title
                  ALI ZAIMI
                  Signature of Preparer                                                                                    Date
 Paid     TIMOTHY A. KING, CPA, MAS
 Preparer Name of Preparer or Firm                                                                                         ID Number
 Use      TIGHE, KRESS & ORR, P.C.                                                                                         P01338371
                  Email and/or Telephone No.                                                                               May the DOR discuss this return with this preparer?
                                                                                 (847) 695-2700                                          X Yes                 No


                                                                                           Refund          Kentucky Department of Revenue
                  Include federal Form 1120S with all supporting
  Enclose                                                                                  or No           P. O. Box 856905
                  schedules and statements.
                                                                                           Payment         Louisville, KY 40285-6905
                                                                                                           Kentucky Department of Revenue
                  Check Payable: Kentucky State Treasurer                                  With
  Payment                                                                                                  P. O. Box 856910
                  E-Pay Options: www.revenue.ky.gov                                        Payment
                                                                                                           Louisville, KY 40285-6910
41A720S (10-19)
953372 10-04-19     1019
                  Case 21-03981                 Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                              Document      Page 134 of 194
FORM 720S (2019)                                                                                                                                                      Page 3 of 6


SCHEDULE Q - KENTUCKY S CORPORATION QUESTIONNAIRE
IMPORTANT: Questions 3 - 12 must be completed by all S corporations.                       6(b) Was the S corporation doing business in Kentucky other than through its
If this is the S corporation's initial return or if the S corporation did not file
                                                                                                 interest held in a pass-through entity doing business in Kentucky?
a return under the same name and same federal I.D. number for the
preceding year, questions 1 and 2 must be answered. Failure to do so                               X Yes                 No
may result in a request for a delinquent return.

  1 Indicate whether: (a)            new business; (b)        successor to previously        7 Are related party costs per KRS 141.205(1)(I) included in this
     existing business which was organized as: (1)            corporation;                       return?           Yes        X No. If yes, attach Schedule RPC, Related
     (2)          partnership; (3)       sole proprietorship; or (4)         other               Party Costs Disclosure Statement, and enter any related party cost
                                                                                                 additions on Form 720S, Part III, Line 4.
     If successor to previously existing business, give name, address,
     and federal I.D. number of the previous business organization.                          8 Is the entity filing this Kentucky tax return organized as a limited
                                                                                                                                                                             X No




                                                                                                                      PY
                                                                                                 cooperative association per KRS Chapter 272A?                     Yes


                                                                                             9 Is the entity filing this Kentucky tax return organized as a statutory
  2 If a foreign S corporation, enter the date qualified to do business                          trust or a series statutory trust per KRS Chapter 386A?
     in Kentucky.       01/01/2013                                                                      Yes        X No




                                                                                                 CO
  3 List the following Kentucky account numbers. Enter N/A for any                               If yes, is the entity filing this Kentucky tax return a series within a
     number not applicable.                                                                      statutory trust?             Yes         No


     KY Secretary of State Organization                                                          If yes, enter the name, address, and federal I.D. number of the
     Nonresident Income Tax Withholding                                                          statutory trust registered with the Kentucky Secretary of State:
     Employer Withholding
     Sales and Use Tax Permit
     Consumer Use Tax
                                                                             NT
     Unemployment Insurance
     Coal Severance and/or Processing Tax
   4 The S corporation's books are in care of: (name and address)
      APRIL HAJOUK
      1650 CARMEN DRIVE
      ELK GROVE VILLAGE, IL 60007
                                                                               X                                                                              X accrual basis,
                                                 IE

   5 Are disregarded entities included in this return?                 Yes           No.    10 Was this return prepared on: (a)           cash basis, (b)
      If yes, list name, address, and federal I.D. number of each entity.                        (c)       other


                                                                                            11 Did the S corporation file a Kentucky tangible personal property tax
                                                                                                 return for January 1, 2020?            Yes       X No
                                               CL



                                                                                                 If yes, list the name and federal I.D. number of entity(ies) filing return(s):




6(a) Was the S corporation a partner or member in a pass-through entity doing
      business in Kentucky?              Yes      X No. If yes, list name and               12 Is the S corporation currently under audit by the Internal
      federal I.D. number of each pass-through entity.                                           Revenue Service?
                                                                                                        Yes        X No If yes, enter years under audit

                                                                                                 If the Internal Revenue Service has made final and unappealable
                                                                                                 adjustments to the corporation's taxable income which have not been
                                                                                                 reported to the department, check here           and file an amended Form
                                                                                                 720S for each year adjusted. Attach a copy of the final determination
                                                                                                 to each amended return.


953373 10-04-19      1019        41A720S (10-19)
                  Case 21-03981             Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                Desc Main
                                                         Document      Page 135 of 194
FORM 720S (2019)                                                                                                                             Page 4 of 6




SCHEDULE K - SHAREHOLDERS' SHARES OF INCOME, CREDITS, DEDUCTIONS, ETC.


SECTION A                                              Pro Rata Share Items                                                           Total Amount

Income (Loss) and Deductions
  1 Kentucky ordinary income (loss) from trade or business activities (page 2, Part III, line 10)   ~~~~~~~~~~               1      <1,312,709>00
  2 Net income (loss) from rental real estate activities (attach federal Form 8825)                          2                       00
  3 (a) Gross income from other rental activities ~~~~~~~~~~~~~~~                       3(a)                          00
    (b) Less expenses from other rental activities (attach schedule) ~~~~~~             (b)            00
    (c) Net income (loss) from other rental activities (line 3(a) less line 3(b))   ~~~~~~~~~~~~~~~~~~~   3(c)                                       00




                                                                                                        PY
  4 Portfolio income (loss):
    (a) Interest income     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   4(a)                      00
    (b) Dividend income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         (b)                     00
    (c) Royalty income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         (c)                     00
    (d) Net short-term capital gain (loss) (attach federal Schedule D and Kentucky Schedule D, if applicable) ~~~            (d)                     00
    (e) Net long-term capital gain (loss) (attach federal Schedule D and Kentucky Schedule D, if applicable)     ~~~         (e)                     00




                                                                                       CO
    (f)   Other portfolio income (loss) (attach schedule)    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    (f)                    00
  5 IRC ¤ 1231 net gain (loss) (other than due to casualty or theft) (attach federal Form 4797 and Kentucky Form 4797) ~       5       <68,874>00
  6 Other income (loss) (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 6                     00
  7 Charitable contributions (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              7              390 00
  8 IRC ¤ 179 expense deduction (attach federal Form 4562 and Kentucky Form 4562)              ~~~~~~~~~~~~~                   8                     00
  9 Deductions related to portfolio income (loss) (attach schedule)        ~~~~~~~~~~~~~~~~~~~~~~~                             9                     00
10 Other deductions (attach schedule)                                                   10                      00
Investment Interest
                                                                      NT
 11 (a) Interest expense on investment debts        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      11(a)                     00
    (b) (1) Investment income included on lines 4(a), 4(b), 4(c), and 4(f) above ~~~~~~~~~~~~~~~~~~                        (b)(1)                    00
    (b) (2) Investment expenses included on line 9 above                                        (b)(2)                    00
Tax Credits (see instructions)
12 Enter the applicable tax credit
    (a) |                                                                  ~~~~~~~~~~~~~~~~~~~~~~~                         12(a)                     00
                                            IE

    (b) |                                                                  ~~~~~~~~~~~~~~~~~~~~~~~                            (b)                    00
    (c) |                                                                  ~~~~~~~~~~~~~~~~~~~~~~~                            (c)                    00
    (d) |                                                                  ~~~~~~~~~~~~~~~~~~~~~~~                            (d)                    00
    (e) |                                                                  ~~~~~~~~~~~~~~~~~~~~~~~                            (e)                    00
                                          CL




41A720S (10-19)


953374 10-04-19    1019
                  Case 21-03981           Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                  Desc Main
                                                       Document      Page 136 of 194
FORM 720S (2019)                                                                                                              Page 5 of 6



SCHEDULE K - SHAREHOLDERS' SHARES OF INCOME, CREDITS, DEDUCTIONS, ETC.

SECTION A - continued                                 Pro Rata Share Items                                             Total Amount

Other Items
13 (a) Type of IRC ¤59(e)(2) expenditures |                                                                   13(a)
    (b) Amount of IRC ¤59(e)(2) expenditures ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 (b)                   00
14 Tax-exempt interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        14                     00
15 Other tax-exempt income        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    15                     00
                                                      SEE STATEMENT 2
16 Nondeductible expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           16              280 00
17 Total property distributions (including cash) other than dividends reported on line 19 below   ~~~~~~~~~    17                     00




                                                                                                   PY
18 Other items and amounts required to be reported separately to shareholders (attach schedule)     ~~~~~~~    18
19 Total dividend distributions paid from accumulated earnings and profits                  19                     00
SECTION B - LLET Pass-through Items (Required)
 1 Kentucky gross receipts from Schedule L, Section A, Column A, line 2 ~~~~~~~~~~~~~~~~~~~~                    1                     00
  2 Total gross receipts from Schedule L, Section A, Column B, line 2 ~~~~~~~~~~~~~~~~~~~~~~                    2     3,788,871 00
  3 Kentucky gross profits from Schedule L, Section A, Column A, line 5        ~~~~~~~~~~~~~~~~~~~~             3                     00
                                                                                                                      1,721,613 00




                                                                                        CO
  4 Total gross profits from Schedule L, Section A, Column B, line 5 ~~~~~~~~~~~~~~~~~~~~~~~                    4
  5 Limited liability entity tax (LLET) nonrefundable credit from page 1, Part I, the
    total of lines 4 and 6, less $175                                    5                     00
SECTION C - Apportionment Pass-through Items
 1 Kentucky receipts from Schedule A, Part I, line 1     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                         1                     00
  2 Total receipts from Schedule A, Part I, line 2                              2     3,788,871 00
SECTION D - Apportionment for Providers (KRS 141.121 (1)(e))
 1 Kentucky property from Schedule A, Part I, line 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                             1                     00
                                                                    NT
  2 Total property from Schedule A, Part I, line 6 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                             2                     00
  3 Kentucky payroll from Schedule A, Part I, line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            3                     00
  4 Total payroll from Schedule A, Part I, line 9                              4                     00
                                           IE
                                         CL




41A720S (10-19)


953375 10-04-19    1019
                         Case 21-03981             Doc 1    Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                            Document      Page 137 of 194
                                                                                     OTHER ADDITIONS AND SUBTRACTIONS
            O-PTE
 SCHEDULE

            Commonwealth of Kentucky
            Department of Revenue
                                                                                     TO/FROM FEDERAL ORDINARY INCOME
                                                                                                                                                             2019
| Attach to Form 720S, 765, or 765-GP.

Name of Pass-through Entity                                                                                   Federal Identification Number       Kentucky Corporation/LLET
                                                                                                                                                       Account Number
OER SERVICES, LLC                                                                                                 **-***8229                            468875
PART I - ADDITIONS TO FEDERAL ORDINARY INCOME
 1 Loss from Form 4797 found on federal Form 1120S, line 4 or federal Form 1065, line 6        ~~~~~~~~~~~~~~~~~                              1                          00
 2 Gain from Kentucky Form 4797, line 17 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               2             41,324 00
 3 Federal allowable depletion from Form 1120S, line 15 or Form 1065, line 17 ~~~~~~~~~~~~~~~~~~~~~~                                          3                          00
 4 Enter additions to federal taxable income from Kentucky Schedule(s) K-1       ~~~~~~~~~~~~~~~~~~~~~~~                                      4                          00
 5 Internal Revenue Code adjustments (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      5                          00




                                                                                                                     PY
 6 Other additions (attach explanation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               6                          00
 7 Total of lines 1 through 6 (enter on Form 720S, Part III, line 5; or Form 765 or 765-GP, Part I, line 5)                        7             41,324 00
PART II - SUBTRACTIONS FROM FEDERAL ORDINARY INCOME
 1 Gain from Form 4797 found on federal Form 1120S, line 4 or federal Form 1065, line 6        ~~~~~~~~~~~~~~~~~                              1           493,524 00
 2 Loss from Kentucky Form 4797, line 17 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               2                          00
 3 Kentucky allowable depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   3                          00




                                                                                                CO
 4 Enter subtractions from federal taxable income from Kentucky Schedule(s) K-1 ~~~~~~~~~~~~~~~~~~~~~                                         4                          00
 5 Internal Revenue Code adjustments (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      5                          00
 6 Other subtractions (attach explanation) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             6                          00
 7 Total of lines 1 through 6 (enter on Form 720S, Part III, line 9; or Form 765 or 765-GP, Part I, line 9)                        7           493,524 00
                                                                          NT
                                                    IE
                                                  CL




953761 10-04-19
1019                         41A720S-O (PTE) (10-19)                                                                                                            Page 1 of 1
                  Case 21-03981              Doc 1           Filed 03/26/21 Entered 03/26/21 15:18:53                       Desc Main
                                                             Document      Page 138 of 194
FORM 720S (2019)                                                                                                                                    Page 6 of 6



SCHEDULE L - LIMITED LIABILITY ENTITY TAX COMPUTATION


        Check this box and complete Schedule L-C, Limited Liability Entity Tax-Continuation Sheet, if the corporation or limited
        liability pass-through entity filing this tax return is a partner or member of a limited liability pass-through entity or general
        partnership doing business in Kentucky. Enter the total amounts from Schedule L-C in Section A of this schedule.



SECTION A - Computation of Gross Receipts and Gross Profits
                                                                                                           Column A                    Column B
                                                                                                           Kentucky                         Total
                                                                                                                                    3,788,871 00




                                                                                                      PY
1 (a) Gross receipts less returns and allowances ~~~~~~~~~~~~~~~~~~                          1(a)                         00
    (b) Kentucky statutory gross receipts reductions (see instructions)      ~~~~~~~~         (b)                         00
2       Adjusted gross receipts (line 1(a) less line 1(b))    ~~~~~~~~~~~~~~~~                   2                        00        3,788,871 00
3 (a) Cost of goods sold (attach Schedule COGS)              ~~~~~~~~~~~~~~~~~               3(a)                         00        2,067,258 00
    (b) Kentucky statutory cost of goods sold reductions (see instructions) ~~~~~~            (b)                         00
4       Adjusted cost of goods sold (line 3(a) less line 3(b)) ~~~~~~~~~~~~~~                    4                        00        2,067,258 00
                                                                                                                                    1,721,613 00




                                                                                        CO
5       Gross profits (line 2 less line 4)                               5                        00



                                   If Section A, Column B, Line 2 is $3,000,000 or less,
            STOP                       STOP and enter $175 in Section D, line 1 below.
                                                                     NT
SECTION B - Computation of Gross Receipts LLET
1 If gross receipts from all sources (Column B, line 2) are greater than
      $3,000,000 but less than $6,000,000, enter the following:
      (Column A, line 2 x 0.00095) -        $2,850 x ($6,000,000 - Column A, line 2 )
                                                               $3,000,000
      but in no case shall the result be less than zero ~~~~~~~~~~~~~~~~~                    1                         0 00
                                             IE

2     If gross receipts from all sources (Column B, line 2) are $6,000,000
      or greater, enter the following: Column A, line 2 x 0.00095 ~~~~~~~~~~~~               2                         0 00

3     Enter the amount from line 1 or line 2                           3                         0 00
                                           CL



SECTION C - Computation of Gross Profits LLET
1 If gross profits from all sources (Column B, line 5) are greater than
      $3,000,000 but less than $6,000,000, enter the following:
      (Column A, line 5 x 0.0075) -     $22,500 x ($6,000,000 - Column A, line 5 )
                                                           $3,000,000
      but in no case shall the result be less than zero ~~~~~~~~~~~~~~~~~                    1                         0 00

2     If gross profits from all sources (Column B, line 5) are $6,000,000
      or greater, enter the following: Column A, line 5 x 0.0075   ~~~~~~~~~~~~              2                         0 00

3     Enter the amount from line 1 or line 2                           3                         0 00
SECTION D - Computation of LLET
1 Enter the lesser of Section B, line 3 or Section C, line 3 here and on Page 1,
      Part I, Line 1. If less than $175, enter the minimum of $175 here and on
      Page 1, Part I, line 1                                   1                     175 00




41A720S (10-19)


953376 10-04-19    1019
                            Case 21-03981            Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                  Desc Main
                                                               Document      Page 139 of 194
                                                                                     LIMITED LIABILITY ENTITY TAX
               COGS
    SCHEDULE

               Commonwealth of Kentucky
               Department of Revenue
                                                                                         COST OF GOODS SOLD
                                                                                                                                    2019
| See instructions.

| Attach to Form 720, 720S, 725, or 765.
Name of Entity                                                                                    Federal                Kentucky Corporation/LLET
                                                                                            Identification Number             Account Number


OER SERVICES, LLC                                                                           **-***8229                        468875
                                                                                                      Limited Liability Entity Tax
                                                                                                 Column A                      Column B
                                                                                                  Kentucky                        Total




                                                                                                PY
                                                                                            Cost of Goods Sold             Cost of Goods Sold
1               Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~               1                             00                            00
2               Purchases         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                   2                             00           615,747 00
3               Cost of labor        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                 3                             00                            00
4               Additional section 263A costs ~~~~~~~~~~~~~~~~~~~~~~~~                4                             00                            00
5               Other costs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                         5                             00        1,451,511 00
                                                                                                                              2,067,258 00




                                                                                 CO
6               Total (add lines 1 through 5) ~~~~~~~~~~~~~~~~~~~~~~~~~               6                             00
7               Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~                  7                             00                            00
8               Cost of goods sold (subtract line 7 from line 6)      8                             00        2,067,258 00
9               Detail of purchases on line 2:                9
(a)                                                                                   (a)                           00                            00
(b)                                                                                   (b)                           00                            00
(c)                                                                                   (c)                           00                            00
(d)                                                                                   (d)                           00                            00
                                                                      NT
(e)                                                                                   (e)                           00                            00
(f)                                                                                   (f)                           00                            00
(g)                                                                                   (g)                           00                            00
(h)                                                                                   (h)                           00                            00
 (i)                                                                                  (i)                           00                            00
 (j)                                                                                  (j)                           00                            00
                                                      IE

(k)                                                                                   (k)                           00                            00
10              Detail of additional section 263A costs on line 4:     10
(a)                                                                                   (a)                           00                            00
(b)                                                                                   (b)                           00                            00
(c)                                                                                   (c)                           00                            00
                                                    CL



(d)                                                                                   (d)                           00                            00
(e)                                                                                   (e)                           00                            00
(f)                                                                                   (f)                           00                            00
(g)                                                                                   (g)                           00                            00
(h)                                                                                   (h)                           00                            00
 (i)                                                                                  (i)                           00                            00
 (j)                                                                                  (j)                           00                            00
(k)                                                                                   (k)                           00                            00
11              Detail of other costs on line 5:              11
(a) COMMISSIONS & FEES                                                                (a)                      0    00              928           00
(b) OPERATING LEASE COSTS                                                             (b)                      0    00            9,563           00
(c) RENTAL COSTS                                                                      (c)                      0    00        1,236,681           00
(d) SERVICE                                                                           (d)                      0    00          197,189           00
(e) WARRANTY                                                                          (e)                      0    00            7,150           00
(f)                                                                                   (f)                           00                            00
(g)                                                                                   (g)                           00                            00
(h)                                                                                   (h)                           00                            00
 (i)                                                                                  (i)                           00                            00
 (j)                                                                                  (j)                           00                            00
(k)                                                                                   (k)                           00                            00
1019                   953891 10-04-19    41A720COGS (10-19)                                                                              Page 1 of 1
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53    Desc Main
OER SERVICES, LLC              Document      Page 140 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
KY 720S                       OFFICER INFORMATION                STATEMENT 1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                                          SOCIAL SECURITY
NAME, ADDRESS AND TITLE                                                       NUMBER
}}}}}}}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}}}}}}

APRIL ZAIMI                                                                ***-**-4045
615 E. APPLETREE LANE
ARLINGTON HEIGH IL 60004
PRESIDENT




                                                            PY
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
KY 720S              SCHEDULE K - NONDEDUCTIBLE EXPENSES         STATEMENT 2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}




                                                 CO
DESCRIPTION                                                                     AMOUNT
}}}}}}}}}}}                                                                 }}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                              280.
                                                                            }}}}}}}}}}}}}}
TOTAL SCHEDULE K, LINE 16                                                              280.
                                                                            ~~~~~~~~~~~~~~
                                      NT
                         IE
                       CL




                                                                           STATEMENT(S) 1, 2
                             Case 21-03981                     Doc 1            Filed 03/26/21 Entered 03/26/21 15:18:53                                             Desc Main
                                                                                Document      Page 141 of 194
    SCHEDULE
                 A
               Commonwealth of Kentucky
                                                                                                            APPORTIONMENT AND ALLOCATION
                                                                                                             (For corporations and pass-through entities                               2019
               Department of Revenue
                                                                                                              taxable both within and without Kentucky.)

| See instructions.
| Attach to Form 720, 720S, 720U (Providers only), 725, 765, or 765-GP.

 Name of Corporation or Pass-through Entity                                                                        Federal Identification Number               Kentucky Corporation/LLET Account Number


OER SERVICES, LLC                                                                                                            **-***8229                                    468875
                  Check this box and complete page 2, Apportionment and Allocation - Continuation Sheet: (i) if the corporation filing this tax return is a partner or
                  member of a limited liability pass-through entity or general partnership doing business in Kentucky; or (ii) if the pass-through entity filing this tax
                  return is a partner or member of a pass-through entity doing business in Kentucky, or (iii) if the corporation is filing an elective consolidated tax
                  return per KRS 141.201.
 If apportionment method other than statutory formula is used:
      Check this box: (i) if the Department has granted written approval to use an alternative allocation and apportionment method per KRS 141.120
      (12)(a), and attach a copy of the approval letter to the tax return; or (ii) if the company has made an irrevocable five year election to use an




                                                                                                                                         PY
      allocation and apportionment method per KRS 141.121(4)(a), and attach a copy of the election to the tax return.

               PART I - COMPUTATION OF APPORTIONMENT FRACTION                                    PART II - APPORTIONMENT AND ALLOCATION OF INCOME (FORM 720 ONLY)
               Required for All Companies - Receipts Factor Computation                           1 Net income (from Form 720, Part III,
Convert line 3 to a percentage carried to four decimal places.                                        line 17) ~~~~~~~~~~~~~~~~~~                                      1                             00
 1 Kentucky receipts . 1                   0 00                                                  2 Deduct non-apportionable income (if applicable):
                                                    3,788,871 00




                                                                                                                  CO
     2 Total receipts                        2                                                     (a) Interest ~~~ 2(a)                                             00
     3 Receipts factor (line 1 divided by line 2)                           3      .0000 %            (b) Rents ~~~~               (b)                               00
               Required for PROVIDERS (KRS 141.121 - see instructions)                                (c) Royalties ~~             (c)                               00
                   (For informational purposes for all other companies.)                              (d)   Net gain or loss on
                                                                                                            sale or exchange of
Convert lines 4, 7, 10, 11, and 12 to a percentage carried to four decimal places.                          capital assets ~       (d)                               00
                                                                                                      (e)   Total (lines (a)
     4 Double-weighted receipts factor                                                                      through (d)) ~~        (e)                               00
       (line 3 multiplied by 2)                                    4      .0000 %            (f)   Less related
                                                                                                            expenses (attach
     5         Average value of                                                                             schedule) ~~~
                                                                                                                        (f) (                                        00)
               Kentucky real/ tangible
                                                                                         NT
               property (Part III)           5                          00                       3 Net non-apportionable income ~~~~~~                                3                              00
     6         Average value of                                                                  4 Apportionable income (line 1 less line 3) ~~                        4                             00
               total real/tangible
               property (Part IV)            6                          00                       5 Apportionable income apportioned to Kentucky (ln
     7 Property factor (line 5                                                                     4 multiplied by Part I, ln 3) (providers see inst) ~                5                             00
       divided by line 6)                                        7                % 6      Add Kentucky non-apportionable income (if applicable):

                                                                                                      (a) Interest ~~~            6(a)                               00
                                                                IE

     8 Kentucky payrolls                     8                          00                            (b) Rents ~~~~               (b)                               00
                                                                                                      (c) Royalties ~~             (c)                               00
     9 Total payrolls                        9                          00                            (d)   Net gain or loss on
                                                                                                            sale or exchange of
                                                                                                            capital assets ~       (d)                               00
                                                                                                            Total (lines (a)
10 Payroll factor (line 8 divided by line 9) ~                          10                   %        (e)   through (d)) ~~        (e)                               00
                                                              CL



                                                                                                      (f)   Less Kentucky
                                                                                                            related expenses
11 Total (add lines 4, 7, and 10) ~~~~~~                                11         .0000 %                             (f) (
                                                                                                            (attach schedule)                                        00)
                                                                                                 7 Kentucky net non-apportionable income ~~                           7                              00
12 Apportionment fraction - line 11 divided
   by 4 or number of factors present                                                       8 Taxable net income (line 5 plus line 7) (enter
   (receipts representing 2 factors)                                12         .0000 %   here and on Form 720, Part III, line 18)                                8                             00
                       PART III - KENTUCKY REAL/TANGIBLE PROPERTY                                                            PART IV - TOTAL REAL/TANGIBLE PROPERTY
                PROPERTY                         A. Beginning of Year           B. End of Year                 PROPERTY                  A. Beginning of Year                   B. End of Year
1 Inventories                            1                          00                           00 1 Inventories ~                 1                                00                              00
2 Buildings ~                            2                          00                           00 2 Buildings ~~                  2                                00                              00
         Machinery and                                                                                      Machinery and
3        equipment ~~                    3                          00                           00 3       equipment ~~            3                                00                              00
4 Land                                4                          00                           00 4 Land                      4                                00                              00
         Other tangible                                                                               Other tangible
5        assets                       5                          00                           00 5 assets                    5                                00                              00
         Total (lines 1                                                                                     Total (lines 1
6        through 5) ~~                   6                          00                           00 6       through 5)       ~~     6                                00                              00
7 Average value of real/tangible property                                                              7 Average value of real/tangible property
         owned in Kentucky, total of line 6,                                                                owned everywhere, total of line 6,
         columns A and B divided by 2 ~~~~                              7                        00         columns A and B divided by 2              ~~~~             7                             00
8 Leased property (Eight times the                                                                     8 Leased property (Eight times the
         annual rental rate less subrentals) ~~                         8                        00         annual rental rate less subrentals)            ~~          8                             00
9 Total (lines 7 and 8) (enter on Part I,                                                              9 Total (lines 7 and 8) (enter on Part I,
         line 5)                                        9                        00         line 6)                                    9                             00
953321 10-04-19                  1019             41A720A (10-19)                                                                                                                          Page 1 of 2
                       Case 21-03981                           Doc 1              Filed 03/26/21 Entered 03/26/21 15:18:53 Desc Main
                                                                                  Document      Page 142 of 194           KY

            4562                                                         Depreciation and Amortization                                                                                         OMB No. 1545-0172

Form


Department of the Treasury
                                                                           (Including Information on Listed Property)
                                                                                              | Attach to your tax return.
                                                                                                                                                                OTHER
                                                                                                                                                                                                 2019
                                                                                                                                                                                                 Attachment
Internal Revenue Service   (99)                         | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                Sequence No.   179
Name(s) shown on return                                                                                                      Business or activity to which this form relates                  Identifying number



OER SERVICES, LLC                                                                OTHER DEPRECIATION                               **-***8229
 Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
 1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            1
 2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                                      2
 3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                                       3
 4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                               4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                            5
 6                                           (a) Description of property                                            (b) Cost (business use only)               (c) Elected cost




                                                                                                                                                         PY
 7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                                8




                                                                                                                               CO
 9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            9
10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                                        10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                         11


                                                                                                                                         9
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                                 12
13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                                 13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II              Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
                                                                                                   NT
   the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                    14
15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                  15
16 Other depreciation (including ACRS)                                                                                                          16                            41.
 Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2019                                                    ~~~~~~~~~~~~~~                                17        1,091,924.
                                                                                                             J
                                                               IE

18       If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                     Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                           (b) Month and            (c) Basis for depreciation
                    (a) Classification of property                          year placed            (business/investment use               (d) Recovery     (e) Convention      (f) Method   (g) Depreciation deduction
                                                                              in service             only - see instructions)                 period


19a            3-year property
                                                             CL



     b         5-year property                                                                              403,352. 5 YRS.                                     HY          200DB                      80,669.
     c         7-year property
     d         10-year property
     e         15-year property
     f         20-year property
     g         25-year property                                                                                                            25 yrs.                                S/L
                                                                                   /                                                      27.5 yrs.             MM                S/L
     h         Residential rental property
                                                                                   /                                                      27.5 yrs.             MM                S/L
                                                                                   /                                                       39 yrs.              MM                S/L
     i         Nonresidential real property
                                                                 /                                                 MM         S/L
                                   Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a            Class life                                                                                                                                                         S/L
  b            12-year                                                                                                                     12 yrs.                                S/L
  c            30-year                                                             /                                                       30 yrs.              MM                S/L
  d            40-year                                                             /                                                       40 yrs.              MM                S/L
 Part IV              Summary (See instructions.)
21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     21                25,585.
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
         Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                                 22        1,198,219.
23 For assets shown above and placed in service during the current year, enter the
   portion of the basis attributable to section 263A costs                                                                         23
916251 12-12-19          LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                       Form 4562 (2019)
                  Case 21-03981                Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53                                                   Desc Main
                                                         Document      Page 143 of 194
Form 4562 (2019)                 OER SERVICES, LLC                                                                    **-***8229                                                      Page 2
 Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
               Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?              Yes          X No 24b If "Yes," is the evidence written?                             Yes        X No
              (a)                 (b)              (c)                (d)                      (e)                 (f)           (g)                     (h)                       (i)
      Type of property            Date          Business/                            Basis for depreciation
                                                                                                                Recovery       Method/               Depreciation              Elected
                               placed in       investment           Cost or
     (list vehicles first)                                       other basis
                                                                                     (business/investment
                                                                                                                 period       Convention              deduction              section 179
                                service      use percentage                                 use only)
                                                                                                                                                                                 cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
   used more than 50% in a qualified business use                                                            25



                                       !   !
26 Property used more than 50% in a qualified business use:
GMC TRUCK                         043018100.00 %                     79,952.             79,952. 5.00 200DB-HY 25,585.

                                       !   !
                                       !   !
                                                          %




                                                                                                                        PY
                                                     %



                                       !   !
27 Property used 50% or less in a qualified business use:



                                       !   !
                                                          %                                                                 S/L -



                                       !   !
                                                          %                                                                 S/L -
                                                          %                                                                 S/L -
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28 25,585.




                                                                                               CO
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1        29
                                                         Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                      (a)              (b)                      (c)               (d)                        (e)                   (f)
30 Total business/investment miles driven during the                Vehicle          Vehicle                  Vehicle           Vehicle                    Vehicle               Vehicle
   year (don't include commuting miles) ~~~~~~~
                                                                           NT
31 Total commuting miles driven during the year ~
32 Total other personal (noncommuting) miles
    driven~~~~~~~~~~~~~~~~~~~~~
33 Total miles driven during the year.
   Add lines 30 through 32 ~~~~~~~~~~~~
34 Was the vehicle available for personal use                  Yes         No     Yes         No       Yes          No       Yes        No          Yes          No        Yes          No
                                                 IE

   during off-duty hours? ~~~~~~~~~~~~
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ~~~~~~
36 Is another vehicle available for personal
   use? 
                                               CL



                            Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                     Yes         No
   employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                               X
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~                                                               X
39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    X
40 Do you provide more than five vehicles to your employees, obtain information from your employees about
    the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                  X
41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~                                                                             X
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                      (a)                               (b)                (c)                    (d)         (e)                                                          (f)
                    Description of costs               Date amortization        Amortizable                        Code                 Amortization                  Amortization
                                                            begins               amount                           section           period or percentage              for this year




                                                            ! !
42 Amortization of costs that begins during your 2019 tax year:



                                                            ! !
43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           43                     15,074.
44 Total. Add amounts in column (f). See the instructions for where to report                                                   44                     15,074.
916252 12-12-19                                                                                                                                                       Form 4562 (2019)
                                Case 21-03981       Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                 Document      Page 144 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER                                                                                                    KY
                                                                 C                                                      *
  Asset                                Date                      o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life    n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                 v
                                                                                              Excl                                                  Depreciation   Expense                  Depreciation


      1 ORGANIZATION COSTS           09/16/09 SL         15.00       16             613.                                                   613.           378.                       41.          419.

      2 COMPUTER SOFTWARE            02/12/14 SL         3.00        16        21,108.                                                21,108.         21,108.                          0.     21,108.




                                                                                                                                                      Y
      3 COMPUTER SOFTWARE            03/22/15 SL         3.00        16        16,600.                                                16,600.         16,600.                          0.     16,600.




                                                                                                                                                    P
      4 COMPUTER - LAPTOP            03/02/10 200DB 5.00         HY17               470.                                                   470.           470.                         0.         470.




                                                                                                                          O
      5 COMPUTER - DESKTOP           02/02/10 200DB 5.00         HY17            1,390.                                                 1,390.         1,390.                          0.       1,390.




                                                                                                                         C
      6 OFFICE FURNITURE             02/22/10 200DB 7.00         HY17            1,390.                                                 1,390.         1,390.                          0.       1,390.

      7 FURNITURE & FIXTURES         07/01/12 200DB 7.00         HY17            6,584.                                                 6,584.         6,290.                       294.        6,584.




                                                                                                  T
      8 EQUIP - 90666                05/15/14 200DB 7.00         HY17          25,450.                                                25,450.         19,772.                    2,271.       22,043.




                                                                                                N
      9 EQUIP - 47821                07/08/13 200DB 7.00         HY17          23,970.                                                23,970.         20,761.                    2,139.       22,900.




                                                                        E
    10 (D)EQUIP - 34983              06/10/14 200DB 7.00         HY17          16,690.                                                16,690.         12,966.                       745.      13,711.




                                                                       I
    11 EQUIP - 47823                 07/08/13 200DB 7.00         HY17          23,970.                                                23,970.         20,761.                    2,139.       22,900.




                                                                     L
    12 EQUIP - 48573                 07/08/13 200DB 7.00         HY17          23,970.                                                23,970.         20,761.                    2,139.       22,900.




                                                         C
    13 EQUIP - 14804                 08/19/14 200DB 7.00         HY17          36,805.                                                36,805.         28,593.                    3,285.       31,878.

    14 (D)EQUIP - 35027              02/28/14 200DB 7.00         HY17          14,500.                                                14,500.         11,265.                       647.      11,912.

    15 EQUIP - 10027                 05/31/16 200DB 7.00         HY17          72,000.                                                72,000.         40,513.                    8,996.       49,509.

    16 EQUIP - 9786                  03/17/16 200DB 7.00         HY17            2,317.                                                 2,317.         1,304.                       290.        1,594.

    17 EQUIP - 14107                 03/28/16 200DB 7.00         HY17          42,000.                                                42,000.         23,633.                    5,248.       28,881.

    18 COMPUTER HARDWARE             04/14/14 200DB 5.00         HY17            1,931.                                                 1,931.         1,820.                       111.        1,931.
928111 04-01-19
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 145 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


    19 EQUIP - 12316                 09/29/16 200DB 7.00        HY17            3,833.                                                 3,833.         2,157.                       479.        2,636.

    20 (D)EQUIP - 2288               03/28/16 200DB 7.00        HY17          77,000.                                                77,000.         43,327.                    4,811.       48,138.




                                                                                                                                                     Y
    21 EQUIP - 5557                  01/08/16 200DB 7.00        HY17          20,060.                                                20,060.         11,287.                    2,506.       13,793.




                                                                                                                                                   P
    22 (D)EQUIP - 7889               05/25/16 200DB 7.00        HY17          22,500.                                                22,500.         12,660.                    1,406.       14,066.




                                                                                                                         O
    23 EQUIP - 4572                  01/20/16 200DB 7.00        HY17          35,000.                                                35,000.         19,694.                    4,373.       24,067.




                                                                                                                        C
    24 EQUIP - 72-04                 05/09/16 200DB 7.00        HY17            2,721.                                                 2,721.         1,531.                       340.        1,871.

    25 EQUIP - 0911                  05/09/16 200DB 7.00        HY17          72,034.                                                72,034.         40,532.                    9,001.       49,533.




                                                                                                 T
    26 EQUIP - 4425                  03/28/16 200DB 7.00        HY17          53,290.                                                53,290.         29,985.                    6,658.       36,643.




                                                                                               N
    27 EQUIP - 5842                  04/29/16 200DB 7.00        HY17         123,667.                                               123,667.         69,585.                   15,452.       85,037.




                                                                       E
    28 (D)EQUIP - 9800               05/05/16 200DB 7.00        HY17          22,500.                                                22,500.         12,660.                    1,406.       14,066.




                                                                      I
    29 EQUIP - A9512                 10/16/14 200DB 7.00        HY17          35,137.                                                35,137.         27,297.                    3,136.       30,433.




                                                                    L
    30 EQUIP - GKS4748               11/17/14 200DB 7.00        HY17            4,865.                                                 4,865.         3,780.                       434.        4,214.




                                                         C
    31 EQUIP - 7194                  09/23/16 200DB 7.00        HY17          19,386.                                                19,386.         10,908.                    2,422.       13,330.

    32 EQUIP - 115-2                 05/09/16 200DB 7.00        HY17            1,018.                                                 1,018.            573.                      127.          700.

    33 EQUIP - D-487                 12/02/16 200DB 7.00        HY17          46,246.                                                46,246.         26,022.                    5,778.       31,800.

    34 EQUIP - D-409                 12/02/16 200DB 7.00        HY17          46,636.                                                46,636.         26,241.                    5,827.       32,068.

    35 EQUIP - 6931                  09/21/16 200DB 7.00        HY17          16,500.                                                16,500.          9,284.                    2,062.       11,346.

    36 (D)EQUIP - 7776               05/18/16 200DB 7.00        HY17          25,000.                                                25,000.         14,067.                    1,562.       15,629.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 146 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


    37 (D)EQUIP - 95653              05/29/15 200DB 7.00        MQ17          29,500.                                                29,500.         20,669.                    1,635.       22,304.

    38 EQUIP - 27024472              07/01/15 200DB 7.00        MQ17          14,305.                                                14,305.          9,650.                    1,330.       10,980.




                                                                                                                                                     Y
    39 EQUIP - 41302                 09/10/15 200DB 7.00        MQ17          24,535.                                                24,535.         16,552.                    2,281.       18,833.




                                                                                                                                                   P
    40 EQUIP - 00178                 10/16/15 200DB 7.00        MQ17          23,500.                                                23,500.         15,242.                    2,360.       17,602.




                                                                                                                         O
    41 EQUIP - 00179                 10/16/15 200DB 7.00        MQ17          20,189.                                                20,189.         13,094.                    2,027.       15,121.




                                                                                                                        C
    42 (D)EQUIP - 01544              10/20/15 200DB 7.00        MQ17          18,500.                                                18,500.         11,999.                    1,161.       13,160.

    43 EQUIP - 01545                 10/20/15 200DB 7.00        MQ17          18,500.                                                18,500.         11,999.                    1,857.       13,856.




                                                                                                 T
    44 (D)EQUIP - 01550              10/20/15 200DB 7.00        MQ17          18,500.                                                18,500.         11,999.                    1,625.       13,624.




                                                                                               N
    45 2016 TOYOTA 8FGU25            01/01/17 200DB 5.00        HY17          30,922.                                                30,922.         16,079.                    5,937.       22,016.




                                                                       E
    46 2017 STAR 1320TK              02/06/17 200DB 7.00        HY17            1,826.                                                 1,826.            708.                      319.        1,027.




                                                                      I
    47 2017 SKYJACK SJIII3219        02/24/17 200DB 7.00        HY17          10,099.                                                10,099.          3,916.                    1,766.         5,682.




                                                                    L
    48 2017 MITSUBISHI EXT60         03/20/17 200DB 7.00        HY17               375.                                                   375.           145.                       66.          211.




                                                         C
    49 2017 SKYJACK SJIII3219        03/21/17 200DB 7.00        HY17            9,745.                                                 9,745.         3,779.                    1,704.         5,483.

    50 2017 SKYJACK SJIII3219        03/21/17 200DB 7.00        HY17            9,745.                                                 9,745.         3,779.                    1,704.         5,483.

    51 2017 MITSUBISHI FG25N5-LE     03/29/17 200DB 5.00        HY17          26,977.                                                26,977.         14,028.                    5,180.       19,208.

    52 2017 GENIE Z45/25J DC         05/02/17 200DB 7.00        HY17          47,288.                                                47,288.         18,338.                    8,271.       26,609.

    53 2017 SKYJACK SJIII3219        05/03/17 200DB 7.00        HY17            9,745.                                                 9,745.         3,779.                    1,704.         5,483.

    54 2015 JLG 600AJ                05/05/17 200DB 7.00        HY17          77,000.                                                77,000.         29,861.                   13,467.       43,328.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 147 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


    55 2016 JLG 600AJ                05/05/17 200DB 7.00        HY17          83,000.                                                83,000.         32,187.                   14,517.       46,704.

    56 2006 CAT GC45K                05/08/17 200DB 5.00        HY17          25,500.                                                25,500.         13,260.                    4,896.       18,156.




                                                                                                                                                     Y
    57 2015 SKYJACK SJIII3226        05/10/17 200DB 7.00        HY17          11,000.                                                11,000.          4,266.                    1,924.         6,190.




                                                                                                                                                   P
    58 2015 SKYJACK SJIII3226        05/10/17 200DB 7.00        HY17          11,000.                                                11,000.          4,266.                    1,924.         6,190.




                                                                                                                         O
    59 2013 CAT C5000                05/16/17 200DB 5.00        HY17          16,500.                                                16,500.          8,580.                    3,168.       11,748.




                                                                                                                        C
    60 2009 GENIE GS3232             05/18/17 200DB 7.00        HY17          14,715.                                                14,715.          5,706.                    2,574.         8,280.

    61 2017 CAT DP30N5               05/19/17 200DB 5.00        HY17          40,317.                                                40,317.         20,965.                    7,741.       28,706.




                                                                                                 T
    62 2017 MITSUBISHI FD30          05/25/17 200DB 5.00        HY17          38,720.                                                38,720.         20,134.                    7,434.       27,568.




                                                                                               N
    63 2016 JLG 660SJ                06/01/17 200DB 7.00        HY17         101,800.                                               101,800.         39,478.                   17,805.       57,283.




                                                                       E
    64 2016 JLG 660SJ                06/01/17 200DB 7.00        HY17         101,800.                                               101,800.         39,478.                   17,805.       57,283.




                                                                      I
    65 2017 GENIE GS2632             06/01/17 200DB 7.00        HY17          14,733.                                                14,733.          5,714.                    2,577.         8,291.




                                                                    L
    66 2017 GENIE GS2632             06/01/17 200DB 7.00        HY17          14,733.                                                14,733.          5,714.                    2,577.         8,291.




                                                         C
    67 2017 GENIE GS2632             06/01/17 200DB 7.00        HY17          14,733.                                                14,733.          5,714.                    2,577.         8,291.

    68 2017 GENIE GS2632             06/01/17 200DB 7.00        HY17          14,733.                                                14,733.          5,714.                    2,577.         8,291.

    69 2017 GENIE GS2632             06/01/17 200DB 7.00        HY17          14,733.                                                14,733.          5,714.                    2,577.         8,291.

    70 2017 CLARK C30D               06/16/17 200DB 5.00        HY17          27,705.                                                27,705.         14,407.                    5,319.       19,726.

    71 2011 MITSUBISHI FBC25N        06/19/17 200DB 5.00        HY17          20,533.                                                20,533.         10,677.                    3,942.       14,619.

    72 2011 MITSUBISHI FBC25N        06/19/17 200DB 5.00        HY17          20,533.                                                20,533.         10,677.                    3,942.       14,619.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 148 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


    73 2011 MITSUBISHI FBC25N        06/19/17 200DB 5.00        HY17          20,533.                                                20,533.         10,677.                    3,942.       14,619.

    74 2010 DOOSAN G30E5             06/19/17 200DB 5.00        HY17          18,183.                                                18,183.          9,455.                    3,491.       12,946.




                                                                                                                                                     Y
    75 2011 DOOSAN G30E5             06/20/17 200DB 5.00        HY17          20,497.                                                20,497.         10,658.                    3,935.       14,593.




                                                                                                                                                   P
    76 2011 DOOSAN G30E5             06/20/17 200DB 5.00        HY17          20,498.                                                20,498.         10,659.                    3,936.       14,595.




                                                                                                                         O
    77 2010 DOOSAN G30E5             06/23/17 200DB 5.00        HY17          18,697.                                                18,697.          9,722.                    3,590.       13,312.




                                                                                                                        C
    78 2011 TOYOTA 8FGU30            06/26/17 200DB 5.00        HY17          23,612.                                                23,612.         12,278.                    4,534.       16,812.

    79 2017 SKYJACK SJIII4632        06/26/17 200DB 7.00        HY17          17,929.                                                17,929.          6,953.                    3,136.       10,089.




                                                                                                 T
    80 2017 SKYJACK SJIII4632        06/26/17 200DB 7.00        HY17          17,929.                                                17,929.          6,953.                    3,136.       10,089.




                                                                                               N
    81 2016 SKYJACK SJIII4632        06/26/17 200DB 7.00        HY17          13,000.                                                13,000.          5,041.                    2,274.         7,315.




                                                                       E
    82 2010 DOOSAN G30E5             07/01/17 200DB 5.00        HY17          18,017.                                                18,017.          9,369.                    3,459.       12,828.




                                                                      I
    83 2011 TOYOTA 7FDU70            07/19/17 200DB 5.00        HY17          45,900.                                                45,900.         23,868.                    8,813.       32,681.




                                                                    L
    84 2015 CAT DP100                07/20/17 200DB 5.00        HY17         153,000.                                               153,000.         79,560.                   29,376.      108,936.




                                                         C
    85 2012 HYUNDAI 160D-7E          07/20/17 200DB 5.00        HY17          87,000.                                                87,000.         45,240.                   16,704.       61,944.

    86 (D)2014 YALE GLP120VX         08/18/17 200DB 5.00        HY17          34,800.                                                34,800.         18,096.                    3,341.       21,437.

    87 2015 YALE GLP120VX            08/18/17 200DB 5.00        HY17          35,600.                                                35,600.         18,512.                    6,835.       25,347.
       2017 BOBCAT BOBCAT-80XDOZERBLADE
    88 2017 BOBCAT BOBCAT-80XDOZERBLADE
                                     08/31/17 200DB 7.00        HY17            5,701.                                                 5,701.         2,211.                       997.        3,208.

    89 2016 PALADIN M6M-0022         08/31/17 200DB 7.00        HY17            7,067.                                                 7,067.         2,741.                    1,236.         3,977.

    90 2012 BOBCAT T180              08/31/17 200DB 7.00        HY17          27,336.                                                27,336.         10,601.                    4,781.       15,382.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 149 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


    91 2017 TAG TAG-4830Q2           09/14/17 200DB 7.00        HY17            1,678.                                                 1,678.            651.                      294.          945.

    92 2013 TAKEUCHI TB285           09/14/17 200DB 7.00        HY17          57,498.                                                57,498.         22,298.                   10,056.       32,354.




                                                                                                                                                     Y
    93 2017 HYUNDAI 30D-9            09/14/17 200DB 5.00        HY17          27,100.                                                27,100.         14,092.                    5,203.       19,295.




                                                                                                                                                   P
    94 2017 HYUNDAI 30D-9            09/14/17 200DB 5.00        HY17          27,100.                                                27,100.         14,092.                    5,203.       19,295.




                                                                                                                         O
    95 2008 CROWN SP3520-30-276      09/28/17 200DB 5.00        HY17          14,155.                                                14,155.          7,361.                    2,718.       10,079.




                                                                                                                        C
    96 2008 CROWN SP3520-30-276      09/28/17 200DB 5.00        HY17          14,155.                                                14,155.          7,361.                    2,718.       10,079.

    97 (D)2008 CROWN SP3520-30-276   09/28/17 200DB 5.00        HY17          14,155.                                                14,155.          7,361.                    1,359.         8,720.




                                                                                                 T
    98 2015 CROWN SP3520-30-276      09/28/17 200DB 5.00        HY17          20,710.                                                20,710.         10,769.                    3,976.       14,745.




                                                                                               N
    99 2011 CROWN RR5225-45-270      09/28/17 200DB 5.00        HY17          13,490.                                                13,490.          7,015.                    2,590.         9,605.




                                                                       E
   100 (D)2012 CROWN FC4515-50-188   09/28/17 200DB 5.00        HY17          12,730.                                                12,730.          6,620.                    1,222.         7,842.




                                                                      I
   101 (D)2012 CROWN FC4545-65-180   09/28/17 200DB 5.00        HY17          13,680.                                                13,680.          7,114.                    1,313.         8,427.




                                                                    L
   102 2015 CROWN PE4500-60-48       09/28/17 200DB 5.00        HY17            9,120.                                                 9,120.         4,742.                    1,751.         6,493.




                                                         C
   103 (D)2015 CROWN PE4500-60-48    09/28/17 200DB 5.00        HY17            9,120.                                                 9,120.         4,742.                       876.        5,618.

   104 (D)2010 CROWN PE4500-60-48    09/28/17 200DB 5.00        HY17            5,415.                                                 5,415.         2,816.                       520.        3,336.

   105 2004 RAYMOND 71SL60T          09/28/17 200DB 5.00        HY17          30,750.                                                30,750.         15,990.                    5,904.       21,894.

   106 2017 BOBCAT T770              10/04/17 200DB 7.00        HY17          87,751.                                                87,751.         34,030.                   15,348.       49,378.

   107 (D)2013 HYUNDAI 110D-7E       10/06/17 200DB 5.00        HY17          94,500.                                                94,500.         49,140.                    9,072.       58,212.

   108 2015 CROWN SX3000-30-168      10/13/17 200DB 5.00        HY17          13,372.                                                13,372.          6,953.                    2,567.         9,520.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 150 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation
       2017 BOBCAT BOBCAT-80XGRAPPLE
   109 2017 BOBCAT BOBCAT-80XGRAPPLE 10/21/17 200DB 7.00        HY17            4,836.                                                 4,836.         1,875.                       846.        2,721.

   110 2017 BOBCAT BOBCAT-60XCUTTER 10/21/17 200DB 7.00         HY17          27,524.                                                27,524.         10,674.                    4,814.       15,488.




                                                                                                                                                     Y
   111 2017 HYSTER H360HD2           10/30/17 200DB 5.00        HY17         180,155.                                               180,155.         93,681.                   34,590.      128,271.




                                                                                                                                                   P
   112 2017 CAT GP25N5               10/30/17 200DB 5.00        HY17          27,926.                                                27,926.         14,522.                    5,362.       19,884.




                                                                                                                         O
   113 2017 CAT GP25N5               10/30/17 200DB 5.00        HY17          27,926.                                                27,926.         14,522.                    5,362.       19,884.




                                                                                                                        C
   114 2017 CAT GP25N5               10/30/17 200DB 5.00        HY17          27,926.                                                27,926.         14,522.                    5,362.       19,884.

   115 2017 CAT GP25N5               10/30/17 200DB 5.00        HY17          27,926.                                                27,926.         14,522.                    5,362.       19,884.




                                                                                                 T
   116 2017 HYSTER H155FT            11/02/17 200DB 5.00        HY17          72,500.                                                72,500.         37,700.                   13,920.       51,620.




                                                                                               N
   117 2017 CAT EC25N2               11/06/17 200DB 5.00        HY17          33,450.                                                33,450.         17,394.                    6,422.       23,816.




                                                                       E
   118 2017 MITSUBISHI FG30N5        11/06/17 200DB 5.00        HY17          29,050.                                                29,050.         15,106.                    5,578.       20,684.




                                                                      I
   119 2015 HYUNDAI 25D-9            11/30/17 200DB 5.00        HY17          25,000.                                                25,000.         13,000.                    4,800.       17,800.




                                                                    L
   120 2015 HYUNDAI 30D-9            11/30/17 200DB 5.00        HY17          25,000.                                                25,000.         13,000.                    4,800.       17,800.




                                                         C
   121 2015 HYUNDAI 30D-9            11/30/17 200DB 5.00        HY17          25,000.                                                25,000.         13,000.                    4,800.       17,800.

   122 2015 HYUNDAI 30D-9            11/30/17 200DB 5.00        HY17          25,000.                                                25,000.         13,000.                    4,800.       17,800.

   123 (D)2015 HYUNDAI 180D-9        12/01/17 200DB 5.00        HY17         156,950.                                               156,950.         81,614.                   15,067.       96,681.

   124 2017 MITSUBISHI FG30N5        12/01/17 200DB 5.00 HY17                 29,050.                                                29,050.         15,106.                    5,578.       20,684.
       (D)2016 135' STR. BOOM DIESEL 4X4
   125 (D)2016 135' STR. BOOM DIESEL 05/13/18
                                     4X4      200DB 7.00 HY17                186,500.                                               186,500.         26,651.                   22,837.       49,488.
       2007 30' ART. ELEC BOOM + ROTATING JIBGENIEZ3020NR
   126 2007 30' ART. ELEC BOOM + ROTATING
                                     08/28/18
                                          JIBGENIEZ3020NR
                                              200DB 7.00 HY17                 15,640.                                                15,640.          2,235.                    3,830.         6,065.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                     Case 21-03981        Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                      Document      Page 151 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                OTHER                                                                                                    KY
                                                                      C                                                      *
  Asset                                      Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.                 Description         Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                      v
                                                                                                   Excl                                                  Depreciation   Expense                  Depreciation
       2007       30' ART. ELEC BOOM + ROTATING JIBGENIEZ3020NR
   127 2007       30' ART. ELEC BOOM + ROTATING
                                           08/28/18
                                                JIBGENIEZ3020NR
                                                    200DB 7.00        HY17          15,640.                                                15,640.          2,235.                    3,830.         6,065.
       2007       30' ART. ELEC BOOM + ROTATING JIBGENIEZ3020NR
   128 2007       30' ART. ELEC BOOM + ROTATING
                                           08/28/18
                                                JIBGENIEZ3020NR
                                                    200DB 7.00        HY17          15,734.                                                15,734.          2,248.                    3,853.         6,101.




                                                                                                                                                           Y
       2011       40' STR. BOOM, DIESELJLG400S
   129 2011       40' STR. BOOM, DIESELJLG400S
                                           05/21/18 200DB 7.00        HY17          32,882.                                                32,882.          4,699.                    8,053.       12,752.




                                                                                                                                                         P
       2011       40' STR. BOOM, DIESELJLG400S
   130 2011       40' STR. BOOM, DIESELJLG400S
                                           05/21/18 200DB 7.00        HY17          32,882.                                                32,882.          4,699.                    8,053.       12,752.
       2008       40' STR. BOOM, DIESELGENIES40




                                                                                                                               O
   131 2008       40' STR. BOOM, DIESELGENIES40
                                           05/16/18 200DB 7.00        HY17          18,820.                                                18,820.          2,689.                    4,609.         7,298.
       2008       40' STR. BOOM, DIESELGENIES40




                                                                                                                              C
   132 2008       40' STR. BOOM, DIESELGENIES40
                                           05/17/18 200DB 7.00        HY17          17,930.                                                17,930.          2,562.                    4,391.         6,953.
       2011       40' STR. BOOM, DIESELJLG400S
   133 2011       40' STR. BOOM, DIESELJLG400S
                                           05/21/18 200DB 7.00        HY17          32,882.                                                32,882.          4,699.                    8,053.       12,752.




                                                                                                       T
       2008       40' STR. BOOM, DIESELGENIES40
   134 2008       40' STR. BOOM, DIESELGENIES40
                                           05/16/18 200DB 7.00        HY17          19,730.                                                19,730.          2,819.                    4,832.         7,651.
       2017       WALK BEHIND ELECTRIC SWEEPERTENNANTS10




                                                                                                     N
   135 2017       WALK BEHIND ELECTRIC SWEEPERTENNANTS10
                                           09/05/18 200DB 7.00        HY17          10,085.                                                10,085.          1,441.                    2,470.         3,911.




                                                                             E
   136 2018 12K PROPANE FORKLIFT          03/01/18 200DB 7.00         HY17          52,655.                                                52,655.          7,524.                   12,895.       20,419.




                                                                            I
   137 2015 15K DIESEL FORKLIFT           01/01/18 200DB 7.00         HY17          64,800.                                                64,800.          9,260.                   15,870.       25,130.




                                                                          L
   138 (D)2017 21K DIESEL FORKLIFT        01/05/18 200DB 7.00         HY17         165,421.                                               165,421.         23,639.                   20,256.       43,895.




                                                               C
   139 2013 23K DIESEL FORKLIFT           01/12/18 200DB 7.00         HY17          86,900.                                                86,900.         12,418.                   21,282.       33,700.

   140 (D)2012 25K DIESEL FORKLIFT 01/11/18 200DB 7.00                HY17         120,221.                                               120,221.         17,180.                   14,721.       31,901.
       2014 36K INDUSTRIAL FORKLIFT @ 48" LOAD CENTER
   141 2014 36K INDUSTRIAL FORKLIFT @01/05/18
                                      48" LOAD200DB
                                               CENTER
                                                    7.00              HY17         177,998.                                               177,998.         25,436.                   43,592.       69,028.
       2018 3K NARROW AISLE DOUBLE REACH FORKLIFT
   142 2018 3K NARROW AISLE DOUBLE REACH
                                     03/02/18
                                         FORKLIFT
                                              200DB 7.00              HY17          40,125.                                                40,125.          5,734.                    9,827.       15,561.
       2018 3K NARROW AISLE DOUBLE REACH FORKLIFT
   143 2018 3K NARROW AISLE DOUBLE REACH
                                     03/02/18
                                         FORKLIFT
                                              200DB 7.00              HY17          40,125.                                                40,125.          5,734.                    9,827.       15,561.

   144 2018 4K ELECTRIC                   01/23/18 200DB 7.00         HY17          32,839.                                                32,839.          4,693.                    8,042.       12,735.
928111 04-01-19
                                                                                 (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 152 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation
       2012 4K ELECTRIC 3 WHEEL FORKLIFT
   145 2012 4K ELECTRIC 3 WHEEL FORKLIFT
                                     09/20/18 200DB 7.00        HY17          16,900.                                                16,900.          2,415.                    4,139.         6,554.

   146 2011 5K INDUSTRIAL FORKLIFT   08/03/18 200DB 7.00        HY17          14,750.                                                14,750.          2,108.                    3,612.         5,720.




                                                                                                                                                     Y
   147 2011 5K INDUSTRIAL FORKLIFT 08/03/18 200DB 7.00          HY17          14,750.                                                14,750.          2,108.                    3,612.         5,720.




                                                                                                                                                   P
       2013 6K ELECTRIC, CUSHION TIRESYALEERC060
   148 2013 6K ELECTRIC, CUSHION TIRESYALEERC060
                                     09/20/18 200DB 7.00        HY17          16,000.                                                16,000.          2,286.                    3,918.         6,204.




                                                                                                                         O
   149 2018 6K INDUSTRIAL FORKLIFT   02/16/18 200DB 7.00        HY17          28,500.                                                28,500.          4,073.                    6,980.       11,053.




                                                                                                                        C
   150 2018 6K INDUSTRIAL FORKLIFT   07/02/18 200DB 7.00        HY17          29,425.                                                29,425.          4,205.                    7,206.       11,411.

   151 2018 6K INDUSTRIAL FORKLIFT   07/02/18 200DB 7.00        HY17          29,450.                                                29,450.          4,208.                    7,212.       11,420.




                                                                                                 T
   152 2018 6K INDUSTRIAL FORKLIFT   08/27/18 200DB 7.00        HY17          33,350.                                                33,350.          4,766.                    8,167.       12,933.




                                                                                               N
   153 2012 6K INDUSTRIAL FORKLIFT 01/29/18 200DB 7.00          HY17          21,000.                                                21,000.          3,001.                    5,143.         8,144.
       (D)2015 6K INDUSTRIAL FORKLIFT




                                                                       E
   154 (D)2015 6K INDUSTRIAL FORKLIFT01/29/18 200DB 7.00        HY17          22,850.                                                22,850.          3,265.                    2,798.         6,063.




                                                                      I
   155 2018 6K INDUSTRIAL FORKLIFT   01/29/18 200DB 7.00        HY17          27,150.                                                27,150.          3,880.                    6,649.       10,529.




                                                                    L
   156 2012 6K INDUSTRIAL FORKLIFT 01/29/18 200DB 7.00          HY17          20,000.                                                20,000.          2,858.                    4,898.         7,756.
       (D)2018 12K 56' REACH TELEHANDLER




                                                         C
   157 (D)2018 12K 56' REACH TELEHANDLER
                                     03/05/18 200DB 7.00        HY17         172,521.                                               172,521.         24,653.                   21,125.       45,778.
       2018 6K 36' REACH TELEHANDLER
   158 2018 6K 36' REACH TELEHANDLER 03/05/18 200DB 7.00        HY17          91,166.                                                91,166.         13,028.                   22,326.       35,354.
       2017 8K 44' REACH TELEHANDLER, AIR FILLED TIRES
   159 2017 8K 44' REACH TELEHANDLER,03/12/18
                                      AIR FILLED
                                              200DB
                                                 TIRES
                                                    7.00        HY17          94,400.                                                94,400.         13,490.                   23,119.       36,609.
       2017 8K 44' REACH TELEHANDLER, AIR FILLED TIRES
   160 2017 8K 44' REACH TELEHANDLER,03/12/18
                                      AIR FILLED
                                              200DB
                                                 TIRES
                                                    7.00        HY17          94,400.                                                94,400.         13,490.                   23,119.       36,609.
       2018 26' ELEC NARROW SCISSOR LIFTGENIEGS2632
   161 2018 26' ELEC NARROW SCISSOR LIFTGENIEGS2632
                                     07/11/18 200DB 7.00        HY17          15,563.                                                15,563.          2,224.                    3,811.         6,035.
       2018 26' ELEC NARROW SCISSOR LIFTGENIEGS2632
   162 2018 26' ELEC NARROW SCISSOR LIFTGENIEGS2632
                                     07/11/18 200DB 7.00        HY17          15,563.                                                15,563.          2,224.                    3,811.         6,035.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                       Case 21-03981        Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                        Document      Page 153 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                  OTHER                                                                                                    KY
                                                                        C                                                      *
  Asset                                        Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.                   Description         Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                        v
                                                                                                     Excl                                                  Depreciation   Expense                  Depreciation
       2018       26'   ELEC NARROW SCISSOR LIFTJCBS2632E
   163 2018       26'   ELEC NARROW SCISSOR LIFTJCBS2632E
                                             07/13/18 200DB 7.00        HY17          15,400.                                                15,400.          2,201.                    3,771.         5,972.
       2007       40'   DIESEL RT SCISSOR LIFT 4X4 + GENERATORSKY
   164 2007       40'   DIESEL RT SCISSOR LIFT
                                             08/07/18
                                                4X4 + GENERATORSKY
                                                       200DB 7.00       HY17          24,000.                                                24,000.          3,430.                    5,878.         9,308.




                                                                                                                                                             Y
       2008       40'   DIESEL RT SCISSOR LIFT 4X4SKYJACK SJ8243
   165 2008       40'   DIESEL RT SCISSOR LIFT
                                             08/07/18
                                               4X4SKYJACK
                                                       200DBSJ8243
                                                              7.00      HY17          24,000.                                                24,000.          3,430.                    5,878.         9,308.




                                                                                                                                                           P
       2008       40'   DIESEL RT SCISSOR LIFT 4X4 + GENERATORSKY
   166 2008       40'   DIESEL RT SCISSOR LIFT
                                             08/07/18
                                               4X4 + GENERATORSKY
                                                       200DB 7.00       HY17          24,000.                                                24,000.          3,430.                    5,878.         9,308.
       2008       40'   DIESEL RT SCISSOR LIFT 4X4 + GENERATORSKY




                                                                                                                                 O
   167 2008       40'   DIESEL RT SCISSOR LIFT
                                             08/07/18
                                               4X4 + GENERATORSKY
                                                       200DB 7.00       HY17          24,000.                                                24,000.          3,430.                    5,878.         9,308.
       2013       40'   DIESEL RT SCISSOR LIFT 4X4 + OUTRIGGERSSK




                                                                                                                                C
   168 2013       40'   DIESEL RT SCISSOR LIFT
                                             07/19/18
                                               4X4 + OUTRIGGERSSK
                                                       200DB 7.00       HY17          35,800.                                                35,800.          5,116.                    8,767.       13,883.
       2013       40'   DIESEL RT SCISSOR LIFT 4X4 + OUTRIGGERSSK
   169 2013       40'   DIESEL RT SCISSOR LIFT
                                             07/19/18
                                               4X4 + OUTRIGGERSSK
                                                       200DB 7.00       HY17          35,800.                                                35,800.          5,116.                    8,767.       13,883.




                                                                                                         T
       2013       40'   DIESEL RT SCISSOR LIFT 4X4 + OUTRIGGERSSK
   170 2013       40'   DIESEL RT SCISSOR LIFT
                                             07/19/18
                                               4X4 + OUTRIGGERSSK
                                                       200DB 7.00       HY17          35,800.                                                35,800.          5,116.                    8,767.       13,883.
       2007       40'   DIESEL RT SCISSOR LIFT 4X4SKYJACK SJ8243




                                                                                                       N
   171 2007       40'   DIESEL RT SCISSOR LIFT
                                             08/07/18
                                               4X4SKYJACK
                                                       200DBSJ8243
                                                              7.00      HY17          24,000.                                                24,000.          3,430.                    5,878.         9,308.
       2007       40'   DIESEL RT SCISSOR LIFT 4X4SKYJACK SJ8243




                                                                               E
   172 2007       40'   DIESEL RT SCISSOR LIFT
                                             08/07/18
                                               4X4SKYJACK
                                                       200DBSJ8243
                                                              7.00      HY17          24,000.                                                24,000.          3,430.                    5,878.         9,308.




                                                                              I
       2018       AIR   TOW 16' X 75" EQUIPMENT TRAILER,
   173 2018       AIR   TOW 16' X 75" EQUIPMENT
                                             09/17/18
                                                 TRAILER,
                                                       200DB 7.00       HY17          15,818.                                                15,818.          2,260.                    3,874.         6,134.




                                                                            L
       2018       20'   ELEC VERTICAL MAST LIFT + EXTENSION DECK
   174 2018       20'   ELEC VERTICAL MAST LIFT
                                             02/16/18
                                                 + EXTENSION
                                                       200DB 7.00
                                                              DECK      HY17          12,704.                                                12,704.          1,815.                    3,111.         4,926.
       2018       20'   ELEC VERTICAL MAST LIFT + EXTENSION DECK




                                                                 C
   175 2018       20'   ELEC VERTICAL MAST LIFT
                                             02/16/18
                                                 + EXTENSION
                                                       200DB 7.00
                                                              DECK      HY17          12,704.                                                12,704.          1,815.                    3,111.         4,926.
       2018       20'   ELEC VERTICAL MAST LIFT + EXTENSION DECK
   176 2018       20'   ELEC VERTICAL MAST LIFT
                                             02/16/18
                                                 + EXTENSION
                                                       200DB 7.00
                                                              DECK      HY17          12,704.                                                12,704.          1,815.                    3,111.         4,926.

   177 GMC TRUCK                             04/30/18 200DB 5.00        HY21          79,952.                                                79,952.         15,990.                   25,585.       41,575.

   178 CAPITALIZED LOAN FEES                 02/27/18            120M       43       150,738.                                               150,738.         12,561.                   15,074.       27,635.

   179 REPAIRS                               08/29/18 200DB 7.00        HY17            1,261.                                                 1,261.            180.                      309.          489.

   180 REPAIRS                               11/19/18 200DB 7.00        HY17            2,636.                                                 2,636.            377.                      645.        1,022.
928111 04-01-19
                                                                                   (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 154 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   181 REPAIRS                       08/08/18 200DB 7.00        HY17            2,621.                                                 2,621.            375.                      642.        1,017.

   182 REPAIRS                       08/24/18 200DB 7.00        HY17            1,069.                                                 1,069.            153.                      262.          415.




                                                                                                                                                     Y
   183 REPAIRS                       03/12/18 200DB 7.00        HY17            1,835.                                                 1,835.            262.                      449.          711.




                                                                                                                                                   P
   184 REPAIRS                       03/23/18 200DB 7.00        HY17            1,173.                                                 1,173.            168.                      287.          455.




                                                                                                                         O
   185 REPAIRS                       05/14/18 200DB 7.00        HY17            1,674.                                                 1,674.            239.                      410.          649.




                                                                                                                        C
   186 REPAIRS                       10/29/18 200DB 7.00        HY17            1,201.                                                 1,201.            172.                      294.          466.

   187 REPAIRS                       09/19/18 200DB 7.00        HY17            3,270.                                                 3,270.            467.                      801.        1,268.




                                                                                                 T
   188 REPAIRS                       10/29/18 200DB 7.00        HY17            3,419.                                                 3,419.            489.                      837.        1,326.




                                                                                               N
   189 REPAIRS                       02/09/18 200DB 7.00        HY17            3,049.                                                 3,049.            436.                      747.        1,183.




                                                                       E
   190 REPAIRS                       05/02/18 200DB 7.00        HY17            1,266.                                                 1,266.            181.                      310.          491.




                                                                      I
   191 REPAIRS                       07/11/18 200DB 7.00        HY17            2,830.                                                 2,830.            404.                      693.        1,097.




                                                                    L
   192 REPAIRS                       03/08/18 200DB 7.00        HY17            2,515.                                                 2,515.            359.                      616.          975.




                                                         C
   193 TIRES                         05/29/18 200DB 7.00        HY17            1,041.                                                 1,041.            149.                      255.          404.

   194 REPAIRS                       06/05/18 200DB 7.00        HY17            1,483.                                                 1,483.            212.                      363.          575.

   195 REPAIRS                       11/01/18 200DB 7.00        HY17            1,347.                                                 1,347.            193.                      330.          523.

   196 REPAIRS                       09/17/18 200DB 7.00        HY17            7,327.                                                 7,327.         1,047.                    1,794.         2,841.

   197 REPAIRS                       09/28/18 200DB 7.00        HY17          10,686.                                                10,686.          1,527.                    2,617.         4,144.

   198 REPIARS                       06/06/18 200DB 7.00        HY17            1,481.                                                 1,481.            212.                      363.          575.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 155 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   199 TIRES                         05/29/18 200DB 7.00        HY17            1,091.                                                 1,091.            156.                      267.          423.

   200 REPAIRS                       11/05/18 200DB 7.00        HY17            1,120.                                                 1,120.            160.                      274.          434.




                                                                                                                                                     Y
   201 MODIFICATION                  05/22/18 200DB 7.00        HY17            2,057.                                                 2,057.            294.                      504.          798.




                                                                                                                                                   P
   202 MODIFICATION                  06/20/18 200DB 7.00        HY17            3,346.                                                 3,346.            478.                      820.        1,298.




                                                                                                                         O
   203 MODIFICATION                  07/17/18 200DB 7.00        HY17            1,492.                                                 1,492.            213.                      365.          578.




                                                                                                                        C
   204 MODIFICATION                  05/02/18 200DB 7.00        HY17            5,000.                                                 5,000.            715.                   1,225.         1,940.

   205 MODIFICATION                  05/22/18 200DB 7.00        HY17            2,662.                                                 2,662.            380.                      652.        1,032.




                                                                                                 T
   206 MODIFICATION                  06/20/18 200DB 7.00        HY17            3,346.                                                 3,346.            478.                      820.        1,298.




                                                                                               N
   207 MODIFICATION                  07/17/18 200DB 7.00        HY17            1,492.                                                 1,492.            213.                      365.          578.




                                                                       E
   208 REPAIRS                       01/19/18 200DB 7.00        HY17            2,134.                                                 2,134.            305.                      522.          827.




                                                                      I
   209 REPAIRS                       01/19/18 200DB 7.00        HY17            1,987.                                                 1,987.            284.                      487.          771.




                                                                    L
   210 FREIGHT                       01/22/18 200DB 7.00        HY17            2,550.                                                 2,550.            364.                      625.          989.




                                                         C
   211 REPAIRS                       02/27/18 200DB 7.00        HY17            3,442.                                                 3,442.            492.                      843.        1,335.

   212 REPAIRS                       03/19/18 200DB 7.00        HY17            1,355.                                                 1,355.            194.                      332.          526.

   213 FREIGHT                       04/06/18 200DB 7.00        HY17            2,550.                                                 2,550.            364.                      625.          989.

   214 REPAIRS                       08/03/18 200DB 7.00        HY17            1,202.                                                 1,202.            172.                      294.          466.

   215 RECONDITIONING                10/03/18 200DB 7.00        HY17            4,939.                                                 4,939.            706.                   1,210.         1,916.

   216 RECONDITIONING                10/03/18 200DB 7.00        HY17            5,617.                                                 5,617.            803.                   1,376.         2,179.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                 Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                 Document      Page 156 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER                                                                                                    KY
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.             Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                 v
                                                                                              Excl                                                  Depreciation   Expense                  Depreciation


   217 REPAIRS                        02/27/18 200DB 7.00        HY17            1,278.                                                 1,278.            183.                      313.          496.

   218 REPAIRS                        04/23/18 200DB 7.00        HY17            1,650.                                                 1,650.            236.                      404.          640.




                                                                                                                                                      Y
   219 TIRES                          05/22/18 200DB 7.00        HY17            7,135.                                                 7,135.         1,020.                    1,747.         2,767.




                                                                                                                                                    P
   220 BATTERIES                      10/02/18 200DB 7.00        HY17            2,942.                                                 2,942.            420.                      720.        1,140.




                                                                                                                          O
   221 TIRES                          05/17/18 200DB 7.00        HY17            1,421.                                                 1,421.            203.                      348.          551.




                                                                                                                         C
   222 TIRES                          08/10/18 200DB 7.00        HY17            1,125.                                                 1,125.            161.                      276.          437.

   223 FREIGHT                        02/01/18 200DB 7.00        HY17            3,468.                                                 3,468.            496.                      849.        1,345.




                                                                                                  T
   224 BATTERIES                      11/09/18 200DB 7.00        HY17            1,393.                                                 1,393.            199.                      341.          540.




                                                                                                N
   225 REPAIRS                        03/21/18 200DB 7.00        HY17            1,813.                                                 1,813.            259.                      444.          703.




                                                                        E
   226 TIRES                          10/05/18 200DB 7.00        HY17            4,800.                                                 4,800.            686.                   1,176.         1,862.




                                                                       I
   227 REPAIRS                        10/29/18 200DB 7.00        HY17            1,401.                                                 1,401.            200.                      343.          543.




                                                                     L
   228 REPAIRS                        05/14/18 200DB 7.00        HY17            1,651.                                                 1,651.            236.                      404.          640.




                                                          C
   229 TIRES                          05/25/18 200DB 7.00        HY17            9,094.                                                 9,094.         1,299.                    2,227.         3,526.

   230 FREIGHT                        02/02/18 200DB 7.00        HY17            1,632.                                                 1,632.            233.                      400.          633.

   231 LIFTING HOOKS                  02/06/18 200DB 7.00        HY17            1,763.                                                 1,763.            252.                      432.          684.

   232 LIFTING HOOKS                  04/18/18 200DB 7.00        HY17            4,619.                                                 4,619.            660.                   1,131.         1,791.

   233 LIFTING HOOKS                  02/06/18 200DB 7.00        HY17            2,044.                                                 2,044.            292.                      501.          793.

   234 LIFTING HOOKS                  04/18/18 200DB 7.00        HY17            4,619.                                                 4,619.            660.                   1,131.         1,791.
928111 04-01-19
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 157 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   235 REPAIRS                       08/28/18 200DB 7.00        HY17            2,498.                                                 2,498.            357.                      612.          969.

   236 LIFTING HOOKS                 02/06/18 200DB 7.00        HY17            2,552.                                                 2,552.            365.                      625.          990.




                                                                                                                                                     Y
   237 LIFTING HOOKS                 04/18/18 200DB 7.00        HY17            4,619.                                                 4,619.            660.                   1,131.         1,791.




                                                                                                                                                   P
   238 FREIGHT                       02/02/18 200DB 7.00        HY17            1,632.                                                 1,632.            233.                      400.          633.




                                                                                                                         O
   239 LIFTING HOOKS                 02/06/18 200DB 7.00        HY17            1,763.                                                 1,763.            252.                      432.          684.




                                                                                                                        C
   240 LIFTING HOOKS                 04/18/18 200DB 7.00        HY17            4,619.                                                 4,619.            660.                   1,131.         1,791.

   241 REPAIRS                       07/26/18 200DB 7.00        HY17            1,276.                                                 1,276.            182.                      312.          494.




                                                                                                 T
   242 REPAIRS                       10/29/18 200DB 7.00        HY17            1,401.                                                 1,401.            200.                      343.          543.




                                                                                               N
   243 REPAIRS                       01/26/18 200DB 7.00        HY17            1,239.                                                 1,239.            177.                      303.          480.




                                                                       E
   244 REPAIRS                       01/31/18 200DB 7.00        HY17            1,416.                                                 1,416.            202.                      347.          549.




                                                                      I
   245 TIRES                         08/10/18 200DB 7.00        HY17            2,281.                                                 2,281.            326.                      559.          885.




                                                                    L
   246 TIRES                         08/02/18 200DB 7.00        HY17            2,281.                                                 2,281.            326.                      559.          885.




                                                         C
   247 RECONDITIONING                10/09/18 200DB 7.00        HY17          11,847.                                                11,847.          1,693.                    2,901.         4,594.

   248 REPAIRS                       03/29/18 200DB 7.00        HY17            1,031.                                                 1,031.            147.                      253.          400.

   249 REPAIRS                       08/28/18 200DB 7.00        HY17            6,258.                                                 6,258.            894.                   1,533.         2,427.

   250 TIRES                         05/29/18 200DB 7.00        HY17            1,141.                                                 1,141.            163.                      280.          443.

   251 TIRES                         05/29/18 200DB 7.00        HY17            1,141.                                                 1,141.            163.                      280.          443.

   252 TIRES                         05/29/18 200DB 7.00        HY17            1,091.                                                 1,091.            156.                      267.          423.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                 Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                 Document      Page 158 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER                                                                                                    KY
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.             Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                 v
                                                                                              Excl                                                  Depreciation   Expense                  Depreciation


   253 BATTERIES                      06/01/18 200DB 7.00        HY17            2,983.                                                 2,983.            426.                      730.        1,156.

   254 PDI FOR NEW EQUIPMENT          06/01/18 200DB 7.00        HY17               875.                                                   875.           125.                      214.          339.




                                                                                                                                                      Y
   255 TOOL TRAY FOR NEW EQUIPMENT 06/14/18 200DB 7.00           HY17                96.                                                    96.            14.                       24.            38.




                                                                                                                                                    P
       FIRE EXTINGUISHER FOR NEW EQUIPMENT
   256 FIRE EXTINGUISHER FOR NEW EQUIPMENT
                                     04/03/18 200DB 7.00         HY17               213.                                                   213.            30.                       52.            82.




                                                                                                                          O
   257 PDI FOR NEW EQUIPMENT          03/16/18 200DB 7.00        HY17               292.                                                   292.            42.                       71.          113.




                                                                                                                         C
   258 PDI FOR NEW EQUIPMENT          07/20/18 200DB 7.00        HY17               200.                                                   200.            29.                       49.            78.

   259 PDI FOR NEW EQUIPMENT          07/20/18 200DB 7.00        HY17               200.                                                   200.            29.                       49.            78.




                                                                                                  T
   260 PDI FOR NEW EQUIPMENT          10/02/18 200DB 7.00        HY17            1,418.                                                 1,418.            203.                      347.          550.




                                                                                                N
   261 PDI FOR NEW EQUIPMENT          03/12/18 200DB 7.00        HY17               427.                                                   427.            61.                      104.          165.




                                                                        E
   262 PDI FOR NEW EQUIPMENT          03/12/18 200DB 7.00        HY17               436.                                                   436.            62.                      107.          169.




                                                                       I
   263 PDI FOR NEW EQUIPMENT          07/27/18 200DB 7.00        HY17               466.                                                   466.            67.                      114.          181.




                                                                     L
   264 PDI FOR NEW EQUIPMENT          04/03/18 200DB 7.00        HY17            3,023.                                                 3,023.            432.                      740.        1,172.




                                                          C
   265 TIRES FOR NEW EQUIPMENT        03/16/18 200DB 7.00        HY17            3,290.                                                 3,290.            470.                      806.        1,276.

   266 LIGHTS FOR NEW EQUIPMENT       03/26/18 200DB 7.00        HY17               527.                                                   527.            75.                      129.          204.

   267 TIRES FOR NEW EQUIPMENT        03/16/18 200DB 7.00        HY17            3,290.                                                 3,290.            470.                      806.        1,276.

   268 LIGHTS FOR NEW EQUIPMENT       03/21/18 200DB 7.00        HY17            1,053.                                                 1,053.            150.                      258.          408.

   269 PDI FOR NEW EQUIPMENT          04/09/18 200DB 7.00        HY17               258.                                                   258.            37.                       63.          100.

   270 PDI FOR NEW EQUIPMENT          04/09/18 200DB 7.00        HY17               258.                                                   258.            37.                       63.          100.
928111 04-01-19
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                    Case 21-03981        Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                     Document      Page 159 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                               OTHER                                                                                                    KY
                                                                     C                                                      *
  Asset                                     Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.                Description         Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                     v
                                                                                                  Excl                                                  Depreciation   Expense                  Depreciation


   271 PDI FOR NEW EQUIPMENT         04/09/18 200DB 7.00             HY17               258.                                                   258.            37.                       63.          100.
       NATIONAL LIFT TRUCK - IV181210281 CTA
   272 NATIONAL LIFT TRUCK - IV181210281
                                     12/01/18
                                         CTA 200DB 5.00              HY17            5,350.                                                 5,350.         1,070.                    1,712.         2,782.




                                                                                                                                                          Y
   273 SERVICES BILLS                    01/01/19 200DB 5.00         HY19B         22,127.                                                22,127.                                    4,425.         4,425.




                                                                                                                                                        P
   274 PRO-55534                         01/11/19 200DB 5.00         HY19B           1,000.                                                 1,000.                                      200.          200.




                                                                                                                              O
   275 165753043-001                     02/01/19 200DB 5.00         HY19B           1,010.                                                 1,010.                                      202.          202.




                                                                                                                             C
   276 ALZ - SERVICES BILLS          02/01/19 200DB 5.00             HY19B           6,832.                                                 6,832.                                   1,366.         1,366.
       01-204921 BOBCAT OF GREENVILLE
   277 01-204921 BOBCAT OF GREENVILLE03/14/19 200DB 5.00             HY19B           1,062.                                                 1,062.                                      212.          212.




                                                                                                      T
   278 W5556-1 PRO CON EQUIPMENT         03/20/19 200DB 5.00         HY19B           1,466.                                                 1,466.                                      293.          293.




                                                                                                    N
   279 5004 TAC INDUSTRIAL LLC           03/21/19 200DB 5.00         HY19B           1,547.                                                 1,547.                                      309.          309.




                                                                            E
   280 4301 TAC INDUSTRIAL LLC           03/21/19 200DB 5.00         HY19B              394.                                                   394.                                      79.            79.




                                                                           I
   281 R1783 SKYJACK EQUIPMENT INC       04/02/19 200DB 5.00         HY19B           1,735.                                                 1,735.                                      347.          347.




                                                                         L
   282 R1844 BOBCAT OF GREENVILLE        04/04/19 200DB 5.00         HY19B           6,141.                                                 6,141.                                   1,228.         1,228.




                                                              C
   283 R1846      FREIGHTQUOTE COM        04/10/19 200DB 5.00        HY19B           2,577.                                                 2,577.                                      515.          515.
       R1717      NORTHWEST HANDLING SYSTEMS
   284 R1717      NORTHWEST HANDLING SYSTEMS
                                          04/11/19 200DB 5.00        HY19B           4,881.                                                 4,881.                                      976.          976.
       R1623      UNITED RENTAL NORTH AMERICA
   285 R1623      UNITED RENTAL NORTH AMERICA
                                          04/11/19 200DB 5.00        HY19B              327.                                                   327.                                      65.            65.

   286 R1831      TOYOTALIFT NORTHEAST    04/16/19 200DB 5.00        HY19B           2,198.                                                 2,198.                                      440.          440.
       R1894      UNIVERSAL FREIGHT AND TRANSPORTATION
   287 R1894      UNIVERSAL FREIGHT AND TRANSPORTATION
                                          04/22/19 200DB 5.00        HY19B           2,350.                                                 2,350.                                      470.          470.
       R2017      UNITED RENTALS NORTH AMERICA
   288 R2017      UNITED RENTALS NORTH AMERICA
                                          04/26/19 200DB 5.00        HY19B           2,269.                                                 2,269.                                      454.          454.
928111 04-01-19
                                                                                (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 160 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   289 R1760 TOYOTALIFT NORTHEAST    04/29/19 200DB 5.00 HY19B                  3,285.                                                 3,285.                                      657.          657.
       R1921 / R1922 UNIVERSAL FRETIGHT AND TRANSPORTATIO
   290 R1921 / R1922 UNIVERSAL FRETIGHT
                                     04/29/19
                                        AND TRANSPORTATIO
                                              200DB 5.00 HY19B                  2,900.                                                 2,900.                                      580.          580.




                                                                                                                                                     Y
   291 R1759 TOYOTALIFT NORTHEAST    04/29/19 200DB 5.00        HY19B           1,505.                                                 1,505.                                      301.          301.




                                                                                                                                                   P
       R1948 UNIVERSAL FREIGHT AND TRANSPORTATION
   292 R1948 UNIVERSAL FREIGHT AND TRANSPORTATION
                                     05/01/19 200DB 5.00        HY19B           2,150.                                                 2,150.                                      430.          430.
       R1990-1994 UNIVERSAL FRETIGHT AND TRANSPORTATION




                                                                                                                         O
   293 R1990-1994 UNIVERSAL FRETIGHT 05/13/19
                                     AND TRANSPORTATION
                                              200DB 5.00        HY19B           1,500.                                                 1,500.                                      300.          300.
       R1518 UNITED RENTALS NORTH AMERICA




                                                                                                                        C
   294 R1518 UNITED RENTALS NORTH AMERICA
                                     05/24/19 200DB 5.00        HY19B           1,529.                                                 1,529.                                      306.          306.
       R1868 UNITED RENTALS NORTH AMERICA
   295 R1868 UNITED RENTALS NORTH AMERICA
                                     05/28/19 200DB 5.00        HY19B           1,061.                                                 1,061.                                      212.          212.




                                                                                                 T
   296 R2003 NATIONAL LIFT TRUCK     05/30/19 200DB 5.00        HY19B           1,873.                                                 1,873.                                      375.          375.
       R1986/R1996 TOYOTALIFT NORTHEAST




                                                                                               N
   297 R1986/R1996 TOYOTALIFT NORTHEAST
                                     05/31/19 200DB 5.00        HY19B           1,829.                                                 1,829.                                      366.          366.




                                                                       E
   298 R2004 H&E EQUIPMENT           06/04/19 200DB 5.00        HY19B           1,515.                                                 1,515.                                      303.          303.




                                                                      I
   299 R2071 TAC INDUSTRIAL LLC      06/06/19 200DB 5.00        HY19B           1,144.                                                 1,144.                                      229.          229.




                                                                    L
   300 R2020 NATIONAL LIFT TRUCK     06/12/19 200DB 5.00        HY19B           1,052.                                                 1,052.                                      210.          210.




                                                         C
   301 R2019 NATIONAL LIFT TRUCK     06/13/19   200DB 5.00      HY19B           1,076.                                                 1,076.                                      215.          215.
       R1866 SOUTHEAST INDUSTRIAL EQUIPMENT
   302 R1866 SOUTHEAST INDUSTRIAL EQUIPMENT
                                     06/14/19   200DB 5.00      HY19B           1,727.                                                 1,727.                                      345.          345.
       PO 2325 CROWN BATTERY MANUFACTURING
   303 PO 2325 CROWN BATTERY MANUFACTURING
                                     06/19/19   200DB 5.00      HY19B           2,651.                                                 2,651.                                      530.          530.
       R2098 EASTERN LIFT TRUCK CO, INC
   304 R2098 EASTERN LIFT TRUCK CO, INC
                                     06/28/19   200DB 5.00      HY19B           1,112.                                                 1,112.                                      222.          222.

   305 R2091                         07/15/19 200DB 5.00        HY19B           1,001.                                                 1,001.                                      200.          200.

   306 R1407                         07/16/19 200DB 5.00        HY19B           1,066.                                                 1,066.                                      213.          213.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                 Case 21-03981        Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                  Document      Page 161 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                            OTHER                                                                                                    KY
                                                                  C                                                      *
  Asset                                  Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.             Description         Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                  v
                                                                                               Excl                                                  Depreciation   Expense                  Depreciation


   307 R2148                          07/22/19 200DB 5.00         HY19B           3,762.                                                 3,762.                                      752.          752.

   308 R2137                          07/24/19 200DB 5.00         HY19B           4,428.                                                 4,428.                                      886.          886.




                                                                                                                                                       Y
   309 R2151                          07/25/19 200DB 5.00         HY19B           1,386.                                                 1,386.                                      277.          277.




                                                                                                                                                     P
   310 R2167                          07/29/19 200DB 5.00         HY19B           2,445.                                                 2,445.                                      489.          489.




                                                                                                                           O
   311 R2102                          07/31/19 200DB 5.00         HY19B           1,352.                                                 1,352.                                      270.          270.




                                                                                                                          C
   312 R2085                          07/31/19 200DB 5.00         HY19B           3,845.                                                 3,845.                                      769.          769.

   313 R2084                           07/31/19 200DB 5.00        HY19B           3,880.                                                 3,880.                                      776.          776.




                                                                                                   T
       14' ELEC   NARROW HYBRID SCISSOR LIFT
   314 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,000.                                                 2,000.                                      400.          400.
       14' ELEC   NARROW HYBRID SCISSOR LIFT




                                                                                                 N
   315 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,250.                                                 2,250.                                      450.          450.
       14' ELEC   NARROW HYBRID SCISSOR LIFT




                                                                         E
   316 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,250.                                                 2,250.                                      450.          450.




                                                                        I
       14' ELEC   NARROW HYBRID SCISSOR LIFT
   317 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,500.                                                 2,500.                                      500.          500.




                                                                      L
       14' ELEC   NARROW HYBRID SCISSOR LIFT
   318 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,900.                                                 2,900.                                      580.          580.
       14' ELEC   NARROW HYBRID SCISSOR LIFT




                                                           C
   319 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,900.                                                 2,900.                                      580.          580.
       14' ELEC   NARROW HYBRID SCISSOR LIFT
   320 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           2,900.                                                 2,900.                                      580.          580.
       14' ELEC   NARROW HYBRID SCISSOR LIFT
   321 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           3,300.                                                 3,300.                                      660.          660.
       14' ELEC   NARROW HYBRID SCISSOR LIFT
   322 14' ELEC   NARROW HYBRID SCISSOR07/31/19
                                        LIFT    200DB 5.00        HY19B           3,300.                                                 3,300.                                      660.          660.
       60' ART.   BOOM DIESEL 4X4, FF TIRES, SKYPOWER, SKYW
   323 60' ART.   BOOM DIESEL 4X4, FF TIRES,
                                       07/29/19
                                             SKYPOWER,
                                                200DB 5.00
                                                       SKYW       HY19B         34,576.                                                34,576.                                    6,915.         6,915.

   324 2017 DODGE RAM 1500            07/11/19 200DB 5.00         HY19B         32,849.                                                32,849.                                    6,570.         6,570.
928111 04-01-19
                                                                             (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 162 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   325 STACK EQUIPMENT (WI)          08/09/19 200DB 5.00        HY19B           3,860.                                                 3,860.                                      772.          772.

   326 NATIONAL LIFT TRUCK R2176     08/12/19 200DB 5.00        HY19B           2,414.                                                 2,414.                                      483.          483.




                                                                                                                                                     Y
       UNITED RENTALS NORTH AMERICA R2055
   327 UNITED RENTALS NORTH AMERICA R2055
                                     08/13/19 200DB 5.00        HY19B           3,423.                                                 3,423.                                      685.          685.




                                                                                                                                                   P
       FMH MATERIAL HANDLING SOLUTIONS R2196
   328 FMH MATERIAL HANDLING SOLUTIONS
                                     08/16/19
                                       R2196 200DB 5.00         HY19B           1,033.                                                 1,033.                                      207.          207.




                                                                                                                         O
   329 NATIONAL LIFT TRUCK R2099     08/16/19 200DB 5.00        HY19B           2,161.                                                 2,161.                                      432.          432.
       EASTERN LIFT TRUCK CO, INC. R2101




                                                                                                                        C
   330 EASTERN LIFT TRUCK CO, INC. R2101
                                     08/28/19 200DB 5.00        HY19B           1,008.                                                 1,008.                                      202.          202.

   331 NATIONAL LIFT TRUCK R2170     08/29/19 200DB 5.00        HY19B           1,849.                                                 1,849.                                      370.          370.




                                                                                                 T
   332 NATIONAL LIFT TRUCK R1593     08/29/19 200DB 5.00        HY19B           1,339.                                                 1,339.                                      268.          268.




                                                                                               N
   333 NATIONAL LIFT TRUCK R2201     08/30/19 200DB 5.00 HY19B                  1,512.                                                 1,512.                                      302.          302.
       2010 60' ART. BOOM DIESEL 4X4, FF TIRES




                                                                       E
   334 2010 60' ART. BOOM DIESEL 4X4,09/16/19
                                      FF TIRES200DB 5.00 HY19B                32,200.                                                32,200.                                    6,440.         6,440.




                                                                      I
       2013 4K ELECTRIC 3 WHEEL FORKLIFT, CUSHION TIRES,
   335 2013 4K ELECTRIC 3 WHEEL FORKLIFT,
                                     09/19/19
                                          CUSHION
                                              200DBTIRES,
                                                     5.00 HY19B               20,462.                                                20,462.                                    4,092.         4,092.




                                                                    L
   336 NATIONAL LIFT TRUCK R2172     09/05/19 200DB 5.00        HY19B           1,229.                                                 1,229.                                      246.          246.




                                                         C
   337 NATIONAL LIFT TRUCK R2088     09/06/19 200DB 5.00        HY19B           3,045.                                                 3,045.                                      609.          609.

   338 GM EQUIPMENT CORP. R2222      09/09/19 200DB 5.00        HY19B           1,014.                                                 1,014.                                      203.          203.

   339 NATIONAL LIFT TRUCK R2232     09/12/19 200DB 5.00        HY19B           1,479.                                                 1,479.                                      296.          296.

   340 NATIONAL LIFT TRUCK R2172     09/26/19 200DB 5.00        HY19B           2,593.                                                 2,593.                                      519.          519.

   341 NITCO                         10/01/19 200DB 5.00        HY19B           3,418.                                                 3,418.                                      684.          684.

   342 STACK EQUIPMENT (WI)          10/04/19 200DB 5.00        HY19B           1,116.                                                 1,116.                                      223.          223.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 163 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   343 NATIONAL LIFT TRUCK           10/14/19 200DB 5.00        HY19B           6,821.                                                 6,821.                                   1,364.         1,364.

   344 NATIONAL LIFT TRUCK           10/15/19 200DB 5.00        HY19B           1,391.                                                 1,391.                                      278.          278.




                                                                                                                                                     Y
   345 LEAVITT                       10/18/19 200DB 5.00        HY19B         20,462.                                                20,462.                                    4,092.         4,092.




                                                                                                                                                   P
   346 NATIONAL LIFT TRUCK           10/18/19 200DB 5.00        HY19B           6,073.                                                 6,073.                                   1,215.         1,215.
       FMH MATERIAL HANDLING SOLUTIONS




                                                                                                                         O
   347 FMH MATERIAL HANDLING SOLUTIONS
                                     10/21/19 200DB 5.00        HY19B           1,566.                                                 1,566.                                      313.          313.




                                                                                                                        C
   348 TOYOTALIFT NORTHEAST          10/29/19 200DB 5.00        HY19B           1,013.                                                 1,013.                                      203.          203.
       UNITED RENTALS NORTH AMERICA, INC.
   349 UNITED RENTALS NORTH AMERICA, 10/30/19
                                     INC.     200DB 5.00        HY19B           5,447.                                                 5,447.                                   1,089.         1,089.




                                                                                                 T
   350 TOTAL QUALITY LOGISTICS       09/05/19 200DB 5.00        HY19B           3,150.                                                 3,150.                                      630.          630.




                                                                                               N
   351 TOTAL QUALITY LOGISTICS       09/19/19 200DB 5.00        HY19B           2,000.                                                 2,000.                                      400.          400.




                                                                       E
   352 TOTAL QUALITY LOGISTICS       09/24/19 200DB 5.00        HY19B           2,400.                                                 2,400.                                      480.          480.




                                                                      I
   353 TOTAL QUALITY LOGISTICS       09/27/19 200DB 5.00        HY19B           1,850.                                                 1,850.                                      370.          370.




                                                                    L
   354 EQUIPMENT                     10/29/19 200DB 5.00        HY19B         30,020.                                                30,020.                                    6,004.         6,004.
       HARRIS STOLPER INT'L INC (ON)




                                                         C
   355 HARRIS STOLPER INT'L INC (ON) 11/06/19 200DB 5.00        HY19B           7,665.                                                 7,665.                                   1,533.         1,533.

   356 PAPE MATERIAL HANDLINGS       11/06/19 200DB 5.00        HY19B           1,307.                                                 1,307.                                      261.          261.

   357 NATIONAL LIFT TRUCK           11/11/19   200DB 5.00      HY19B           1,989.                                                 1,989.                                      398.          398.
       RENO FORKLIFT STORAGE SYSTEMS
   358 RENO FORKLIFT STORAGE SYSTEMS 11/12/19   200DB 5.00      HY19B           1,959.                                                 1,959.                                      392.          392.
       UNITED RENTALS NORTH AMERICA, INC.
   359 UNITED RENTALS NORTH AMERICA, 11/13/19
                                     INC.       200DB 5.00      HY19B           3,351.                                                 3,351.                                      670.          670.
       FMH MATERIAL HANDLING SOLUTIONS
   360 FMH MATERIAL HANDLING SOLUTIONS
                                     11/18/19   200DB 5.00      HY19B           2,650.                                                 2,650.                                      530.          530.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                Case 21-03981       Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                                          Desc Main
                                                                Document      Page 164 of 194
2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER                                                                                                    KY
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For       Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation    Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   361 BOBCAT OF SPARTANBURG         11/20/19 200DB 5.00        HY19B           1,573.                                                 1,573.                                      315.          315.
       NORTHWEST HANDLING SYSTEMS (WA)
   362 NORTHWEST HANDLING SYSTEMS (WA)
                                     11/25/19 200DB 5.00        HY19B           1,451.                                                 1,451.                                      290.          290.




                                                                                                                                                     Y
   363 TEREX FINANCIAL SERVICES      12/02/19 200DB 5.00        HY19B           2,348.                                                 2,348.                                      470.          470.




                                                                                                                                                   P
   364 BOBCAT OF SPARTANBURG         12/10/19 200DB 5.00        HY19B           1,528.                                                 1,528.                                      306.          306.




                                                                                                                         O
   365 NATIONAL LIFT TRUCK           12/17/19 200DB 5.00        HY19B           1,126.                                                 1,126.                                      225.          225.
       NORTHWEST HANDLING SYSTEMS (WA)




                                                                                                                        C
   366 NORTHWEST HANDLING SYSTEMS (WA)
                                     12/18/19 200DB 5.00        HY19B           3,968.                                                 3,968.                                      794.          794.

   367 TEREX FINANCIAL SERVICES      12/31/19 200DB 5.00        HY19B           4,374.                                                 4,374.                                      875.          875.




                                                                                                 T
         TOTAL OTHER DEPR AND AMORTIZATION
         TOTAL OTHER DEPR AND AMORTIZATION                             6,855,919.                                                6,855,919.2,352,963.                       1,213,293.3,566,256.




                                                                       E                       N
                                                                    L I
                                                         C
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                 Case 21-03981                   Doc 1              Filed 03/26/21 Entered 03/26/21 15:18:53                                        Desc Main
                                                                    DocumentKENTUCKY
                                                                                  Page 165 of 194
                                                        Sales of Business Property
                                                                                                                                                                     OMB No. 1545-0184


Form       4797
Department of the Treasury
                                        (Also Involuntary Conversions and Recapture Amounts Under Sections 179 and 280F(b)(2))
                                                                       | Attach to your tax return.
                                                                                                                                                                      2019
                                                                                                                                                                   Attachment
Internal Revenue Service                          | Go to www.irs.gov/Form4797 for instructions and the latest information.                                        Sequence No.   27
Name(s) shown on return                                                                                                               Identifying number


      OER SERVICES, LLC                                                                                                                   **-***8229
 1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on Form(s) 1099-B or 1099-S (or substitute
   statement) that you are including on line 2, 10, or 20. See instructions                                                 1
  Part I          Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
                  Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                               (e) Depreciation           (f) Cost or other             (g) Gain or (loss)
                                                  (b)   Date        (c)   Date
                                                                                        (d) Gross                                            basis, plus                 Subtract (f) from
                  (a) Description of                acquired            sold              sales price
                                                                                                            allowed or allowable          improvements and            the sum of (d) and (e)
                      property                    (mo., day, yr.)   (mo., day, yr.)                           since acquisition            expense of sale




                                                                                                                        PY
 2
     STATEMENT 3

TOTALS                                                                                 486,450.                289,054.                     844,378.                    -68,874.
 3 Gain, if any, from Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3
 4 Section 1231 gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         4




                                                                                                        CO
 5 Section 1231 gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           5
 6 Gain, if any, from line 32, from other than casualty or theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            6
 7 Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows ~~~~~~~~~~~~~~~~~~                                          7        -68,874.
   Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
   line 10, or Form 1120-S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
   Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount
   from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section
   1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on
   the Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
                                                                                      NT
 8 Nonrecaptured net section 1231 losses from prior years. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       8
 9 Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If
     line 9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
     capital gain on the Schedule D filed with your return. See instructions                                                     9

  Part II         Ordinary Gains and Losses                    (see instructions)
                                                 IE

10 Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):
                                               CL



11     Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            11 (                             )
12     Gain, if any, from line 7 or amount from line 8, if applicable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12
13     Gain, if any, from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            13           41,324.
14     Net gain or (loss) from Form 4684, lines 31 and 38a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               14
15     Ordinary gain from installment sales from Form 6252, line 25 or 36             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15
16     Ordinary gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         16
17     Combine lines 10 through 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             17           41,324.

18     For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
       and b below. For individual returns, complete lines a and b below.

     a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the loss
       from income-producing property on Schedule A (Form 1040 or Form 1040-SR), line 16. (Do not include any loss on
       property used as an employee.) Identify as from "Form 4797, line 18a." See instructions ~~~~~~~~~~~~~~~~~~~~~                                          18a
     b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1
       (Form 1040 or Form 1040-SR), Part I, line 4                                                                     18b
LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form   4797 (2019)




918001
12-04-19
      OER SERVICES,  LLC
           Case 21-03981                         Doc 1                                              **-***8229
                                                               Filed 03/26/21 Entered 03/26/21 15:18:53 Desc Main
Form 4797 (2019)                                               DocumentKENTUCKY
                                                                             Page 166 of 194                                                                                Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A EQUIP             -      34983                                                                                                            061014                052819
   B EQUIP             -      2288                                                                                                             032816                090519
   C EQUIP             -      7889                                                                                                             052516                080819
   D EQUIP             -      9800                                                                                                             050516                082219
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              5,000.                 36,355.              11,825.                          12,725.
 21     Cost or other basis plus expense of sale ~~~~~~              21             16,690.                 77,000.              22,500.                          22,500.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             13,711.                 48,138.              14,066.                          14,066.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              2,979.                 28,862.               8,434.                           8,434.

                                                                                     2,021.                   7,493.                3,391.                           4,291.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            13,711.                 48,138.              14,066.                          14,066.
      b Enter the smaller of line 24 or 25a                  25b             2,021.                  7,493.               3,391.                           4,291.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a    ~~~~~~~~~~~~~~~                       26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e        ~~~~~~~~~~~~~~~~~                         26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30                41,324.

 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31                41,324.
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
                   Case 21-03981                 Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                  Desc Main
Form 4797 (2019)                                               DocumentKENTUCKY
                                                                             Page 167 of 194                                                                                Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A EQUIP             -      7776                                                                                                             051816                082219
   B EQUIP             -      95653                                                                                                            052915                080819
   C EQUIP             -      01544                                                                                                            102015                091219
   D EQUIP             -      01550                                                                                                            102015                103119
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             13,625.                 11,375.               7,860.                           5,080.
 21     Cost or other basis plus expense of sale ~~~~~~              21             25,000.                 29,500.              18,500.                          18,500.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             15,629.                 22,304.              13,160.                          13,624.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              9,371.                  7,196.               5,340.                           4,876.

                                                                                     4,254.                   4,179.                2,520.                                204.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            15,629.                 22,304.              13,160.                          13,624.
      b Enter the smaller of line 24 or 25a                  25b             4,254.                  4,179.               2,520.                             204.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a    ~~~~~~~~~~~~~~~                       26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e        ~~~~~~~~~~~~~~~~~                         26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
                   Case 21-03981                 Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                  Desc Main
Form 4797 (2019)                                               DocumentKENTUCKY
                                                                             Page 168 of 194                                                                                Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2014            YALE GLP120VX                                                                                                             081817                091319
   B 2008            CROWN SP3520-30-276                                                                                                       092817                113019
   C 2012            CROWN FC4515-50-188                                                                                                       092817                113019
   D 2012            CROWN FC4545-65-180                                                                                                       092817                113019
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20             20,000.                  6,000.               6,000.                           6,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21             34,800.                 14,155.              12,730.                          13,680.
 22     Depreciation (or depletion) allowed or allowable    ~~       22             21,437.                  8,720.               7,842.                           8,427.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23             13,363.                  5,435.               4,888.                           5,253.

                                                                                     6,637.                        565.             1,112.                                747.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a            21,437.                   8,720.                7,842.                           8,427.
      b Enter the smaller of line 24 or 25a                  25b             6,637.                     565.                1,112.                             747.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
                   Case 21-03981                 Doc 1         Filed 03/26/21 Entered 03/26/21 15:18:53                                  Desc Main
Form 4797 (2019)                                               DocumentKENTUCKY
                                                                             Page 169 of 194                                                                                Page 2
  Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                              (b) Date acquired      (c) Date sold
                                                                                                                                               (mo., day, yr.)       (mo., day, yr.)
 19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
   A 2015 CROWN PE4500-60-48                                                                                                                   092817 113019
   B 2013 HYUNDAI 110D-7E                                                                                                                      100617 110619
   C
   D
        These columns relate to the properties on
        lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
 20     Gross sales price (Note: See line 1 before completing.)      20              3,700.                 40,000.
 21     Cost or other basis plus expense of sale ~~~~~~              21              9,120.                 94,500.
 22     Depreciation (or depletion) allowed or allowable    ~~       22              5,618.                 58,212.
 23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23              3,502.                 36,288.

                                                                                         198.                 3,712.




                                                                                                                     PY
 24     Total gain. Subtract line 23 from line 20              24
 25     If section 1245 property:
      a Depreciation allowed or allowable from line 22 ~~~           25a             5,618.                 58,212.
      b Enter the smaller of line 24 or 25a                  25b               198.                  3,712.
 26     If section 1250 property: If straight line depreciation
        was used, enter -0- on line 26g, except for a corporation




                                                                                                 CO
        subject to section 291.
      a Additional depreciation after 1975 ~~~~~~~~                  26a
      b Applicable percentage multiplied by the smaller of
        line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
      c Subtract line 26a from line 24. If residential rental
        property or line 24 isn't more than line 26a, skip lines
        26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
      d Additional depreciation after 1969 and before 1976 ~         26d
                                                                           NT
      e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
      f Section 291 amount (corporations only) ~~~~~                 26f
      g Add lines 26b, 26e, and 26f                       26g
 27     If section 1252 property: Skip this section if you didn't
        dispose of farmland or if this form is being completed for
        a partnership.
                                                 IE

      a Soil, water, and land clearing expenses ~~~~~~               27a
      b Line 27a multiplied by applicable percentage ~~~~            27b
      c Enter the smaller of line 24 or 27b                  27c
 28     If section 1254 property:
      a Intangible drilling and development costs, expenditures
                                               CL



        for development of mines and other natural deposits,
        mining exploration costs, and depletion ~~~~~~               28a
      b Enter the smaller of line 24 or 28a                  28b
 29     If section 1255 property:
      a Applicable percentage of payments excluded from
        income under section 126 ~~~~~~~~~~~~     29a
  b Enter the smaller of line 24 or 29a   29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

 30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


 31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
 32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
        from other than casualty or theft on Form 4797, line 6                                                 32
  Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                   (see instructions)
                                                                                                                                (a) Section                      (b) Section
                                                                                                                                    179                          280F(b)(2)
 33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
 34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
 35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
918002
12-04-19                                                                                                                                                          Form 4797     (2019)
        Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC               Document      Page 170 of 194       **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
KY 4797            PART I - SALES OR EXCHANGES OF PROPERTY       STATEMENT 3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

A. DESCRIPTION OF PROPERTY
   B.       C.               D.                E.          F. COST       G. GAIN
   DATE     DATE       GROSS SALES         DEPRECIATION    OR OTHER      OR (LOSS)
 ACQUIRED   SOLD           PRICE             ALLOWED       BASIS         F - (D + E)
 }}}}}}}} }}}}}}}}     }}}}}}}}}}}}}       }}}}}}}}}}}}} }}}}}}}}}}}}} }}}}}}}}}}}}}
EQUIP - 35027
 02/28/14 09/13/19                100.            11,912.          14,500.             -2,488.
2010 CROWN PE4500-60-48
 09/28/17 11/30/19              1,700.             3,336.           5,415.              -379.
2015 HYUNDAI 180D-9




                                                             PY
 12/01/17 12/04/19            60,000.             96,681.         156,950.              -269.
2016 135' STR. BOOM DIESEL 4X4
 05/13/18 12/01/19           128,650.             49,488.         186,500.             -8,362.
2017 21K DIESEL FORKLIFT
 01/05/18 11/05/19            97,000.             43,895.         165,421.         -24,526.
2012 25K DIESEL FORKLIFT
 01/11/18 10/21/19            77,000.             31,901.         120,221.         -11,320.




                                                  CO
2015 6K INDUSTRIAL FORKLIFT
 01/29/18 02/18/19            12,000.              6,063.          22,850.             -4,787.
2018 12K 56' REACH TELEHANDLER
 03/05/18 09/25/19           110,000.            45,778.      172,521.      -16,743.
                       }}}}}}}}}}}}}       }}}}}}}}}}}}} }}}}}}}}}}}}} }}}}}}}}}}}}}
TOTALS TO FORM               486,450.           289,054.      844,378.      -68,874.
4797, LINE 2            ~~~~~~~~~~~~~      ~~~~~~~~~~~~~ ~~~~~~~~~~~~~ ~~~~~~~~~~~~~
                                       NT
                          IE
                        CL




                                                                             STATEMENT(S) 3
                         Case 21-03981             Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                Desc Main
                            1                                   Document      Page 171 of 194
 SCHEDULE   K-1                                                                       SHAREHOLDER'S SHARE OF
            (Form 720S)
            Commonwealth of Kentucky
                                                                                  INCOME, CREDITS, DEDUCTIONS, ETC.                                2019
            Department of Revenue


   | See instructions.

Shareholder's identifying number                                   S corporation's FEIN                                Kentucky Corporation/LLET
                                       ***-**-5960                                    **-***8229                       Account Number          468875
Shareholder's name, address, and ZIP code                                             S corporation's name, address, and ZIP code
                                                                                      Check if applicable:     Qualified investment pass-through entity

ALI ZAIMI                                                                         OER SERVICES, LLC
615 E APPLETREE LANE                                                              1650 CARMEN DRIVE
ARLINGTON HEIGHTS, IL 60004                                                       ELK GROVE VILLAGE, IL                            60007
                                                                                                                                             49.000000 %




                                                                                                              PY
 A           Shareholder's percentage of stock ownership for tax year     ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   |
 B           (1) Resident shareholder's taxable percentage of pro rata share items     ~~~~~~~~~~~~~~~~~~~~~                            |                   100 %
             (2) Nonresident shareholder's taxable percentage of pro rata share items (see Schedule A instructions)    ~~~~~ |                      .0000 %
 C           What type of entity is this shareholder?     X Individual           Estate        Trust       Single Member LLC
                                                                ESOP        Tax Exempt
 D           Check the box if nonresident shareholder's income is reported on:
              X Kentucky Nonresident Income Tax Withholding on Distributive Share Income Report




                                                                                              CO
                    and Composite Income Tax Return (Form 740NP-WH and Form PTE-WH)
 E           Check if applicable: (1)      Final K-1     (2)       Amended K-1


                   IMPORTANT: Refer to Shareholder's Instructions for Schedule K-1 before entering information from Schedule K-1 on your tax return.

SECTION A                                                      Pro Rata Share Items                                                          Total Amount
Income (Loss) and Deductions
                                                                                                                                             <643,227>00
                                                                          NT
  1 Kentucky ordinary income (loss) from trade or business activities ~~~~~~~~~~~~~~~~~~~~~                                   1
  2 Net income (loss) from rental real estate activities           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               2                               00
  3 Net income (loss) from other rental activities ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            3                               00
  4 Portfolio income (loss):
             (a) Interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  4(a)                            00
             (b) Dividend income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   (b)                            00
                                                   IE

             (c) Royalty income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    (c)                            00
             (d) Net short-term capital gain (loss) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        (d)                            00
             (e) Net long-term capital gain (loss) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         (e)                            00
             (f)   Other portfolio income (loss) (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   (f)                         00
  5 IRC ¤ 1231 net gain (loss) (other than due to casualty or theft)          ~~~~~~~~~~~~~~~~~~~~~~                          5                <33,748>00
                                                 CL



  6 Other income (loss) (attach schedule)               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    6                               00
  7 Charitable contributions (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7                       191 00
  8 IRC ¤ 179 expense deduction (attach federal Form 4562 and Kentucky Form 4562) ~~~~~~~~~~~~                                8                               00
  9 Deductions related to portfolio income (loss) (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~                                    9                               00
10 Other deductions (attach schedule)                                                      10                              00
Investment Interest
11 (a) Interest expense on investment debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 11(a)                            00
             (b) (1) Investment income included on lines 4(a), 4(b), 4(c), and 4(f) above ~~~~~~~~~~~~~~~~                   (b)(1)                           00
             (b) (2) Investment expenses included on line 9 above                                  (b)(2)                           00
Tax Credits (see instructions)
12 Enter the applicable tax credit ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
             (a) |                                                                                             ~~~~~~        12(a)                            00
             (b) |                                                                                             ~~~~~~             (b)                         00
             (c) |                                                                                             ~~~~~~             (c)                         00
             (d) |                                                                                             ~~~~~~             (d)                         00
             (e) |                                                                                                          (e)                         00




41A720S (K-1) (10-19)
953441 10-04-19              1019                                                                                                                    Page 1 of 2
                  Case 21-03981          Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                               Desc Main
                                                     Document      Page 172 of 194
   SCHEDULE K-1
    (FORM 720S)
       (2019)                                                                                                                           Page 2 of 2




SHAREHOLDER'S SHARE OF INCOME, CREDITS, DEDUCTIONS, ETC.
SECTION A - continued                            Pro Rata Share Items                                                           Total Amount
Other Items
13 (a) Type of IRC ¤59(e)(2) expenditures |                                                                       13(a)
    (b) Amount of IRC ¤59(e)(2) expenditures ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        (b)                        00
14 Tax-exempt interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            14                             00
15 Other tax-exempt income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              15                             00
                                                    SEE STATEMENT
16 Nondeductible expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               16                      137 00




                                                                                                   PY
17 Property distributions (including cash) other than dividend distributions reported to you on Form 1099-DIV ~   17                             00
18 Supplemental information required to be reported to each shareholder (attach schedule) ~~~~~~~~~~              18
19 Total dividend distributions paid from accumulated earnings and profits                      19                             00
SECTION B - LLET Pass-through Items (Required) SHAREHOLDER'S SHARE
 1 Kentucky gross receipts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              1                              00
  2 Total gross receipts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             2             1,856,547 00




                                                                                   CO
  3 Kentucky gross profits ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             3                              00
  4 Total gross profits ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              4                843,590 00
  5 Limited liability entity tax (LLET) nonrefundable credit                           5                              00
SECTION C - Apportionment Pass-through Items SHAREHOLDER'S SHARE
 1 Kentucky receipts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 1                              00
  2 Total receipts                                                 2             1,856,547 00
SECTION D - Apportionment for Providers (KRS 141.121(1)(e)) SHAREHOLDER'S SHARE
 1 Kentucky property ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 1                              00
                                                                 NT
  2 Total property ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 2                              00
  3 Kentucky payroll ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                3                              00
  4 Total payroll                                                  4                              00
SECTION E - Resident Shareholder Adjustment
 1 Combination of Kentucky Schedule K-1, lines 1 through 5, 8, and portions of lines 6 and 10.
    Add income amounts and subtract (loss) and deduction amounts (see instructions)      ~~~~~~~~~~~~             1                              00
                                         IE

  2 Combination of federal Schedule K-1, lines 1 through 9, 11, and portions of lines 10 and 12.
    Add income amounts and subtract (loss) and deduction amounts (see instructions)      ~~~~~~~~~~~~             2                              00
  3 Enter the difference of lines 1 and 2 here and on appropriate line on Schedule M
    (see instructions)                                               3                              00
                                       CL




41A720S (K-1) (10-19)
953442 10-04-19    1019
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 173 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
KY SCHEDULE K-1             NONDEDUCTIBLE EXPENSES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                             137.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, LINE 16                                                        137.
                                                                           ~~~~~~~~~~~~~~




                                                            PY
                                                 CO
                                      NT
                         IE
                       CL




                                                                             SHAREHOLDER 1
                  Case 21-03981           Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                         Desc Main
                                                         Document      Page 174 of 194




953342 10-15-19




                                                                                                 PY
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
       1
                    KENTUCKY NONRESIDENT INCOME TAX WITHHOLDING Taxable Year Ending
   PTE-WH                                                        1 2 /1 9
            Amended         ON DISTRIBUTIVE SHARE INCOME
     40A200 (10-19)                                                                                                            Mo.        Yr.




                                                                            CO
 1   Pass-through entity's FEIN                                             6    Kentucky distributive share income
**-***8229                                                                       subject to withholding/income tax    ~   6
 2   Pass-through entity's Kentucky NRWH Acct. No.                                     Exempt (see instructions)                                  00
000468875                                                                   7    Tax before credit
 3   Pass-through entity's name, address, and ZIP Code                           (line 6 multiplied by .05 (5%)) ~        7                     0 00
                                                                            8    Enter partner's, member's, or
OER SERVICES, LLC                                                                shareholder's credits ~~~~               8                     0 00
1650 CARMEN DRIVE                                                           9    Kentucky income tax
ELK GROVE VILLAGE, IL                           60007                                                                                           0 00
                                                                    NT
                                                                                 withheld/paid                    9
 4   Partner's, member's, or shareholder's Social Security Number or FEIN                Copy C - Keep With Individual's or
               Check Box if a Corporation   ***-**-5960                                       Corporation's Records
 5   Partner's, member's, or shareholder's name, address, and ZIP Code

ALI ZAIMI
615 E APPLETREE LANE
                                           IE

ARLINGTON HEIGHTS, IL 60004
   1019                                                                                                                               1

!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
       1
                                         CL



                    KENTUCKY NONRESIDENT INCOME TAX WITHHOLDING Taxable Year Ending
   PTE-WH                                                        1 2 /1 9
            Amended         ON DISTRIBUTIVE SHARE INCOME
     40A200 (10-19)                                                                                                            Mo.        Yr.

 1   Pass-through entity's FEIN                                             6    Kentucky distributive share income
**-***8229                                                                       subject to withholding/income tax    ~   6
 2   Pass-through entity's Kentucky NRWH Acct. No.                                     Exempt (see instructions)                                  00
000468875                                                                   7    Tax before credit
 3   Pass-through entity's name, address, and ZIP Code                           (line 6 multiplied by .05 (5%)) ~        7                     0 00
                                                                            8    Enter partner's, member's, or
OER SERVICES, LLC                                                                shareholder's credits ~~~~               8                     0 00
1650 CARMEN DRIVE                                                           9    Kentucky income tax
ELK GROVE VILLAGE, IL                           60007                            withheld/paid                    9   0 00
 4   Partner's, member's, or shareholder's Social Security Number or FEIN       Copy B - File With Individual's or Corporation's
               Check Box if a Corporation           ***-**-5960                               Income Tax Return
 5   Partner's, member's, or shareholder's name, address, and ZIP Code

ALI ZAIMI
615 E APPLETREE LANE
ARLINGTON HEIGHTS, IL 60004

      1019                                                                                                                            1
                         Case 21-03981             Doc 1        Filed 03/26/21 Entered 03/26/21 15:18:53                                Desc Main
                            2                                   Document      Page 175 of 194
 SCHEDULE   K-1                                                                       SHAREHOLDER'S SHARE OF
            (Form 720S)
            Commonwealth of Kentucky
                                                                                  INCOME, CREDITS, DEDUCTIONS, ETC.                                2019
            Department of Revenue


   | See instructions.

Shareholder's identifying number                                   S corporation's FEIN                                Kentucky Corporation/LLET
                                       ***-**-4045                                    **-***8229                       Account Number          468875
Shareholder's name, address, and ZIP code                                             S corporation's name, address, and ZIP code
                                                                                      Check if applicable:     Qualified investment pass-through entity

APRIL HAJOUK                                                                      OER SERVICES, LLC
615 E APPLETREE LANE                                                              1650 CARMEN DRIVE
ARLINGTON HEIGHTS, IL 60004                                                       ELK GROVE VILLAGE, IL                            60007
                                                                                                                                             51.000000 %




                                                                                                              PY
 A           Shareholder's percentage of stock ownership for tax year     ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   |
 B           (1) Resident shareholder's taxable percentage of pro rata share items     ~~~~~~~~~~~~~~~~~~~~~                            |                   100 %
             (2) Nonresident shareholder's taxable percentage of pro rata share items (see Schedule A instructions)    ~~~~~ |                      .0000 %
 C           What type of entity is this shareholder?     X Individual           Estate        Trust       Single Member LLC
                                                                ESOP        Tax Exempt
 D           Check the box if nonresident shareholder's income is reported on:
              X Kentucky Nonresident Income Tax Withholding on Distributive Share Income Report




                                                                                              CO
                    and Composite Income Tax Return (Form 740NP-WH and Form PTE-WH)
 E           Check if applicable: (1)      Final K-1     (2)       Amended K-1


                   IMPORTANT: Refer to Shareholder's Instructions for Schedule K-1 before entering information from Schedule K-1 on your tax return.

SECTION A                                                      Pro Rata Share Items                                                          Total Amount
Income (Loss) and Deductions
                                                                                                                                             <669,482>00
                                                                          NT
  1 Kentucky ordinary income (loss) from trade or business activities ~~~~~~~~~~~~~~~~~~~~~                                   1
  2 Net income (loss) from rental real estate activities           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               2                               00
  3 Net income (loss) from other rental activities ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            3                               00
  4 Portfolio income (loss):
             (a) Interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  4(a)                            00
             (b) Dividend income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   (b)                            00
                                                   IE

             (c) Royalty income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    (c)                            00
             (d) Net short-term capital gain (loss) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        (d)                            00
             (e) Net long-term capital gain (loss) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         (e)                            00
             (f)   Other portfolio income (loss) (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   (f)                         00
  5 IRC ¤ 1231 net gain (loss) (other than due to casualty or theft)          ~~~~~~~~~~~~~~~~~~~~~~                          5                <35,126>00
                                                 CL



  6 Other income (loss) (attach schedule)               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    6                               00
  7 Charitable contributions (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7                       199 00
  8 IRC ¤ 179 expense deduction (attach federal Form 4562 and Kentucky Form 4562) ~~~~~~~~~~~~                                8                               00
  9 Deductions related to portfolio income (loss) (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~                                    9                               00
10 Other deductions (attach schedule)                                                      10                              00
Investment Interest
11 (a) Interest expense on investment debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 11(a)                            00
             (b) (1) Investment income included on lines 4(a), 4(b), 4(c), and 4(f) above ~~~~~~~~~~~~~~~~                   (b)(1)                           00
             (b) (2) Investment expenses included on line 9 above                                  (b)(2)                           00
Tax Credits (see instructions)
12 Enter the applicable tax credit ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
             (a) |                                                                                             ~~~~~~        12(a)                            00
             (b) |                                                                                             ~~~~~~             (b)                         00
             (c) |                                                                                             ~~~~~~             (c)                         00
             (d) |                                                                                             ~~~~~~             (d)                         00
             (e) |                                                                                                          (e)                         00




41A720S (K-1) (10-19)
953441 10-04-19              1019                                                                                                                    Page 1 of 2
                  Case 21-03981          Doc 1       Filed 03/26/21 Entered 03/26/21 15:18:53                               Desc Main
                                                     Document      Page 176 of 194
   SCHEDULE K-1
    (FORM 720S)
       (2019)                                                                                                                           Page 2 of 2




SHAREHOLDER'S SHARE OF INCOME, CREDITS, DEDUCTIONS, ETC.
SECTION A - continued                            Pro Rata Share Items                                                           Total Amount
Other Items
13 (a) Type of IRC ¤59(e)(2) expenditures |                                                                       13(a)
    (b) Amount of IRC ¤59(e)(2) expenditures ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        (b)                        00
14 Tax-exempt interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            14                             00
15 Other tax-exempt income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              15                             00
                                                    SEE STATEMENT
16 Nondeductible expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               16                      143 00




                                                                                                   PY
17 Property distributions (including cash) other than dividend distributions reported to you on Form 1099-DIV ~   17                             00
18 Supplemental information required to be reported to each shareholder (attach schedule) ~~~~~~~~~~              18
19 Total dividend distributions paid from accumulated earnings and profits                      19                             00
SECTION B - LLET Pass-through Items (Required) SHAREHOLDER'S SHARE
 1 Kentucky gross receipts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              1                              00
  2 Total gross receipts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             2             1,932,324 00




                                                                                   CO
  3 Kentucky gross profits ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             3                              00
  4 Total gross profits ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              4                878,023 00
  5 Limited liability entity tax (LLET) nonrefundable credit                           5                              00
SECTION C - Apportionment Pass-through Items SHAREHOLDER'S SHARE
 1 Kentucky receipts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 1                              00
  2 Total receipts                                                 2             1,932,324 00
SECTION D - Apportionment for Providers (KRS 141.121(1)(e)) SHAREHOLDER'S SHARE
 1 Kentucky property ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 1                              00
                                                                 NT
  2 Total property ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 2                              00
  3 Kentucky payroll ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                3                              00
  4 Total payroll                                                  4                              00
SECTION E - Resident Shareholder Adjustment
 1 Combination of Kentucky Schedule K-1, lines 1 through 5, 8, and portions of lines 6 and 10.
    Add income amounts and subtract (loss) and deduction amounts (see instructions)      ~~~~~~~~~~~~             1                              00
                                         IE

  2 Combination of federal Schedule K-1, lines 1 through 9, 11, and portions of lines 10 and 12.
    Add income amounts and subtract (loss) and deduction amounts (see instructions)      ~~~~~~~~~~~~             2                              00
  3 Enter the difference of lines 1 and 2 here and on appropriate line on Schedule M
    (see instructions)                                               3                              00
                                       CL




41A720S (K-1) (10-19)
953442 10-04-19    1019
       Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
OER SERVICES, LLC              Document      Page 177 of 194        **-***8229
}}}}}}}}}}}}}}}}}                                                   }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
KY SCHEDULE K-1             NONDEDUCTIBLE EXPENSES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                             143.
                                                                           }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K-1, LINE 16                                                        143.
                                                                           ~~~~~~~~~~~~~~




                                                            PY
                                                 CO
                                      NT
                         IE
                       CL




                                                                             SHAREHOLDER 2
                  Case 21-03981           Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                         Desc Main
                                                         Document      Page 178 of 194




953342 10-15-19




                                                                                                 PY
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
       2
                    KENTUCKY NONRESIDENT INCOME TAX WITHHOLDING Taxable Year Ending
   PTE-WH                                                        1 2 /1 9
            Amended         ON DISTRIBUTIVE SHARE INCOME
     40A200 (10-19)                                                                                                            Mo.        Yr.




                                                                            CO
 1   Pass-through entity's FEIN                                             6    Kentucky distributive share income
**-***8229                                                                       subject to withholding/income tax    ~   6
 2   Pass-through entity's Kentucky NRWH Acct. No.                                     Exempt (see instructions)                                  00
000468875                                                                   7    Tax before credit
 3   Pass-through entity's name, address, and ZIP Code                           (line 6 multiplied by .05 (5%)) ~        7                     0 00
                                                                            8    Enter partner's, member's, or
OER SERVICES, LLC                                                                shareholder's credits ~~~~               8                     0 00
1650 CARMEN DRIVE                                                           9    Kentucky income tax
ELK GROVE VILLAGE, IL                           60007                                                                                           0 00
                                                                    NT
                                                                                 withheld/paid                    9
 4   Partner's, member's, or shareholder's Social Security Number or FEIN                Copy C - Keep With Individual's or
               Check Box if a Corporation   ***-**-4045                                       Corporation's Records
 5   Partner's, member's, or shareholder's name, address, and ZIP Code

APRIL HAJOUK
615 E APPLETREE LANE
                                           IE

ARLINGTON HEIGHTS, IL 60004
   1019                                                                                                                               2

!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
       2
                                         CL



                    KENTUCKY NONRESIDENT INCOME TAX WITHHOLDING Taxable Year Ending
   PTE-WH                                                        1 2 /1 9
            Amended         ON DISTRIBUTIVE SHARE INCOME
     40A200 (10-19)                                                                                                            Mo.        Yr.

 1   Pass-through entity's FEIN                                             6    Kentucky distributive share income
**-***8229                                                                       subject to withholding/income tax    ~   6
 2   Pass-through entity's Kentucky NRWH Acct. No.                                     Exempt (see instructions)                                  00
000468875                                                                   7    Tax before credit
 3   Pass-through entity's name, address, and ZIP Code                           (line 6 multiplied by .05 (5%)) ~        7                     0 00
                                                                            8    Enter partner's, member's, or
OER SERVICES, LLC                                                                shareholder's credits ~~~~               8                     0 00
1650 CARMEN DRIVE                                                           9    Kentucky income tax
ELK GROVE VILLAGE, IL                           60007                            withheld/paid                    9   0 00
 4   Partner's, member's, or shareholder's Social Security Number or FEIN       Copy B - File With Individual's or Corporation's
               Check Box if a Corporation           ***-**-4045                               Income Tax Return
 5   Partner's, member's, or shareholder's name, address, and ZIP Code

APRIL HAJOUK
615 E APPLETREE LANE
ARLINGTON HEIGHTS, IL 60004

      1019                                                                                                                            2
                  Case 21-03981           Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                        Desc Main
                                                         Document      Page 179 of 194




                                                                                                PY
                                                                            CO
                                                                    NT
                                           IE

953343 10-04-19



!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
       1
                                         CL



                    KENTUCKY NONRESIDENT INCOME TAX WITHHOLDING Taxable Year Ending
   PTE-WH                                                        1 2 /1 9
            Amended         ON DISTRIBUTIVE SHARE INCOME
     40A200 (10-19)                                                                                                           Mo.        Yr.

 1   Pass-through entity's FEIN                                             6   Kentucky distributive share income
**-***8229                                                                      subject to withholding/income tax    ~   6
 2   Pass-through entity's Kentucky NRWH Acct. No.                                    Exempt (see instructions)                                  00
000468875                                                                   7   Tax before credit
 3   Pass-through entity's name, address, and ZIP Code                          (line 6 multiplied by .05 (5%)) ~        7                     0 00
                                                                            8   Enter partner's, member's, or
OER SERVICES, LLC                                                               shareholder's credits ~~~~               8                     0 00
1650 CARMEN DRIVE                                                           9   Kentucky income tax
ELK GROVE VILLAGE, IL                           60007                           withheld/paid                    9                     0 00
 4   Partner's, member's, or shareholder's Social Security Number or FEIN
                                            ***-**-5960                         Copy D - For Pass-through Entity's Records
               Check Box if a Corporation
 5   Partner's, member's, or shareholder's name, address, and ZIP Code

ALI ZAIMI
615 E APPLETREE LANE
ARLINGTON HEIGHTS, IL 60004

      1019                                                                                                                           1
                  Case 21-03981           Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                        Desc Main
                                                         Document      Page 180 of 194




                                                                                                PY
                                                                            CO
                                                                    NT
                                           IE

953343 10-04-19



!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
       2
                                         CL



                    KENTUCKY NONRESIDENT INCOME TAX WITHHOLDING Taxable Year Ending
   PTE-WH                                                        1 2 /1 9
            Amended         ON DISTRIBUTIVE SHARE INCOME
     40A200 (10-19)                                                                                                           Mo.        Yr.

 1   Pass-through entity's FEIN                                             6   Kentucky distributive share income
**-***8229                                                                      subject to withholding/income tax    ~   6
 2   Pass-through entity's Kentucky NRWH Acct. No.                                    Exempt (see instructions)                                  00
000468875                                                                   7   Tax before credit
 3   Pass-through entity's name, address, and ZIP Code                          (line 6 multiplied by .05 (5%)) ~        7                     0 00
                                                                            8   Enter partner's, member's, or
OER SERVICES, LLC                                                               shareholder's credits ~~~~               8                     0 00
1650 CARMEN DRIVE                                                           9   Kentucky income tax
ELK GROVE VILLAGE, IL                           60007                           withheld/paid                    9                     0 00
 4   Partner's, member's, or shareholder's Social Security Number or FEIN
                                            ***-**-4045                         Copy D - For Pass-through Entity's Records
               Check Box if a Corporation
 5   Partner's, member's, or shareholder's name, address, and ZIP Code

APRIL HAJOUK
615 E APPLETREE LANE
ARLINGTON HEIGHTS, IL 60004

      1019                                                                                                                           2
                 Case 21-03981                    Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53                       Desc Main
                                                                 Document      Page 181 of 194




 Fill in this information to identify the case:

 Debtor name         OER Services, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 26, 2021                          X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Ali R. Zaimi
                                                                         Printed name

                                                                         President
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-03981                    Doc 1          Filed 03/26/21 Entered 03/26/21 15:18:53               Desc Main
                                                                 Document      Page 182 of 194




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      OER Services, LLC                                                                           Case No.
                                                                                  Debtor(s)             Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                  78




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       March 26, 2021
                                                                       Ali R. Zaimi/President
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                            Document      Page 183 of 194


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      Ace Equipment
                      1100 N Loop 12
                      Longview, TX 75601


                      Alta Equipment
                      13211 MERRIMAN ROAD
                      Livonia, MI 48150


                      AMEX Gold
                      407 S Dearborn St
                      #530
                      Chicago, IL 60605


                      AMEX Platnium
                      407 S Dearborn St
                      # 530
                      Chicago, IL 60605


                      Armstrong, Madison & Chase, Ltd.
                      19 Spear Rd
                      Suite 108
                      Ramsey, NJ 07446


                      Atlantic Lift Truck, Inc.
                      3051B Whittington Ave.
                      Baltimore, MD 21230


                      Atlas Crane Service
                      1275 Aurora Avenue Lane
                      Aurora, IL 60505


                      Bandit Industries
                      6750 Millbrook Road
                      Remus, MI 49340


                      Bandit Industries Legal
                      73 Greentree Dr.
                      Suite 406
                      Dover, DE 19904


                      Bank of the West
                      180 Montgomery Street
                      San Francisco, CA 94104
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 184 of 194



                  BB&T Commercial Equipment Capital
                  2 Great Valley Parkway
                  Suite 300
                  Malvern, PA 19355


                  Beacon Funding
                  3400 Dundee Rd,
                   Suite 180
                  Northbrook, IL 60062


                  Best Line Equipment
                  140 Hawbaker Industrial Drive
                  State College, PA 16803


                  Blue Bridge Financial
                  535 Washington St
                  Suite 201
                  Buffalo, NY 14203


                  Brodie Toyota Lift
                  10 Ballard Rd
                  Lawrence, MA 01843


                  Capital One Spark Visa
                  PO Box 30285
                  Salt Lake City, UT 84130


                  CarMax Auto Finance
                  250 E. Golf Road
                  Schaumburg, IL 60173


                  Cashman CAT
                  3300 St Rose Pkwy
                  Henderson, NV 89052


                  Chapman Spingola
                  190 South LaSalle Street
                  Suite 3850
                  Chicago, IL 60603


                  CIBC
                  70 W Madison St
                  Chicago, IL 60602
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 185 of 194



                  Custom Truck One Source
                  4334 SNAPFINGER WOODS DR
                  Decatur, GA 30035


                  Darr Equipment Co
                  2626 Willowbrook Rd
                  Dallas, TX 75220


                  Darr Equipment Co Legal/NACM SW
                  751 Plaza Blvd
                  Coppell, TX 75019


                  DE LAGE LANDEN FINANCIAL SERVICES
                  PO BOX 41602
                  Philadelphia, PA 19101


                  DE LAGE LANDEN FINANCIAL SERVICES
                  PO BOX 41602
                  Philadelphia, PA 19101


                  DE LAGE LANDEN FINANCIAL SERVICES
                  PO BOX 41602
                  Philadelphia, PA 19101


                  DE LAGE LANDEN FINANCIAL SERVICES
                  PO BOX 41602
                  Philadelphia, PA 19101


                  Duckworth & Peters, LLP
                  369 Pine Street, Suite 410
                  San Francisco, CA 94104


                  Eastern Lift Truck Co., Inc.
                  549 East Linwood Avenue
                  Maple Shade, NJ 08052


                  Equipment Depot
                  751 Expressway Dr
                  Itasca, IL 60143


                  Equity Building Financial
                  1806 E. Northwest Hwy
                  Arlington Heights, IL 60004
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 186 of 194



                  Fifth Third Bank
                  345 W Dundee Rd
                  Buffalo Grove, IL 60089


                  Financial Pacific Leasing
                  3455 S 344th Way STE 300
                  Federal Way, WA 98001


                  Five Star Equipment Rentals LLC
                  PO Box 625
                  Sutter, CA 95982


                  Flagstar Bank
                  PO BOX 660263
                  Dallas, TX 75266-0263


                  Gen-Tech
                  7901 N 70th Ave
                  Glendale, AZ 85303


                  Genie Industries
                  18340 N.E. 76th Street
                  Redmond, WA 98073


                  GM Financial
                  PO Box 78143
                  Phoenix, AZ 85062-8143


                  GMC Finance
                  801 Cherry Street
                  Ste 3500
                  Fort Worth, TX 76102


                  H&E Equipment
                  7500 Pecue Lane
                  Baton Rouge, LA 70809


                  Herc Equipment Rental
                  27500 Riverview Center Blvd
                  Suite 100
                  Bonita Springs, FL 34134


                  Heubel Material Handling, Inc.
                  621 SW 38 St
                  Oklahoma City, OK 73179
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 187 of 194



                  HYG Financial Services
                  5000 Riverside Dr,
                  Suite 300 East
                  Irving, TX 75039


                  HYG Financial Services
                  5000 Riverside Dr,
                  Suite 300 East
                  Irving, TX 75039


                  Interstate Billing
                  2114 VETERANS DRIVE, S.E.
                  Decatur, AL 35601


                  JCB of Chicago / Bank of the West
                  1603 E Algonquin Rd
                  Arlington Heights, IL 60005


                  Komatsu Southwest
                  6101 Pan American W Fwy NE
                  Albuquerque, NM 87109


                  Kreshmore Group
                  14216 McCarthy Rd
                  Lemont, IL 60439


                  M2 Lease Funds
                  175 Patrick Blvd
                  # 140
                  Brookfield, WI 53045


                  Mobile Mini Storage Solutions
                  12658 S Winchester Ave
                  Riverdale, IL 60827


                  National Lift Truck
                  3333 Mt Prospect Road
                  Franklin Park, IL 60131


                  Northwest Handling Systems
                  1100 SW 7th Street
                  Renton, WA 98057
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 188 of 194



                  OER Services, LLC
                  1650 Carmen Drive
                  Elk Grove Village, IL 60007


                  Pape Material Handlings
                  PO BOX 987
                  Gold Beach, OR 97444


                  Pintane LLC
                  3900 Adeline
                  # 128
                  Emeryville, CA 94608


                  Pintane, LLC
                  1888 Geneva Ave
                  San Francisco, CA 94134


                  Point of Rental
                  14401 Statler Blvd
                  Fort Worth, TX 76155


                  ProCon JCB Las Cruces
                  461 Pioneer Place
                  Las Cruces, NM 88005


                  Reno Forklift Storage Systems
                  171 Coney Island Dr.
                  Sparks, NV 89431


                  Richard James & Associates, Inc.
                  4317 NE Thurston Way
                  Suite 270
                  Vancouver, WA 98662


                  Rock Equipment Rentals LLC
                  2000 Manufacturing Drive
                  Suite #2
                  Clinton, IA 52732


                  Ryder Truck Rental
                  902 Route 83
                  Bensenville, IL 60106
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 189 of 194



                  SalesForce
                  415 Mission Street
                  3rd Floor
                  San Francisco, CA 94105


                  Select Equipment
                  6911 8th St
                  Buena Park, CA 09062


                  Skyjack Financial Services
                  207 N Michigan Ave
                  Suite # 200
                  Howell, MI 48843


                  Skyjack US
                  2525 Enterprise Circle
                  West Chicago, IL 60185


                  Southeast Industrial Equipment, Inc
                  512 Bourne Ave
                  Savannah, GA 31408


                  Sunbelt Rentals
                  2341 Deerfield Dr
                  Fort Mill, SC 29715


                  Terex Financial Services, Inc., ISA
                  200 Nyala Farm Rd
                  Westport, CT 06880


                  Terrex Financial Services, Inc. ISA
                  200 Nyla Farm Rd
                  Westport, CT 06880


                  Thompson & Johnson Equipment Co.
                  6926 Fly Rd
                  East Syracuse, NY 13057


                  Toyota Commerical Finance
                  8951 Cypress Waters Blvd
                  Suite 300
                  Coppell, TX 75019
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 190 of 194



                  Toyota Credit Corporation Comm
                  PO Box 3457
                  Torrance, CA 90510


                  Toyota Lift Northeast
                  236 Quigley Blvd
                  New Castle, DE 19720


                  U.S. Lift
                  PO Box 91976
                  Elk Grove Village, IL 60009


                  U.S. Small Business Administration
                  403 3rd St. SW
                  Washington, DC 20416


                  Unison
                  21251 Ridgetop Circle
                  Suite 100
                  Sterling, VA 20166


                  United Rentals North America, Inc.
                  100 First Stamford Place
                  Suite 700
                  Stamford, CT 06902


                  Universal Freight & Transportation
                  PO Box 26003
                  Kamloops, BC


                  Village Bank & Trust
                  150 E Rand Rd
                  Arlington Heights, IL 60004


                  Wells Fargo Equipment Finance
                  300 Tri-State International
                  Suite 400
                  Lincolnshire, IL 60069


                  Westmount Realty
                  1551 Elmhurst Road
                  Elk Grove Village, IL 60007
Case 21-03981   Doc 1   Filed 03/26/21 Entered 03/26/21 15:18:53   Desc Main
                        Document      Page 191 of 194



                  Williams Scotsman
                  901 S. Bond Street
                  Suite 600
                  Baltimore, MD 21231


                  Xylem Dewatering Solutions, Inc.
                  26717 Network Place
                  Chicago, IL 60673
  Case 21-03981        Doc 1     Filed 03/26/21 Entered 03/26/21 15:18:53             Desc Main
                                 Document      Page 192 of 194



                      WRITTEN CONSENT OF THE MEMBERS AND
                         MANAGERS OF OER SERVICES, LLC

       Pursuant to Illinois law, the undersigned, being all the members and managers (the
“Managers”) of OER Services, LLC, an Illinois limited liability company (the “Company”)
hereby agree to and adopt the following resolutions by written consent:

        WHEREAS, the Managers of the Company have reviewed the financial records of the
Company, have considered the business and financial condition of the Company, and are aware of
the assets, liabilities, potential liabilities, and liquidity of the Company;

       WHEREAS, the Managers of the Company have consulted with the legal and financial
advisors of the Company and have fully considered all of the strategic alternatives available to the
Company; and

         WHEREAS, as a result of the Company’s current financial situation, it appears necessary
to file a reorganization of the Company under chapter 11 (the “Bankruptcy”) of title 11 under the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court of the
Northern District of Illinois or such other bankruptcy court in which venue may be proper (the
“Bankruptcy Court”).

         IT IS THEREFORE, RESOLVED, that the Managers have determined in their judgment
that it may be desirable and in the best interests of the Company, its creditors, and other interested
parties to commence the Bankruptcy;

        RESOLVED, that the Managers are hereby authorized and empowered to execute and file
on behalf of the Company all petitions, schedules, lists, motions, applications, pleadings and other
papers or documents as necessary to commence the Bankruptcy, and to take any and all further
acts and deeds that they deem necessary, proper, and desirable in connection with the Bankruptcy,
with a view to the successful administration of such case;
        RESOLVED, that the Managers are authorized and empowered to, in the name and on
behalf of the Company, negotiate, make, execute and deliver, either jointly or severally, any and
all debtor and debtor-in-possession documents related to the sale, restructuring, or reorganization
of the Company and/or its assets (the “Restructuring”), and any and all amendments, supplements,
modifications, extensions, replacements, agreements, documents, and instruments relating to the
foregoing, subject to the requisite Bankruptcy Court approval;
        RESOLVED, that the Managers are authorized and empowered to, in the name and on
behalf of the Company, to engage as general bankruptcy counsel for the Company under general
retainer in the Bankruptcy, subject to any requisite Bankruptcy Court approval the law firm of
Robbins, Salomon, & Patt, Ltd., and such other law firms as may be employed by the Company
with the written approval of the Managers.;
        RESOLVED, that the Managers are authorized and empowered to, in the name and on
behalf of the Company, to engage as the Chief Restructuring Officer of the Company, Gregory A.
  Case 21-03981        Doc 1    Filed 03/26/21 Entered 03/26/21 15:18:53             Desc Main
                                Document      Page 193 of 194



Paulus in his individual capacity and not as a consultant, principal, or agent of Kreshmore Group
RESOLVED, that any and all actions taken by the Managers or representatives of the Company,
for and on behalf of the Company and in the name of the Company, prior to the adoption of these
resolutions, including, but not limited to, the negotiation of any documents related to the
Restructuring, are hereby ratified, confirmed, and approved in all respects for all purposes; and
        RESOLVED, that in addition to the specific authorizations conferred herein, the Managers
are authorized and empowered in the name of, and on behalf of, the Company, to take or cause to
be taken any and all such further actions, to execute and deliver any and all such agreements,
certificates, instruments, and other documents and to pay all expenses including filing fees, in each
case as they deem necessary or desirable in their sole and absolute discretion to fully carry out the
intent and accomplish the purposes of the foregoing resolutions, subject to any requisite
Bankruptcy Court approval.


                          (Remainder of Page Left Intentionally Blank)
  Case 21-03981       Doc 1    Filed 03/26/21 Entered 03/26/21 15:18:53            Desc Main
                               Document      Page 194 of 194




        IN WITNESS WHEREOF, the undersigned persons, being all the Members and Managers
of the Company hereby evidence their written consent to foregoing resolutions effective as of this
26th day of March, 2021.
                                                    ALI R. ZAIMI


                                                   By: ______________________
                                                       Ali Zaimi
                                                       Co-Manager and Member



                                                    APRIL ZAIMI


                                                   By: ______________________
                                                       April Zaimi
                                                       Co-Manager and Member
